Exhibit 10.1

 

EXECUTION VERSION

 

OMNIBUS AMENDMENT NO. 5
(Ares Capital JB Funding LLC)

 

THIS OMNIBUS AMENDMENT NO. 5, dated as of September 12, 2018 (this “Amendment”),
is entered into by and among Ares Capital JB Funding LLC, as the borrower
(together with its successors and assigns in such capacity, the “Borrower”),
Ares Capital Corporation, as the servicer (together with its successors and
assigns in such capacity, the “Servicer”) and as the transferor (together with
its successors and assigns in such capacity, the “Transferor”), Sumitomo Mitsui
Banking Corporation (“SMBC”), as the administrative agent (together with its
successors and assigns in such capacity, the “Administrative Agent”), as the
lender (together with its successors and assigns in such capacity, the “Lender”)
and as the collateral agent (together with its successors and assigns in such
capacity, the “Collateral Agent”), and U.S. Bank National Association, as the
collateral custodian (together with its successors and assigns in such capacity,
the “Collateral Custodian”) and as the Bank (together with its successors and
assigns in such capacity, the “Bank”).  Capitalized terms used and not otherwise
defined herein shall have the meanings given to such terms in the Loan and
Servicing Agreement (as defined below).

 

R E C I T A L S

 

WHEREAS, the above-named parties have entered into the Loan and Servicing
Agreement dated as of January 20, 2012 (such agreement as amended on
September 14, 2012 by Omnibus Amendment No. 1, as amended on December 20, 2013
by Omnibus Amendment No. 2, as amended on June 30, 2015 by Omnibus Amendment
No. 3, as amended by Omnibus Amendment No. 4 on August 24, 2017, and as may be
further amended, modified, supplemented or restated from time to time, the “Loan
and Servicing Agreement”); and

 

WHEREAS, pursuant to and in accordance with Section 11.01 of the Loan and
Servicing Agreement, the parties hereto desire to amend the Loan and Servicing
Agreement in certain respects as provided herein;

 

NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the undersigned,
intending to be legally bound, hereby agree as follows:

 

SECTION 1.                AMENDMENTS.

 

The Loan and Servicing Agreement is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the bold and double-underlined text (indicated textually in the same
manner as the following example: bold and double-underlined text) as set forth
on the pages of the Loan and Servicing Agreement attached as Exhibit A hereto.

 

--------------------------------------------------------------------------------


 

SECTION 2.                LOAN AND SERVICING AGREEMENT IN FULL FORCE AND EFFECT
AS AMENDED.

 

Except as specifically amended hereby, all provisions of the Loan and Servicing
Agreement are hereby ratified and shall remain in full force and effect.  After
this Amendment becomes effective, all references to the Loan and Servicing
Agreement and corresponding references thereto or therein such as “hereof,”
“herein,” or words of similar effect referring to the Loan and Servicing
Agreement shall be deemed to mean the Loan and Servicing Agreement as amended
hereby.  This Amendment shall not be deemed to expressly or impliedly waive,
amend or supplement any provision of the Loan and Servicing Agreement other than
as expressly set forth herein, and shall not constitute a novation of the Loan
and Servicing Agreement.

 

SECTION 3.                REPRESENTATIONS.

 

Each of the Borrower, the Transferor and the Servicer, with respect to the Loan
and Servicing Agreement, severally for itself only, represents and warrants as
of the date of this Amendment as follows:

 

(i)            it is duly incorporated or organized, validly existing and in
good standing under the laws of its jurisdiction of incorporation or
organization;

 

(ii)           the execution, delivery and performance by it of this Amendment
and the Loan and Servicing Agreement, each as amended hereby, are within its
powers, have been duly authorized, and do not contravene (A) its corporate
charter/certificate of incorporation, by-laws, or other organizational
documents, or (B) any Applicable Law;

 

(iii)          no consent, license, permit, approval or authorization of, or
registration, filing or declaration with any governmental authority, is required
in connection with the execution, delivery, performance, validity or
enforceability of this Amendment and the Loan and Servicing Agreement as amended
hereby by or against it;

 

(iv)          this Amendment has been duly executed and delivered by it;

 

(v)           each of this Amendment, the Loan and Servicing Agreement, as
amended hereby, constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally or by general
principles of equity; and

 

(vi)          no Unmatured Event of Default, Event of Default or Servicer
Termination Event has occurred and is continuing and the execution of this
Amendment by the parties hereto will not result in the occurrence of an Event of
Default, Unmatured Event of Default or Servicer Termination Event.

 

SECTION 4.                CONDITIONS TO EFFECTIVENESS.

 

The effectiveness of this Amendment is conditioned upon: (i) payment of the
outstanding fees and disbursements of the Lender; (ii) delivery and execution of
certain amendments to the SMBC Lender Fee Letter by the parties thereto; and
(iii) delivery of executed signature pages by all parties hereto to the
Administrative Agent.

 

2

--------------------------------------------------------------------------------


 

SECTION 5.                MISCELLANEOUS.

 

(a)           This Amendment may be executed in any number of counterparts
(including by facsimile), and by the different parties hereto on the same or
separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement.

 

(b)           The descriptive headings of the various sections of this Amendment
are inserted for convenience of reference only and shall not be deemed to affect
the meaning or construction of any of the provisions hereof.

 

(c)           This Amendment may not be amended or otherwise modified except as
provided in the Loan and Servicing Agreement.

 

(d)           The failure or unenforceability of any provision hereof shall not
affect the other provisions of this Amendment or the Loan and Servicing
Agreement.

 

(e)           Whenever the context and construction so require, all words used
in the singular number herein shall be deemed to have been used in the plural,
and vice versa, and the masculine gender shall include the feminine and neuter
and the neuter shall include the masculine and feminine.

 

(f)            This Amendment and the Loan and Servicing Agreement contain the
final and complete integration of all prior expressions by the parties hereto
only with respect to the matters expressly set forth herein and shall constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof, superseding all prior oral or written understandings.  There are no
unwritten oral agreements among the parties with respect to the matters set
forth herein.

 

(g)           The provisions of Sections 11.08 and 11.09 of the Loan and
Servicing Agreement are each incorporated by reference herein mutatis mutandis.

 

(h)           The Administrative Agent and the Lender hereby authorize, direct
and consent to the execution of this Amendment by the Collateral Agent, the
Collateral Custodian and the Bank.

 

(i)            THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE CHOICE OF LAW PROVISIONS SET FORTH IN THE LOAN AND SERVICING
AGREEMENT AND SHALL BE SUBJECT TO THE WAIVER OF JURY TRIAL AND NOTICE PROVISIONS
SET FORTH IN THE LOAN AND SERVICING AGREEMENT.

 

[SIGNATURES BEGIN ON FOLLOWING PAGE]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

THE BORROWER:

ARES CAPITAL JB FUNDING LLC, as the Borrower

 

 

 

 

 

By:

/s/ Scott Lem

 

 

Name: Scott Lem

 

 

Title: Authorized Signatory

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

4

--------------------------------------------------------------------------------


 

THE SERVICER:

ARES CAPITAL CORPORATION, as the Servicer

 

 

 

 

 

By:

/s/ Scott Lem

 

 

Name: Scott Lem

 

 

Title: Authorized Signatory

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

5

--------------------------------------------------------------------------------


 

THE TRANSFEROR:

ARES CAPITAL CORPORATION, as the Transferor

 

 

 

 

 

By:

/s/ Scott Lem

 

 

Name: Scott Lem

 

 

Title: Authorized Signatory

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

6

--------------------------------------------------------------------------------


 

THE ADMINISTRATIVE AGENT:

SUMITOMO MITSUI BANKING CORPORATION, as the Administrative Agent

 

 

 

 

 

By:

/s/ Hitoshi Ryoji

 

 

Name: Hitoshi Ryoji

 

 

Title: Managing Director

 

 

THE LENDER:

SUMITOMO MITSUI BANKING CORPORATION, as the Lender

 

 

 

 

 

By:

/s/ Hitoshi Ryoji

 

 

Name: Hitoshi Ryoji

 

 

Title: Managing Director

 

 

THE COLLATERAL AGENT:

SUMITOMO MITSUI BANKING CORPORATION, not in its individual capacity but solely
as the Collateral Agent

 

 

 

 

 

By:

/s/ Hitoshi Ryoji

 

 

Name: Hitoshi Ryoji

 

 

Title: Managing Director

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

7

--------------------------------------------------------------------------------


 

THE COLLATERAL CUSTODIAN:

U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity but solely as the
Collateral Custodian

 

 

 

 

 

By:

/s/ James H. Byrnes

 

 

Name: James H. Byrnes

 

 

Title: Vice President

 

 

THE BANK:

U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity but solely as the
Bank

 

 

 

 

 

By:

/s/ James H. Byrnes

 

 

Name: James H. Byrnes

 

 

Title: Vice President

 

8

--------------------------------------------------------------------------------


 

Exhibit A

 

CHANGED PAGES TO THE LOAN AND SERVICING AGREEMENT

 

(See attached)

 

9

--------------------------------------------------------------------------------


 

EXECUTION VERSION

Conformed through Omnibus Amendment No. 45

 

 

U.S. $400,000,000

 

LOAN AND SERVICING AGREEMENT

 

Dated as of January 20, 2012

 

By and Among

 

ARES CAPITAL JB FUNDING LLC,
as the Borrower

 

and

 

ARES CAPITAL CORPORATION,
as the Servicer and as the Transferor

 

and

 

SUMITOMO MITSUI BANKING CORPORATION,
as the Administrative Agent, as the Collateral Agent and as the Lender

 

and

 

U.S. BANK NATIONAL ASSOCIATION,

as the Collateral Custodian and as the Bank

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

ARTICLE I.                             DEFINITIONS

1

 

 

Section 1.01

 

Certain Defined Terms

1

Section 1.02

 

Other Terms

40

Section 1.03

 

Computation of Time Periods

41

Section 1.04

 

Interpretation

41

 

 

 

 

ARTICLE II.                        THE FACILITY

42

 

 

Section 2.01

 

Variable Funding Note and Advances

42

Section 2.02

 

Procedure for Advances

43

Section 2.03

 

Determination of Yield

45

Section 2.04

 

Remittance Procedures

45

Section 2.05

 

Instructions to the Bank

50

Section 2.06

 

Borrowing Base Deficiency Payments

51

Section 2.07

 

Substitution and Sale of Loan Assets; Affiliate Transactions

51

Section 2.08

 

Payments and Computations, Etc.

59

Section 2.09

 

Fees

60

Section 2.10

 

Increased Costs; Capital Adequacy

60

Section 2.11

 

Taxes

62

Section 2.12

 

Collateral Assignment of Agreements

64

Section 2.13

 

Grant of a Security Interest

64

Section 2.14

 

Evidence of Debt

65

Section 2.15

 

Survival of Representations and Warranties

65

Section 2.16

 

Release of Loan Assets

65

Section 2.17

 

Treatment of Amounts Received by the Borrower

66

Section 2.18

 

Prepayment; Termination

66

Section 2.19

 

Extension of Stated Maturity Date and Reinvestment Period

67

Section 2.20

 

Collections and Allocations

68

Section 2.21

 

Reinvestment of Principal Collections

70

 

 

 

 

ARTICLE III.                   CONDITIONS PRECEDENT

71

 

 

Section 3.01

 

Conditions Precedent to Effectiveness

71

Section 3.02

 

Conditions Precedent to All Advances

72

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

Section 3.03

 

Advances Do Not Constitute a Waiver

74

Section 3.04

 

Conditions to Transfers of Loan Assets

74

 

 

 

 

ARTICLE IV.                    REPRESENTATIONS AND WARRANTIES

76

 

 

Section 4.01

 

Representations and Warranties of the Borrower

76

Section 4.02

 

Representations and Warranties of the Borrower Relating to the Agreement and the
Collateral Portfolio

85

Section 4.03

 

Representations and Warranties of the Servicer

85

Section 4.04

 

Representations and Warranties of the Collateral Agent

90

Section 4.05

 

Representations and Warranties of the Lender

90

Section 4.06

 

Representations and Warranties of the Collateral Custodian

90

 

 

 

 

ARTICLE V.                         GENERAL COVENANTS

91

 

 

Section 5.01

 

Affirmative Covenants of the Borrower

91

Section 5.02

 

Negative Covenants of the Borrower

98

Section 5.03

 

Affirmative Covenants of the Servicer

101

Section 5.04

 

Negative Covenants of the Servicer

106

Section 5.05

 

Affirmative Covenants of the Collateral Agent

108

Section 5.06

 

Negative Covenants of the Collateral Agent

108

Section 5.07

 

Affirmative Covenants of the Collateral Custodian

108

Section 5.08

 

Negative Covenants of the Collateral Custodian

109

 

 

 

 

ARTICLE VI.                    ADMINISTRATION AND SERVICING OF CONTRACTS

109

 

 

Section 6.01

 

Appointment and Designation of the Servicer

109

Section 6.02

 

Duties of the Servicer

111

Section 6.03

 

Authorization of the Servicer

113

Section 6.04

 

Collection of Payments; Accounts

114

Section 6.05

 

Realization Upon Loan Assets

116

Section 6.06

 

Servicing Compensation

117

Section 6.07

 

Payment of Certain Expenses by Servicer

117

Section 6.08

 

Reports to the Administrative Agent; Account Statements; Servicing Information

117

Section 6.09

 

Annual Statement as to Compliance

119

Section 6.10

 

Annual Independent Public Accountant’s Servicing Reports

119

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

Section 6.11

 

The Servicer Not to Resign

120

Section 6.12

 

Required Sale Date

120

 

 

 

 

ARTICLE VII.               EVENTS OF DEFAULT

120

 

 

Section 7.01

 

Events of Default

120

Section 7.02

 

Additional Remedies of the Administrative Agent

124

 

 

 

 

ARTICLE VIII.          INDEMNIFICATION

127

 

 

Section 8.01

 

Indemnities by the Borrower

127

Section 8.02

 

Indemnities by Servicer

130

Section 8.03

 

Legal Proceedings

132

Section 8.04

 

After-Tax Basis

133

 

 

 

 

ARTICLE IX.                    THE ADMINISTRATIVE AGENT

133

 

 

Section 9.01

 

The Administrative Agent

133

 

 

 

 

ARTICLE X.                         COLLATERAL AGENT

137

 

 

Section 10.01

 

Designation of Collateral Agent

137

Section 10.02

 

Duties of Collateral Agent

137

Section 10.03

 

Merger or Consolidation

139

Section 10.04

 

Collateral Agent Compensation

140

Section 10.05

 

Collateral Agent Removal

140

Section 10.06

 

Limitation on Liability

140

Section 10.07

 

Collateral Agent Resignation

141

 

 

 

 

ARTICLE XI.                    MISCELLANEOUS

142

 

 

Section 11.01

 

Amendments and Waivers

142

Section 11.02

 

Notices, Etc.

142

Section 11.03

 

No Waiver; Remedies

146

Section 11.04

 

Binding Effect; Assignability; Multiple Lenders

146

Section 11.05

 

Term of This Agreement

147

Section 11.06

 

GOVERNING LAW; JURY WAIVER

147

Section 11.07

 

Costs, Expenses and Taxes

147

Section 11.08

 

No Proceedings

148

Section 11.09

 

Recourse Against Certain Parties

149

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

Section 11.10

 

Execution in Counterparts; Severability; Integration

149

Section 11.11

 

Consent to Jurisdiction; Service of Process

150

Section 11.12

 

Characterization of Conveyances Pursuant to the Purchase and Sale Agreement

150

Section 11.13

 

Confidentiality

151

Section 11.14

 

Non-Confidentiality of Tax Treatment

153

Section 11.15

 

Waiver of Set Off

153

Section 11.16

 

Headings and Exhibits

153

Section 11.17

 

Breaches of Representations, Warranties and Covenants

153

Section 11.18

 

Delivery of Termination Statements, Releases, etc.

154

 

 

 

 

ARTICLE XII.               COLLATERAL CUSTODIAN

154

 

 

Section 12.01

 

Designation of Collateral Custodian

154

Section 12.02

 

Duties of Collateral Custodian

154

Section 12.03

 

Merger or Consolidation

157

Section 12.04

 

Collateral Custodian Compensation

157

Section 12.05

 

Collateral Custodian Removal

158

Section 12.06

 

Limitation on Liability

158

Section 12.07

 

Collateral Custodian Resignation

160

Section 12.08

 

Release of Documents

160

Section 12.09

 

Return of Required Loan Documents

161

Section 12.10

 

Access to Certain Documentation and Information Regarding the Collateral
Portfolio; Audits of Servicer

161

Section 12.11

 

Custodian as Agent of Collateral Agent

162

 

iv

--------------------------------------------------------------------------------


 

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES

 

SCHEDULE I

 

Conditions Precedent Documents

SCHEDULE II

 

Prior Names, Tradenames, Fictitious Names and “Doing Business As” Names

SCHEDULE III

 

Eligibility Criteria

SCHEDULE IV

 

Agreed-Upon Procedures For Independent Public Accountants

SCHEDULE V

 

Loan Asset Schedule

SCHEDULE VI

 

Advance Funding Account — Wire Instructions

 

EXHIBITS

 

EXHIBIT A

 

Form of Approval Notice

EXHIBIT B

 

Form of Borrowing Base Certificate

EXHIBIT C

 

Form of Disbursement Request

EXHIBIT D

 

Form of Joinder Supplement

EXHIBIT E

 

Form of Notice of Borrowing

EXHIBIT F

 

Form of Notice of Reduction (Reduction of Advances Outstanding)

EXHIBIT G

 

Form of Notice of Reduction (Reduction of Maximum Facility Amount)

EXHIBIT H

 

Form of Variable Funding Note

EXHIBIT I

 

Form of Notice and Request for Consent

EXHIBIT J

 

Form of Servicing Report

EXHIBIT K

 

Form of Servicer’s Certificate (Servicing Report)

EXHIBIT L

 

Form of Release of Required Loan Documents

EXHIBIT M

 

Form of Assignment and Acceptance

EXHIBIT N

 

Form of Power of Attorney for Servicer

EXHIBIT O

 

Form of Power of Attorney for Borrower

EXHIBIT P

 

Form of Servicer’s Certificate (Loan Asset Register)

EXHIBIT Q

 

Form of Conversion Notice

 

v

--------------------------------------------------------------------------------


 

This LOAN AND SERVICING AGREEMENT is made as of January 20, 2012, by and among:

 

(1)                                 ARES CAPITAL JB FUNDING LLC, a Delaware
limited liability company (together with its successors and assigns in such
capacity, the “Borrower”);

 

(2)                                 ARES CAPITAL CORPORATION, a Maryland
corporation, as the Servicer (as defined herein) and as the Transferor (as
defined herein);

 

(3)                                 SUMITOMO MITSUI BANKING CORPORATION, a
Japanese banking corporation, as the Administrative Agent (together with its
successors and assigns in such capacity, the “Administrative Agent”), as the
Collateral Agent (together with its successors and assigns in such capacity, the
“Collateral Agent”) and as the Lender (as defined herein); and

 

(4)                                 U.S. BANK NATIONAL ASSOCIATION (“U.S.
Bank”), as the Bank (as defined herein) and as the Collateral Custodian
(together with its successors and assigns in such capacity, the “Collateral
Custodian”).

 

PRELIMINARY STATEMENTS

 

WHEREAS, the Lender has agreed, on the terms and conditions set forth herein, to
provide a secured revolving credit facility which shall provide for Advances
from time to time in an aggregate principal amount not to exceed the Borrowing
Base;

 

WHEREAS, the proceeds of the Advances will be used (a) to finance the Borrower’s
purchase, on a “true sale” basis, of Eligible Loan Assets from the Transferor
pursuant to the Purchase and Sale Agreement, with such Eligible Loan Assets to
be approved by the Administrative Agent, (b) to fund the Unfunded Exposure
Account and (c) to distribute such proceeds to the Borrower’s parent.

 

NOW THEREFORE, based upon the foregoing Preliminary Statements, the parties
agree as follows:

 

ARTICLE I.

 

DEFINITIONS

 

SECTION 1.01              Certain Defined Terms.

 

(a)                                 Certain capitalized terms used throughout
this Agreement are defined above or in this Section 1.01.

 

(b)                                 As used in this Agreement and the exhibits
and schedules thereto (each of which is hereby incorporated herein and made a
part hereof), the following terms shall have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

 

“1940 Act” means the Investment Company Act of 1940, as amended, and the
rules and regulations promulgated thereunder.

 

--------------------------------------------------------------------------------


 

“Accreted Interest” means Interest accrued on a Loan Asset that is added to the
principal amount of such Loan Asset instead of being paid as Interest as it
accrues.

 

“Action” has the meaning assigned to that term in Section 8.03.

 

“Additional Amount” has the meaning assigned to that term in Section 2.11(a).

 

“Adjusted Borrowing Value” means for any Loan Asset, for any date of
determination, (a) the Assigned Value of such Loan Asset at such time multiplied
by (b) the Outstanding Balance of such Loan Asset (exclusive of Accreted
Interest) minus (c) any Excess Concentration Amount for such Loan Asset;
provided that the parties hereby agree that the Adjusted Borrowing Value of any
Loan Asset (or, if applicable, any portion thereof representing the Excess
Concentration Amount for such Loan Asset) that is no longer an Eligible Loan
Asset shall be zero.

 

“Administrative Agent” means Sumitomo Mitsui Banking Corporation, in its
capacity as administrative agent for the Lender, together with its successors
and assigns, including any successor appointed pursuant to Article IX.

 

“Advance” means each loan advanced by the Lender to the Borrower on an Advance
Date pursuant to Article II.

 

“Advance Date” means, with respect to any Advance, the Business Day on which
such Advance is made.

 

“Advance Funding Account” means an account in the name of the Borrower (account
number 156948-701 at the Bank) with the wire instructions set forth on Schedule
VI or such other account or with such other wire instructions as from time to
time the Borrower has designated to the Administrative Agent in writing.

 

“Advances Outstanding” means, at any time, the sum of the principal amounts of
Advances loaned to the Borrower for the initial and any subsequent borrowings
pursuant to Sections 2.01 and 2.02 as of such time, reduced by the aggregate
Available Collections received and distributed as repayment of principal amounts
of Advances Outstanding pursuant to Section 2.04 at or prior to such time and
any other amounts received by the Lender to repay the principal amounts of
Advances Outstanding pursuant to Section 2.18 or otherwise at or prior to such
time; provided that the principal amounts of Advances Outstanding shall not be
reduced by any Available Collections or other amounts if at any time such
Available Collections or other amounts are rescinded or must be returned for any
reason.

 

“Affected Party” has the meaning assigned to that term in Section 2.10.

 

“Affiliate” when used with respect to a Person, means any other Person
controlling, controlled by or under common control with such Person. For the
purposes of this definition, “control,” when used with respect to any specified
Person, means the power to vote

 

2

--------------------------------------------------------------------------------


 

20% or more of the voting securities of such Person or to direct the management
and policies of such Person, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing;
provided that for purposes of determining whether any Loan Asset is an Eligible
Loan Asset or for purposes of Section 5.01(b)(xix), the term Affiliate shall not
include any Affiliate relationship which may exist solely as a result of direct
or indirect ownership of, or control by, a common Financial Sponsor; provided
further that, for the purposes of Section 2.07(b), Section 2.07(g),
Section 4.01(ii), Section 4.03(q), Section 5.01(p) and Section 5.03(j) of this
Agreement, as well as Section 4.1(ii), Section 5.2(j)(v) and Section 5.2(o) of
the Purchase and Sale Agreement, the term “Affiliate” shall not include any
Excluded Affiliate.

 

“Agented Note” means any Loan Asset (a) originated as a part of a syndicated
loan transaction that has been closed (without regard to any contemporaneous or
subsequent syndication of such Loan Asset) prior to such Loan Asset becoming
part of the Collateral Portfolio and (b) with respect to which, upon an
assignment of the note under the Purchase and Sale Agreement to the Borrower,
the Borrower, as assignee of the note, will have all of the rights but none of
the obligations of the Transferor with respect to such note and the Underlying
Collateral.

 

“Agreement” means this Loan and Servicing Agreement, as the same may be amended,
restated, supplemented and/or otherwise modified from time to time hereafter.

 

“Applicable Law” means for any Person all existing and future laws, rules,
regulations (including proposed, temporary and final income tax regulations),
statutes, treaties, codes, ordinances, permits, certificates, orders, licenses
of and interpretations by any Governmental Authority which are applicable to
such Person (including, without limitation, predatory lending laws, usury laws,
the Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair
Credit Billing Act, the Fair Credit Reporting Act, the Fair Debt Collection
Practices Act, the Federal Trade Commission Act, the Magnuson-Moss Warranty Act,
the Federal Reserve Board’s Regulations “B” and “Z”, the Servicemembers Civil
Relief Act of 2003 and state adaptations of the National Consumer Act and of the
Uniform Consumer Credit Code and all other consumer credit laws and equal credit
opportunity and disclosure laws) and applicable judgments, decrees, injunctions,
writs, awards or orders of any court, arbitrator or other administrative,
judicial, or quasi-judicial tribunal or agency of competent jurisdiction.

 

“Applicable Percentage” means the following for each Eligible Loan Asset:

 

(a)                                 which is a First Lien Loan Asset, 65%;

 

(b)                                 which is a First Lien Last Out Loan Asset,
55%; and

 

(c)                                  which is a Second Lien Loan Asset, 35%;

 

“Applicable Spread” means as of any date of determination, (a) with respect to
any rate based on LIBOR or One Day Advance LIBOR, (i) if the Average Advances
Outstanding are greater than $175,000,000, 1.75% per annum and (ii) if Average
Advances Outstanding are less than or equal to $175,000,000, 2.00% per annum and
(b) with respect to any rate based on the Base Rate, (i) if Average Advances
Outstanding are greater than $175,000,000, 0.75% per

 

3

--------------------------------------------------------------------------------


 

annum and (ii) if Average Advances Outstanding are less than or equal to
$175,000,000, 1.00% per annum; provided that, at any time after the occurrence
of an Event of Default, the Applicable Spread shall be 4.00% per annum.

 

“Approval Notice” means, with respect to any Eligible Loan Asset, the written
notice, in substantially the form attached hereto as Exhibit A, evidencing the
approval by the Administrative Agent, in its sole discretion, of the conveyance
of such Eligible Loan Asset by the Transferor to the Borrower pursuant to the
terms of the Purchase and Sale Agreement and the Loan Assignment by which the
Transferor effects such conveyance.

 

“Approved Valuation Firm” shall mean (a) each of (i) Houlihan Lokey Howard &
Zukin, (ii) Lincoln International LLC (f/k/a Lincoln Partners LLC), (iii) Duff &
Phelps Corp. and (iv) Valuation Research Corporation, and (b) any other
nationally recognized valuation firm approved by each of the Borrower and the
Administrative Agent in their sole reasonable discretion.

 

“Ares” means Ares Capital Corporation.

 

“Ares LIBOR Rate”  means, with respect to any Loan Asset, the definition of
“LIBOR Rate” or any comparable definition in the Loan Agreement for each such
Loan Asset, and in any case that “LIBOR Rate” or such comparable definition is
not defined in such Loan Agreement, the rate per annum appearing on Reuters
Screen LIBOR01 Page (or on any successor or substitute page of such service, or
any successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to Dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time for such day;
provided that if such day is not a Business Day, the immediately preceding
Business Day, as the rate for Dollar deposits with a one-month, a two-month or a
three-month maturity, as applicable, as and when determined in accordance with
the applicable Loan Agreement.

 

“Ares Prime Rate” means, with respect to any Loan Asset, the definition of
“Prime Rate” or any comparable definition in the Loan Agreement for each such
Loan Asset, and in any case that “Prime Rate” or such comparable definition is
not defined in such Loan Agreement, the rate designated by certain reference
lenders in the applicable Loan Agreement from time to time as its prime rate in
the United States, such rate to change as and when the designated rate changes;
provided that the Ares Prime Rate is not intended to be lowest rate of interest
charged by Ares in connection with extensions of credit to debtors.

 

“Assigned Documents” has the meaning assigned to that term in Section 2.12.

 

“Assigned Value” means, with respect to each Loan Asset, as of any date of
determination and expressed as a percentage of the Outstanding Balance of such
Loan Asset, (i) on and after the Cut-Off Date but prior to the date the Assigned
Value for such Loan Asset is first modified pursuant to this definition, 100.0%
and (ii) after any occurrence of a Value Adjustment Event with respect to such
Loan Asset:

 

(a)                                 If a Value Adjustment Event of the type
described in clauses (a) or (c) of the definition thereof with respect to such
Loan Asset occurs, the Assigned Value of such Loan Asset will be modified to
zero.

 

4

--------------------------------------------------------------------------------


 

(b)                                 If a Value Adjustment Event of the type
described in clauses (b) or (d) of the definition thereof with respect to such
Loan Asset occurs, the “Assigned Value” may be modified by the Administrative
Agent in its good faith business judgment upon each such occurrence. In the
event the Borrower disagrees with the Administrative Agent’s determination of
the Assigned Value of a Loan Asset, the Administrative Agent shall direct the
Borrower (at the Borrower’s expense) to retain any Approved Valuation Firm
selected by the Administrative Agent (in its sole discretion) to value such Loan
Asset. If the value determined by such firm is greater than the Administrative
Agent’s determination of the Assigned Value, such firm’s valuation shall become
the Assigned Value of such Loan Asset; provided that the Assigned Value of such
Loan Asset shall be the value as assigned by the Administrative Agent until the
Administrative Agent has revised the value; provided further that if the value
determined by such firm is lower than the Administrative Agent’s determination
of the Assigned Value, the Administrative Agent in its sole discretion may
further modify the Assigned Value of such Loan Asset to reflect such lower
value.  The value determined by such firm shall be based on the amortized cost
adjusted for any credit impairment of such Loan Asset.

 

(c)                                  The Assigned Value of any Defaulted Loan
Asset may be increased in the reasonable discretion of the Administrative Agent
upon (I) the cure of the Value Adjustment Event that gave rise to the Defaulted
Loan Asset and (II) the written request of the Borrower.

 

(d)                                 The Administrative Agent shall promptly
notify the Servicer of any change effected by the Administrative Agent of the
Assigned Value of any Loan Asset.

 

“Assignment and Acceptance” has the meaning assigned to that term in
Section 11.04(a).

 

“Available Collections” means all cash collections and other cash proceeds
actually received with respect to any Loan Asset, including without limitation
all Principal Collections, all Interest Collections, all proceeds of any sale or
disposition with respect to such Loan Asset, cash proceeds or other funds
received by the Borrower or the Servicer with respect to any Underlying
Collateral (including from any guarantors), all other amounts on deposit in the
Collection Account from time to time, and all proceeds of Permitted Investments
with respect to the Controlled Accounts; provided that, for the avoidance of
doubt, “Available Collections” shall not include amounts on deposit in the
Unfunded Exposure Account which do not represent proceeds of Permitted
Investments.

 

“Average Advances Outstanding” means the sum of the aggregate outstanding
principal amount of the Advances Outstanding on each day during the relevant
Remittance Period divided by the total number of days in such Remittance Period.

 

“Bank” means U.S. Bank, in its capacity as the “Bank” pursuant to the Control
Agreement.

 

5

--------------------------------------------------------------------------------


 

“Bankruptcy Code” means Title 11, United States Code, 11 U.S.C. §§ 101 et seq.,
as amended from time to time.

 

“Bankruptcy Event” shall be deemed to have occurred with respect to a Person if
either:

 

(a)                                 a case or other proceeding shall be
commenced, without the application or consent of such Person, in any court,
seeking the liquidation, reorganization, debt arrangement, dissolution, winding
up, or composition or readjustment of debts of such Person, the appointment of a
trustee, receiver, custodian, liquidator, assignee, sequestrator or the like for
such Person or all or substantially all of its assets or any similar action with
respect to such Person, in each case, under any law relating to bankruptcy,
insolvency, reorganization, winding up or composition or adjustment of debts,
and such case or proceeding shall continue undismissed, or unstayed and in
effect, for a period of 60 consecutive days; or an order for relief in respect
of such Person shall be entered in an involuntary case under the federal
bankruptcy laws or other similar laws now or hereafter in effect; or

 

(b)                                 such Person shall commence a voluntary case
or other proceeding under any Bankruptcy Laws now or hereafter in effect, or
shall consent to the appointment of or taking possession by a receiver,
liquidator, assignee, trustee, custodian, sequestrator (or other similar
official) for such Person or all or substantially all of its assets under any
Bankruptcy Laws, or shall make any general assignment for the benefit of
creditors, or shall fail to, or admit in writing its inability to, pay its debts
generally as they become due, or, if a corporation or similar entity, its board
of directors or members shall vote to implement any of the foregoing.

 

“Bankruptcy Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.

 

“Bankruptcy Proceeding” means any case, action or proceeding before any court or
other Governmental Authority relating to any Bankruptcy Event.

 

“Base Rate” means, on any date, a fluctuating per annum interest rate equal to
the greater of (a) the Prime Rate and (b) the Federal Funds Rate plus 0.50%.

 

“Base Rate Advance” means any Advance (a) made in accordance with
Section 2.02(b) that bears interest based on Base Rate, or (b) converted into an
Advance in accordance with Section 2.02(c) that bears interest based on Base
Rate, in either case during each period from and including any date such Advance
is made or converted to but excluding the first subsequent date on which such
Advance is converted into a LIBOR Advance or a One Day Advance in accordance
with Section 2.02(c) or repaid.

 

“Base Rate Advances Outstanding” means, at any time, the outstanding Base Rate
Advances.

 

6

--------------------------------------------------------------------------------


 

“Base Rate Conversion Date” means, with respect to any Advance, the Business Day
on which such Advance was, or is to be, converted from a LIBOR Advance or a One
Day Advance to a Base Rate Advance.

 

“Base Rate Yield Rate” means, as of any date of determination, an interest rate
per annum equal to the Base Rate for such date plus the Applicable Spread.

 

“Borrower” has the meaning assigned to that term in the preamble hereto.

 

“Borrowing Base” means, as of any date of determination, an amount equal to the
lesser of:

 

(a)                                 the aggregate sum of (i) for each Eligible
Loan Asset as of such date, the aggregate sum of the product of (A) the
Applicable Percentage for each such Eligible Loan Asset as of such date and
(B) the aggregate Adjusted Borrowing Value of such Eligible Loan Asset as of
such date plus (ii) the amount on deposit in the Principal Collection Account as
of such date plus (iii) the amount on deposit in the Unfunded Exposure Account
minus the Unfunded Exposure Equity Amount as of such date; and

 

(b)                                 (i) the Maximum Facility Amount minus
(ii) the Unfunded Exposure Amount plus (iii) amounts on deposit in the Unfunded
Exposure Account;

 

provided that, for the avoidance of doubt, any Loan Asset (or, if applicable,
any portion thereof representing the Excess Concentration Amount for such Loan
Asset) which at any time is no longer an Eligible Loan Asset shall not be
included in the calculation of “Borrowing Base”.

 

“Borrowing Base Certificate” means a certificate setting forth the calculation
of the Borrowing Base as of the applicable date of determination substantially
in the form of Exhibit B hereto, prepared by the Servicer.

 

“Borrowing Base Deficiency” means, as of any date of determination, the extent
to which the aggregate Advances Outstanding on such date exceeds the Borrowing
Base.

 

“Breakage Fee” means, for any full or partial repayment of any LIBOR Advance on
any date other than a Payment Date or with less than three Business Days’ prior
written notice to the Administrative Agent, the breakage costs, if any, related
to such repayment, which shall be deemed to be the amount determined by the
Administrative Agent to be the excess of (a) the amount of interest that would
have accrued on the principal amount of the LIBOR Advance had such prepayment
not occurred, at the LIBOR rate that would have been applicable to such LIBOR
Advance, for the period from the date of such prepayment to (i) the last day of
the then current Interest Period therefor if on such last day the Administrative
Agent will have had at least three Business Days’ notice of such prepayment and
(ii) if on such last day the Administrative Agent will not have had at least
three Business Days’ notice of such prepayment, the last day of the next
Interest Period therefor, over (b) the amount of interest that would accrue on
such principal amount for such period at the interest rate which the
Administrative Agent would earn for a deposit in Dollars of a comparable amount
and period from other banks in the Eurocurrency market.

 

7

--------------------------------------------------------------------------------


 

“Business Day” means a day of the year other than (a) Saturday or a Sunday or
(b) any other day on which commercial banks in New York, New York or any United
States city in which the offices of the Collateral Agent, the Collateral
Custodian or the Bank are located and are authorized or required by Applicable
Law, regulation or executive order to close; provided that, if any determination
of a Business Day shall relate to a LIBOR Advance or a One Day Advance, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.  For the avoidance
of doubt, if the offices of the Collateral Agent, the Collateral Custodian or
the Bank in any United States city are authorized by Applicable Law, regulation
or executive order to close but remain open, such day shall not be a “Business
Day”.

 

“Capital Lease Obligations” means, with respect to any entity, the obligations
of such entity to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such entity under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

 

“Change of Control” shall be deemed to have occurred if any of the following
occur:

 

(a)                                 the Management Agreement shall fail to be in
full force and effect;

 

(b)                                 the creation or imposition of any Lien
(other than the JPM Lien) on any limited liability company membership interest
in the Borrower;

 

(c)                                  the failure by Ares to own, directly and
beneficially, 100% of the limited liability company membership interests in the
Borrower; or

 

(d)                                 the dissolution, termination or liquidation
in whole or in part, transfer or other disposition, in each case, of all or
substantially all of the assets of, Ares.

 

“Closing Date” means January 20, 2012.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral Agent” has the meaning assigned to that term in the preamble hereto.

 

“Collateral Agent Expenses” means all accrued and unpaid expenses (including
reasonable attorneys’ fees, costs and expenses) and indemnity amounts payable by
the Borrower to the Collateral Agent under the Transaction Documents.

 

“Collateral Agent Fee Letter” means any fee letter agreement entered into by and
among the Borrower, the Servicer, the Administrative Agent and the Collateral
Agent in connection with the Collateral Agent Fees and the Collateral Agent
Expenses contemplated by this Agreement, as such letter may be amended,
restated, supplemented, modified, waived and/or replaced from time to time.

 

8

--------------------------------------------------------------------------------


 

“Collateral Agent Fees” means the fees payable to the Collateral Agent on each
Payment Date in arrears for each Remittance Period, in an amount not to exceed
the sum of the products for each day during such Remittance Period of (x) one
divided by 360, (y) 0.01% per annum and (z)(i) the Outstanding Balance of the
Loan Assets plus (ii) the amount on deposit in the Principal Collection Account
plus (iii) the amount on deposit in the Unfunded Exposure Account, in each case
as of such date; provided that the Collateral Agent Fees shall not be less than
$50,000 annually; provided further that, so long as SMBC or its Affiliate is the
Collateral Agent, the Collateral Agent Fees shall be $0.

 

“Collateral Agent Termination Notice” has the meaning assigned to that term in
Section 10.05.

 

“Collateral Custodian” means U.S. Bank, not in its individual capacity, but
solely as collateral custodian pursuant to the terms of this Agreement.

 

“Collateral Custodian Expenses” means the expenses set forth in the U.S. Bank
Fee Letter and all accrued and unpaid expenses (including reasonable attorneys’
fees, costs and expenses) and indemnity amounts payable by the Borrower or the
Servicer to the Collateral Custodian and the Bank under the Transaction
Documents.

 

“Collateral Custodian Fees” means the fees set forth in the U.S. Bank Fee Letter
that are payable to the Collateral Custodian and the Bank, as such letter may be
amended, restated, supplemented, modified, waived and/or replaced from time to
time.

 

“Collateral Custodian Termination Notice” has the meaning assigned to that term
in Section 12.05.

 

“Collateral Interest Amount” means, as of any date of determination, without
duplication, the sum of (a) the aggregate amount of Interest Collections that
have been received or that are expected to be received (other than Interest
Collections (i) expected to be received from Defaulted Loan Assets, unless
actually received and (ii) received as equity contributions from any equity
owner and designated as Interest Collections by the Borrower) and (b) the
aggregate amount of Interest Collections on deposit in the Collection Account
(including Permitted Investments), in each case during the Remittance Period
(and, if such Remittance Period does not end on a Business Day, including the
immediately succeeding Business Day) in which such date of determination occurs.

 

“Collateral Portfolio” means all right, title, and interest (whether now owned
or hereafter acquired or arising, and wherever located) of the Borrower to and
in the property identified below in clauses (a) through (e) and all accounts,
cash and currency, chattel paper, tangible chattel paper, electronic chattel
paper, copyrights, copyright licenses, equipment, fixtures, contract rights,
general intangibles (including payment intangibles), instruments, certificates
of deposit, certificated securities, uncertificated securities, financial
assets, securities entitlements, commercial tort claims, deposit accounts,
inventory, investment property, letter-of-credit rights, software, supporting
obligations, accessions, or other property of the Borrower, including without
limitation all right, title and interest of the Borrower to and in any of the
following (in each case excluding the Retained Interest and the Excluded
Amounts):

 

(a)                                 the Loan Assets, and all monies due or to
become due in payment under such Loan Assets on and after the related Cut-Off
Date, including, but not limited to, all Available Collections;

 

9

--------------------------------------------------------------------------------


 

(b)                                 the Portfolio Assets with respect to the
Loan Assets referred to in clause (a);

 

(c)                                  the Controlled Accounts and all Permitted
Investments purchased with funds on deposit in the Controlled Accounts;

 

(d)                                 the Purchase and Sale Agreement; and

 

(e)                                  all income and Proceeds of the foregoing.

 

“Collection Account” means a trust account (account number 156948-700 at the
Bank) in the name of the Borrower for the benefit of and under the control of
the Collateral Agent for the benefit of the Secured Parties; provided that the
funds deposited therein (including any interest and earnings thereon) from time
to time and subject to the terms thereof shall constitute the property and
assets of the Borrower, and the Borrower shall be solely liable for any Taxes
payable with respect to the Collection Account.

 

“Collection Date” means the date on which the aggregate outstanding principal
amount of the Advances Outstanding has been repaid in full and all Yield and
Fees and all other Obligations have been indefeasibly paid in full (other than
any contingent obligations that are not due and that survive the termination of
this Agreement), and the Borrower shall have no further right to request any
additional Advances.

 

“Commitment Percentage” shall have the meaning assigned to that term in
Section 11.04(b).

 

“Control Agreement” means that certain account control agreement, dated as of
the date hereof, by and among the Borrower, the Servicer, the Collateral Agent
and U.S. Bank, as such agreement may from time to time be amended, supplemented
or otherwise modified in accordance with the terms thereof.

 

“Controlled Accounts” means the Collection Account and the Unfunded Exposure
Account.

 

“Conversion Notice” means, with respect to any Advance, the written notice, in
substantially the form attached hereto as Exhibit Q, evidencing the request of
the Borrower to the Administrative Agent to convert such Advance from a Base
Rate Advance into a LIBOR Advance, from a LIBOR Advance into a Base Rate Advance
or from a One Day Advance into a Base Rate Advance or a LIBOR Advance, as
applicable.

 

“Cut-Off Date” means, with respect to each Loan Asset, the date such Loan Asset
is transferred to the Borrower pursuant to the terms of the Purchase and Sale
Agreement.

 

10

--------------------------------------------------------------------------------


 

“Defaulted Loan Asset” means a Loan Asset which has become subject to a Value
Adjustment Event of the type described in clauses (a) or (c) of the definition
thereof; provided that if the Value Adjustment Event which gave rise to a
Defaulted Loan Asset is cured, the Borrower may submit such Loan Asset for
review by the Administrative Agent (in its sole discretion) for the purpose of
re-classifying such Loan Asset as a Loan Asset which is no longer a Defaulted
Loan Asset.

 

“Delayed Draw Loan Asset” means a Loan Asset that is fully committed on the
initial funding date of such Loan Asset and is required to be fully funded in
one or more installments on draw dates to occur within one year of the initial
funding of such Loan Asset but which, once all such installments have been made,
has the characteristics of a Term Loan Asset.

 

“Designated Entity” has the meaning set forth in the SMBC Lender Fee Letter.

 

“Designated Sale Proceeds” means Principal Collections received during the
Reinvestment Period in connection with discretionary sales pursuant to
Section 2.07(b) or Optional Sales pursuant to Section 2.07(c) designated to be
applied to reduce Advances Outstanding in accordance with Section 2.04(b) or
Section 2.04(c).

 

“Determination Date” means, with respect to each Payment Date, the last day of
the prior calendar month.

 

“Disbursement Request” means a disbursement request from the Borrower to the
Administrative Agent, the Collateral Agent and the Bank in the form attached
hereto as Exhibit C in connection with a disbursement request from the Unfunded
Exposure Account in accordance with Section 2.04(e) or a disbursement request
from the Principal Collection Account in accordance with Section 2.21, as
applicable.

 

“Dollar”, “USD” or “$” means a dollar or other equivalent unit in such coin or
currency of the United States as at the time shall be legal tender for all
debts, public and private.

 

“Eligible Bid” means a bid made in good faith (and acceptable as a valid bid in
the Administrative Agent’s reasonable discretion) by a bidder for all or any
portion of the Collateral Portfolio in connection with a sale of the Collateral
Portfolio in whole or in part pursuant to Section 7.02(i).

 

“Eligible Loan Asset” means, at any time, a Loan Asset in respect of which each
of the representations and warranties contained in Section 4.02 and Schedule III
hereto is true and correct.

 

“Eligible Replacement” has the meaning assigned to that term in Section 6.01(c).

 

“Environmental Laws” means any and all foreign, federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals,
interpretations (with the force of law) and orders of courts or Governmental
Authorities, relating to the protection of human health or the environment,
including, but not limited to, requirements pertaining to the manufacture,
processing, distribution, use, treatment, storage, disposal, transportation,
handling, reporting, licensing, permitting, investigation or remediation of
Hazardous Materials.

 

11

--------------------------------------------------------------------------------


 

Environmental Laws include, without limitation, the Comprehensive Environmental
Response, Compensation, and Liability Act (42 U.S.C. § 9601 et seq.), the
Hazardous Material Transportation Act (49 U.S.C. § 331 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Federal Water
Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. §
7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the
Safe Drinking Water Act (42 U.S.C. § 300, et seq.), the Environmental Protection
Agency’s regulations relating to underground storage tanks (40 C.F.R. Parts 280
and 281), and the Occupational Safety and Health Act (29 U.S.C. § 651 et seq.),
and the rules and regulations thereunder, each as amended or supplemented from
time to time.

 

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended from time to time.

 

“ERISA Affiliate” means (a) any corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Code) as any Person, (b) a trade or business (whether or not incorporated) under
common control (within the meaning of Section 414(c) of the Code) with such
Person, or (c) a member of the same affiliated service group (within the meaning
of Section 414(m) of the Code) as such Person, any corporation described in
clause (a) above or any trade or business described in clause (b) above.

 

“Eurodollar Disruption Event” means the occurrence of any of the following:
(a) SMBC shall have notified the Administrative Agent of a determination by SMBC
or any of its assignees or participants that it would be contrary to law or to
the directive of any central bank or other Governmental Authority (whether or
not having the force of law) to obtain Dollars in the London interbank market to
fund any Advance, (b) SMBC shall have notified the Administrative Agent of the
inability, for any reason, of SMBC or any of its respective assignees or
participants to determine LIBOR or One Day Advance LIBOR, (c) SMBC shall have
notified the Administrative Agent of a determination by SMBC or any of its
respective assignees or participants that the rate at which deposits of Dollars
are being offered to SMBC or any of its respective assignees or participants in
the London interbank market does not accurately reflect the cost to SMBC or any
such assignee or any such participant of making, funding or maintaining any
Advance or (d) SMBC shall have notified the Administrative Agent of the
inability of SMBC or any of its respective assignees or participants to obtain
Dollars in the London interbank market to make, fund or maintain any Advance.

 

“Event of Default” has the meaning assigned to that term in Section 7.01.

 

“Excepted Persons” has the meaning assigned to that term in Section 11.13(a).

 

“Excess Concentration Amount” means, as of any date of determination, the sum of
the aggregate Adjusted Borrowing Values (without giving effect to clause (c) of
the definition thereof) for all Excess Concentration Loan Assets.

 

“Excess Concentration Loan Asset” means, as of any date of determination, with
respect to any Loan Asset included in the Collateral Portfolio, at any time in
respect of which any one or more of the limitations contained in Schedule III
hereto are exceeded, the portion of such Loan Asset that causes such limitations
to be exceeded, to be calculated without duplication after giving effect to any
sales, purchases or substitutions of Loan Assets as of such date.

 

12

--------------------------------------------------------------------------------


 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

“Excluded Affiliate” means any portfolio company of the Servicer or the
Transferor, as applicable, that is not consolidated on the financial statements
of the Servicer or the Transferor, as applicable.

 

“Excluded Amounts” means (a) any amount received in the Collection Account with
respect to any Loan Asset included as part of the Collateral Portfolio, which
amount is attributable to the payment of any Tax, fee or other charge imposed by
any Governmental Authority on such Loan Asset or on any Underlying Collateral
and (b) any amount received in any Controlled Account representing (i) any
amount representing a reimbursement of insurance premiums, (ii) any escrows
relating to Taxes, insurance and other amounts in connection with Loan Assets
which are held in an escrow account for the benefit of the Obligor and the
secured party pursuant to escrow arrangements under a Loan Agreement and
(iii) any amount received in the Collection Account with respect to any Loan
Asset re-transferred or substituted for upon the occurrence of a Warranty Event
or that is otherwise replaced by a Substitute Eligible Loan Asset, or that is
otherwise sold or transferred by the Borrower pursuant to Section 2.07, to the
extent such amount is attributable to a time after the effective date of such
replacement or sale.

 

“Excluded Taxes” means, with respect to payments required to be made by the
Borrower or made by the Servicer on behalf of the Borrower under this Agreement,
(a) Taxes imposed on or measured by the overall net income (however denominated)
of the Administrative Agent, the Lender, or any other recipient of any payment
to be made hereunder, or profits, franchise and similar Taxes imposed on the
Administrative Agent or the Lender or other recipient (in lieu of net income or
profit Taxes) and backup withholding and similar Taxes by (i) the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of the
Lender, in which its applicable lending office or the office to which its
interest in the Advances is assigned is located or (ii) any other jurisdiction
(or any political subdivision thereof) as a result of a present or former
connection between the Administrative Agent or the Lender or other recipient and
such jurisdiction imposing such Tax other than a connection arising as a result
of any transaction contemplated under this Agreement, (b) any branch profits
Taxes imposed by the United States or any similar Tax imposed by any other
jurisdiction described in clause (a) above; (c) in the event that the Lender is
a Foreign Lender, any United States federal withholding Tax that is imposed on
amounts payable (including, for the avoidance of doubt, consent, amendment or
similar fees) to the Lender, as a Foreign Lender, at the time the Lender, as a
Foreign Lender, becomes a party hereto or designates a new lending office (other
than a designation made at the request of Borrower), except to the extent that
the Lender, as a Foreign Lender, (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
Additional Amounts from Borrower with respect to such withholding Tax pursuant
to Section 2.11(a); (d) any United States federal withholding Tax which would
not have occurred but for such recipient’s failure to comply with
Section 2.11(d) or (e); (e) any Taxes imposed under FATCA; and (f) interest,
penalties, additions to Tax and costs or expenses solely resulting from the
assessment or imposition of Taxes described in clauses (a) through (f) of this
definition.

 

13

--------------------------------------------------------------------------------


 

“Exposure Amount” means, as of any date of determination, with respect to any
Delayed Draw Loan Asset or Revolving Loan Asset (including any letter of credit
reimbursement obligations) owned by the Borrower, the unfunded commitment, if
any, of the Borrower with respect to such Loan Asset.

 

“Exposure Amount Shortfall” has the meaning assigned to that term in
Section 2.02(f).

 

“Facility Maturity Date” means the earliest to occur of (a) the Stated Maturity
Date, (b) the date of the declaration or automatic occurrence of the Facility
Maturity Date pursuant to Section 7.01, (c) the Collection Date and (d) the
occurrence of the termination of this Agreement pursuant to
Section 2.18(b) hereof.

 

“Fair Market Value” means, with respect to any Loan Asset or item of the
Collateral Portfolio, as of each date the most recent fair value information is
publicly published by the Servicer, the fair value of such Loan Asset determined
in accordance with GAAP.

 

“FATCA” means Sections 1471 through 1474 of the Code and any regulations or
official interpretations thereof (including any revenue ruling, revenue
procedure, notice or similar guidance issued by the United States Internal
Revenue Service thereunder as a precondition to relief or exemption from Taxes
under such provisions).

 

“Federal Funds Rate” means, for any period, a fluctuating per annum interest
rate equal, for each day during such period, to the rate set forth for such day
opposite the caption “Federal funds (effective)” in Federal Reserve Board
Statistical Release H.15(519) or any successor or substitute publication
selected by the Administrative Agent (or, if such day is not a Business Day, for
the next preceding Business Day), or, if for any reason such rate is not
available on any day, the rate determined, in the sole discretion of the
Administrative Agent, to be the rate at which overnight federal funds are being
offered in the national federal funds market at 9:00 a.m. on such day.

 

“Federal Reserve Bank” means any of the twelve regional Federal Reserve Banks
chartered under the laws of the United States.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

 

“Fees” means (a) the Non-Usage Fee; (b) the fees payable to the Lender pursuant
to the terms of the SMBC Lender Fee Letter; (c) the Collateral Agent Fees; and
(d) the Collateral Custodian Fees.

 

“Fifth Amendment Effective Date” means September 12, 2018.

 

“Financial Asset” has the meaning specified in Section 8-102(a)(9) of the UCC.

 

14

--------------------------------------------------------------------------------


 

“Financial Sponsor” means any Person, including any Subsidiary of such Person,
whose principal business activity is acquiring, holding, and selling investments
(including controlling interests) in otherwise unrelated companies that each are
distinct legal entities with separate management, books and records and bank
accounts, whose operations are not integrated with one another and whose
financial condition and creditworthiness are independent of the other companies
so owned by such Person.

 

“First Amendment Effective Date” means September 14, 2012.

 

“First Lien Loan Asset” means any Loan Asset that (a) is secured by a valid and
perfected first priority Lien on substantially all of the Obligor’s assets
constituting Underlying Collateral for the Loan Asset, subject to (i) any
“permitted liens” as defined in the applicable Loan Agreement for such Loan
Asset or such comparable definition if “permitted liens” is not defined therein
and (ii) any Lien securing a working capital facility incurred by the related
Obligor for such Loan Asset to the extent such Lien securing such working
capital facility on the same Underlying Collateral is prior to, or pari passu
with, the Lien securing such Loan Asset and (b) provides that the payment
obligation of the Obligor on such Loan Asset is either senior to, or pari passu
with, all other Indebtedness of such Obligor, other than a working capital
facility incurred by such Obligor that is senior in right of payment to such
Loan Asset.

 

“First Lien Last Out Loan Asset” means any Loan Asset (other than a First Lien
Loan Asset) that (a) is secured by a valid and perfected first priority Lien on
substantially all of the Obligor’s assets constituting Underlying Collateral for
the Loan Asset, subject to (i) any “permitted liens” as defined in the
applicable Loan Agreement for such Loan Asset or such comparable definition if
“permitted liens” is not defined therein and (ii) any Lien securing a working
capital facility incurred by the related Obligor for such Loan Asset to the
extent such Lien securing such working capital facility on the same Underlying
Collateral is prior to, or pari passu with, the Lien securing such Loan Asset
and (b) has a Loan-to-Value Ratio not greater than 65%, (c) is not (and cannot
by its terms become) subordinate in right of payment to any obligation of the
Obligor, other than in any bankruptcy, reorganization, arrangement, insolvency,
moratorium or liquidation proceedings of such Obligor or with respect to such
Underlying Collateral and (d) has the same maturity as the first lien loan
tranche(s) issued by the same Obligor.

 

“Fixed Rate Loan Asset” means a Loan Asset other than a Floating Rate Loan
Asset.

 

“Floating Rate Loan Asset” means a Loan Asset under which the Interest rate
payable by the Obligor thereof is based on the Ares Prime Rate or Ares LIBOR
Rate, plus some specified Interest percentage in addition thereto, and which
provides that such Interest rate will reset immediately upon any change in the
related Ares Prime Rate or Ares LIBOR Rate.

 

“Floating Rate Note” means a note issued pursuant to an indenture or equivalent
document by a corporation, partnership, limited liability company, trust, or
other Person, bearing interest at a floating rate.  For the avoidance of doubt,
a Floating Rate Note will not include any note evidencing any borrowings under
or in respect of a Loan Asset.

 

15

--------------------------------------------------------------------------------


 

“Foreign Lender” means a Lender that is not created or organized under the laws
of the United States or a political subdivision thereof.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.

 

“Governmental Authority” means, with respect to any Person, any nation or
government, any state or other political subdivision thereof, any central bank
(or similar monetary or regulatory authority) thereof, any body or entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any court or arbitrator having
jurisdiction over such Person.

 

“Hazardous Materials” means all materials subject to any Environmental Law,
including, without limitation, materials listed in 49 C.F.R. § 172.010,
materials defined as hazardous pursuant to § 101(14) of the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended,
flammable, explosive or radioactive materials, hazardous or toxic wastes or
substances, lead-based materials, petroleum or petroleum distillates or asbestos
or material containing asbestos, polychlorinated biphenyls, radon gas, urea
formaldehyde and any substances classified as being “in inventory”, “usable work
in process” or similar classification that would, if classified as unusable, be
included in the foregoing definition.

 

“Indebtedness” means, with respect to any Person at any date, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than current liabilities incurred in the
ordinary course of business and payable in accordance with customary trade
practices) or that is evidenced by a note, bond, debenture or similar instrument
or other evidence of indebtedness customary for indebtedness of that type,
(b) all Capital Lease Obligations of such Person, (c) all obligations of such
Person in respect of acceptances issued or created for the account of such
Person, (d) all liabilities secured by any Lien on any property owned by such
Person even though such Person has not assumed or otherwise become liable for
the payment thereof, (e) all indebtedness, obligations or liabilities of that
Person in respect of derivatives, and (f) all obligations under direct or
indirect guaranties in respect of obligations (contingent or otherwise) to
purchase or otherwise acquire, or to otherwise assure a creditor against loss in
respect of, indebtedness or obligations of others of the kind referred to in
clauses (a) through (e).

 

“Indemnified Amounts” has the meaning assigned to that term in Section 8.01.

 

“Indemnified Party” has the meaning assigned to that term in Section 8.01.

 

“Indemnifying Party” has the meaning assigned to that term in Section 8.03.

 

“Independent Director” means a natural Person who, (a) for the five-year period
prior to his or her appointment as Independent Director, has not been, and
during the continuation of his or her service as Independent Director is not:
(i) an employee, director, stockholder, member, manager, partner or officer of
the Borrower, the Transferor or any of their respective Affiliates (other than
his or her service as an Independent Director or officer of the Borrower or
other Affiliates that are structured to be “bankruptcy remote”); (ii) a customer
or supplier of the Borrower, the Transferor or any of their respective
Affiliates (other than his or her

 

16

--------------------------------------------------------------------------------


 

service as an Independent Director or officer of the Borrower or other
Affiliates that are structured to be “bankruptcy remote”); or (iii) any member
of the immediate family of a Person described in (i) or (ii), and (b) has,
(i) prior experience as an Independent Director for a corporation or limited
liability company whose charter documents required the unanimous consent of all
Independent Directors thereof before such corporation or limited liability
company could consent to the institution of bankruptcy or insolvency proceedings
against it or could file a petition seeking relief under any applicable federal
or state law relating to bankruptcy and (ii) at least three years of employment
experience with one or more entities that provide, in the ordinary course of
their respective businesses, advisory, management or placement services to
issuers of securitization or structured finance instruments, agreements or
securities. For the avoidance of doubt, any Independent Director serving as an
officer of the Borrower shall not be employed by the Borrower or any of its
Affiliates.

 

“Indorsement” has the meaning specified in Section 8-102(a)(11) of the UCC, and
“Indorsed” has a corresponding meaning.

 

“Initial Advance” means the first Advance made pursuant to Article II.

 

“Initial Payment Date” means the 15th day of March, 2012 (or if such day is not
a Business Day, the next succeeding Business Day).

 

“Initial Reinvestment Period Extension” has the meaning assigned to that term in
Section 2.19(b).

 

“Initial Stated Maturity Extension” has the meaning assigned to that term in
Section 2.19(a).

 

“Instrument” has the meaning specified in Section 9-102(a)(47) of the UCC.

 

“Insurance Policy” means, with respect to any Loan Asset, an insurance policy
covering liability and physical damage to, or loss of, the Underlying
Collateral.

 

“Insurance Proceeds” means any amounts received on or with respect to a Loan
Asset under any Insurance Policy or with respect to any condemnation proceeding
or award in lieu of condemnation which is neither required to be used to
restore, improve or repair the related real estate nor required to be paid to
the Obligor under the Loan Agreement.

 

“Interest” means, with respect to any period and any Loan Asset, for the Obligor
on such Loan Asset and any of its parents or Subsidiaries that are obligated
under the Loan Agreement for such Loan Asset (determined on a consolidated basis
without duplication in accordance with GAAP), the meaning of “Interest” or any
comparable definition in the Loan Agreement for each such Loan Asset and in any
case that “Interest” or such comparable definition is not defined in such Loan
Agreement, all interest in respect of Indebtedness (including the interest
component of any payments in respect of Capital Lease Obligations) accrued or
capitalized during such period (whether or not actually paid during such
period).

 

17

--------------------------------------------------------------------------------


 

“Interest Collection Account” means a trust subaccount (account number
156948-201 at the Bank), linked to and constituting part of the Collection
Account into which Interest Collections shall be deposited, in the name of the
Borrower for the benefit of and under the control of the Collateral Agent for
the benefit of the Secured Parties; provided that the funds deposited therein
(including any interest and earnings thereon) from time to time shall constitute
the property and assets of the Borrower, and the Borrower shall be solely liable
for any Taxes payable with respect to the Interest Collection Account.

 

“Interest Collections” means, (a) with respect to any Loan Asset, all payments
and collections attributable to Interest on such Loan Asset, including, without
limitation, all scheduled payments of Interest and payments of Interest relating
to principal prepayments, all guaranty payments attributable to Interest and
proceeds of any liquidations, sales, dispositions or securitizations
attributable to Interest on such Loan Asset and (b) amendment fees, late fees,
waiver fees, prepayment fees or other amounts received in respect of Loan
Assets.

 

“Interest Period” means with respect to any LIBOR Advance (a) the period
beginning on, and including, the Advance Date or LIBOR Conversion Date, as
applicable, with respect to such LIBOR Advance and ending on, but excluding, the
first succeeding Payment Date (provided that if the Advance Date or LIBOR
Conversion Date, as applicable, for any LIBOR Advance occurs prior to the
Payment Date in the same calendar month, the initial Interest Period for such
LIBOR Advance shall end on, but exclude, the second succeeding Payment Date) and
(b) thereafter, for so long as such LIBOR Advance or any portion thereof remains
outstanding, each period beginning on, and including, the Payment Date on which
the immediately preceding Interest Period with respect to such LIBOR Advance
ended and ending on, but excluding, the next succeeding Payment Date.

 

“Joinder Supplement” means an agreement by and among the Borrower, a Lender and
the Administrative Agent in the form of Exhibit D to this Agreement
(appropriately completed) delivered in connection with a Person becoming a
Lender hereunder after the Closing Date.

 

“JPM Credit Documents” means (a) that certain Senior Secured Revolving Credit
Agreement, dated as of December 28, 2005, and amended and restated as of
January 22, 2010, by and among Ares, the lenders party thereto and JPMorgan
Chase Bank, N.A., (b) that certain Guarantee and Security Agreement, dated as of
December 28, 2005, by and between Ares and JPMorgan Chase Bank, N.A. and
(c) that certain Guarantee and Security Agreement Confirmation, dated as of
January 22, 2010, by and between Ares and JPMorgan Chase Bank, N.A., each as
amended, modified, waived, supplemented or restated from time to time.

 

“JPM Lien” means the lien on the membership interests of the Borrower created
pursuant to the terms of the JPM Credit Documents.

 

“Lender” means, collectively, SMBC and/or any other Person to whom SMBC assigns
any part of its rights and obligations under this Agreement and the other
Transaction Documents in accordance with the terms of Section 11.04.

 

“LIBOR” means, for any day during any Interest Period, with respect to any LIBOR
Advance (or portion thereof), the rate per annum for a one-month maturity
appearing on the Reuters Screen LIBOR01 Page (or any successor or substitute
page) (the “LIBOR Page”) as

 

18

--------------------------------------------------------------------------------


 

the London interbank offered rate for deposits in Dollars at approximately 11:00
a.m., London time, on the LIBOR Determination Date for such Interest Period;
provided that for the initial Interest Period with respect to any LIBOR Advance,
if such Interest Period is shorter than one month or longer than one month, the
Administrative Agent shall have the right to determine LIBOR for such Interest
Period as the rate per annum for a period of the same duration as such Interest
Period appearing on the LIBOR Page as the London interbank offered rate for
deposits in Dollars at approximately 11:00 a.m., London time, on the LIBOR
Determination Date for such Interest Period, or if no rate per annum for
deposits in Dollars for a period of such duration is set forth on the LIBOR
Page at such time on such LIBOR Determination Date, the Administrative Agent
shall have the right to determine LIBOR for such Interest Period by linear
interpolation between the rate per annum for deposits in Dollars for the next
shorter period and the rate per annum for deposits in Dollars for the next
longer period set forth on the LIBOR Page at such time on such LIBOR
Determination Date; provided further that if the rates that are described above
in this definition are not set forth on the LIBOR Page as of such times, the
Administrative Agent shall determine LIBOR (a) by reference to such other
comparable publicly available information service for displaying rates for
Dollar deposits in the London interbank market as may be selected by the
Administrative Agent, in its sole discretion, or (b) if no such service is
available, as the rate per annum at which Dollar deposits of $5,000,000 for a
relevant maturity are offered by the principal London office of Sumitomo Mitsui
Banking Corporation Europe Limited at approximately 11:00 a.m., London time, on
such LIBOR Determination Date for delivery on the first day of such Interest
Period to other banks in the Eurocurrency market.

 

“LIBOR Advance” means any Advance (a) made in accordance with
Section 2.02(b) that bears interest based on LIBOR or (b) converted from a Base
Rate Advance to an Advance in accordance with Section 2.02(c) that bears
interest based on LIBOR.

 

“LIBOR Advances Outstanding” means, at any time, the outstanding LIBOR Advances.

 

“LIBOR Conversion Date” means, with respect to any Advance, the Business Day on
which such Advance was, or is to be, converted from a Base Rate Advance or a One
Day Advance to a LIBOR Advance.

 

“LIBOR Determination Date” means, with respect to each Interest Period, the day
that is two Business Days prior to the first day of such Interest Period.

 

“LIBOR Page” has the meaning assigned to that term in the definition of “LIBOR”.

 

19

--------------------------------------------------------------------------------


 

“LIBOR Yield” means, for any LIBOR Advances Outstanding, and any Interest Period
for each such LIBOR Advance, the sum of the amounts determined for each day in
such Interest Period in accordance with the following formula:

 

YR x L

D

 

where:

YR

=

the LIBOR Yield Rate applicable to such LIBOR Advance during such Interest
Period;

 

 

 

 

 

L

=

the outstanding principal amount of such LIBOR Advance on such day; and

 

 

 

 

 

D

=

360.

 

“LIBOR Yield Rate” means, for any LIBOR Advance, as of any date of determination
during any Interest Period applicable to such LIBOR Advance, an interest rate
per annum equal to LIBOR for such LIBOR Advance during such Interest Period plus
the Applicable Spread; provided that if the Administrative Agent determines that
a Eurodollar Disruption Event has occurred, at the election of the
Administrative Agent, the LIBOR Yield Rate shall be equal to the Base Rate plus
the Applicable Spread until the Administrative Agent determines that such
Eurodollar Disruption Event has ceased, at which time the LIBOR Yield Rate shall
again be equal to LIBOR for such LIBOR Advance for such date plus the Applicable
Spread.

 

“Lien” means any mortgage or deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
claim, preference, priority or other security interest or preferential
arrangement in the nature of a security interest of any kind or nature
whatsoever (including any conditional sale, lease or other title retention
agreement, sale subject to a repurchase obligation, any easement, right of way
or other encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing) or the filing of
or agreement to give any UCC financing statement perfecting a security interest
under the UCC or comparable law of any jurisdiction.

 

“Lien Release Dividend” has the meaning assigned to that term in
Section 2.07(d).

 

“Lien Release Dividend Date” means the date specified by the Borrower, which
date may be any Business Day, provided written notice is given in accordance
with Section 2.07(d).

 

“Loan Agreement” means the loan agreement, credit agreement or other agreement
pursuant to which a Loan Asset has been issued or created and each other
agreement that governs the terms of or secures the obligations represented by
such Loan Asset or of which the holders of such Loan Asset are the
beneficiaries.

 

“Loan Asset” means any commercial loan, or portion thereof, individually or
collectively, originated or acquired by the Transferor in the ordinary course of
its business, which loan includes, without limitation, (a) the Required Loan
Documents and Loan Asset File, and (b) all right, title and interest of the
Transferor in and to the loan and any Underlying Collateral, but excluding, in
each case, the Retained Interest and Excluded Amounts and which

 

20

--------------------------------------------------------------------------------


 

loan was acquired by the Borrower from the Transferor under the Purchase and
Sale Agreement and owned by the Borrower on the initial Advance Date (as set
forth on the Loan Asset Schedule delivered on the initial Advance Date) or
acquired by the Borrower after the initial Advance Date pursuant to the delivery
of the Loan Assignment and listed on Schedule I to such Loan Assignment.

 

“Loan Asset Checklist” means an electronic or hard copy, as applicable, of a
checklist delivered by or on behalf of the Borrower to the Collateral Custodian,
for each Loan Asset, of all Required Loan Documents to be included within the
respective Loan Asset File, which shall specify whether such document is an
original or a copy.

 

“Loan Asset File” means, with respect to each Loan Asset, a file containing
(a) each of the documents and items as set forth on the Loan Asset Checklist
with respect to such Loan Asset and (b) duly executed originals (to the extent
required by the Servicing Standard) and copies of any other Records relating to
such Loan Assets and Portfolio Assets pertaining thereto.

 

“Loan Asset Register” has the meaning assigned to that term in Section 5.03(l).

 

“Loan Asset Schedule” means the schedule of Loan Agreements evidencing Loan
Assets delivered by the Borrower to the Collateral Custodian and the
Administrative Agent. Each such schedule shall set forth, as to any Eligible
Loan Asset to be transferred to the Borrower pursuant to the terms of the
Purchase and Sale Agreement, the applicable information specified on Schedule V,
which shall also be provided to the Collateral Custodian in electronic format
acceptable to the Collateral Custodian.

 

“Loan Assignment” has the meaning set forth in the Purchase and Sale Agreement.

 

“Loan-to-Value Ratio” means with respect to a Loan Asset, the percentage
equivalent of a fraction, (i) the numerator of which is equal to the commitment
amount as provided in the applicable Loan Agreements of such Loan Asset plus the
commitment amount of any other senior or pari passu Indebtedness of the related
Obligor (including, in the case of Revolving Loan Asset and Delayed Draw Loan
Asset, without duplication, the maximum availability thereof) and (ii) the
denominator of which is equal to the enterprise value of the Obligor that issued
such Loan Asset (as determined by the Servicer in accordance with the Servicing
Standard unless the Administrative Agent in its reasonable discretion disagrees
with such determination, in which case the Administrative Agent shall determine
the enterprise value of such Obligor).  In the event the Borrower disagrees with
the Administrative Agent’s determination of the enterprise value of such
Obligor, the Borrower may (at its expense) retain an Approved Valuation Firm to
value such Obligor, and if the value determined by such firm is greater than the
Administrative Agent’s determination of the enterprise value of such Obligor,
such firm’s valuation shall become the enterprise value of such Obligor;
provided that the enterprise value of such Obligor shall be the value assigned
by the Administrative Agent until such firm has determined its value.

 

21

--------------------------------------------------------------------------------


 

“Make-Whole Premium” means an amount, payable to the Lender, equal to, to the
extent the Make-Whole Premium is required to be paid pursuant to this Agreement
(i) after the Non-Call Period but on or prior to January 20, 2014, 1.00% of the
Maximum Facility Amount or the amount by which the Maximum Facility Amount is
reduced, as applicable and (ii) from and after January 21, 2014 but on or prior
to the date which is two years following the First Amendment Effective Date,
1.00% of the Maximum Facility Amount or the amount by which the Maximum Facility
Amount is reduced (provided that, for purposes of this clause (ii), (A) if the
Maximum Facility Amount (as reduced by any prior reductions) is greater than
$200,000,000 immediately preceding a reduction, the Make-Whole Premium shall
apply only to the difference, if positive, between $200,000,000 and the Maximum
Facility Amount upon such reduction and (B) if the Maximum Facility Amount (as
reduced by any prior reductions) is not greater than $200,000,000 immediately
preceding a reduction, the Make-Whole Premium shall apply to the amount of such
reduction (for the avoidance of doubt, for purposes of clauses (A) and (B) of
this proviso, a termination of this Agreement shall be deemed to reduce the
Maximum Facility Amount to $0)); provided that the Make-Whole Premium shall be
calculated without giving effect to the proviso in the definition of “Maximum
Facility Amount”.

 

“Management Agreement” means the Investment Advisory and Management Agreement,
dated as of September 30, 2004 (amended as of June 1, 2006), by and between Ares
Capital Corporation and Ares Capital Management LLC, as further amended,
restated supplemented, modified, waived and/or replaced from time to time.

 

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

 

“Material Adverse Effect” means, with respect to any event or circumstance, a
material adverse effect on (a) the business, condition (financial or otherwise),
operations, performance or properties of the Transferor, the Servicer or the
Borrower, (b) the validity, enforceability or collectability of this Agreement
or any other Transaction Document or the validity, enforceability or
collectability of the Loan Assets generally or any material portion of the Loan
Assets, (c) the rights and remedies of the Collateral Agent, the Collateral
Custodian, the Bank, the Administrative Agent, the Lender or the Secured Parties
with respect to matters arising under this Agreement or any other Transaction
Document, (d) the ability of each of the Borrower and the Servicer, to perform
their respective obligations under this Agreement or any other Transaction
Document, or (e) the status, existence, perfection, priority or enforceability
of the Collateral Agent’s, the Administrative Agent’s or the other Secured
Parties’ Lien on the Collateral Portfolio.

 

“Material Modification” means any amendment or waiver of, or modification or
supplement to, a Loan Agreement governing a Loan Asset executed or effected on
or after the Cut-Off Date for such Loan Asset which:

 

(a)                                 reduces or forgives any or all of the
principal amount due under such Loan Asset;

 

(b)                                 delays or extends the maturity date or any
principal payment date for such Loan Asset (i) by more than six (6) months (or,
along with all prior such amendments, waivers, modifications or supplements
effected within a twelve (12) month period prior thereto, to the extent on or
after the Cut-Off Date, causes the maturity date or principal payment date of
such

 

22

--------------------------------------------------------------------------------


 

Loan Asset to be delayed or extended more than six (6) months in the aggregate)
or (ii) beyond the Stated Maturity Date (provided that this clause (b)(ii) shall
not apply to any amendment or waiver of, or modification or supplement to, a
Loan Agreement governing a Loan Asset the maturity date of which was subsequent
to the Stated Maturity Date as of the Cut-Off Date for such Loan Asset);

 

(c)                                  waives one or more Interest payments,
permits any Interest due in cash to be deferred or capitalized and added to the
principal amount of such Loan Asset (other than any deferral or capitalization
already allowed by the terms of the Loan Agreement of any PIK Loan Asset), or
reduces the spread or coupon with respect to such Loan Asset by more than 2.00%
(provided that, for the avoidance of doubt, this clause (c) shall apply to any
amendment or waiver of, or modification or supplement to, a Loan Agreement
governing a Loan Asset which results in the reduction in spread or coupon, along
with all prior reductions effected within a twelve (12) month period prior
thereto, to the extent on or after the Cut-Off Date for such Loan Asset,
exceeding 2.00% in the aggregate);

 

(d)                                 (i) in the case of a First Lien Loan Asset,
contractually or structurally subordinates such Loan Asset, or the Lien of such
Loan Asset, by operation of a priority of payments, turnover provisions, the
transfer of assets in order to limit recourse to the related Obligor or the
granting of Liens (other than “permitted liens” as defined in the applicable
Loan Agreement for such Loan Asset or such comparable definition if “permitted
liens” is not defined therein, so long as such definition is reasonable and
customary) on any of the Underlying Collateral securing such Loan Asset or
(ii) in the case of a First Lien Last Out Loan Asset or a Second Lien Loan
Asset, contractually or structurally subordinates such Loan Asset to any
obligation (other than any first lien loan which existed at the Cut-Off Date for
such Loan Asset) by operation of a priority of payments, turnover provisions,
the transfer of assets in order to limit recourse to the related Obligor or the
granting of Liens (other than “permitted liens” as defined in the applicable
Loan Agreement for such Loan Asset or such comparable definition if “permitted
liens” is not defined therein, so long as such definition is reasonable and
customary) on any of the Underlying Collateral securing such Loan Asset; or

 

(e)                                  substitutes, alters or releases a material
portion of the Underlying Collateral securing such Loan Asset and such
substitution, alteration or release, as determined in the sole reasonable
discretion of the Administrative Agent, materially and adversely affects the
value of such Loan Asset.

 

“Maximum Facility Amount” means initially $400,000,000, as such amount may be
reduced from time to time pursuant to Section 2.18(b); provided that at any time
after the Reinvestment Period, the Maximum Facility Amount shall mean the
aggregate Advances Outstanding at such time.

 

“Moody’s” means Moody’s Investors Service, Inc. (or its successors in interest).

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which, in the case of the Borrower, the Borrower
or any ERISA Affiliate thereof, or in the case of the Servicer, the Servicer or
any ERISA Affiliate thereof, contributed or had any obligation to contribute on
behalf of its employees at any time during the current year or the preceding
five years.

 

23

--------------------------------------------------------------------------------


 

“Non-Call Period” means the period from the First Amendment Effective Date to
the date which is one year following the First Amendment Effective Date.

 

“Non-Excluded Taxes” means Taxes other than Excluded Taxes.

 

“Non-Usage Fee” has the meaning set forth in the SMBC Lender Fee Letter.

 

“Noteless Loan Asset” means a Loan Asset with respect to which the Loan
Agreements (a) do not require the Obligor to execute and deliver a promissory
note to evidence the Indebtedness created under such Loan Asset or (b) require
the Obligor to execute and deliver such promissory note to any holder of the
Indebtedness created under such Loan Asset only if such holder requests the
Obligor to deliver such promissory note, and the Obligor has not been requested
to deliver such promissory note with respect to such Loan Asset held by the
Borrower.

 

“Notice and Request for Consent” has the meaning assigned to that term in
Section 2.07(d)(i).

 

“Notice of Borrowing” means an irrevocable written notice of borrowing from the
Borrower to the Administrative Agent in the form attached hereto as Exhibit E.

 

“Notice of Reduction” means a notice of a reduction of the Advances Outstanding
or a reduction of the Maximum Facility Amount, as applicable, pursuant to
Section 2.18, in the form attached hereto as Exhibit F or Exhibit G, as
applicable.

 

“Obligations” means all present and future Indebtedness and other liabilities
and obligations (howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent, or due or to become due) of the Borrower to
the Lender, the Administrative Agent, the Secured Parties, the Bank, the
Collateral Agent or the Collateral Custodian arising under this Agreement and/or
any other Transaction Document and shall include, without limitation, all
liability for principal of and interest on the Advances Outstanding, Breakage
Fees, indemnifications and other amounts due or to become due by the Borrower to
the Lender, the Administrative Agent, the Secured Parties, the Bank, the
Collateral Agent and the Collateral Custodian under this Agreement and/or any
other Transaction Document, including without limitation the SMBC Lender Fee
Letter, the U.S. Bank Fee Letter, any Make-Whole Premium and costs and expenses
payable by the Borrower to the Lender, the Administrative Agent, the Secured
Parties, the Bank, the Collateral Agent or the Collateral Custodian, including
reasonable attorneys’ fees, costs and expenses, including without limitation,
interest, fees and other obligations that accrue after the commencement of an
insolvency proceeding (in each case whether or not allowed as a claim in such
insolvency proceeding).

 

“Obligor” means, collectively, each Person obligated to make payments under a
Loan Agreement, including any guarantor thereof.

 

24

--------------------------------------------------------------------------------


 

“Officer’s Certificate” means a certificate signed by the president, the
secretary, an assistant secretary, the chief financial officer or any vice
president, as an authorized officer, of any Person.

 

“One Day Advance” means any Advance made in accordance with Section 2.02(b) that
bears interest based on One Day Advance LIBOR.

 

“One Day Advance Determination Date” means, with respect to any One Day Advance,
the day that is two Business Days prior to the Advance Date for each such One
Day Advance and each subsequent day after the Advance Date until such One Day
Advance is prepaid or converted into a Base Rate Advance or a LIBOR Advance.

 

“One Day Advance Limit” means $90,000,000; provided that, for the avoidance of
doubt, any One Day Advance that has been prepaid or converted into a Base Rate
Advance or a LIBOR Advance shall not be included in the calculation of the One
Day Advance Limit.

 

“One Day Advance LIBOR” means, for any date of determination with respect to any
One Day Advance (or portion thereof), (i) the rate per annum for a one-month
maturity appearing on the Reuters Screen LIBOR01 Page (or any successor or
substitute page) (the “LIBOR Page”) as the London interbank offered rate for
deposits in Dollars at approximately 11:00 a.m., London time, for each such One
Day Advance Determination Date, or (ii) with respect to any One Day Advance
Determination Date that is not a Business Day, the rate per annum for a
one-month maturity appearing on the LIBOR Page as the London interbank offered
rate for deposits in Dollars at approximately 11:00 a.m., London time, on the
immediately preceding Business Day, or (iii) if the rate that is described
clauses (i) and (ii) above in this definition is not set forth on the LIBOR
Page as of such time, the Administrative Agent shall determine One Day Advance
LIBOR (a) by reference to such other comparable publicly available information
service for displaying rates for Dollar deposits in the London interbank market
as may be selected by the Administrative Agent, in its sole discretion, or
(b) if no such service is available, as the rate per annum at which Dollar
deposits of $5,000,000 for a relevant maturity are offered by the principal
London office of Sumitomo Mitsui Banking Corporation Europe Limited at
approximately 11:00 a.m., London time, on such day or the most recent Business
Day for which such rate is available.

 

25

--------------------------------------------------------------------------------


 

“One Day Advance LIBOR Yield” means, with respect to any previously ended
Remittance Period during which any One Day Advances were outstanding, the sum
for each day in such Remittance Period of amounts determined in accordance with
the following formula (but only to the extent that such amounts were not
previously paid to the Lender):

 

YR x L

D

 

where:

YR

=

the One Day Advance Yield Rate applicable on such day;

 

 

 

 

 

L

=

the outstanding principal amount of such One Day Advance on such day; and

 

 

 

 

 

D

=

360.

 

“One Day Advance Yield Rate” means, for any One Day Advance, as of any date of
determination, an interest rate per annum equal to One Day Advance LIBOR for
such One Day Advance for such day plus the Applicable Spread; provided that if
the Administrative Agent determines that a Eurodollar Disruption Event has
occurred, at the election of the Administrative Agent, the One Day Advance Yield
Rate shall be equal to the Base Rate plus the Applicable Spread until the
Administrative Agent determines that such Eurodollar Disruption Event has
ceased, at which time the One Day Advance Yield Rate shall again be equal to One
Day Advance LIBOR for such One Day Advance for such date plus the Applicable
Spread.

 

“One Day Advances Outstanding” means, at any time, the outstanding One Day
Advances; provided that the One Day Advances Outstanding shall not exceed the
One Day Advance Limit.

 

“Opinion of Counsel” means a written opinion of counsel, which opinion and
counsel are acceptable to the Administrative Agent in its sole discretion;
provided that Latham & Watkins LLP, Richards Layton & Finger, P.A. and Venable
LLP shall be considered acceptable counsel for purposes of this definition.

 

“Optional Sale” has the meaning assigned to that term in Section 2.07(c).

 

“Optional Sale Date” means any Business Day, provided 45 days’ prior written
notice is given in accordance with Section 2.07(c).

 

“Outstanding Balance” means, with respect to any Loan Asset as of any date of
determination, the outstanding principal balance of any advances or loans made
to the related Obligor pursuant to the related Loan Agreement as of such date of
determination (exclusive of any Interest and Accreted Interest); provided that
amortization payments on a Loan Asset shall first be applied to Accreted
Interest when determining the Outstanding Balance of such Loan Asset.  For the
avoidance of doubt, the Outstanding Balance with respect to a Revolving Loan
Asset or a Delayed Draw Loan Asset shall be equal to the funded amount of such
Revolving Loan Asset or Delayed Draw Loan Asset.

 

“Payment Date” means the 15th day of each calendar month or, if such day is not
a Business Day, the next succeeding Business Day, commencing on the Initial
Payment Date; provided that the final Payment Date shall occur on the Collection
Date.

 

“Pension Plan” has the meaning assigned to that term in Section 4.01(x).

 

26

--------------------------------------------------------------------------------


 

“Permitted Investments” means, at any time, either cash or any Dollar investment
that is one or more of the following obligations or securities:

 

(a)                                 direct interest bearing obligations of, and
interest bearing obligations guaranteed as to timely payment of principal and
interest by, the United States or any agency or instrumentality of the United
States, the obligations of which are backed by the full faith and credit of the
United States;

 

(b)                                 demand or time deposits in, certificates of
deposit of, demand notes of, or bankers’ acceptances issued by any depository
institution or trust company organized under the laws of the United States or
any State thereof (including any federal or state branch or agency of a foreign
depository institution or trust company) and subject to supervision and
examination by federal and/or state banking authorities (including, if
applicable, the Collateral Agent, the Collateral Custodian or the Administrative
Agent or any agent thereof acting in its commercial capacity); provided that the
short term unsecured debt obligations of such depository institution or trust
company at the time of such investment, or contractual commitment providing for
such investment, are rated at least “A-1” by Standard & Poor’s and “P-1” by
Moody’s;

 

(c)                                  commercial paper that (i) is payable in
Dollars and (ii) is rated at least “A-1” by Standard & Poor’s and “P-1” by
Moody’s; and

 

(d)                                 units of money market funds rated in the
highest credit rating category by each of S&P and Moody’s.

 

No Permitted Investment shall have an “f”, “r”, “p”, “pi”, “q”, “sf” or “t”
subscript affixed to its S&P rating.  Any such investment may be made or
acquired from or through the Collateral Agent or the Administrative Agent or any
of their respective affiliates, or any entity for whom the Collateral Agent, the
Administrative Agent, the Collateral Custodian, the Bank or any of their
respective affiliates provides services and receives compensation (so long as
such investment otherwise meets the applicable requirements of the foregoing
definition of Permitted Investment at the time of acquisition); provided that,
notwithstanding the foregoing clauses (a) through (d), unless the Borrower and
the Servicer have received the written advice of counsel of national reputation
experienced in such matters to the contrary (together with an Officer’s
Certificate of the Borrower or the Servicer to the Administrative Agent and the
Collateral Agent that the advice specified in this definition has been received
by the Borrower and the Servicer), on and after the Required Sale Date,
Permitted Investments may only include obligations or securities that constitute
cash equivalents for purposes of the rights and assets in paragraph
(c)(8)(i)(B) of the exclusions from the definition of “covered fund” for
purposes of the Volcker Rule.  For the avoidance of doubt, the Bank shall have
no obligation to determine whether any investment complies with the definition
of Permitted Investment under this Agreement.

 

“Permitted Liens” means any of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced
(a) Liens for state, municipal or other local Taxes if such Taxes shall not at
the time be due and payable or if a Person shall currently be contesting the
validity thereof in good faith by appropriate proceedings and with respect to
which reserves in accordance with GAAP have been provided on the books

 

27

--------------------------------------------------------------------------------


 

of such Person, (b) Liens imposed by law, such as materialmen’s, warehousemen’s,
mechanics’, carriers’, workmen’s and repairmen’s Liens and other similar Liens,
arising by operation of law in the ordinary course of business for sums that are
not overdue or are being contested in good faith and (c) Liens granted pursuant
to or by the Transaction Documents.

 

“Permitted Refinancing” means any refinancing transaction undertaken by the
Transferor, the Borrower or an Affiliate of the Transferor that is secured,
directly or indirectly, by any Loan Asset formerly included in the Collateral
Portfolio or any portion thereof or any interest therein released from the Lien
of this Agreement.

 

“Permitted Securitization” means any private or public term or conduit
securitization transaction (a) undertaken by the Transferor, the Borrower or an
Affiliate of the Transferor, that is secured, directly or indirectly, by any
Loan Asset formerly included in the Collateral Portfolio or any portion thereof
or any interest therein released from the Lien of this Agreement, including,
without limitation, any collateralized loan obligation or collateralized debt
obligation offering or other asset securitization and (b) in the case of a term
securitization in which the Transferor or an Affiliate thereof or underwriter or
placement agent has agreed to purchase or place 100% of the equity and
non-investment grade tranches of notes issued in such term securitization
transaction.  For the avoidance of doubt, notwithstanding any agreement by the
Transferor or an Affiliate to purchase or place 100% of the equity in such term
securitization transaction, any such party agreeing to so purchase or place may
designate other Persons as purchasers of such equity provided such party or
parties remain primarily liable therefor if such designees fail to purchase or
place in connection with the closing date of such term securitization and/or,
after the closing of such term securitization, may transfer equity it purchases
at the closing thereof.

 

“Person” means an individual, partnership, corporation (including a statutory or
business trust), limited liability company, joint stock company, trust,
unincorporated association, sole proprietorship, joint venture, government (or
any agency or political subdivision thereof) or other entity.

 

“PIK Loan Asset” means a Loan Asset which provides for a portion of the Interest
that accrues thereon to be added to the principal amount of such Loan Asset for
some period of the time prior to such Loan Asset requiring the current cash
payment of such previously capitalized Interest, which cash payment shall be
treated as an Interest Collection at the time it is received.

 

“Portfolio Assets” means all Loan Assets owned by the Borrower, together with
all proceeds thereof and other assets or property related thereto, including all
right, title and interest of the Borrower in and to:

 

(a)                                 any amounts on deposit in any cash reserve,
collection, custody or lockbox accounts securing the Loan Assets;

 

(b)                                 all rights with respect to the Loan Assets
to which the Borrower is entitled as lender of record under the applicable Loan
Agreement;

 

28

--------------------------------------------------------------------------------


 

(c)                                  the Controlled Accounts, together with all
cash and investments in each of the foregoing other than amounts earned on
investments therein;

 

(d)                                 any Underlying Collateral securing a Loan
Asset and all Recoveries related thereto, all payments paid in respect thereof
and all monies due, to become due and paid in respect thereof accruing after the
applicable Cut-Off Date and all liquidation proceeds;

 

(e)                                  all Required Loan Documents, the Loan Asset
Files related to any Loan Asset, any Records, and the documents, agreements, and
instruments included in the Loan Asset Files or Records;

 

(f)                                   all Insurance Policies with respect to any
Loan Asset;

 

(g)                                  all Liens, guaranties, indemnities,
warranties, letters of credit, accounts, bank accounts and property subject
thereto from time to time purporting to secure or support payment of any Loan
Asset, together with all UCC financing statements, mortgages or similar filings
signed or authorized by an Obligor relating thereto;

 

(h)                                 the Purchase and Sale Agreement (including
without limitation rights of recovery of the Borrower against the Transferor)
and the assignment to the Collateral Agent, for the benefit of the Secured
Parties, of all UCC financing statements filed by the Borrower against the
Transferor under or in connection with the Purchase and Sale Agreement;

 

(i)                                     all records (including computer records)
with respect to the foregoing, including without limitation any Records; and

 

(j)                                    all collections, income, payments,
proceeds and other benefits of each of the foregoing.

 

“Prime Rate” means the rate announced by SMBC from time to time as its prime
rate in the United States at its New York Branch, such rate to change as and
when such designated rate changes.  The Prime Rate is not intended to be the
lowest rate of interest charged by SMBC or any other specified financial
institution in connection with extensions of credit to debtors.

 

“Principal Collection Account” means a trust subaccount (account number
156948-200 at the Bank), linked to and constituting part of the Collection
Account into which Principal Collections shall be deposited, in the name of the
Borrower for the benefit of and under the control of the Collateral Agent for
the benefit of the Secured Parties; provided that the funds deposited therein
(including any interest and earnings thereon) from time to time shall constitute
the property and assets of the Borrower, and the Borrower shall be solely liable
for any Taxes payable with respect to the Principal Collection Account.

 

“Principal Collections” means (a) any amounts deposited by the Borrower (or the
Transferor on its behalf) in accordance with Section 2.06(a)(i) or
Section 2.07(e)(i) and (b) with respect to any Loan Asset, all amounts received
which are not Interest Collections, including without limitation all Recoveries,
all Insurance Proceeds, all scheduled payments of principal and principal
prepayments and all guaranty payments and proceeds of any liquidations, sales,

 

29

--------------------------------------------------------------------------------


 

dispositions or securitizations, in each case, not attributable to the interest
on such Loan Asset; provided that, for the avoidance of doubt, “Principal
Collections” shall not include amounts on deposit in the Unfunded Exposure
Account or amounts withdrawn pursuant to Section 2.21.

 

“Principal Collections Coverage Amount” means, as of any date of determination,
without duplication, the sum of (a)(i) Principal Collections minus (ii) the
amount of such Principal Collections to be distributed pursuant to
Section 5.02(m)(iii) on such date and (b) all scheduled payments of principal
expected to be received during the Remittance Period (and, if such Remittance
Period does not end on a Business Day, including the immediately succeeding
Business Day) in which such date of determination occurs.

 

“Principal Distribution Conditions” means each of the following: (a) there are
no Advances Outstanding on such date, (b) the Borrower submits a Borrowing Base
Certificate certifying the Borrowing Base as of such date, and (c) the Waterfall
Coverage Ratio Test is satisfied and would be satisfied immediately after giving
effect to the distribution of such Principal Collections.

 

“Proceeds” means, with respect to any Collateral Portfolio, all property that is
receivable or received when such Collateral Portfolio is collected, sold,
liquidated, foreclosed, exchanged, or otherwise disposed of, whether such
disposition is voluntary or involuntary, and includes all rights to payment with
respect to any insurance relating to such Collateral Portfolio.

 

“Purchase and Sale Agreement” means that certain Purchase and Sale Agreement,
dated as of the Closing Date, by and between the Transferor, as the seller, and
the Borrower, as the purchaser, as such agreement was amended (x) by Omnibus
Amendment No. 1, dated as of September 14, 2012, (y) by Omnibus Amendment No. 2,
dated as of December 20, 2013, and (z) by Omnibus Amendment No. 3, dated as of
June 30, 2015 and as may be further amended, restated, supplemented and/or
otherwise modified from time to time.

 

“Records” means all documents relating to the Loan Assets, including books,
records and other information executed in connection with the origination or
acquisition of the Collateral Portfolio or maintained with respect to the
Collateral Portfolio and the related Obligors that the Borrower, the Transferor
or the Servicer have generated, in which the Borrower or the Transferor have
acquired an interest pursuant to the Purchase and Sale Agreement or in which the
Borrower or the Transferor have otherwise obtained an interest.

 

“Recoveries” means, as of the time any Underlying Collateral with respect to any
Loan Asset subject to a payment default, or other default, by the related
Obligor is sold, discarded or abandoned (after a determination by the Servicer
that such Underlying Collateral has little or no remaining value) or otherwise
determined to be fully liquidated by the Servicer in accordance with the
Servicing Standard, the proceeds from the sale of the Underlying Collateral, the
proceeds of any related Insurance Policy, any other recoveries with respect to
such Loan Asset, as applicable, the Underlying Collateral, and amounts
representing late fees and penalties, net of any amounts received that are
required under such Loan Asset, as applicable, to be refunded to the related
Obligor.

 

“Register” has the meaning assigned to that term in Section 2.14.

 

30

--------------------------------------------------------------------------------


 

“Reinvestment Period” means the date commencing on the Closing Date and ending
on the earliest to occur of (a) September 14, 20182019 (or such later date as is
agreed to in writing by the Borrower, the Servicer, the Administrative Agent and
the Lender pursuant to Section 2.19(b)), (b) the occurrence of an Event of
Default (past any applicable notice or cure period provided in the definition
thereof) and (c) the date of any voluntary termination by the Borrower pursuant
to Section 2.18(b); provided that if any of the foregoing is not a Business Day,
the Reinvestment Period shall end on the next succeeding Business Day.

 

“Release Date” has the meaning assigned to that term in Section 2.07(e).

 

“Remittance Period” means, (a) as to the Initial Payment Date, the period
beginning on January 20, 2012 and ending on, and including, the Determination
Date immediately preceding such Payment Date and (b) as to any subsequent
Payment Date, the period beginning on the first day after the most recently
ended Remittance Period and ending on, and including, the Determination Date
immediately preceding such Payment Date, or, with respect to the final
Remittance Period, the Collection Date.

 

“Replacement Servicer” has the meaning assigned to that term in Section 6.01(c).

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than an event for which the 30 day notice period has been waived.

 

“Reporting Date” means the date that is three Business Days prior to the Payment
Date of each calendar month, commencing with the Payment Date in March, 2012.

 

“Required Lenders” has the meaning assigned to that term in Section 11.01(a).

 

“Required Loan Documents” means, for each Loan Asset, originals (except as
otherwise indicated) of the following documents or instruments, all as specified
on the related Loan Asset Checklist:

 

(a)                                 (i) other than in the case of a Noteless
Loan Asset, the original or, if accompanied by an original “lost note” affidavit
and indemnity, a copy of, the underlying promissory note, endorsed by the
Borrower in blank or to the Collateral Agent (and evidencing an unbroken chain
of endorsements from each prior holder of such promissory note to the Borrower),
and (ii) in the case of a Noteless Loan Asset (x) a copy of each transfer
document or instrument relating to such Noteless Loan Asset evidencing the
assignment of such Noteless Loan Asset to the Transferor and from the Transferor
to the Borrower and from the Borrower either to the Collateral Agent or in
blank, and (y) a copy of the Loan Asset Register with respect to such Noteless
Loan Asset, as described in Section 5.03(l)(ii);

 

(b)                                 originals or copies of each of the
following, to the extent applicable to the related Loan Asset; any related loan
agreement, credit agreement, note purchase agreement, security agreement (if
separate from any mortgage), sale and servicing agreement, acquisition
agreement, subordination agreement, intercreditor agreement or similar
instruments, guarantee, Insurance Policy, assumption or substitution agreement
or similar material operative document, in each case together with any amendment
or modification thereto, as set forth on the Loan Asset Checklist; and

 

31

--------------------------------------------------------------------------------


 

(c)                                  with respect to any Loan Asset originated
by the Transferor and with respect to which the Transferor acts as
administrative agent (or in a comparable capacity), either (i) copies of the
UCC-1 financing statements, if any, and any related continuation statements,
each showing the Obligor as debtor and the Collateral Agent as total assignee or
showing the Obligor, as debtor and the Transferor as secured party and each with
evidence of filing thereon, or (ii) copies of any such UCC financing statements
certified by the Servicer to be true and complete copies thereof in instances
where the original UCC financing statements have been sent to the appropriate
public filing office for filing, in each case as set forth in the Loan Asset
Checklist.

 

“Required Reports” means, collectively, the asset report and the Servicing
Report required pursuant to Section 6.08(b), the Servicer’s Certificate required
pursuant to Section 6.08(c), the financial statements of the Servicer required
pursuant to Section 6.08(d), the Tax returns of the Borrower, the Transferor and
the Servicer required pursuant to Section 6.08(e), the financial statements and
valuation reports of each Obligor required pursuant to Section 6.08(f), the
annual statements as to compliance required pursuant to Section 6.09, and the
annual independent public accountant’s report required pursuant to Section 6.10.

 

“Required Sale Assets” means all assets owned by the Borrower the ownership of
which would disqualify the Borrower from using the “loan securitization
exemption” under the Volcker Rule (as determined by the Administrative Agent in
its reasonable discretion).  For the avoidance of doubt, the parties agree that
the following will not be included in the definition of “Required Sale Assets”:
(a) First Lien Loan Assets, First Lien Last Out Loan Assets and Second Lien Loan
Assets only if (i) no portion of the interest held by the Borrower in such Loan
Assets consists of letters of credit or (ii) the interest held by the Borrower
in such Loan Assets is not pursuant to a participation interest and (b) solely
to the extent permitted under Section 351.10(c)(8)(iii) of the Volcker Rule, any
loans, securities or other assets received in connection with a workout or
restructuring of a Loan Asset in lieu of debts previously contracted with
respect to such Loan Asset previously held by the Borrower in compliance with
the terms of this Agreement.

 

“Required Sale Date” means the date immediately prior to July 21, 2015 (or the
date immediately prior to such later date (to the extent applicable to the
transactions contemplated hereby) as shall be determined by written order of the
Board of Governors of the Federal Reserve System with respect to the required
conformance with the Volcker Rule by banking entities generally); provided that
if the Administrative Agent receives an opinion of nationally recognized counsel
reasonably satisfactory to it in its sole discretion that (A) the ownership of
the Required Sale Assets will not cause the Borrower to be a “covered fund”
under the Volcker Rule, (B) the Advances are not considered to constitute
“ownership interests” under the Volcker Rule or (C) ownership of the Advances
will be otherwise exempt from the Volcker Rule, then the Required Sale Date
shall not occur; provided further that upon receipt of further official guidance
from or on behalf of the Board of Governors of the Federal Reserve System with
respect to compliance with the Volcker Rule, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith in respect of amendments
or modifications to the Transaction Documents appropriate to assure compliance
with or exemption from the Volcker Rule.

 

32

--------------------------------------------------------------------------------


 

“Responsible Officer” means, with respect to any Person, any duly authorized
officer of such Person with direct responsibility for the administration of this
Agreement and also, with respect to a particular matter, any other duly
authorized officer of such Person to whom such matter is referred because of
such officer’s knowledge of and familiarity with the particular subject.

 

“Restricted Junior Payment” means (a) any dividend or other distribution, direct
or indirect, on account of any class of membership interests of the Borrower now
or hereafter outstanding, except a dividend paid solely in interests of that
class of membership interests or in any junior class of membership interests of
the Borrower; (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any class of
membership interests of the Borrower now or hereafter outstanding, (c) any
payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
membership interests of the Borrower now or hereafter outstanding, and (d) any
payment of management fees by the Borrower.  For the avoidance of doubt,
(x) payments and reimbursements due to the Servicer in accordance with this
Agreement or any other Transaction Document do not constitute Restricted Junior
Payments, and (y) distributions by the Borrower to holders of its membership
interests of Loan Assets or of cash or other proceeds relating thereto which
have been substituted by the Borrower in accordance with this Agreement shall
not constitute Restricted Junior Payments.

 

“Retained Interest” means, with respect to any Agented Note that is transferred
to the Borrower, (a) all of the obligations, if any, of the agent(s) under the
documentation evidencing such Agented Note and (b) the applicable portion of the
interests, rights and obligations under the documentation evidencing such
Agented Note that relate to such portion(s) of the indebtedness that is owned by
another lender.

 

“Review Criteria” has the meaning assigned to that term in Section 12.02(b)(i).

 

“Revolving Loan Asset” means a Loan Asset that is a line of credit or contains
an unfunded commitment arising from an extension of credit to an Obligor,
pursuant to the terms of which amounts borrowed may be repaid and subsequently
reborrowed.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business (or its successors in interest).

 

“Scheduled Payment” means each scheduled payment of principal and/or Interest
required to be made by an Obligor on the related Loan Asset, as adjusted
pursuant to the terms of the related Loan Agreement.

 

“Second Lien Loan Asset” means any Loan Asset that (a) is secured by a valid and
perfected second priority Lien on substantially all of the Obligor’s assets
constituting Underlying Collateral for the Loan Asset (whether or not there is
also a security interest of a higher or lower priority in additional
collateral), subject to any “permitted liens” as defined in the applicable Loan
Agreement for such Loan Asset or such comparable definition if “permitted liens”
is not defined therein, (b) is pari passu in right of payment with the
Indebtedness of the holders of the first priority security interest (other than
with respect to receipt of the proceeds of

 

33

--------------------------------------------------------------------------------


 

liquidated collateral following an event of default), (c) pursuant to an
intercreditor or subordination agreement between the Borrower (or the applicable
agent) and the holder of such first priority security interest (or the
applicable agent), the amount of Indebtedness covered by such first priority
security interest is limited in terms of aggregate outstanding amount or percent
of outstanding principal and (d) has a Loan-to-Value Ratio of not greater than
70%.

 

“Second Reinvestment Period Extension” has the meaning assigned to that term in
Section 2.19(b).

 

“Second Stated Maturity Extension” has the meaning assigned to that term in
Section 2.19(a).

 

“Secured Party” means each of the Administrative Agent, the Lender (together
with its successors and assigns), the Collateral Agent, the Collateral
Custodian, the Bank and, to the extent of any Obligations owing to such Person
hereunder or under any other Transaction Document, each of their respective
Affiliates, assigns, officers, directors, employees and agents.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

“Servicer” means at any time the Person then authorized, pursuant to
Section 6.01 to service, administer, and collect on the Loan Assets and exercise
rights and remedies in respect of the same.

 

“Servicer Pension Plan” has the meaning assigned to that term in
Section 4.03(p).

 

“Servicer Termination Event” means the occurrence of any one or more of the
following events:

 

(a)                                 any failure by the Servicer to make any
payment, transfer or deposit into the Collection Account (including, without
limitation, with respect to bifurcation and remittance of Interest Collections
and Principal Collections) or the Unfunded Exposure Account, as required by this
Agreement or any Transaction Document which continues unremedied for a period of
two Business Days;

 

(b)                                 any failure on the part of the Servicer duly
to (i) observe or perform in any material respect any other covenants or
agreements of the Servicer set forth in this Agreement or the other Transaction
Documents to which the Servicer is a party (including, without limitation, any
material delegation of the Servicer’s duties that is not permitted by
Section 6.01 of this Agreement) or (ii) comply in any material respect with the
Servicing Standard regarding the servicing of the Collateral Portfolio and in
each case the same continues unremedied for a period of 30 days (if such failure
can be remedied) after the earlier to occur of (x) the date on which written
notice of such failure requiring the same to be remedied shall have been given
to the Servicer by the Administrative Agent or the Collateral Agent (at the
direction of the Administrative Agent) and (y) the date on which a Responsible
Officer of the Servicer acquires knowledge thereof;

 

34

--------------------------------------------------------------------------------


 

(c)                                  the failure of the Servicer to make any
payment when due (after giving effect to any related grace period) under one or
more agreements for borrowed money to which it is a party in an aggregate amount
in excess of $75,000,000, individually or in the aggregate, or the occurrence of
any event or condition that has resulted in the acceleration of such amount of
recourse debt whether or not waived;

 

(d)                                 a Bankruptcy Event shall occur with respect
to the Servicer;

 

(e)                                  Ares or an Affiliate thereof shall cease to
be the Servicer (including by resignation otherwise permitted hereunder);

 

(f)                                   any failure by the Servicer to deliver
(i) any required Servicing Report on or before the date occurring two Business
Days after the date such report is required to be made or given, as the case may
be or (ii) any other Required Reports hereunder on or before the date occurring
five Business Days after the date such report is required to be made or given,
as the case may be, in each case under the terms of this Agreement;

 

(g)                                  any representation, warranty or
certification made by the Servicer in any Transaction Document or in any
document or report delivered pursuant to any Transaction Document shall prove to
have been incorrect when made, which has a Material Adverse Effect on the
Administrative Agent or any of the Secured Parties and continues to be
unremedied for a period of 30 days after the earlier to occur of (i) the date on
which written notice of such incorrectness requiring the same to be remedied
shall have been given to the Servicer by the Administrative Agent or the
Collateral Agent and (ii) the date on which a Responsible Officer of the
Servicer acquires knowledge thereof;

 

(h)                                 any financial or other information
reasonably requested by the Administrative Agent or the Collateral Agent is not
provided as requested within a reasonable amount of time following such request;

 

(i)                                     the rendering against the Servicer of
one or more final judgments, decrees or orders for the payment of money in
excess of $75,000,000, individually or in the aggregate (excluding, in each
case, any amounts covered by insurance), and the continuance of such judgment,
decree or order unsatisfied and in effect for any period of more than 60
consecutive days after the later of (i) the date on which the right to appeal
thereof has expired if no such appeal has commenced, or (ii) the date on which
all rights to appeal have been extinguished, without such judgment, decree or
order being vacated, stayed or discharged during such 60 day period;

 

(j)                                    any change in the control of the Servicer
that takes the form of either a merger or consolidation that does not comply
with the provisions of Section 5.04(a) of this Agreement;

 

(k)                                 the declaration or automatic occurrence of
the Facility Maturity Date;

 

(l)                                     any other event which has caused, or
which would reasonably be expected to cause, a Material Adverse Effect on the
ability of the Servicer to meet its obligations under the Transaction Documents
to which it is a party; or

 

35

--------------------------------------------------------------------------------


 

(m)                             Ares shall assign its rights or obligations as
“Servicer” hereunder to any Person.

 

“Servicer Termination Notice” has the meaning assigned to that term in
Section 6.01(b).

 

“Servicer’s Certificate” has the meaning assigned to that term in
Section 6.08(c).

 

“Servicing Fees” means the fee payable to the Servicer on each Payment Date in
arrears in respect of each Remittance Period, which fee shall be equal to the
product of (a) 0.50%, (b) the arithmetic mean of the aggregate Outstanding
Balance of all Eligible Loan Assets and Defaulted Loan Assets on the first day
and on the last day of the related Remittance Period and (c) the actual number
of days in such Remittance Period divided by 360; provided that the rate set
forth in clause (a) hereof may be increased up to 0.75% at the discretion of the
Administrative Agent in the event that a Replacement Servicer (other than SMBC
or an Affiliate thereof) is appointed pursuant to Section 6.01(c).

 

“Servicing File” means, for each Loan Asset, (a) copies of each of the Required
Loan Documents and (b) any other portion of the Loan Asset File which is not
part of the Required Loan Documents.

 

“Servicing Report” has the meaning assigned to that term in Section 6.08(b).

 

“Servicing Standard” means, with respect to any Loan Assets included in the
Collateral Portfolio, to service and administer such Loan Assets on behalf of
the Secured Parties in accordance with Applicable Law, the terms of this
Agreement, the Loan Agreements, all customary and usual servicing practices for
loans like the Loan Assets and, to the extent consistent with the foregoing,
(a) if the Servicer is the originator or an Affiliate thereof, the higher of:
(i) in a manner which the Servicer believes to be consistent with the practices
and procedures followed by institutional servicers of national standing relating
to assets of the nature and character of the Loan Assets, and (ii) the same
care, skill, prudence and diligence with which the Servicer services and
administers loans for its own account or for the account of others, and (b) if
the Servicer is not the originator or an Affiliate thereof, the same care,
skill, prudence and diligence with which the Servicer services and administers
loans for its own account or for the account of others.

 

“SMBC” means Sumitomo Mitsui Banking Corporation, a Japanese banking
corporation, in its individual capacity, together with its successors and
assigns.

 

“SMBC Lender Fee Letter” means that certain lender fee letter, dated as of the
Closing Date, by and among the Borrower, the Servicer, the Administrative Agent
and SMBC, as such letter was amended (x) by the Amended and Restated Fee Letter
Agreement, dated as of September 14, 2012, (y) by the Second Amended and
Restated Fee Letter Agreement, dated as of December 20, 2013, and (z) by the
Third Amended and Restated Fee Letter Agreement, dated as of June 30, 2015, and
as may be further amended, restated, supplemented, modified, waived and/or
replaced from time to time.

 

36

--------------------------------------------------------------------------------


 

“Solvent” means, as to any Person at any time, having a state of affairs such
that all of the following conditions are met:  (a) the fair market value of the
property of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of Section 101(32) of the
Bankruptcy Code; (b) the present fair saleable value of the property of such
Person in an orderly liquidation of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts and
other liabilities as they become absolute and matured; (c) such Person is able
to realize upon its property and pay its debts and other liabilities (including
disputed, contingent and unliquidated liabilities) as they mature in the normal
course of business; (d) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person’s ability to pay as
such debts and liabilities mature; and (e) such Person is not engaged in a
business or a transaction, and does not propose to engage in a business or a
transaction, for which such Person’s property assets would constitute
unreasonably small capital.

 

“State” means one of the fifty states of the United States or the District of
Columbia.

 

“Stated Maturity Date” means September 14, 20232024 (or, if such day is not a
Business Day, the next succeeding Business Day) or such later date as is agreed
to in writing by the Borrower, the Servicer, the Administrative Agent and the
Lender pursuant to Section 2.19(a).

 

“Structured Finance Obligation” means any obligation secured directly by,
referenced to, or representing ownership of, a pool of receivables or other
financial assets of any obligor, including collateralized debt obligations and
mortgage-backed securities, including (but not limited to) collateral debt
obligations, collateral loan obligation, asset backed securities and commercial
mortgage backed securities or any resecuritization thereof.

 

“Subsidiary” means with respect to a Person, a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person.

 

“Substitute Eligible Loan Asset” means each Eligible Loan Asset transferred to
the Borrower pursuant to the terms of the Purchase and Sale Agreement, as
contemplated by Section 2.07(a) or Section 2.07(e)(ii).

 

“Taxes” means any present or future taxes, levies, imposts, duties, charges,
assessments or fees of any nature (including interest, penalties, and additions
thereto) that are imposed by any Governmental Authority.

 

“Term Loan Asset” means a Loan Asset that is a term loan that has been fully
funded, does not contain any unfunded commitment on the part of the Borrower
arising from an extension of credit by the Borrower to an Obligor and cannot be
re-drawn upon (to the extent previously repaid by the Obligor).

 

37

--------------------------------------------------------------------------------


 

“Third Amendment Effective Date” means June 30, 2015.

 

“Transaction Documents” means this Agreement, any Variable Funding Note (if
delivered hereunder), any Joinder Supplement, the Purchase and Sale Agreement,
the Control Agreement, the U.S. Bank Fee Letter, the SMBC Lender Fee Letter, the
Collateral Agent Fee Letter and each document, instrument or agreement related
to any of the foregoing.

 

“Transferor” means Ares, in its capacity as the transferor hereunder and as the
seller under the Purchase and Sale Agreement, together with its successors and
assigns in such capacity.

 

“U.S. Bank” has the meaning assigned to that term in the preamble hereto.

 

“U.S. Bank Fee Letter” means the U.S. Bank Fee Letter, dated as of the Closing
Date, by and between the Borrower and U.S. Bank, as such letter may be amended,
restated, supplemented, modified, waived and/or replaced from time to time.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
relevant jurisdiction.

 

“Underlying Collateral” means, with respect to a Loan Asset, any property or
other assets designated and pledged or mortgaged as collateral to secure
repayment of such Loan Asset, as applicable, including, without limitation,
mortgaged property and/or a pledge of the stock, membership or other ownership
interests in the related Obligor and all proceeds from any sale or other
disposition of such property or other assets.

 

“Unfunded Exposure Account” means a trust account (account number 156948-702 at
the Bank) in the name of the Borrower and under the control of the Collateral
Agent for the benefit of the Secured Parties; provided that the funds deposited
therein (including any interest and earnings thereon) from time to time shall
constitute the property and assets of the Borrower and the Borrower shall be
solely liable for any Taxes payable with respect to the Unfunded Exposure
Account.

 

“Unfunded Exposure Amount” means, as of any date of determination, an amount
equal to the aggregate amount of all Exposure Amounts.

 

“Unfunded Exposure Equity Amount” means, as of any date of determination, with
respect to any Revolving Loan Asset or Delayed Draw Loan Asset, an amount equal
to (a) the Exposure Amount for such Revolving Loan Asset or Delayed Draw Loan
Asset multiplied by (b) the difference of (i) 100% minus (ii) the Applicable
Percentage for such Revolving Loan Asset or Delayed Draw Loan Asset.

 

“Unfunded Exposure Equity Shortfall” means, as of any date of determination, an
amount equal to the excess, if any, of (a) the aggregate of all Unfunded
Exposure Equity Amounts over (b) the amount on deposit in the Unfunded Exposure
Account.

 

38

--------------------------------------------------------------------------------


 

“United States” means the United States of America.

 

“Unmatured Event of Default” means any event that, if it continues uncured,
will, with lapse of time, notice or lapse of time and notice, constitute an
Event of Default.

 

“Unused Portion” has the meaning set forth in the SMBC Lender Fee Letter.

 

“Upfront Fee” has the meaning set forth in the SMBC Lender Fee Letter.

 

“Value Adjustment Event” means, with respect to any Loan Asset, the occurrence
of any one or more of the following events after the related Cut-Off Date:

 

(a)                                 an Obligor payment default under such Loan
Asset (after giving effect to any applicable grace or cure periods, but in any
case not to exceed five Business Days, in accordance with the applicable Loan
Agreement);

 

(b)                                 any other Obligor default under such Loan
Asset (after giving effect to any applicable grace or cure periods in accordance
with the applicable Loan Agreement) that could reasonably be expected to have a
material and adverse effect on the creditworthiness of such Obligor or on the
collectability of any amount required to be paid under the related Loan
Agreement for such Loan Asset;

 

(c)                                  a Bankruptcy Event with respect to the
related Obligor; or

 

(d)                                 the occurrence of a Material Modification
with respect to such Loan Asset.

 

“Variable Funding Note” has the meaning assigned to such term in
Section 2.01(a).

 

“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.

 

“Warranty Event” means, as to any Loan Asset, the discovery that as of the
related Cut-Off Date for such Loan Asset there existed a breach of any
representation or warranty relating to such Loan Asset (including that the Loan
Asset failed to satisfy the criteria of the definition of “Eligible Loan Asset”)
and the failure of Borrower to cure such breach, or cause the same to be cured,
within 30 days after the earlier to occur of the Borrower’s receipt of notice
thereof from the Administrative Agent or the Borrower becoming aware thereof;
provided that, if such breach is not cured within 10 days after the earlier to
occur of the Borrower’s receipt of notice thereof from the Administrative Agent
or the Borrower becoming aware thereof, then such Loan Asset shall no longer be
an Eligible Loan Asset and, so long as such breach remains uncured, shall not be
included in the calculation of “Borrowing Base”.

 

“Warranty Loan Asset” means a Loan Asset with respect to which a Warranty Event
has occurred.

 

39

--------------------------------------------------------------------------------


 

“Waterfall Coverage Ratio Test” means a test that is satisfied at any time if
the following ratio is greater than or equal to 1.5 to 1.00: (A) the Collateral
Interest Amount and Principal Collections Coverage Amount at such time, to
(B) the sum of all amounts payable (or expected at such time to be payable) on
the immediately succeeding Payment Date pursuant to clauses 2.04(a)(i)—(x),
2.04(b)(i)—(vii), 2.04(c)(i) and 2.04(d)(i)—(x).

 

“Yield” means the sum of the following, payable on each Payment Date:

 

(a)                                 the aggregate LIBOR Yield for all LIBOR
Advances Outstanding that have an Interest Period that ends on such Payment Date
and for any part of the outstanding principal amount of a LIBOR Advance that was
prepaid on a day other than a day on which an Interest Period for such LIBOR
Advance ended, to the extent that LIBOR Yield with respect to such prepaid
principal remains accrued and unpaid;

 

plus,

 

(b)                                 with respect to any previously ended
Remittance Period during which any One Day Advances were outstanding, the
aggregate One Day Advance LIBOR Yield for all One Day Advances Outstanding;

 

plus,

 

(c)                                  with respect to any previously ended
Remittance Period during which any Base Rate Advances were outstanding, the sum
for each day in such Remittance Period of amounts determined in accordance with
the following formula (but only to the extent that such amounts were not
previously paid to the Lender) (the “Base Rate Yield”):

 

YR x L
D

 

where:

YR

=

the Base Rate Yield Rate applicable on such day;

 

 

 

 

 

L

=

the aggregate principal amount of the Base Rate Advances Outstanding on such
day; and

 

 

 

 

 

D

=

365 or 366, as applicable;

 

provided that (i) no provision of this Agreement shall require the payment or
permit the collection of Yield in excess of the maximum permitted by Applicable
Law and (ii) Yield shall not be considered paid by any distribution if at any
time such distribution is later required to be rescinded by the Lender to the
Borrower or any other Person for any reason including, without limitation, such
distribution becoming void or otherwise avoidable under any statutory provision
or common law or equitable action, including, without limitation, any provision
of the Bankruptcy Code.

 

SECTION 1.02              Other Terms. All accounting terms used but not
specifically defined herein shall be construed in accordance with GAAP. All
terms used in Article 9 of the UCC in the State of New York, and used but not
specifically defined herein, are used herein as defined in such Article 9.

 

40

--------------------------------------------------------------------------------


 

SECTION 1.03              Computation of Time Periods. Unless otherwise stated
in this Agreement, in the computation of a period of time from a specified date
to a later specified date, the word “from” means “from and including” and the
words “to” and “until” each mean “to but excluding.”

 

SECTION 1.04              Interpretation.

 

In each Transaction Document, unless a contrary intention appears:

 

(a)                                 the singular number includes the plural
number and vice versa;

 

(b)                                 reference to any Person includes such
Person’s successors and assigns, but only if such successors and assigns are not
prohibited by the Transaction Documents;

 

(c)                                  reference to any gender includes each other
gender;

 

(d)                                 reference to day or days without further
qualification means a calendar day or calendar days;

 

(e)                                  reference to any time means New York, New
York time;

 

(f)                                   reference to the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”;

 

(g)                                  reference to any agreement (including any
Transaction Document), document or instrument means such agreement, document or
instrument as amended, modified, waived, supplemented, restated or replaced and
in effect from time to time in accordance with the terms thereof and, if
applicable, the terms of the other Transaction Documents and reference to any
promissory note includes any promissory note that is an extension or renewal
thereof or a substitute or replacement therefor;

 

(h)                                 reference to any Applicable Law means such
Applicable Law as amended, modified, codified, replaced or reenacted, in whole
or in part, and in effect from time to time, including rules and regulations
promulgated thereunder and reference to any section or other provision of any
Applicable Law means that provision of such Applicable Law from time to time in
effect and constituting the substantive amendment, modification, codification,
replacement or reenactment of such section or other provision; and

 

(i)                                     reference to the “occurrence” of an
Event of Default means after any grace period applicable to such Event of
Default and shall not include any Event of Default that has been expressly
waived in writing in accordance with the terms of this Agreement.

 

41

--------------------------------------------------------------------------------


 

ARTICLE II.

 

THE FACILITY

 

SECTION 2.01              Variable Funding Note and Advances.

 

(a)                                 Variable Funding Note. Upon the written
request of the Lender, the Borrower shall (on the terms and subject to the
conditions hereinafter set forth) deliver to the Lender, at the address set
forth in Section 11.02, a duly executed variable funding note (as amended,
restated, supplemented and/or otherwise modified from time to time, the
“Variable Funding Note”), in substantially the form of Exhibit H, in an
aggregate face amount equal to the Maximum Facility Amount, and otherwise duly
completed. If any Variable Funding Note is issued, interest shall accrue on such
Variable Funding Note, and such Variable Funding Note shall be payable, as
described herein.

 

(b)                                 Advances. On the terms and conditions
hereinafter set forth, from time to time from the Closing Date until the end of
the Reinvestment Period, the Borrower may request that the Lender make Advances
secured by the Collateral Portfolio, (x) to be paid to the Borrower for the
purpose of purchasing Eligible Loan Assets, (y) to be deposited in the Unfunded
Exposure Account in an amount up to the Unfunded Exposure Amount or (z) to be
paid to the Borrower for distributions to the Transferor in connection with
prior transfers of unleveraged Eligible Loan Assets to the Borrower as capital
contributions to the Borrower, including with respect to any Borrowing Base
capacity resulting from any repayment of Advances previously made to Borrower
(so long as such distribution is permitted pursuant to Section 5.02(m)).  Other
than pursuant to (and to the extent required by) Section 2.02(f), under no
circumstances shall the Lender be required to make any Advance if after giving
effect to such Advance and the addition to the Collateral Portfolio of the
Eligible Loan Assets being acquired by the Borrower using the proceeds of such
Advance, (i) an Event of Default has occurred or would result therefrom or an
Unmatured Event of Default exists or would result therefrom or (ii) the
aggregate Advances Outstanding would exceed the Borrowing Base. Notwithstanding
anything to the contrary herein (including without limitation Section 2.02(f)),
the Lender shall not be obligated to provide the Borrower (or to the Unfunded
Exposure Account, if applicable) with aggregate funds in connection with an
Advance if upon making such Advance, the Advances Outstanding would exceed the
Maximum Facility Amount; provided that for any Advance requested pursuant to
Section 2.02(f), “Maximum Facility Amount” shall not take into account the
proviso set forth in the definition thereof.

 

(c)                                  Notations on Variable Funding Note. The
Lender is hereby authorized to enter on a schedule attached to any Variable
Funding Note issued hereunder a notation (which may be computer generated) with
respect to each Advance under such Variable Funding Note made by the Lender of: 
(i) the date and principal amount thereof, and (ii) each repayment of principal
thereof, and any such recordation shall constitute prima facie evidence of the
accuracy of the information so recorded.  The failure of the Lender to make any
such notation on the schedule attached to any Variable Funding Note shall not
limit or otherwise affect the obligation of the Borrower to repay the Advances
Outstanding in accordance with their respective terms as set forth herein.

 

42

--------------------------------------------------------------------------------


 

SECTION 2.02              Procedure for Advances.

 

(a)                                 During the Reinvestment Period, the Lender
will make Advances on any Business Day at the request of the Borrower, subject
to and in accordance with the terms and conditions of Sections 2.01 and this
2.02 and subject to the provisions of Article III hereof.

 

(b)                                 For each Advance that is a LIBOR Advance,
the Borrower shall deliver an irrevocable written notice in the form of a Notice
of Borrowing to the Administrative Agent, with a copy to the Collateral
Custodian, no later than 1:00 p.m. at least three Business Days before the
Business Day on which the LIBOR Advance is to be made; provided that if such
Notice of Borrowing is delivered later than 1:00 p.m. on such Business Day, such
Notice of Borrowing shall be deemed to have been received on the following
Business Day.  For each One Day Advance, the Borrower shall deliver an
irrevocable written notice in the form of a Notice of Borrowing no later than
1:00 p.m. at least one Business Day before the Business Day on which the One Day
Advance is to be made; provided that if such Notice of Borrowing is delivered
later than 1:00 p.m. on such Business Day, such Notice of Borrowing shall be
deemed to have been received on the following Business Day.  For each Base Rate
Advance, the Borrower shall deliver an irrevocable written notice in the form of
a Notice of Borrowing to the Administrative Agent no later than 1:00 p.m. at
least one Business Day before the Business Day on which the Base Rate Advance is
to be made; provided that if such Notice of Borrowing is delivered later than
1:00 p.m. on such Business Day, such Notice of Borrowing shall be deemed to have
been received on the following Business Day.  The Borrower or the Servicer shall
post all Loan Agreements and other loan documents and information with respect
to each proposed Eligible Loan Asset, if any, to an IntraLinks (or other
replacement) website to which the Administrative Agent has access. Each Notice
of Borrowing shall include a duly completed Borrowing Base Certificate (updated
to the date such Advance is requested and giving pro forma effect to the Advance
requested and the use of the proceeds thereof), and shall specify:

 

(i)                                     the aggregate amount of such Advance,
which amount shall not cause the Advances Outstanding to exceed the Borrowing
Base; provided that, except with respect to an Advance pursuant to
Section 2.02(f), the amount of such Advance must be at least equal to $500,000;

 

(ii)                                  the proposed Advance Date and whether such
Advance will be a LIBOR Advance, One Day Advance or a Base Rate Advance;

 

(iii)                               a representation that all conditions
precedent for an Advance described in Article III hereof have been satisfied;

 

(iv)                              the amount of cash that will be funded into
the Unfunded Exposure Account in connection with any Revolving Loan Asset or
Delayed Draw Loan Asset funded by such Advance, if applicable; and

 

(v)                                 whether such Advance should be remitted to
the Advance Funding Account or the Unfunded Exposure Account.

 

43

--------------------------------------------------------------------------------


 

On the applicable Advance Date, upon satisfaction of the applicable conditions
set forth in Article III, the Lender shall, in accordance with instructions
received by the Administrative Agent, either (i) make available to the Borrower,
in same day funds, the amount of such Advance, by payment into the Advance
Funding Account and/or (ii) remit in same day funds the amount of such Advance
into the Unfunded Exposure Account, as applicable; provided that, with respect
to an Advance funded pursuant to Section 2.02(f), the Lender shall remit (to the
extent required thereby) the Advance equal to the Exposure Amount Shortfall in
same day funds to the Unfunded Exposure Account.

 

(c)                                  Each LIBOR Advance shall bear interest at
the applicable LIBOR Yield Rate.  Each One Day Advance shall bear interest at
the applicable One Day Advance Yield Rate.  The Base Rate Advances Outstanding
shall bear interest at the Base Rate Yield Rate.  The Borrower may request that
the Administrative Agent convert any Base Rate Advance, in whole and not in
part, to a LIBOR Advance by delivering a Conversion Notice to the Administrative
Agent no later than 1:00 p.m. at least three Business Days before the LIBOR
Conversion Date on which such Base Rate Advance is to be converted into a LIBOR
Advance.  The Borrower may request that the Administrative Agent convert any One
Day Advance, in whole and not in part, to a LIBOR Advance by delivering a
Conversion Notice to the Administrative Agent no later than 1:00 p.m. at least
one Business Day before the LIBOR Conversion Date on which such One Day Advance
is to be converted into a LIBOR Advance.  The Borrower may request that the
Administrative Agent convert any LIBOR Advance, in whole and not in part, to a
Base Rate Advance by (i) delivering a Conversion Notice to the Administrative
Agent no later than 1:00 p.m. at least three Business Days’ before the Base Rate
Conversion Date (which shall be a Payment Date on which the Interest Period for
such LIBOR Advance ends) on which such LIBOR Advance is to be converted into a
Base Rate Advance and (ii) paying in full any Breakage Fees (solely to the
extent the Base Rate Conversion Date occurs on any day other than a Payment Date
or with less than three Business Days’ prior written notice to the
Administrative Agent).  The Borrower may request that the Administrative Agent
convert any One Day Advance, in whole and not in part, to a Base Rate Advance by
delivering a Conversion Notice to the Administrative Agent no later than 1:00
p.m. at least one Business Day before the Base Rate Conversion Date on which
such One Day Advance is to be converted into a Base Rate Advance.

 

(d)                                 Subject to Section 2.18 and the other terms,
conditions, provisions and limitations set forth herein (including without
limitation the payment of the Make-Whole Premium and Breakage Fees, as
applicable), the Borrower may (i) borrow, repay or prepay and reborrow Advances
Outstanding without any penalty, fee or premium on and after the Closing Date
and prior to the end of the Reinvestment Period and (ii) repay or prepay
Advances Outstanding without any penalty, fee or premium after the end of the
Reinvestment Period and prior to the Facility Maturity Date.

 

(e)                                  A determination by SMBC of the existence of
any Eurodollar Disruption Event (any such determination to be communicated to
the Borrower by written notice from the Administrative Agent promptly after the
Administrative Agent learns of such event), or of the effect of any Eurodollar
Disruption Event on its making or maintaining Advances at LIBOR or One Day
Advance LIBOR, shall be conclusive absent manifest error.

 

(f)                                   If, on the last day of the Reinvestment
Period (or within three Business Days after the occurrence of an Event of
Default if the Reinvestment Period ends due to the occurrence of an Event of
Default), the amount on deposit in the Unfunded Exposure Account is

 

44

--------------------------------------------------------------------------------


 

less than the Unfunded Exposure Amount, the Borrower shall request an Advance in
the amount of such shortfall (the “Exposure Amount Shortfall”).  Following
receipt of a Notice of Borrowing (as described in clause (ii) below), the Lender
shall fund such Exposure Amount Shortfall in accordance with Section 2.02(b),
notwithstanding anything to the contrary herein (including without limitation
(a) the Borrower’s failure to satisfy any of the conditions precedent set forth
in Section 3.02, (b) the occurrence of an Event of Default or (c) the existence
of (x) an Unmatured Event of Default or (y) a Borrowing Base Deficiency);
provided that:

 

(i)                                     the Lender may fund such Exposure Amount
Shortfall in its sole discretion to the extent that doing so would cause the
Lender to make an Advance that would result in the aggregate outstanding
principal amount of the Advances to exceed the Maximum Facility Amount (without
taking into account the proviso set forth in the definition thereof);

 

(ii)                                  the Borrower shall have caused a properly
completed Notice of Borrowing (which shall specify the account details of the
Unfunded Exposure Account where the funds will be made available) to be
delivered to the Administrative Agent (with a copy from the Administrative Agent
to the Lender) on a timely basis; and

 

(iii)                               to the extent the Reinvestment Period has
ended due to the occurrence of an Event of Default, the Lender shall have a
funding obligation with respect to the Exposure Amount Shortfall under this
Section 2.02(f) solely to the extent that (1) the Borrower shall have, prior to
the date of such funding obligation, deposited an amount not less than the
Unfunded Exposure Equity Amount in the Unfunded Exposure Account pursuant to
Section 2.04(d)(vi) or by an equity contribution by Ares or by any combination
of those two methods and (2) such funds, as of the date of such funding, remain
on deposit in the Unfunded Exposure Account.

 

For the avoidance of doubt, the Borrower shall not be required to fund the
Unfunded Exposure Account unless and until the occurrence of an Event of Default
or the last day of the Reinvestment Period or as required to prevent the
occurrence of a Borrowing Base Deficiency.  For the further avoidance of doubt,
any obligation of the Lender to make an Advance pursuant to this
Section 2.02(f) shall be without prejudice to the obligation of the Borrower to
cure any Borrowing Base Deficiency that exists prior to such Advance or results
therefrom.

 

(g)                                  Notwithstanding anything to the contrary
set forth herein, no Notice of Borrowing for an Advance to be made after the
Third Amendment Effective Date shall be delivered prior to the first Business
Day after the Third Amendment Effective Date.

 

SECTION 2.03              Determination of Yield. The Lender shall determine the
Yield for the Advances Outstanding (including unpaid Yield related thereto, if
any, due and payable on a prior Payment Date) to be paid by the Borrower on each
Payment Date and shall advise the Servicer thereof on the fourth Business Day
prior to such Payment Date.

 

SECTION 2.04              Remittance Procedures. The Servicer, as agent for the
Administrative Agent and the Lender, shall instruct the Bank and, if the
Servicer fails to do so, the Administrative Agent or the Collateral Agent may
instruct the Bank, to apply funds on

 

45

--------------------------------------------------------------------------------


 

deposit in the Controlled Accounts as described in this Section 2.04; provided
that, at any time after delivery of Notice of Exclusive Control (as defined in
the Control Agreement), the Administrative Agent or the Collateral Agent shall
instruct the Bank to apply funds on deposit in the Controlled Accounts as
described in this Section 2.04.

 

(a)                                 Interest Payments During the Reinvestment
Period and Absent an Event of Default. On each Payment Date during the
Reinvestment Period, but so long as no Event of Default has occurred and, in any
case, prior to the declaration or automatic occurrence of the Facility Maturity
Date, the Servicer shall, pursuant to the first paragraph of this Section 2.04,
transfer Interest Collections held by the Bank in the Interest Collection
Account, in accordance with the Servicing Report, to the following Persons in
the following amounts and priority, calculated as of the Determination Date
immediately prior to such Payment Date:

 

(i)                                     pari passu to (a) the Collateral Agent,
in payment in full of all accrued and unpaid Collateral Agent Fees and all
Collateral Agent Expenses, and (b) the Collateral Custodian and the Bank, in
payment in full of all accrued and unpaid Collateral Custodian Fees and the
Collateral Custodian Expenses; provided that amounts payable to the Collateral
Agent for the Collateral Agent Expenses and the Collateral Custodian and the
Bank for the Collateral Custodian Expenses pursuant to the foregoing clauses
(a) and (b) shall not exceed $15,000 for any Payment Date;

 

(ii)                                  to the Servicer, in payment in full of all
accrued and unpaid Servicing Fees;

 

(iii)                               to the Administrative Agent, all accrued and
unpaid fees, expenses (including reasonable attorneys’ fees, costs and expenses)
and indemnity amounts payable by the Borrower to the Administrative Agent under
the Transaction Documents;

 

(iv)                              to the Lender, (a) all Yield payable on such
Payment Date in accordance with the definition of “Yield”, (b) the Non-Usage Fee
to the extent that such Non-Usage Fee is accrued and unpaid as of the last day
of the related Remittance Period and (c) any Upfront Fee to the extent that such
Upfront Fee is accrued and unpaid on such Payment Date;

 

(v)                                 to pay all accrued and unpaid fees
(including Breakage Fees and Make-Whole Premiums), expenses (including
reasonable attorneys’ fees, costs and expenses), indemnity amounts and other
amounts (other than with respect to the repayment of Advances Outstanding)
payable by the Borrower to the Indemnified Parties or to the Administrative
Agent on behalf of the Indemnified Parties, as applicable, under the Transaction
Documents;

 

(vi)                              to pay the Advances Outstanding to the extent
required to satisfy any outstanding Borrowing Base Deficiency or to prevent a
Borrowing Base Deficiency (on a pro forma basis after giving effect to the
payment to be made on such Payment Date) from arising;

 

46

--------------------------------------------------------------------------------


 

(vii)                           at the discretion of the Servicer, to fund the
Unfunded Exposure Account in an amount not to exceed the amount necessary to
cause the amount on deposit in the Unfunded Exposure Account to equal the
Unfunded Exposure Equity Amount;

 

(viii)                        to any applicable Governmental Authority, any Tax
or withholding for or on account of any Tax which could result in a Lien on any
of the Collateral Portfolio;

 

(ix)                              pari passu to (a) the Collateral Agent, in
payment in full of all accrued and unpaid Collateral Agent Expenses, and (b) the
Collateral Custodian and the Bank, in payment in full of all accrued and unpaid
Collateral Custodian Expenses, to the extent not paid pursuant to
Section 2.04(a)(i);

 

(x)                                 to the Servicer, in respect of all
reasonable expenses (except allocated overhead) incurred during the immediately
ended Remittance Period in connection with the performance of its duties
hereunder or paid on behalf of the Borrower, plus any outstanding deferred
reimbursement amount plus interest thereon as further set forth in Section 6.07;
and

 

(xi)                              to the Borrower, any remaining amounts.

 

(b)                                 Payment Date Principal Payments Absent an
Event of Default.  On each Payment Date during the Reinvestment Period, but so
long as no Event of Default has occurred and, in any case, prior to the
declaration or automatic occurrence of the Facility Maturity Date the Servicer
shall, pursuant to the first paragraph of this Section 2.04, transfer Principal
Collections held by the Bank in the Principal Collection Account, in accordance
with the Servicing Report, to the following Persons in the following amounts and
priority, calculated as of the Determination Date immediately prior to such
Payment Date:

 

(i)                                     to pay amounts due under
Section 2.04(a)(i) through (v), to the extent not paid thereunder;

 

(ii)                                  to the extent there are Principal
Collections that are to be applied as Designated Sale Proceeds that have not
been previously applied pursuant to Section 2.04(c) to pay Advances Outstanding,
to apply all such Designated Sale Proceeds to pay Advances Outstanding (until
such Advances Outstanding are reduced to zero);

 

(iii)                               in the case of all other distributions of
Principal Collections not constituting Designated Sale Proceeds, to pay the
Advances Outstanding to the extent required to satisfy any outstanding Borrowing
Base Deficiency or to prevent a Borrowing Base Deficiency (on a pro forma basis
after giving effect to the payment to be made on such Payment Date) from
arising;

 

(iv)                              at the discretion of the Servicer, to fund the
Unfunded Exposure Account in an amount not to exceed the amount necessary to
cause the amount on deposit in the Unfunded Exposure Account to equal the
Unfunded Exposure Equity Amount;

 

47

--------------------------------------------------------------------------------


 

(v)                                 to any applicable Governmental Authority,
any Tax or withholding for or on account of any Tax which could result in a Lien
on any of the Collateral Portfolio;

 

(vi)                              pari passu to (a) the Collateral Agent, in
payment in full of all accrued and unpaid Collateral Agent Expenses, and (b) the
Collateral Custodian and the Bank, in payment in full of all accrued and unpaid
Collateral Custodian Expenses, to the extent not paid pursuant to
Section 2.04(b)(i);

 

(vii)                           to the Servicer, in respect of all reasonable
expenses (except allocated overhead) incurred during the immediately ended
Remittance Period in connection with the performance of its duties hereunder or
paid on behalf of the Borrower, plus any outstanding deferred reimbursement
amount plus interest thereon as further set forth in Section 6.07; and

 

(viii)                        to the Borrower, any remaining amounts.

 

(c)                                  Non-Payment Date Principal Payments Absent
an Event of Default. On any Business Day during the Reinvestment Period (other
than any Payment Date), but so long as no Event of Default has occurred and, in
any case, prior to the declaration or automatic occurrence of the Facility
Maturity Date the Servicer may, but shall not be obligated to, with at least
three Business Days’ prior written notice to the Administrative Agent, pursuant
to the first paragraph of this Section 2.04, transfer Designated Sale Proceeds
held by the Bank in the Principal Collection Account, to the following Persons
in the following amounts and priority, calculated as of the fifth Business Day
prior to the date of such distribution:

 

(i)                                     to pay amounts due under
Section 2.04(a)(iii) and (v), to the extent not paid thereunder;

 

(ii)                                  to pay the Advances Outstanding (until
such Advances Outstanding are reduced to zero);

 

(iii)                               at the discretion of the Servicer, to fund
the Unfunded Exposure Account in an amount not to exceed the amount necessary to
cause the amount on deposit in the Unfunded Exposure Account to equal the
Unfunded Exposure Equity Amount;

 

(iv)                              to any applicable Governmental Authority, any
Tax or withholding for or on account of any Tax which could result in a Lien on
any of the Collateral Portfolio; and

 

(v)                                 to the Borrower, any remaining amounts.

 

(d)                                 Payment Date Transfers Upon the Occurrence
of an Event of Default. On each Payment Date, after the expiration of the
Reinvestment Period, or if an Event of Default has occurred or, in any case, on
and after the declaration or automatic occurrence of the Facility Maturity Date,
the Servicer or Administrative Agent shall pursuant to the first paragraph of
this Section 2.04 transfer collected funds held by the Bank in the Collection
Account, in accordance

 

48

--------------------------------------------------------------------------------


 

with the Servicing Report, to the following Persons in the following amounts and
priority, calculated as of the Determination Date immediately prior to such
Payment Date:

 

(i)                                     pari passu to (a) the Collateral Agent,
in payment in full of all accrued Collateral Agent Fees and all Collateral Agent
Expenses, and (b) the Collateral Custodian and the Bank, in payment in full of
all accrued Collateral Custodian Fees and the Collateral Custodian Expenses;
provided that amounts payable to the Collateral Agent for Collateral Agent
Expenses and the Collateral Custodian and the Bank for the Collateral Custodian
Expenses pursuant to the foregoing clauses (a) and (b) shall not exceed $15,000
for any Payment Date;

 

(ii)                                  to the Servicer, in payment in full of all
accrued and unpaid Servicing Fees;

 

(iii)                               to the Administrative Agent, all accrued and
unpaid fees, expenses (including reasonable attorneys’ fees, costs and expenses)
and indemnity amounts payable by the Borrower to the Administrative Agent under
the Transaction Documents;

 

(iv)                              to the Lender (A) all Yield payable on such
Payment Date in accordance with the definition of “Yield”, (B) the Non-Usage Fee
to the extent that such Non-Usage Fee is accrued and unpaid as of the last day
of the related Remittance Period and (C) any Upfront Fee to the extent that such
Upfront Fee is accrued and unpaid on such Payment Date;

 

(v)                                 to pay all accrued and unpaid fees
(including Breakage Fees and Make-Whole Premiums), expenses (including
reasonable attorneys’ fees, costs and expenses), indemnity amounts and other
amounts (other than with respect to the repayment of Advances Outstanding)
payable by the Borrower to the Indemnified Parties or to the Administrative
Agent on behalf of the Indemnified Parties, as applicable, under the Transaction
Documents;

 

(vi)                              to the Unfunded Exposure Account in an amount
necessary to cause the amount on deposit in the Unfunded Exposure Account to
equal the Unfunded Exposure Amount;

 

(vii)                           to pay the Advances Outstanding until paid in
full;

 

(viii)                        to any applicable Governmental Authority, any Tax
or withholding for or on account of any Tax which could result in a Lien on any
of the Collateral Portfolio;

 

(ix)                              pari passu to (a) the Collateral Agent, in
payment in full of all accrued and unpaid Collateral Agent Expenses, and (b) the
Collateral Custodian and the Bank, in payment in full of all accrued and unpaid
Collateral Custodian Expenses, to the extent not paid pursuant to
Section 2.04(d)(i);

 

49

--------------------------------------------------------------------------------


 

(x)                                 to the Servicer, in respect of all
reasonable expenses (except allocated overhead) incurred during the immediately
ended Remittance Period in connection with the performance of its duties
hereunder or paid on behalf of the Borrower, plus any outstanding deferred
reimbursement amount plus interest thereon as further set forth in Section 6.07;
and

 

(xi)                              to the Borrower, any remaining amounts.

 

(e)                                  Unfunded Exposure Account. Funds on deposit
in the Unfunded Exposure Account as of any date of determination may be
withdrawn to fund draw requests of the relevant Obligors under any Revolving
Loan Asset or Delayed Draw Loan Asset; provided that, until an Event of Default
has occurred, the amount withdrawn to fund such draw request shall not create
any Borrowing Base Deficiency.  Any such draw request made by an Obligor, along
with wiring instructions for the applicable Obligor, shall be forwarded by the
Borrower or the Servicer to the Collateral Agent (with a copy to the
Administrative Agent and the Bank) in the form of a Disbursement Request, and
the Servicer shall instruct the Bank to fund such draw request in accordance
with such Disbursement Request. At any time, the Servicer (or, after delivery of
Notice of Exclusive Control (as defined in the Control Agreement), the
Administrative Agent or the Collateral Agent) may cause any amounts on deposit
in the Unfunded Exposure Account which exceed the Unfunded Exposure Amount as of
any date of determination to be deposited into the Principal Collection Account
as Principal Collections.

 

(f)                                   Insufficiency of Funds. For the sake of
clarity, the parties hereby agree that if the funds on deposit in the Collection
Account are insufficient to pay any amounts due and payable on a Payment Date or
otherwise, the Borrower shall nevertheless remain responsible for, and shall pay
when due, all amounts payable under this Agreement and the other Transaction
Documents in accordance with the terms of this Agreement and the other
Transaction Documents.

 

SECTION 2.05              Instructions to the Bank. All instructions and
directions given to the Bank by the Servicer, the Borrower, the Administrative
Agent or the Collateral Agent pursuant to Section 2.04 shall be in writing
(including instructions and directions transmitted to the Bank by telecopy or
e-mail), and such written instructions and directions shall be delivered with a
written certification that such instructions and directions are in compliance
with the provisions of Section 2.04 and Section 5 of the Control Agreement.  The
Servicer and the Borrower shall promptly transmit to the Administrative Agent by
telecopy or e-mail a copy of all instructions and directions given to the Bank
by such party pursuant to Section 2.04 or Section 5 of the Control Agreement. 
To the extent permitted by Applicable Law, the Administrative Agent shall
promptly transmit to the Servicer and the Borrower by telecopy or e-mail a copy
of all instructions and directions given to the Bank by the Administrative
Agent, pursuant to Section 2.04. If either the Administrative Agent or the
Collateral Agent disagrees with the computation of any amounts to be paid or
deposited by the Borrower or the Servicer under Section 2.04 or otherwise
pursuant to this Agreement, or upon their respective instructions, it shall so
notify the Borrower, the Servicer, the Bank, the Administrative Agent and the
Collateral Agent (to the extent the Collateral Agent is not the same party as
the Administrative Agent), as applicable, in writing and in reasonable detail to
identify the specific disagreement. If such disagreement cannot be resolved
within two Business Days, the determination of the Administrative Agent as

 

50

--------------------------------------------------------------------------------


 

to such amounts shall be conclusive and binding on the parties hereto absent
manifest error.  In the event the Bank receives instructions from the Servicer
or the Borrower which conflict with any instructions received from the
Administrative Agent or the Collateral Agent, the Bank shall rely on and follow
the instructions given by the Administrative Agent or the Collateral Agent, as
applicable; provided that in the event any instructions given by the
Administrative Agent and the Collateral Agent conflict, the Bank shall rely on
and follow the instructions given by the Collateral Agent; provided further that
the Bank shall promptly provide notification to the Servicer, the Borrower
and/or the Administrative Agent, as applicable, of such conflicting
instructions; provided further that any such failure on the part of the Bank to
deliver such notice shall not render such action by the Bank invalid.

 

SECTION 2.06              Borrowing Base Deficiency Payments.

 

(a)                                 In addition to any other obligation of the
Borrower to cure any Borrowing Base Deficiency pursuant to the terms of this
Agreement, if, on any day prior to the Collection Date, any Borrowing Base
Deficiency exists, then the Borrower shall, within five Business Days from the
date of such Borrowing Base Deficiency, eliminate such Borrowing Base Deficiency
in its entirety by effecting one or more (or any combination thereof) of the
following actions in order to eliminate such Borrowing Base Deficiency as of
such date of determination: (i) deposit cash in Dollars into the Principal
Collection Account or Unfunded Exposure Account in the amount necessary to
eliminate such Borrowing Base Deficiency, (ii) repay Advances Outstanding
(together with any Breakage Fees and all accrued and unpaid costs and expenses
of the Administrative Agent and the Lender, in each case in respect of the
amount so prepaid) in the amount necessary to eliminate such Borrowing Base
Deficiency, and/or (iii) transfer to the Borrower pursuant to the terms of the
Purchase and Sale Agreement additional Eligible Loan Assets.

 

(b)                                 No later than 2:00 p.m. on the Business Day
prior to the proposed repayment of Advances Outstanding or transfer to the
Borrower pursuant to the terms of the Purchase and Sale Agreement of additional
Eligible Loan Assets pursuant to Section 2.06(a), the Borrower (or the Servicer
on its behalf) shall deliver (i) to the Administrative Agent (with a copy to the
Collateral Agent and the Collateral Custodian), notice of such repayment or
transfer and a duly completed Borrowing Base Certificate, updated to the date
such repayment or transfer is being made and giving pro forma effect to such
repayment or transfer, and (ii) to the Administrative Agent, if applicable, a
description of any Eligible Loan Asset and each Obligor of such Eligible Loan
Asset to be transferred to the Borrower and added to the updated Loan Asset
Schedule.  Any notice pertaining to any repayment or any transfer pursuant to
this Section 2.06 shall be irrevocable.

 

SECTION 2.07              Substitution and Sale of Loan Assets; Affiliate
Transactions.

 

(a)                                 Substitutions. The Borrower may replace any
Loan Asset, including without limitation Defaulted Loan Assets, with an Eligible
Loan Asset so long as (i) no event has occurred, or would result from such
substitution, which constitutes an Event of Default and no event has occurred
and is continuing, or would result from such substitution, which constitutes an
Unmatured Event of Default or a Borrowing Base Deficiency, provided that a
Borrowing Base Deficiency (and any Unmatured Event of Default arising therefrom)
shall not impair the

 

51

--------------------------------------------------------------------------------


 

right of the Borrower to effect an otherwise permitted substitution as necessary
to facilitate a cure of such Borrowing Base Deficiency (and any Unmatured Event
of Default arising therefrom) so long as immediately after giving effect to such
substitution and any other sale or transfer substantially contemporaneous
therewith, such Borrowing Base Deficiency shall be cured or closer to being
cured and (ii) simultaneously therewith, the Transferor shall cause a Substitute
Eligible Loan Asset to be transferred to the Borrower pursuant to the terms of
the Purchase and Sale Agreement.  Any such replacement of a Loan Asset with an
Eligible Loan Asset effected in accordance with this Section 2.07(a) shall
require the prior written consent of the Administrative Agent, which may be
granted or withheld in its sole discretion.

 

(b)                                 Discretionary Sales. The Borrower shall be
permitted to sell Loan Assets to Persons other than the Transferor or its
Affiliates from time to time, subject to the following terms and conditions:

 

(A)                               the proceeds of such sale shall be deposited
into the Principal Collection Account to be disbursed in accordance with
Section 2.04 hereof (subject to clause (D) below) or reinvested, prior to the
end of the Reinvestment Period, in additional Eligible Loan Assets in accordance
with (and to the extent permitted under) Section 2.21 hereof;

 

(B)                               no Event of Default has occurred, or would
result from such sale, and no Unmatured Event of Default or Borrowing Base
Deficiency exists or would result from such sale;

 

(C)                               the prior written consent of the
Administrative Agent (in its sole discretion) shall be required if:

 

(i)                                     at any time during the term of this
Agreement, the proceeds of the sale of such Loan Asset will be less than the
Adjusted Borrowing Value of such Loan Asset; or

 

(ii)                                  at any time from and after the end of the
Reinvestment Period, the proceeds of the sale of such Loan Asset will be equal
to or greater than the Adjusted Borrowing Value of such Loan Asset and:

 

(x)                                 immediately after the sale of such Loan
Asset, the Collateral Portfolio will include fewer than seven Loan Assets (it
being understood that any two or more Loan Assets with substantially the same
Obligor or Obligors shall be deemed for such purpose to constitute a single Loan
Asset); or

 

(y)                                 immediately after the sale of such Loan
Asset, the aggregate Adjusted Borrowing Value of all the Loan Assets included in
the Collateral Portfolio will be less than $125,000,000; and

 

52

--------------------------------------------------------------------------------


 

(D)                               at any time prior to the end of the
Reinvestment Period, if the proceeds of the sale of such Loan Asset will be
equal to or greater than the Adjusted Borrowing Value of such Loan Asset, then:

 

(i)                                     if the Borrower shall request consent
from the Administrative Agent to any such sale and the Administrative Agent
shall grant such consent (such consent not to be unreasonably withheld or
delayed), then Principal Collections received by the Borrower from such sale in
an amount equal to the product of (1) the Applicable Percentage for such Loan
Asset as of the date of such sale and (2) the Adjusted Borrowing Value of such
Loan Asset as of the date of such sale shall be applied as Designated Sale
Proceeds to reduce Advances Outstanding in accordance with Section 2.04(b), to
the extent such Principal Collections are distributed from the Principal
Collection Account on a Payment Date, or Section 2.04(c), to the extent such
Principal Collections are distributed from the Principal Collection Account on a
date other than a Payment Date; or

 

(ii)                                  if the Borrower does not request or
requests but does not receive the prior written consent of the Administrative
Agent for any such sale, then all of the Principal Collections received by the
Borrower from such sale shall be applied as Designated Sale Proceeds to reduce
Advances Outstanding in accordance with Section 2.04(b), to the extent such
Principal Collections are distributed from the Principal Collection Account on a
Payment Date, or Section 2.04(c), to the extent such Principal Collections are
distributed from the Principal Collection Account on a date other than a Payment
Date.

 

(c)                                  Optional Sales. On any Optional Sale Date
the Borrower shall have the right to prepay all or a portion of the Advances
Outstanding in connection with the sale and assignment by the Borrower of all or
a portion of the Loan Assets, as the case may be in connection with a Permitted
Securitization or a Permitted Refinancing (each, an “Optional Sale”), subject to
the following terms and conditions:

 

(A)                               the Borrower shall have given the
Administrative Agent (with a copy to the Collateral Agent and the Collateral
Custodian) at least 45 days’ prior written notice of its intent to effect an
Optional Sale in connection with a Permitted Securitization or a Permitted
Refinancing, unless such 45 days’ notice requirement is waived or reduced by the
Administrative Agent;

 

(B)                               unless an Optional Sale is to be effected on a
Payment Date (in which case the relevant calculations with respect to such
Optional Sale shall be reflected on the applicable Servicing Report), the
Servicer shall deliver to the Administrative Agent (with a copy to the
Collateral Agent and the Collateral Custodian) a certificate and evidence to the
reasonable satisfaction of the Administrative Agent (which evidence may consist
solely of a certificate from the Servicer) that the Borrower shall have
sufficient funds on the related Optional Sale Date to effect the contemplated
Optional Sale in accordance with this Agreement.  In effecting an Optional Sale,
the Borrower may use the Proceeds of sales of the Loan Assets to repay all or a
portion of the Obligations;

 

(C)                               no Event of Default has occurred, or would
result from such Optional Sale, and no Unmatured Event of Default or Borrowing
Base Deficiency exists or would result from such Optional Sale;

 

53

--------------------------------------------------------------------------------


 

(D)                               on the related Optional Sale Date, the
Borrower shall have deposited into the Principal Collection Account, in
immediately available funds, the proceeds of such Optional Sale, which shall at
least equal the sum of (x) the aggregate Adjusted Borrowing Value of the Loan
Assets being sold and (y) any expenses or fees incurred by the Administrative
Agent or by the Lender in connection with such Optional Sale;

 

(E)                                the prior written consent of the
Administrative Agent (in its sole discretion) shall be required if:

 

(i)                                     at any time during the term of this
Agreement, the proceeds of the sale of such Loan Asset will be less than the
Adjusted Borrowing Value of such Loan Asset; or

 

(ii)                                  at any time from and after the end of the
Reinvestment Period, the proceeds of the sale of such Loan Asset will be equal
to or greater than the Adjusted Borrowing Value of such Loan Asset and:

 

(x)                                 immediately after the sale of such Loan
Asset, the Collateral Portfolio will include fewer than seven Loan Assets (it
being understood that any two or more Loan Assets with substantially the same
Obligor or Obligors shall be deemed for such purpose to constitute a single Loan
Asset); or

 

(y)                                 immediately after the sale of such Loan
Asset, the aggregate Adjusted Borrowing Value of all the Loan Assets included in
the Collateral Portfolio will be less than $125,000,000; and

 

(F)                                 at any time prior to the end of the
Reinvestment Period, if the proceeds of the sale of such Loan Asset will be
equal to or greater than the Adjusted Borrowing Value of such Loan Asset, then:

 

(i)                                     if the Borrower shall request consent
from the Administrative Agent to any such sale and the Administrative Agent
shall grant such consent (such consent not to be unreasonably withheld or
delayed), then Principal Collections received by the Borrower from such sale in
an amount equal to the product of (1) the Applicable Percentage for such Loan
Asset as of the date of such sale and (2) the Adjusted Borrowing Value of such
Loan Asset as of the date of such sale shall be applied as Designated Sale
Proceeds to reduce Advances Outstanding in accordance with Section 2.04(b), to
the extent such Principal Collections are distributed from the Principal
Collection Account on a Payment Date, or Section 2.04(c), to the extent such
Principal Collections are distributed from the Principal Collection Account on a
date other than a Payment Date; or

 

(ii)                                  if the Borrower does not request or
requests but does not receive the prior written consent of the Administrative
Agent for any such sale, then all of the Principal Collections received by the
Borrower from such sale shall be applied as Designated Sale Proceeds to reduce
Advances Outstanding in accordance with Section 2.04(b), to the extent such
Principal Collections are distributed from the

 

54

--------------------------------------------------------------------------------


 

Principal Collection Account on a Payment Date, or Section 2.04(c), to the
extent such Principal Collections are distributed from the Principal Collection
Account on a date other than a Payment Date.

 

(d)                                 Lien Release Dividend.  Notwithstanding any
provision contained in this Agreement to the contrary, provided no Event of
Default has occurred and no Unmatured Event of Default exists, on a Lien Release
Dividend Date, the Borrower may dividend to the Transferor a portion of those
Loan Assets that were sold by the Transferor to the Borrower, or portions
thereof (each, a “Lien Release Dividend”), subject to the following terms and
conditions, as certified by the Borrower and the Transferor to the
Administrative Agent (with a copy to the Collateral Agent and the Collateral
Custodian):

 

(i)                                     The Borrower and the Transferor shall
have given the Administrative Agent, with a copy to the Collateral Agent and the
Collateral Custodian, at least five Business Days’ prior written notice
requesting that the Administrative Agent consent to the effectuation of a Lien
Release Dividend, in the form of Exhibit I hereto (a “Notice and Request for
Consent”), which each such consent shall be given in the sole and absolute
discretion of the Administrative Agent;

 

(ii)                                  On any Lien Release Dividend Date, no more
than four Lien Release Dividends shall have been made during the 12-month period
immediately preceding the proposed Lien Release Dividend Date;

 

(iii)                               After giving effect to the Lien Release
Dividend on the Lien Release Dividend Date, (A) no Borrowing Base Deficiency,
Event of Default or Unmatured Event of Default shall exist, (B) the
representations and warranties contained in Sections 4.01, 4.02 and 4.03 hereof
shall continue to be correct in all material respects, except to the extent
relating to an earlier date, (C) the eligibility of any Loan Asset remaining as
part of the Collateral Portfolio after the Lien Release Dividend will be
redetermined as of the Lien Release Dividend Date, (D) no claim shall have been
asserted or proceeding commenced challenging the enforceability or validity of
any of the Required Loan Documents and (E) there shall have been no material
adverse change as to the Servicer or the Borrower;

 

(iv)                              Such Lien Release Dividend must be in
compliance with Applicable Law and may not (A) be made with the intent to
hinder, delay or defraud any creditor of the Borrower or (B) leave the Borrower,
immediately after giving effect to the Lien Release Dividend, not Solvent;

 

(v)                                 On or prior to the Lien Release Dividend
Date, the Borrower shall have (A) delivered to the Administrative Agent, with a
copy to the Collateral Agent and the Collateral Custodian, a list specifying all
Loan Assets or portions thereof to be transferred pursuant to such Lien Release
Dividend and the Administrative Agent shall have approved the same in its sole
discretion and (B) obtained all authorizations, consents and approvals required
to effectuate the Lien Release Dividend;

 

55

--------------------------------------------------------------------------------


 

(vi)                              A portion of a Loan Asset may be transferred
pursuant to a Lien Release Dividend; provided that (A) such transfer does not
have an adverse effect on the portion of such Loan Asset remaining as a part of
the Collateral Portfolio, any other aspect of the Collateral Portfolio, the
Lender, the Administrative Agent or any other Secured Party and (B) a new
promissory note (other than with respect to a Noteless Loan Asset) for the
portion of the Loan Asset remaining as a part of the Collateral Portfolio has
been executed, and the original thereof has been endorsed to the Collateral
Agent and delivered to the Collateral Custodian;

 

(vii)                           Each Loan Asset, or portion thereof, as
applicable, shall be transferred at a value equal to the Outstanding Balance
thereof, exclusive of any accrued and unpaid Interest or Accreted Interest
thereon;

 

(viii)                        The Borrower shall deliver a Borrowing Base
Certificate (including a calculation of the Borrowing Base after giving effect
to such Lien Release Dividend) to the Administrative Agent;

 

(ix)                              The Borrower shall have paid in full an
aggregate amount equal to the sum of all amounts due and owing to the
Administrative Agent, the Lender, the Collateral Agent or the Collateral
Custodian, as applicable, under this Agreement and the other Transaction
Documents, to the extent accrued to such date (including without limitation
Breakage Fees) with respect to the Loan Assets to be transferred pursuant to
such Lien Release Dividend and incurred in connection with the transfer of such
Loan Assets pursuant to such Lien Release Dividend; and

 

(x)                                 The Borrower and the Servicer (on behalf of
the Borrower) shall pay the reasonable legal fees and expenses of the
Administrative Agent, the Lender, the Collateral Agent and the Collateral
Custodian in connection with any Lien Release Dividend (including, but not
limited to, expenses incurred in connection with the release of the Lien of the
Collateral Agent, on behalf of the Secured Parties, and any other party having
an interest in the Loan Assets in connection with such Lien Release Dividend).

 

(e)                                  Repurchase or Substitution of Warranty Loan
Assets.  If on any day a Loan Asset is (or becomes) a Warranty Loan Asset, no
later than 10 Business Days following the earlier of knowledge by the Borrower
of such Loan Asset becoming a Warranty Loan Asset or receipt by the Borrower
from the Administrative Agent or the Servicer of written notice thereof, the
Borrower shall either:

 

(i)                                     make a deposit to the Principal
Collection Account (as Principal Collections for allocation pursuant to
Section 2.04) in immediately available funds in an amount equal to the sum of
(x) the initial Assigned Value with respect to such Loan Asset multiplied by the
Outstanding Balance of such Loan Asset and (y) any expenses or fees with respect
to such Loan Asset and costs and damages incurred by the Administrative Agent or
by the Lender in connection with any violation by such Loan Asset of any
predatory or abusive lending law which is an Applicable Law (a notification
regarding the amount of such expenses or fees to be provided by the

 

56

--------------------------------------------------------------------------------


 

Administrative Agent to the Borrower); provided that the Administrative Agent
shall have the right to determine whether the amount so deposited is sufficient
to satisfy the foregoing requirements; or

 

(ii)                                  with the prior written consent of the
Administrative Agent, in its sole discretion, substitute for such Warranty Loan
Asset a Substitute Eligible Loan Asset.

 

Upon confirmation of the deposit of the amounts set forth in
Section 2.07(e)(i) into the Principal Collection Account or the delivery by the
Borrower of a Substitute Eligible Loan Asset for each Warranty Loan Asset (the
date of such confirmation or delivery, the “Release Date”), such Warranty Loan
Asset and related Portfolio Assets shall be removed from the Collateral
Portfolio and, as applicable, the Substitute Eligible Loan Asset and related
Portfolio Assets shall be included in the Collateral Portfolio.  On the Release
Date of each Warranty Loan Asset, the Collateral Agent, for the benefit of the
Secured Parties, shall automatically and without further action be deemed to
release to the Borrower, without recourse, representation or warranty, all the
right, title and interest and any Lien of the Collateral Agent, for the benefit
of the Secured Parties in, to and under the Warranty Loan Asset and any related
Portfolio Assets and all future monies due or to become due with respect
thereto.

 

(f)                                   Conditions to Sales, Substitutions and
Repurchases. Any sales, substitutions or repurchases effected pursuant to
Sections 2.07(a), (b), (c), (e) or (g) shall be subject to the satisfaction of
the following conditions (as certified in writing to the Administrative Agent
and Collateral Agent by the Borrower):

 

(i)                                     the Borrower shall deliver a Borrowing
Base Certificate to the Administrative Agent in connection with such sale,
substitution or repurchase;

 

(ii)                                  the Borrower shall deliver a list of all
Loan Assets to be sold, substituted or repurchased;

 

(iii)                               no selection procedures adverse to the
interests of the Administrative Agent or the Lender were utilized by the
Borrower and the Servicer in the selection of the Loan Assets to be sold,
repurchased or substituted;

 

(iv)                              the Borrower shall give three Business Days’
notice of such sale (other than in the case of an Optional Sale), substitution
or repurchase;

 

(v)                                 the Borrower shall notify the Administrative
Agent of any amount to be deposited into the Principal Collection Account in
connection with any sale, substitution or repurchase;

 

(vi)                              the representations and warranties contained
in Sections 4.01, 4.02 and 4.03 hereof shall continue to be correct in all
material respects, except to the extent relating to an earlier date;

 

57

--------------------------------------------------------------------------------


 

(vii)                           any repayment of Advances Outstanding in
connection with any sale, substitution or repurchase of Loan Assets hereunder
shall comply with the requirements set forth in Section 2.18;

 

(viii)                        the Borrower and the Servicer (on behalf of the
Borrower) shall agree to pay the reasonable legal fees and expenses of the
Administrative Agent, the Lender, the Collateral Agent, the Collateral Custodian
and the Bank in connection with any such sale, substitution or repurchase
(including, but not limited to, expenses incurred in connection with the release
of the Lien of the Collateral Agent on behalf of the Secured Parties and any
other party having an interest in the Loan Asset in connection with such sale,
substitution or repurchase); and

 

(ix)                              other than in the case of Section 2.07(e) and
solely in the event that Ares or an Affiliate is no longer the Servicer and the
Facility Maturity Date has not yet occurred, the Borrower shall have consented
to such sale or substitution.

 

(g)                                  Affiliate Transactions. Notwithstanding
anything to the contrary set forth herein or in any other Transaction Document,
the Transferor (or an Affiliate thereof) shall not reacquire from the Borrower
and the Borrower shall not transfer to the Transferor or to Affiliates of the
Transferor, and none of the Transferor nor any Affiliates thereof shall have a
right or ability to purchase, the Loan Assets other than (i) as not prohibited
by Section 2.07(h) and (ii) in sales on an arms’ length basis and for fair
market value or at a price specified herein; provided that (x) the proceeds of
such sale shall be deposited into the Principal Collection Account to be
disbursed in accordance with Section 2.04, (y) no event has occurred, or would
result from such sale, which constitutes an Event of Default and no event has
occurred and is continuing, or would result from such sale, which constitutes an
Unmatured Event of Default or a Borrowing Base Deficiency; and (z) the
Administrative Agent shall provide prior written consent to such sale.  For the
avoidance of doubt, nothing in this clause (g) shall prohibit the Borrower from
transferring or distributing its Loan Assets to the holders of its equity or
Affiliates, as applicable, in accordance with Sections 2.07(a), (c), (d) or
(e) and subject to the limitations, if applicable, of Section 2.07(h).

 

(h)                                 Limitations on Sales, Substitutions and
Repurchases.

 

(i)                                     The Outstanding Balance of all Loan
Assets (excluding Defaulted Loan Assets and Warranty Loan Assets removed from
the Collateral Portfolio pursuant to Section 2.07(c) or (e)) substituted
pursuant to Section 2.07(a), sold pursuant to Sections 2.07(c) and (g) or
released pursuant to Section 2.07(d) during any 12-month period (or such lesser
number of months as shall have elapsed as of such date of determination) shall
not exceed 20% of the highest aggregate Outstanding Balance of all Loan Assets
at any time during such 12-month period.

 

(ii)                                  The Outstanding Balance of all Defaulted
Loan Assets (other than Warranty Loan Assets removed from the Collateral
Portfolio pursuant to Section 2.07(e)) substituted pursuant to Section 2.07(a),
sold pursuant to Sections 2.07(c) and (g) or released pursuant to
Section 2.07(d) during any 12-month period (or such lesser number of months as
shall have elapsed as of such date of determination) shall not exceed 15% of the
highest aggregate Outstanding Balance of all Loan Assets at any time during such
12-month period.

 

58

--------------------------------------------------------------------------------


 

SECTION 2.08              Payments and Computations, Etc.

 

(a)                                 All amounts to be paid or deposited by the
Borrower or the Servicer hereunder shall be paid or deposited in accordance with
the terms hereof no later than 5:00 p.m. on the day when due in Dollars in
immediately available funds to the Collection Account or such other account as
is designated by the Administrative Agent. The Borrower or the Servicer, as
applicable, shall, to the extent permitted by Applicable Law, pay to the Secured
Parties interest on all amounts not paid or deposited when due (taking into
account any grace period provided for herein related to such payments) to any of
the Secured Parties hereunder at an interest rate of 2.00% per annum above the
Base Rate (other than with respect to any Advances Outstanding, which shall
accrue at the LIBOR Yield Rate, One Day Advance Yield Rate or Base Rate Yield
Rate, as applicable), payable on demand, from the date of such nonpayment until
such amount is paid in full (as well after as before judgment); provided that
such interest rate shall not at any time exceed the maximum rate permitted by
Applicable Law. Any Obligation hereunder shall not be reduced by any
distribution of any portion of Available Collections if at any time such
distribution is rescinded or required to be returned by the Lender to the
Borrower or any other Person for any reason. Each LIBOR Advance shall accrue
interest at the applicable LIBOR Yield Rate for such LIBOR Advance during each
applicable Interest Period.  All computations of interest and all computations
with respect to the Yield, the LIBOR Yield and the LIBOR Yield Rate with respect
to LIBOR Advances and One Day Advance Yield and One Day Advance Yield Rate with
respect to One Day Advances, in each case, shall be computed on the basis of a
year of 360 days for the actual number of days elapsed.  Payments of Yield with
respect to each LIBOR Advance shall be payable on each Payment Date on which an
Interest Period for such LIBOR Advance ends.  Each One Day Advance shall accrue
interest at the One Day Advance Yield Rate for each day beginning on, and
including, the Advance Date and ending on, but excluding, the LIBOR Conversion
Date or Base Rate Conversion Date for such One Day Advance or the date such One
Day Advance is repaid in full at the One Day Advance Yield.  All computations of
interest and all computations with respect to the Yield and Base Rate Yield with
respect to Base Rate Advances shall be computed on the basis of a year of 365 or
366 days, as the case may be, for the actual number of days elapsed.  Each Base
Rate Advance shall accrue interest at the Base Rate Yield for each day beginning
on, and including, the Advance Date or Base Rate Conversion Date, as applicable,
with respect to such Base Rate Advance and ending on, but excluding, the LIBOR
Conversion Date.  Any One Day Advance Yield accruing on the days including the
first day of a calendar month and ending on, and including, the Determination
Date for such calendar month, shall be payable on the Payment Date occurring
during such calendar month.  Any One Day Advance LIBOR Yield accruing on days
after the Determination Date in any calendar month shall be payable on the
Payment Date occurring during the next calendar month.  Any Base Rate Yield
accruing on the days including the first day of a calendar month and ending on,
and including, the Determination Date for such calendar month, shall be payable
on the Payment Date occurring during such calendar month.  Any Base Rate Yield
accruing on days after the Determination Date in any calendar month shall be
payable on the Payment Date occurring during the next calendar month.

 

59

--------------------------------------------------------------------------------


 

(b)                                 Whenever any payment hereunder shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of Yield or any fee payable
hereunder, as the case may be.

 

(c)                                  If any Advance requested by the Borrower
and approved by the Lender and the Administrative Agent pursuant to Section 2.02
is not for any reason whatsoever, except as a result of the gross negligence or
willful misconduct of, or failure to fund such Advance on the part of, the
Lender, the Administrative Agent or an Affiliate thereof, made or effectuated,
as the case may be, on the date specified therefor, the Borrower shall indemnify
the Lender against any loss, cost or expense incurred by the Lender related
thereto (other than any such loss, cost or expense solely due to the gross
negligence or willful misconduct or failure to fund such Advance on the part of
the Lender, the Administrative Agent or an Affiliate thereof), including without
limitation any loss (including cost of funds and reasonable out-of-pocket
expenses), cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by the Lender to fund Advances or maintain
the Advances Outstanding. The Lender shall provide to the Borrower documentation
setting forth the amounts of any loss, cost or expense referred to in the
previous sentence, such documentation to be conclusive absent manifest error.

 

SECTION 2.09              Fees. The Borrower shall pay to the Lender (either
directly or through the Administrative Agent) certain fees in the amounts and on
the dates set forth in the SMBC Lender Fee Letter.

 

SECTION 2.10              Increased Costs; Capital Adequacy.

 

(a)                                 If, due to either (i) the introduction of or
any change following the Closing Date (including without limitation any change
by way of imposition or increase of reserve requirements) in or in the
interpretation, administration or application following the Closing Date of any
Applicable Law (including without limitation any law or regulation resulting in
any interest payments paid to the Lender under this Agreement being subject to
any Tax, except for Taxes on the overall net income of the Lender), in each case
whether foreign or domestic or (ii) the compliance with any guideline or request
following the Closing Date from any central bank or other Governmental Authority
(whether or not having the force of law), there shall be any increase in the
cost to the Administrative Agent, the Lender or any Affiliate, participant
(provided that a participant shall not be entitled to receive any greater
payment under this Section 2.10 than the Lender would have been entitled to
receive with respect to the participation sold to such participant), successor
or assign thereof (each of which shall be an “Affected Party”) of agreeing to
make or making, funding or maintaining any Advance (or any reduction of the
amount of any payment (whether of principal, interest, fee, compensation or
otherwise) to any Affected Party hereunder), as the case may be, or there shall
be any reduction in the amount of any sum received or receivable by an Affected
Party under this Agreement, the Borrower shall, from time to time, after written
demand by the Administrative Agent (which demand shall be accompanied by a
statement setting forth in reasonable detail the basis for such demand), on
behalf of such Affected Party, pay to the Administrative Agent, on behalf of
such Affected Party, additional amounts sufficient to compensate such Affected
Party for such increased costs or reduced payments within 10 days after such
demand; provided that the amounts payable under this Section 2.10 shall be
without duplication of amounts payable under Section 2.11 and shall not include
any Excluded Taxes.

 

60

--------------------------------------------------------------------------------


 

(b)                                 If either (i) the introduction of or any
change following the Closing Date in or in the interpretation, administration or
application following the Closing Date of any law, guideline, rule or
regulation, directive or request or (ii) the compliance by any Affected Party
with any law, guideline, rule, regulation, directive or request following the
Closing Date, from any central bank, any Governmental Authority or agency,
including, without limitation, compliance by an Affected Party with any request
or directive regarding capital adequacy, has or would have the effect of
reducing the rate of return on the capital of any Affected Party, as a
consequence of its obligations hereunder or any related document or arising in
connection herewith or therewith to a level below that which any such Affected
Party could have achieved but for such introduction, change or compliance
(taking into consideration the policies of such Affected Party with respect to
capital adequacy), by an amount deemed by such Affected Party to be material,
then, from time to time, after demand by such Affected Party (which demand shall
be accompanied by a statement setting forth in reasonable detail the basis for
such demand), the Borrower shall pay the Administrative Agent on behalf of such
Affected Party such additional amounts as will compensate such Affected Party
for such reduction.

 

(c)                                  In determining any amount provided for in
this Section 2.10, the Affected Party may use any reasonable averaging and
attribution methods. The Administrative Agent, on behalf of any Affected Party
making a claim under this Section 2.10, shall submit to the Borrower a
certificate setting forth in reasonable detail the basis for and the
computations of such additional or increased costs, which certificate shall be
conclusive absent manifest error.

 

(d)                                 Failure or delay on the part of any Affected
Party to demand compensation pursuant to this Section 2.10 shall not constitute
a waiver of such Affected Party’s right to demand or receive such compensation;
provided that the Borrower shall not be required to compensate such Affected
Party pursuant to this Section 2.10 for any increased costs incurred or
reductions suffered more than twelve months prior to the date that such Affected
Party notifies the Borrower of any change set forth in clauses (a) and (b) above
giving rise to such increased costs or reductions and of such Affected Party’s
intention to claim compensation therefor (except that, if such change giving
rise to such increased costs or reductions is retroactive, then the twelve-month
period referred to above shall be extended to include the period of retroactive
effect thereof).

 

(e)                                  If at any time the Borrower shall be liable
for the payment of any additional amounts in accordance with this Section 2.10,
then the Borrower shall have the option to terminate this Agreement (in
accordance with the provisions of Section 2.18(b) but without the payment of any
Make-Whole Premium); provided that such option to terminate shall in no event
relieve the Borrower of paying any amounts owing pursuant to this Section 2.10
in accordance with the terms hereof.

 

(f)                                   Notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all rules and regulations promulgated thereunder or issued in connection
therewith and (ii) any law, request, rule, guideline or directive promulgated by
the Bank of International Settlements, the Basel Committee on Banking

 

61

--------------------------------------------------------------------------------


 

Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III  shall, in
each case, be deemed to have been introduced after the Closing Date, thereby
constituting a change for which a claim for increased costs or additional
amounts may be made hereunder with respect to the Affected Parties, regardless
of the date enacted, adopted or issued.

 

SECTION 2.11              Taxes.

 

(a)                                 All payments made by the Borrower or made by
the Servicer on behalf of the Borrower under this Agreement will be made free
and clear of and without deduction or withholding for or on account of any
Taxes.  If any Non-Excluded Taxes are required to be withheld from any amounts
payable to any Indemnified Party, then the amount payable to such Person will be
increased (the amount of such increase, the “Additional Amount”) such that every
net payment made under this Agreement after withholding for or on account of any
Non-Excluded Taxes (including without limitation any Non-Excluded Taxes on such
increase) is not less than the amount that would have been paid had no such
deduction or withholding been made.

 

(b)                                 The Borrower will indemnify, from funds
available to it pursuant to Section 2.04 (and to the extent the funds available
for indemnification provided by the Borrower are insufficient the Servicer, on
behalf of the Borrower, will indemnify) each Indemnified Party for the full
amount of Non-Excluded Taxes payable by such Person in respect of Additional
Amounts and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto.  All payments in respect of this
indemnification shall be made within 10 days from the date a written invoice
therefor is delivered to the Borrower.

 

(c)                                  Within 30 days after the date of any
payment by the Borrower or by the Servicer on behalf of the Borrower of any
Non-Excluded Taxes, the Borrower or the Servicer, as applicable, will furnish to
the Administrative Agent at the applicable address set forth on this Agreement,
appropriate evidence of payment thereof.

 

(d)                                 (i) If the Lender or any assignee of the
Lender is a Foreign Lender, such Lender or such assignee, as applicable, shall,
to the extent it is legally entitled to do so, deliver to the Borrower, with a
copy to the Administrative Agent, within 15 days after becoming a Foreign Lender
hereunder whichever of the following is applicable:

 

(A)                   in the case of a Foreign Lender claiming the benefits of
an income tax treaty to which the United States is a party (x) with respect to
payments of interest hereunder, executed originals of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments, IRS Form W-8BEN-E establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;

 

(B)                   in the case of a Foreign Lender claiming that its income
hereunder is effectively connected with its conduct of a trade or business in
the United States an executed original of IRS Form W-8ECI;

 

62

--------------------------------------------------------------------------------


 

(C)                   in the case of a Foreign Lender claiming the benefits of
the exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN-E; or

 

(D)                   to the extent a Foreign Lender is not the beneficial
owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate on
behalf of each such direct and indirect partner.

 

(ii) If the Lender or any assignee of the Lender is not a Foreign Lender, such
Lender or such assignee, as applicable, shall deliver to the Borrower, with a
copy to the Administrative Agent, one (or such other number as may from time to
time be prescribed by Applicable Law) duly completed copy of Internal Revenue
Service Form W-9 (or any successor forms or other certificates or statements
that may be required from time to time by the relevant United States taxing
authorities or Applicable Law) as will enable the Borrower and the
Administrative Agent to determine whether such Lender is exempt from or subject
to backup withholding or information reporting requirements.

 

(iii) In addition, the Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as may be required under Applicable Law to permit the Borrower or the
Servicer to make payments hereunder for the account of the Lender, if the Lender
is a Foreign Lender, without deduction or withholding of United States federal
income or similar Taxes, or to determine whether or not the Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in this Section 2.11(d), the execution and submission
of such documentation shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject the Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of the Lender.

 

The Lender agrees that if any form or certification it previously delivered
pursuant to this Section 2.11(d) expires or becomes obsolete or inaccurate in
any respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so.

 

(e)                                  If a payment made to the Lender hereunder
would be subject to United States federal withholding Tax imposed by FATCA if
the Lender fails to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), the Lender shall deliver to the Borrower and Administrative Agent
documentation reasonably requested by the Borrower and Administrative Agent
sufficient for the Borrower and Administrative Agent to comply with their
obligations under FATCA and to determine that the Lender has complied with such
applicable reporting requirements.

 

63

--------------------------------------------------------------------------------


 

(f)                                   If the Administrative Agent or the Lender
determines, in its sole discretion, that it has received a refund or credit (in
lieu of such refund) of any amounts as to which it has been indemnified by a
Borrower or with respect to which such Borrower has paid additional amounts
pursuant to this Section 2.11, it shall pay to the Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 2.11 with respect to the
amounts giving rise to such refund), together with any interest paid by the
relevant Governmental Authority with respect to such refund; provided that the
Borrower, upon the request of the Administrative Agent or the Lender, agrees to
repay as soon as reasonably practicable the amount paid over to such Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or the Lender in the event
the Administrative Agent or the Lender is required to repay such refund to such
Governmental Authority.  This subsection shall not be construed to require the
Administrative Agent or the Lender to make available its Tax returns or its
books or records (or any other information relating to its Taxes that it deems
confidential) to the Borrower or any other Person.

 

Without prejudice to the survival of any other agreement of the Borrower and the
Servicer hereunder, the agreements and obligations of the Borrower, the
Servicer, the Administrative Agent and the Lender contained in this Section 2.11
shall survive the termination of this Agreement.

 

SECTION 2.12              Collateral Assignment of Agreements. The Borrower
hereby collaterally assigns to the Collateral Agent, for the benefit of the
Secured Parties, all of the Borrower’s right and title to and interest in, to
and under (but not any obligations under) the Purchase and Sale Agreement (and
any UCC financing statements filed under or in connection therewith), the Loan
Agreements related to each Loan Asset, all other agreements, documents and
instruments evidencing, securing or guarantying any Loan Asset and all other
agreements, documents and instruments related to any of the foregoing but
excluding any Excluded Amounts or Retained Interest (the “Assigned Documents”).
In furtherance and not in limitation of the foregoing, the Borrower hereby
collaterally assigns to the Collateral Agent, for the benefit of the Secured
Parties, its right to indemnification under Article IX of the Purchase and Sale
Agreement.  The Borrower confirms that until the Collection Date the Collateral
Agent (at the direction of the Administrative Agent) on behalf of the Secured
Parties shall have the sole right to enforce the Borrower’s rights and remedies
under the Purchase and Sale Agreement and any UCC financing statements filed
under or in connection therewith for the benefit of the Secured Parties. The
parties hereto agree that such collateral assignment to the Collateral Agent,
for the benefit of the Secured Parties, shall terminate upon the Collection
Date.

 

SECTION 2.13              Grant of a Security Interest. To secure the prompt,
complete and indefeasible payment in full when due, whether by lapse of time,
acceleration or otherwise, of the Obligations and the performance by the
Borrower of all of the covenants and obligations to be performed by it pursuant
to this Agreement and each other Transaction Document, whether now or hereafter
existing, due or to become due, direct or indirect, or absolute or contingent,
the Borrower hereby (a) collaterally assigns and pledges to the Collateral
Agent, on behalf of the

 

64

--------------------------------------------------------------------------------


 

Secured Parties, and (b) grants a security interest to the Collateral Agent, on
behalf of the Secured Parties, in all of the Borrower’s right, title and
interest in, to and under (but none of the obligations under) all of the
Collateral Portfolio, whether now existing or hereafter arising or acquired by
the Borrower, and wherever the same may be located. For the avoidance of doubt,
the Collateral Portfolio shall not include any Excluded Amounts, and the
Borrower does not hereby assign, pledge or grant a security interest in any such
amounts. Anything herein to the contrary notwithstanding, (a) the Borrower shall
remain liable under the Collateral Portfolio to the extent set forth therein to
perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Collateral Agent,
for the benefit of the Secured Parties, of any of its rights in the Collateral
Portfolio shall not release the Borrower from any of its duties or obligations
under the Collateral Portfolio, and (c) none of the Administrative Agent, the
Collateral Agent, the Lender (including without limitation its successors and
assigns) or any Secured Party shall have any obligations or liability under the
Collateral Portfolio by reason of this Agreement, and none of the Administrative
Agent, the Collateral Agent or the Lender (including its successors and assigns)
nor any Secured Party be obligated to perform any of the obligations or duties
of the Borrower thereunder or to take any action to collect or enforce any claim
for payment assigned hereunder.

 

SECTION 2.14              Evidence of Debt. The Administrative Agent shall
maintain, solely for this purpose as the agent of the Borrower, at its address
set forth in Section 11.02 (or such other address as the Administrative Agent
may designate in writing to the other parties to this Agreement) a copy of each
assignment and acceptance agreement and participation agreement delivered to and
accepted by it and a register for the recordation of the names and addresses and
interests of the Lenders (the “Register”). The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Administrative Agent and each Lender shall treat each Person whose
name is recorded in the Register as a Lender under this Agreement for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

 

SECTION 2.15              Survival of Representations and Warranties. It is
understood and agreed that the representations and warranties set forth in
Sections 4.01, 4.02 and 4.03 are made and are true, complete and correct in all
material respects on the date of this Agreement and on each Cut-Off Date unless
such representations and warranties are made as of a specific date.

 

SECTION 2.16              Release of Loan Assets.

 

(a)                                 The Borrower may obtain the release of
(i) any Loan Asset (and the related Portfolio Assets pertaining thereto)
released pursuant to a Lien Release Dividend, sold or substituted in accordance
with the applicable provisions of Section 2.07 or liquidated in accordance with
Sections 6.05 and 12.08(a) and any Portfolio Assets pertaining to such Loan
Asset and (ii) any Collateral Portfolio that expires by its terms and all
amounts in respect thereof have been paid in full by the related Obligor and
deposited in the Collection Account. The Collateral Agent, for the benefit of
the Secured Parties, shall, at the sole expense of the Servicer and at the
direction of the Administrative Agent, execute such documents and instruments of
release as may be prepared by the Servicer on behalf of the Borrower, give
notice of such release to the Collateral Custodian (in the form of Exhibit L)
(unless the Collateral Custodian and the

 

65

--------------------------------------------------------------------------------


 

Collateral Agent are the same Person) and take other such actions as shall
reasonably be requested by the Borrower to effect such release of the Lien
created pursuant to this Agreement. Upon receiving such notification by the
Collateral Agent as described in the immediately preceding sentence, if
applicable, the Collateral Custodian shall deliver to the Borrower (or its
designee) the Required Loan Documents relating to the Loan Asset subject to such
release within two Business Days of receipt of such notification and request.

 

(b)                                 Promptly after the Collection Date has
occurred, the Lender and the Administrative Agent, in accordance with their
respective interests, shall release to the Borrower, for no consideration but at
the sole expense of the Borrower, their respective remaining interests in the
Portfolio Assets, free and clear of any Lien resulting solely from an act by the
Collateral Agent, the Lender or the Administrative Agent but without any other
representation or warranty, express or implied, by or recourse against the
Lender or the Administrative Agent.

 

SECTION 2.17              Treatment of Amounts Received by the Borrower. Amounts
received by the Borrower in connection with sales and substitutions of Loan
Assets pursuant to Section 2.07 on account of such Loan Assets shall be treated
as payments of Principal Collections or Interest Collections, as applicable, on
Loan Assets hereunder.

 

SECTION 2.18              Prepayment; Termination.

 

(a)                                 Except as expressly permitted or required
herein, including without limitation any repayment necessary to cure a Borrowing
Base Deficiency, Advances Outstanding may only be reduced in whole or in part at
the option of the Borrower at any time by delivering a Notice of Reduction
(which notice shall include a Borrowing Base Certificate) to the Administrative
Agent and the Collateral Agent at least three Business Days (or, in the case of
One Day Advances, one Business Day) prior to such reduction.  Upon any
prepayment, the Borrower shall also pay in full any Breakage Fees (solely to the
extent such prepayment occurs on any day other than a Payment Date or with less
than three Business Days’ (or, in the case of One Day Advances, one Business
Day’s) prior written notice to the Administrative Agent) and other accrued and
unpaid costs and expenses of the Administrative Agent and the Lender related to
such prepayment; provided that no reduction in Advances Outstanding shall be
given effect unless (i) sufficient funds have been remitted to pay all such
amounts in full, as determined by the Administrative Agent, in its sole
discretion and (ii) no event has occurred or would result from such prepayment
which would constitute an Event of Default or an Unmatured Event of Default. The
Administrative Agent shall apply amounts received from the Borrower pursuant to
this Section 2.18(a) to the payment of any Breakage Fees, to the pro rata
reduction of the Advances Outstanding and to the payment of any accrued and
unpaid costs and expenses of the Administrative Agent and the Lender related to
such prepayment. Any notice relating to any repayment pursuant to this
Section 2.18(a) shall be irrevocable.

 

(b)                                 Notwithstanding any other provision hereof,
the Borrower shall not terminate this Agreement or any other Transaction
Document during the Non-Call Period.  After the expiration of the Non-Call
Period but prior to the second anniversary of the First Amendment Effective
Date, (i) upon three Business Days’ prior written notice to the Administrative
Agent and the Collateral Agent and only so long as no Event of Default has
occurred and no Unmatured Event of Default exists, the Borrower may, at its
option, terminate this Agreement and the other

 

66

--------------------------------------------------------------------------------


 

Transaction Documents upon indefeasible payment in full of all Advances
Outstanding, all accrued and unpaid Yield, any Breakage Fees, all accrued and
unpaid costs and expenses of the Collateral Agent, the Administrative Agent and
the Lender, the Make-Whole Premium and all other Obligations (other than
unmatured contingent obligations) and (ii) with the prior written consent of the
Administrative Agent, the Borrower may reduce the Maximum Facility Amount upon
payment in full of the Make-Whole Premium, payment of all other Obligations
(other than unmatured contingent indemnification obligations) and delivery of a
Notice of Reduction at least one Business Day prior to such reduction; provided
that no Event of Default or Unmatured Event of Default would result from such
reduction in the Maximum Facility Amount. Any termination of this Agreement
shall be subject to Section 11.05.  From and after the second anniversary of the
First Amendment Effective Date, the Borrower may, at its option, terminate this
Agreement and the other Transaction Documents or reduce the Maximum Facility
Amount, as applicable, upon three Business Days’ prior written notice to the
Administrative Agent and the Collateral Agent and only so long as no Event of
Default has occurred and no Unmatured Event of Default exists.  From and after
the second anniversary of the First Amendment Effective Date and subject to the
satisfaction of the conditions set forth in the immediately preceding sentence,
the Borrower may terminate this Agreement upon indefeasible payment in full of
all Advances Outstanding, all accrued and unpaid Yield, any Breakage Fees, all
accrued and unpaid costs and expenses of the Collateral Agent, the
Administrative Agent and the Lender and payment of all other Obligations (other
than unmatured contingent obligations) (but without the payment of any
prepayment premiums, including the Make-Whole Premium, or prepayment fees).

 

(c)                                  Notwithstanding anything to the contrary in
Section 2.18(b), no Make-Whole Premium shall be payable by the Borrower in the
event that either (x) the Obligations are refinanced by the proceeds of any
other financing of the Transferor or any of its Affiliates by any of the
Administrative Agent or any of their respective Affiliates or (y) the
Administrative Agent or any of their respective Affiliates enters into another
credit facility or other financing with the Transferor or any of its Affiliates
substantially concurrently with the termination of this Agreement (provided that
in either case of clause (x) or clause (y) above, the aggregate commitments of
such financing shall equal or exceed the Advances Outstanding on such date, and
the Administrative Agent or its respective Affiliates hold at least 51% of the
aggregate commitments of such replacement or other financing).

 

(d)                                 The Borrower hereby acknowledges and agrees
that the Make-Whole Premium constitutes additional consideration for the Lender
to enter into this Agreement.

 

SECTION 2.19              Extension of Stated Maturity Date and Reinvestment
Period.

 

(a)                                 The Borrower may, at any time after the
first anniversary of the Third Amendment Effective Date, make a request to the
Administrative Agent to extend the date set forth in the definition of “Stated
Maturity Date” for an additional period of one year. The Stated Maturity Date
may be extended by one year by mutual agreement among the Administrative Agent,
SMBC (so long as SMBC is the Collateral Agent, the Lender or the Replacement
Servicer), the Borrower and the Servicer (such extension, the “Initial Stated
Maturity Extension”). Following such Initial Stated Maturity Extension, the
Borrower may, at any time thereafter, make a request to the Administrative Agent
to extend the date set forth in the definition of “Stated Maturity Date” (as
revised by the Initial Stated Maturity Extension) for an

 

67

--------------------------------------------------------------------------------


 

additional period of one year (such extension, the “Second Stated Maturity
Extension”). The Stated Maturity Date (as revised by the Initial Stated Maturity
Extension) may be extended by one year upon the mutual agreement among the
Administrative Agent, SMBC (so long as SMBC is the Collateral Agent, the Lender
or the Replacement Servicer), the Borrower and the Servicer.  The effectiveness
of either the Initial Stated Maturity Extension or the Second Stated Maturity
Extension shall be conditioned upon the payment of a Stated Maturity Extension
Fee (as defined in the SMBC Lender Fee Letter) to the Administrative Agent for
the Administrative Agent’s own account, in immediately available funds. The
Borrower confirms that SMBC (so long as SMBC is the Collateral Agent, the Lender
or the Replacement Servicer) or the Administrative Agent, each in its sole and
absolute discretion, without regard to the value or performance of the Loan
Assets or any other factor, may elect not to extend the Stated Maturity Date.

 

(b)                                 The Borrower may, at any time after the
first anniversary of the Third Amendment Effective Date, make a request to the
Administrative Agent to extend the date set forth in clause (a) of the
definition of “Reinvestment Period” for an additional period of one year. Such
date may be extended by one year by mutual agreement among the Administrative
Agent, SMBC (so long as SMBC is the Collateral Agent, the Lender or the
Replacement Servicer), the Borrower and the Servicer (such extension, the
“Initial Reinvestment Period Extension”). Following such Initial Reinvestment
Period Extension, the Borrower may, at any time thereafter, make a request to
the Administrative Agent to extend the date set forth in clause (a) of the
definition of “Reinvestment Period” (as revised by the Initial Reinvestment
Period Extension) for an additional period of one year. Such date may be
extended by one year upon the mutual agreement among the Administrative Agent,
SMBC (so long as SMBC is the Collateral Agent, the Lender or the Replacement
Servicer), the Borrower and the Servicer (such extension, the “Second
Reinvestment Period Extension”). The effectiveness of either the Initial
Reinvestment Period Extension or the Second Reinvestment Period Extension shall
be conditioned upon the payment of a Reinvestment Period Extension Fee (as
defined in the SMBC Lender Fee Letter) to the Administrative Agent for the
Administrative Agent’s own account, in immediately available funds. The Borrower
confirms that SMBC (so long as SMBC is the Collateral Agent, the Lender or the
Replacement Servicer) or the Administrative Agent, each in its sole and absolute
discretion, without regard to the value or performance of the Loan Assets or any
other factor, may elect not to extend the date set forth in clause (a) of the
definition of “Reinvestment Period”.

 

SECTION 2.20              Collections and Allocations.

 

(a)                                 The Servicer shall promptly identify any
collections received as being on account of Interest Collections, Principal
Collections or other Available Collections and shall transfer, or cause to be
transferred, all Available Collections received directly by it to the Collection
Account by the close of business on the second Business Day after such
Collections are received.  Upon the transfer of Available Collections to the
Collection Account, the Servicer shall segregate Principal Collections and
Interest Collections and transfer the same to the Principal Collection Account
and the Interest Collection Account, respectively.  The Servicer shall further
include a statement as to the amount of Principal Collections and Interest
Collections on deposit in the Principal Collection Account and the Interest
Collection Account, as well as the amount on deposit in the Unfunded Exposure
Account, on each Reporting Date in the Servicing Report delivered pursuant to
Section 6.08(b).

 

68

--------------------------------------------------------------------------------


 

(b)                                 On the Cut-Off Date with respect to any Loan
Asset, the Servicer will deposit into the Collection Account all Available
Collections received in respect of Eligible Loan Assets being transferred to and
included as part of the Collateral Portfolio on such date.

 

(c)                                  With the prior written consent of the
Administrative Agent (a copy of which will be provided by the Servicer to the
Collateral Agent), the Servicer may withdraw from the Collection Account any
deposits thereto constituting Excluded Amounts if the Servicer has, prior to
such withdrawal and consent, delivered to the Administrative Agent a report
setting forth the calculation of such Excluded Amounts in form and substance
satisfactory to the Administrative Agent in its sole discretion.

 

(d)                                 Prior to a Notice of Exclusive Control (as
defined in the Control Agreement), the Servicer shall, pursuant to written
instruction (which may be in the form of standing instructions) or, if the
Servicer fails to do so, the Administrative Agent may, direct the Collateral
Agent to invest, or cause the investment of, funds on deposit in the Controlled
Accounts in Permitted Investments, from the date of this Agreement until the
Collection Date. Absent any such written instruction, such funds shall not be
invested. A Permitted Investment acquired with funds deposited in the Collection
Account shall mature not later than the Business Day immediately preceding any
Payment Date, and shall not be sold or disposed of prior to its maturity unless
the Servicer determines there is a substantial risk of material deterioration of
such Permitted Investment, in its commercially reasonable discretion.  A
Permitted Investment acquired with funds deposited in the Principal Collection
Account or the Unfunded Exposure Account shall mature not later than the next
Business Day succeeding the day of investment, and shall not be sold or disposed
of prior to its maturity unless the Servicer determines there is a substantial
risk of material deterioration of such Permitted Investment, in its commercially
reasonable discretion. All such Permitted Investments shall be held by the Bank
subject to the Lien of the Collateral Agent for the benefit of the Secured
Parties, and otherwise comply with assumptions of the legal opinions of Latham &
Watkins LLP dated as of the Closing Date and delivered in connection with this
Agreement; provided that compliance shall be the responsibility of the Borrower
and the Servicer and not the Collateral Agent and the Bank. All income and gain
realized from any such investment, as well as any interest earned on deposits in
any Controlled Account shall be distributed in accordance with the provisions of
Article II. The Borrower (or the Servicer on its behalf) shall deposit in the
Collection Account or the Unfunded Exposure Account, as the case may be (with
respect to investments made hereunder of funds held therein), an amount equal to
the amount of any actual loss incurred, in respect of any such investment,
immediately upon realization of such loss. None of the Bank, the Collateral
Agent, the Administrative Agent or the Lender shall be liable for the amount of
any loss incurred, in respect of any investment, or lack of investment, of funds
held in any Controlled Account other than, in the case of the Bank, with respect
to any loss that directly results from the Bank’s failure to act as instructed
by the Servicer or Borrower, which failure constitutes fraud, gross negligence
or willful misconduct.  The parties hereto acknowledge that the Bank, the
Collateral Agent or any of their Affiliates may receive compensation with
respect to the Permitted Investments.

 

(e)                                  Until the Collection Date, neither the
Borrower nor the Servicer shall have any rights of direction or withdrawal, with
respect to amounts held in any Controlled Account, except to the extent
explicitly set forth in Section 2.04 or Section 2.21.

 

69

--------------------------------------------------------------------------------


 

SECTION 2.21              Reinvestment of Principal Collections.

 

On the terms and conditions hereinafter set forth as certified in writing to the
Collateral Agent and Administrative Agent, the Servicer (on behalf of the
Borrower) may, to the extent of any Principal Collections (other than Designated
Sale Proceeds) on deposit in the Principal Collection Account:

 

(a)                                 prior to the end of the Reinvestment Period,
withdraw such funds for the purpose of reinvesting in additional Eligible Loan
Assets to be transferred hereunder; provided that the following conditions are
satisfied:

 

(i)                                     all conditions precedent set forth in
Section 3.04 have been satisfied;

 

(ii)                                  no Event of Default has occurred, or would
result from such withdrawal and reinvestment, and no Unmatured Event of Default
or Borrowing Base Deficiency exists or would result from such withdrawal and
reinvestment;

 

(iii)                               the representations and warranties contained
in Sections 4.01, 4.02 and 4.03 hereof shall continue to be correct in all
material respects, except to the extent relating to an earlier date;

 

(iv)                              the Servicer provides same day written notice
to the Administrative Agent and the Bank by facsimile or email (to be received
no later than 1:00 p.m. on such day) of the request to withdraw Principal
Collections and the amount of such request;

 

(v)                                 the notice required in clause (iv) above
shall be accompanied by a Disbursement Request and a Borrowing Base Certificate,
each executed by the Borrower and a Responsible Officer of the Servicer;

 

(vi)                              the Bank provides to the Administrative Agent
by facsimile or email (to be received no later than 1:30 p.m. on that same day)
a statement reflecting the total amount on deposit as of the opening of business
on such day in the Principal Collection Account; and

 

(vii)                           if such funds are to be withdrawn within three
Business Days prior to any Payment Date or within three Business Days after
notice of the application of Designated Sale Proceeds on any other date in
accordance with Section 2.04(c), the Principal Collections on deposit in the
Principal Collection Account are sufficient to be applied in the amounts
designated in the related Servicing Report on each Payment Date in accordance
with Section 2.04 and to be applied as Designated Sale Proceeds in the amounts
designated on any other date by notice to the Administrative Agent in accordance
with Section 2.04(c); or

 

(b)                                 prior to the Facility Maturity Date,
withdraw such funds for the purpose of making payments in respect of the
Advances Outstanding at such time in accordance with and subject to the terms of
Section 2.18(a).

 

70

--------------------------------------------------------------------------------


 

Upon the satisfaction of the applicable conditions set forth in this
Section 2.21 (as certified by the Borrower to the Collateral Agent and the
Administrative Agent), the Servicer or the Collateral Agent (after delivery of a
Notice of Exclusive Control (as defined in the Control Agreement)) will instruct
the Bank to release funds from the Principal Collection Account to the Servicer
in an amount not to exceed the lesser of (A) the amount requested by the
Servicer and (B) the amount on deposit in the Principal Collection Account on
such day.

 

ARTICLE III.

 

CONDITIONS PRECEDENT

 

SECTION 3.01              Conditions Precedent to Effectiveness.

 

(a)                                 This Agreement shall be effective upon
satisfaction of the conditions precedent that:

 

(i)                                     all reasonable up-front expenses and
fees (including legal fees and any fees required under the SMBC Lender Fee
Letter and the U.S. Bank Fee Letter) that are invoiced at or prior to the
Closing Date shall have been paid in full;

 

(ii)                                  any and all information submitted to the
Lender and the Administrative Agent by the Borrower, the Transferor or the
Servicer or any of their Affiliates is true, accurate, complete in all material
respects and not misleading in any material respect;

 

(iii)                               the Administrative Agent shall have received
all documentation and other information requested by the Administrative Agent in
its sole discretion and/or required by regulatory authorities with respect to
the Borrower, the Transferor and the Servicer under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA PATRIOT Act, all in form and substance reasonably
satisfactory to the Administrative Agent;

 

(iv)                              the Administrative Agent shall have received
on or before the date of the effectiveness of this Agreement the items listed in
Schedule I hereto, each in form and substance satisfactory to the Administrative
Agent;

 

(v)                                 the Administrative Agent shall have received
approval from its internal credit committee and all other necessary approvals,
as required by the Administrative Agent, in its sole discretion;

 

(vi)                              no Material Adverse Effect on the business,
assets, financial conditions or performance of the Servicer and its
subsidiaries, including the Borrower, on a consolidated basis, has occurred;

 

(vii)                           the Lender, if the Lender has requested a
Variable Funding Note, shall have received a duly executed Variable Funding
Note, in a principal amount equal to the Maximum Facility Amount; and

 

71

--------------------------------------------------------------------------------


 

(viii)                        the results of Administrative Agent’s financial,
legal, Tax and accounting due diligence relating to the Transferor, the
Borrower, the Servicer, the Eligible Loan Assets to be included in the
Collateral Portfolio on the date hereof and the transactions contemplated
hereunder are satisfactory to Administrative Agent.

 

(b)                                 By its execution and delivery of this
Agreement, each of the Borrower and the Servicer hereby certifies that, and
(except with respect to the conditions set forth in clauses (a)(ii) or
(a)(vi) above) the Administrative Agent hereby acknowledges that, each of the
conditions precedent to the effectiveness of this Agreement set forth in this
Section 3.01 have been satisfied.

 

SECTION 3.02              Conditions Precedent to All Advances. Each Advance
(including the Initial Advance, except as explicitly set forth below) to the
Borrower from the Lender shall be subject to the further conditions precedent
that:

 

(a)                                 On the Advance Date of such Advance, the
following statements shall be true and correct, and the Borrower by accepting
any amount of such Advance shall be deemed to have certified that:

 

(i)                                     the Servicer (on behalf of the Borrower)
shall have delivered to the Administrative Agent (with a copy to the Collateral
Custodian and, with respect to the Borrowing Base Certificate only, the
Collateral Agent), with respect to LIBOR Advances no later than 1:00 p.m. on the
date that is three Business Days prior to the related Advance Date, with respect
to One Day Advances no later than 1:00 p.m. on the date that is one Business Day
prior to the related Advance Date and with respect to Base Rate Advances no
later than 1:00 p.m. on the date that is one Business Day prior to the related
Advance Date: (A) a Notice of Borrowing, (B) a Borrowing Base Certificate, (C) a
Loan Asset Schedule and (D) in the case of any Advance made for the purpose of
purchasing Eligible Loan Assets, a Loan Assignment in the form of Exhibit A to
the Purchase and Sale Agreement (including Schedule I thereto) and containing
such additional information as may be reasonably requested by the Administrative
Agent;

 

(ii)                                  in the case of any Advance made for the
purpose of purchasing Eligible Loan Assets, (A) the Transferor and Borrower
(1) shall have caused the Borrower to become the lender of record under the
Eligible Loan Assets to be purchased by executing any assignment or novation
instruments contemplated by each such relevant Loan Agreement and performing any
other actions which the Obligor or administrative agent in respect of each such
Eligible Loan Asset may require and (2) shall have delivered to the
Administrative Agent and the Collateral Agent all documents (or copies thereof)
evidencing each such assignment or novation no later than 1:00 p.m. one Business
Day prior to the related Advance Date and (B) the Borrower shall have delivered
to the Collateral Custodian (with a copy to the Administrative Agent), no later
than 1:00 p.m. one Business Day prior to the related Advance Date, a faxed or
e-mailed copy of the duly executed original promissory notes of the Loan Assets
(and, in the case of any Noteless Loan Asset, a fully executed assignment
agreement); provided that, notwithstanding the foregoing, the Borrower

 

72

--------------------------------------------------------------------------------


 

shall cause the Loan Asset Checklist and the Required Loan Documents to be in
the possession of the Collateral Custodian within five Business Days of any
related Advance Date as to any Loan Assets;

 

(iii)                               the representations and warranties contained
in Sections 4.01, 4.02 and 4.03 are true and correct in all material respects,
and, in the case of any Advance made for the purpose of purchasing Eligible Loan
Assets, there exists no breach of any covenant contained in Sections 5.01, 5.02,
5.03 and 5.04 before and after giving effect to the Advance to take place on
such Advance Date and to the application of proceeds therefrom, on and as of
such day as though made on and as of such date (other than any representation
and warranty that is made as of a specific date);

 

(iv)                              on and as of such Advance Date, after giving
effect to such Advance and the addition to the Collateral Portfolio of the
Eligible Loan Assets being acquired by the Borrower using the proceeds of such
Advance (except with respect to an Advance made as contemplated by
Section 2.02(f)), there shall exist no Borrowing Base Deficiency; provided that
in the case of an Advance made as contemplated by Section 2.02(f), nothing set
forth in this Section 3.02(a)(iv) shall relieve the Borrower of its obligations
elsewhere hereunder to cure any Borrowing Base Deficiency that exists prior to
such Advance or results therefrom;

 

(v)                                 except with respect to an Advance made as
contemplated by Section 2.02(f), no Event of Default has occurred, or would
result from such Advance, and no Unmatured Event of Default or Borrowing Base
Deficiency exists or would result from such Advance; provided that, in the case
of an Advance made as contemplated by Section 2.02(f), nothing set forth in this
Section 3.02(a)(v) shall relieve the Borrower of its obligations elsewhere
hereunder to cure any Borrowing Base Deficiency that exists prior to such
Advance or results therefrom;

 

(vi)                              no event has occurred and is continuing, or
would result from such Advance, which constitutes a Servicer Termination Event
or any event which, if it continues uncured, will, with notice or lapse of time,
constitute a Servicer Termination Event;

 

(vii)                           since the Closing Date, no material adverse
change has occurred in the ability of the Servicer, Transferor or the Borrower
to perform its obligations under any Transaction Document;

 

(viii)                        no Liens exist in respect of Taxes which are prior
to the Lien of the Collateral Agent on the Eligible Loan Assets to be
transferred to the Borrower on such Advance Date pursuant to the terms of the
Purchase and Sale Agreement; and

 

(ix)                              all terms and conditions of the Purchase and
Sale Agreement required to be satisfied in connection with the assignment of
each Eligible Loan Asset to be transferred to the Borrower on such Advance Date
(and the Portfolio Assets related thereto), including without limitation the
perfection of the Borrower’s interests therein, shall have been satisfied in
full, and all filings (including without limitation

 

73

--------------------------------------------------------------------------------


 

UCC filings) required to be made by any Person and all actions required to be
taken or performed by any Person in any jurisdiction to give the Collateral
Agent, for the benefit of the Secured Parties, a first priority perfected
security interest (subject only to Permitted Liens) in such Eligible Loan Assets
and the Portfolio Assets related thereto and the proceeds thereof shall have
been made, taken or performed, and with respect to each Eligible Loan Asset so
assigned pursuant to the Purchase and Sale Agreement, the Transferor shall not
have been subject to any Change of Control since the Closing Date, other than a
Change of Control previously approved by the Administrative Agent in writing.

 

(b)                                 The Administrative Agent shall have approved
as of the applicable Cut-Off Date in its sole and absolute discretion each of
the Eligible Loan Assets identified in the applicable Loan Asset Schedule for
inclusion in the Collateral Portfolio.

 

(c)                                  No Applicable Law shall prohibit, and no
order, judgment or decree of any federal, state or local court or governmental
body, agency or instrumentality shall prohibit or enjoin, the making of such
Advances by the Lender or the proposed transfer to the Borrower pursuant to the
terms of the Purchase and Sale Agreement.

 

(d)                                 The Advance Date with respect to such
Advance shall occur prior to the end of Reinvestment Period, except with respect
to an Advance made pursuant by Section 2.02(f), and in no event shall occur
after the Facility Maturity Date.

 

(e)                                  The Borrower shall have paid all fees then
required to be paid, in accordance with the provisions of the Transaction
Documents, including all fees required hereunder and under the SMBC Lender Fee
Letter and the U.S. Bank Fee Letter and shall have, in accordance with the
provisions of the Transaction Documents, reimbursed the Lender, the
Administrative Agent, the Collateral Custodian, the Bank and the Collateral
Agent for all fees, costs and expenses of closing the transactions contemplated
hereunder and under the other Transaction Documents, including (i) the
reasonable attorney fees and (ii) any other invoiced legal and document
preparation costs incurred by the Administrative Agent, the Lender and the
Collateral Agent.

 

The failure of the Borrower to satisfy any of the foregoing conditions precedent
in respect of any Advance shall give rise to a right of the Administrative Agent
and the Lender, which right may be exercised at any time on the demand of the
Administrative Agent or the Lender, to rescind the related Advance and direct
the Borrower to pay to the Administrative Agent for the benefit of the Lender an
amount equal to the Advances (plus Breakage Fees) made during any such time that
any of the foregoing conditions precedent were not satisfied.

 

SECTION 3.03              Advances Do Not Constitute a Waiver. No Advance made
hereunder shall constitute a waiver of any condition to the Lender’s obligation
to make such an Advance unless such waiver is in writing and executed by the
Lender.

 

SECTION 3.04              Conditions to Transfers of Loan Assets. Each transfer
of an additional Eligible Loan Asset to the Borrower pursuant to Section 2.06, a
Substitute Eligible Loan Asset pursuant to Section 2.07(a) or (e), an additional
Eligible Loan Asset pursuant to

 

74

--------------------------------------------------------------------------------


 

Section 2.21 or any other transfer of a Loan Asset to the Borrower pursuant to
the terms of the Purchase and Sale Agreement shall be subject to the further
conditions precedent that (as certified to the Collateral Agent by the
Borrower):

 

(a)                                 the Servicer (on behalf of the Borrower)
shall have delivered to the Administrative Agent (with a copy to the Collateral
Custodian and, with respect to the Borrowing Base Certificate only, the
Collateral Agent) no later than 5:00 p.m. on the date that is one Business Day
prior to the related Cut-Off Date: (A) a Borrowing Base Certificate, (B) a Loan
Asset Schedule and (C) a Loan Assignment in the form of Exhibit A to the
Purchase and Sale Agreement (including Schedule I thereto) and containing such
additional information as may be reasonably requested by the Administrative
Agent;

 

(b)                                 the Borrower shall have delivered to the
Collateral Custodian (with a copy to the Administrative Agent), no later than
2:00 p.m. one Business Day prior to the related Cut-Off Date, a faxed or
e-mailed copy of the duly executed original promissory notes of the Loan Assets
(and, in the case of any Noteless Loan Asset, a fully executed assignment
agreement); provided that, notwithstanding the foregoing, the Borrower shall
cause the Loan Asset Checklist and the Required Loan Documents to be in the
possession of the Collateral Custodian within five Business Days of any related
Cut-Off Date as to any Loan Assets;

 

(c)                                  no Liens exist in respect of Taxes which
are prior to the Lien of the Collateral Agent on the Eligible Loan Assets to be
transferred to the Borrower pursuant to the terms of the Purchase and Sale
Agreement on such Cut-Off Date;

 

(d)                                 all terms and conditions of the Purchase and
Sale Agreement required to be satisfied in connection with the assignment of
each Eligible Loan Asset to be transferred to the Borrower on such Cut-Off Date
(and the Portfolio Assets related thereto), including without limitation the
perfection of the Borrower’s interests therein, shall have been satisfied in
full, and all filings (including without limitation UCC filings) required to be
made by any Person and all actions required to be taken or performed by any
Person in any jurisdiction to give the Collateral Agent, for the benefit of the
Secured Parties, a first priority perfected security interest (subject only to
Permitted Liens) in such Eligible Loan Assets and the Portfolio Assets related
thereto and the proceeds thereof shall have been made, taken or performed;

 

(e)                                  the Administrative Agent shall have
approved in its sole and absolute discretion each of the Eligible Loan Assets
identified in the applicable Loan Asset Schedule for inclusion in the Collateral
Portfolio on the applicable Cut-Off Date;

 

(f)                                   no Event of Default has occurred, or would
result from such transfer to the Borrower pursuant to the terms of the Purchase
and Sale Agreement, and no Unmatured Event of Default exists, or would result
from such transfer (other than, with respect to any transfer of an Eligible Loan
Asset necessary to cure a Borrowing Base Deficiency in accordance with Sections
2.06 or 2.07, an Unmatured Event of Default arising solely pursuant to such
Borrowing Base Deficiency); and

 

75

--------------------------------------------------------------------------------


 

(g)                                  the representations and warranties
contained in Sections 4.01, 4.02 and 4.03 are true and correct in all material
respects, and there exists no breach of any covenant contained in Sections 5.01,
5.02, 5.03 and 5.04 before and after giving effect to the transfer of each
Eligible Loan Asset to the Borrower pursuant to the terms of the Purchase and
Sale Agreement to take place on such Cut-Off Date, on and as of such day as
though made on and as of such date (other than any representation and warranty
that is made as of a specific date).

 

ARTICLE IV.

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01              Representations and Warranties of the Borrower.  The
Borrower hereby represents and warrants, as of the Closing Date, as of each
applicable Cut-Off Date, as of each applicable Advance Date, as of each Payment
Date and as of each other date provided under this Agreement or the other
Transaction Documents on which such representations and warranties are required
to be (or deemed to be) made (unless a specific date is specified below):

 

(a)                                 Organization, Good Standing and Due
Qualification.  The Borrower is a limited liability company duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization (subject to Section 5.02(q)) and has the power and all licenses
necessary to own its assets and to transact the business in which it is engaged
and is duly qualified and in good standing under the laws of each jurisdiction
where the transaction of such business or its ownership of the Loan Assets and
the Collateral Portfolio requires such qualification.  Without limiting the
generality of the foregoing and for the avoidance of doubt, all consents or
approvals required under the JPM Credit Documents in connection with the
execution, delivery or performance by the Borrower of this Agreement and the
other Transaction Documents, including, without limitation, for the transfer of
the Collateral Portfolio to the Borrower and the pledge of a first priority
perfected security interest in such Collateral Portfolio by the Borrower to the
Collateral Agent have been obtained.

 

(b)                                 Power and Authority; Due Authorization;
Execution and Delivery.  The Borrower has the necessary power, authority and
legal right to make, deliver and perform this Agreement and each of the
Transaction Documents to which it is a party and all of the transactions
contemplated hereby and thereby, and has taken all necessary action to authorize
the execution, delivery and performance of this Agreement and each of the
Transaction Documents to which it is a party, and to grant to the Collateral
Agent, for the benefit of the Secured Parties, a first priority perfected
security interest in the Collateral Portfolio on the terms and conditions of
this Agreement, subject only to Permitted Liens.

 

(c)                                  Binding Obligation.  This Agreement and
each of the Transaction Documents to which the Borrower is a party constitutes
the legal, valid and binding obligation of the Borrower, enforceable against it
in accordance with their respective terms, except as the enforceability hereof
and thereof may be limited by Bankruptcy Laws and by general principles of
equity (whether such enforceability is considered in a proceeding in equity or
at law).

 

(d)                                 All Consents Required.  No consent of any
other party and no consent, license, approval or authorization of, or
registration or declaration with, any Governmental Authority, bureau or agency
is required in connection with the execution, delivery or performance by the
Borrower of this Agreement or any Transaction Document to which it is a

 

76

--------------------------------------------------------------------------------


 

party or the validity or enforceability of this Agreement or any such
Transaction Document or the Loan Assets or the transfer of an ownership interest
or security interest in such Loan Assets, other than such as have been met or
obtained and are in full force and effect.

 

(e)                                  No Violation.  The execution, delivery and
performance of this Agreement, the other Transaction Documents to which it is a
party and all other agreements and instruments executed and delivered or to be
executed and delivered pursuant hereto or thereto in connection with the
transfer to the Borrower pursuant to the terms of the Purchase and Sale
Agreement of the Collateral Portfolio will not (i) create any Lien on the
Collateral Portfolio (other than Permitted Liens) pursuant to the terms of any
such contractual obligation, other than this Agreement and the other Transaction
Documents to which the Borrower is a party, (ii) violate any Applicable Law or
the certificate of formation or limited liability company agreement of the
Borrower or (iii) violate any contract or other agreement to which the Borrower
is a party or by which the Borrower or any property or assets of the Borrower
may be bound.

 

(f)                                   No Proceedings.  There is no litigation or
administrative proceeding or investigation pending or, to the knowledge of the
Borrower, threatened against the Borrower or any properties of the Borrower,
before any Governmental Authority (i) asserting the invalidity of this Agreement
or any other Transaction Document to which the Borrower is a party, (ii) seeking
to prevent the consummation of any of the transactions contemplated by this
Agreement or any other Transaction Document to which the Borrower is a party or
(iii) seeking any determination or ruling that could reasonably be expected to
have a Material Adverse Effect.

 

(g)                                  Selection Procedures; Origination of Loan
Assets.  In selecting the Loan Assets to be transferred to the Borrower pursuant
to the terms of the Purchase and Sale Agreement, no selection procedures were
employed which are intended to be adverse to the interests of the Lender.

 

(h)                                 Bulk Sales.  The grant of the security
interest in the Collateral Portfolio by the Borrower to the Collateral Agent,
for the benefit of the Secured Parties, pursuant to this Agreement, is in the
ordinary course of business for the Borrower and is not subject to the bulk
transfer or any similar statutory provisions in effect in any applicable
jurisdiction.

 

(i)                                     No Alienation of Collateral Portfolio. 
Except as otherwise expressly permitted by the terms of this Agreement and other
than the security interest granted to the Collateral Agent, on behalf of the
Secured Parties, pursuant to this Agreement, no item of Collateral Portfolio has
been sold, transferred, assigned or pledged by the Borrower to any Person.

 

(j)                                    Indebtedness.  The Borrower has no
Indebtedness or other indebtedness, secured or unsecured, direct or contingent
(including guaranteeing any obligation), other than (i) Indebtedness incurred
under the terms of the Transaction Documents and (ii) Indebtedness incurred
pursuant to certain ordinary business expenses arising pursuant to the
transactions contemplated by this Agreement and the other Transaction Documents.

 

77

--------------------------------------------------------------------------------


 

(k)                                 Sole Purpose.  The Borrower has been formed
solely for the purpose of engaging in transactions of the types contemplated by
this Agreement, and has not engaged in any business activity other than the
negotiation, execution and to the extent applicable, performance of this
Agreement and the transactions contemplated by the Transaction Documents.

 

(l)                                     No Injunctions.  No injunction, writ,
restraining order or other order of any nature adversely affects the Borrower’s
performance of its obligations under this Agreement or any Transaction Document
to which the Borrower is a party.

 

(m)                             Taxes.  The Borrower has filed or caused to be
filed (on a consolidated basis or otherwise) on a timely basis all Tax returns
(including, without limitation, all foreign, federal, state, local and other Tax
returns) required to be filed by it, is not liable for Taxes payable by any
other Person and has paid or made adequate provisions for the payment of all
Taxes, assessments and other governmental charges due and payable from the
Borrower except for those Taxes being contested in good faith by appropriate
proceedings and in respect of which it has established proper reserves on its
books in accordance with GAAP. No Tax lien or similar adverse claim has been
filed, and no claim is being asserted, with respect to any such Tax, assessment
or other governmental charge. Any Taxes, fees and other governmental charges due
and payable by the Borrower, as applicable, in connection with the execution and
delivery of this Agreement and the other Transaction Documents and the
transactions contemplated hereby or thereby have been paid or shall have been
paid if and when due.

 

(n)                                 Location.  The Borrower’s location (within
the meaning of Article 9 of the UCC) is Delaware. The chief executive office of
the Borrower (and the location of the Borrower’s records (including without
limitation the Records) regarding the Collateral Portfolio (other than those
delivered to the Collateral Custodian)) is located at the address set forth in
Section 11.02 (or at such other address as shall be designated by such party in
a written notice to the other parties hereto).

 

(o)                                 Tradenames.  Except as permitted hereunder,
the Borrower’s legal name is as set forth in this Agreement. Except as permitted
hereunder, the Borrower has not changed its name since its formation; does not
have tradenames, fictitious names, assumed names or “doing business as” names
other than as disclosed on Schedule II hereto (as such schedule may be updated
from time to by the Administrative Agent upon receipt of a notice delivered to
the Administrative Agent pursuant to Section 5.02(q)); the Borrower’s only
jurisdiction of formation is Delaware, and, except as permitted hereunder, the
Borrower has not changed its jurisdiction of formation.

 

(p)                                 Solvency.  The Borrower is not the subject
of any Bankruptcy Proceedings or Bankruptcy Event. The Borrower is Solvent, and
the transactions contemplated by this Agreement and any other Transaction
Document to which the Borrower is a party do not and will not render the
Borrower not Solvent.

 

(q)                                 No Subsidiaries.  The Borrower has no
Subsidiaries other than in connection with retaining equity pursuant to
Section 6.05.

 

78

--------------------------------------------------------------------------------


 

(r)                                    Value Given.  The Borrower has given fair
consideration and reasonably equivalent value to the Transferor in exchange for
the purchase of the Loan Assets (or any number of them) from the Transferor
pursuant to the Purchase and Sale Agreement. No such transfer has been made for
or on account of an antecedent debt owed by the Borrower to the Transferor and
no such transfer is or may be voidable or subject to avoidance under any section
of the Bankruptcy Code.

 

(s)                                   Reports Accurate.  All Servicer’s
Certificates, Servicing Reports, Notices of Borrowing, Borrowing Base
Certificates and other written or electronic information, exhibits, financial
statements, documents, books, records or reports furnished by the Borrower (or
the Servicer on its behalf) to the Administrative Agent, the Collateral Agent,
the Lender or the Collateral Custodian in connection with this Agreement,
including, without limitation, the JPM Credit Documents (other than any exhibits
and schedules thereto which are not required to be publicly filed), are, as of
their date, true, complete and correct in all material respects; provided that,
solely with respect to written or electronic information furnished by the
Servicer which was provided to the Servicer from an Obligor with respect to a
Loan Asset, such information need only be true, complete and correct in all
material respects to the knowledge of the Borrower or the Servicer (as the case
may be); provided further that the foregoing proviso shall not apply to any
information presented in a Servicer’s Certificate, Servicing Report, Notice of
Borrowing or Borrowing Base Certificate.

 

(t)                                    Exchange Act Compliance; Regulations T, U
and X.  None of the transactions contemplated herein or in the other Transaction
Documents (including, without limitation, the use of the Proceeds from the sale
of the Collateral Portfolio) will violate or result in a violation of Section 7
of the Exchange Act, or any regulations issued pursuant thereto, including,
without limitation, Regulations T, U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R., Chapter II. The Borrower does not own or
intend to carry or purchase, and no proceeds from the Advances will be used to
carry or purchase, any “margin stock” within the meaning of Regulation U or to
extend “purpose credit” within the meaning of Regulation U.

 

(u)                                 No Adverse Agreements.  There are no
agreements in effect adversely affecting the rights of the Borrower to make, or
cause to be made, the grant of the security interest in the Collateral Portfolio
contemplated by Section 2.13.

 

(v)                                 Event of Default/Unmatured Event of
Default.  No event has occurred which constitutes an Event of Default, and no
event has occurred and is continuing which constitutes an Unmatured Event of
Default (other than any Event of Default or Unmatured Event of Default which has
previously been disclosed to the Administrative Agent as such).

 

(w)                               Servicing Standard.  Each of the Loan Assets
was underwritten or acquired and is being serviced in conformance with the
standard underwriting, credit, collection, operating and reporting procedures
and systems of the Servicer or the Transferor.

 

(x)                                 ERISA.  The present value of all vested
benefits under each “employee pension benefit plan”, as such term is defined in
Section 3(2) of ERISA, other than a Multiemployer Plan, that is subject to Title
IV of ERISA and is sponsored or maintained by the Borrower or any ERISA
Affiliate of the Borrower, or to which the Borrower or any ERISA Affiliate of
the Borrower contributes or has an obligation to contribute, or has any
liability (each,

 

79

--------------------------------------------------------------------------------


 

a “Pension Plan”), does not exceed the value of the assets of the Pension Plan
allocable to such vested benefits (based on the value of such assets as of the
last annual valuation date for such Pension Plan) determined in accordance with
the assumptions used for funding such Pension Plan pursuant to Sections 412 and
430 of the Code for the applicable plan year.  No prohibited transactions
(within the meaning of Section 406(a) or (b) of ERISA or Section 4975 of the
Code) for which an exemption is not available or has not previously been
obtained from the United States Department of Labor, failure to meet the minimum
funding standard set forth in Section 302(a) of ERISA and Section 412(a) of the
Code with respect to any Pension Plan, withdrawal from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which the Borrower or any ERISA
Affiliate of the Borrower was a “substantial employer” (as defined in
Section 4001(a)(2) of ERISA), or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA, or Reportable Events have
occurred with respect to any Pension Plan that, in the aggregate, could subject
the Borrower to any material Tax penalty or other liability.  No notice of
intent to terminate a Pension Plan has been filed under Section 4041 of ERISA,
nor has any Pension Plan been terminated under Section 4041 of ERISA, nor has
the Pension Benefit Guaranty Corporation instituted proceedings to terminate, or
appoint a trustee to administer a Pension Plan under Section 4042 of ERISA and
no event has occurred or condition exists that constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan.

 

(y)                                 Allocation of Charges.  There is not any
agreement or understanding between the Servicer and the Borrower (other than as
expressly set forth herein or as consented to by the Administrative Agent),
providing for the allocation or sharing of obligations to make payments or
otherwise in respect of any Taxes, fees, assessments or other governmental
charges; provided that it is understood and acknowledged that the Borrower will
be consolidated with or treated as a part of the Servicer for Tax purposes.

 

(z)                                  Broker-Dealer.  The Borrower is not a
broker-dealer or subject to the Securities Investor Protection Act of 1970, as
amended.

 

(aa)                          Collection Account. The Collection Account is the
only account to which Obligors have been instructed by the Borrower, or the
Servicer on the Borrower’s behalf, to send Principal Collections and Interest
Collections on the Collateral Portfolio.  The Borrower has not granted any
Person other than the Collateral Agent, for the benefit of the Secured Parties,
an interest in the Collection Account.

 

(bb)                          Purchase and Sale Agreement.  The Purchase and
Sale Agreement and the Loan Assignments (including any assignment or novation
instruments and other documents evidencing the assignment or novation of each
Loan Asset in accordance with the related Loan Agreement) contemplated therein
are the only agreements or arrangements pursuant to which the Borrower acquires
the Collateral Portfolio.

 

(cc)                            Investment Company Act.  The Borrower is not
required to register as an “investment company” under the provisions of the 1940
Act.

 

80

--------------------------------------------------------------------------------


 

(dd)                          Compliance with Law.  The Borrower has complied in
all material respects with all Applicable Law to which it may be subject, and no
item of the Collateral Portfolio contravenes any Applicable Law (including,
without limitation, all applicable predatory and abusive lending laws, laws,
rules and regulations relating to licensing, truth in lending, fair credit
billing, fair credit reporting, equal credit opportunity, fair debt collection
practices and privacy).

 

(ee)                            Collections.  The Borrower acknowledges that all
Available Collections received by it or its Affiliates with respect to the
Collateral Portfolio transferred to the Borrower pursuant to the terms of the
Purchase and Sale Agreement are held and shall be held in trust for the benefit
of the Collateral Agent, on behalf of the Secured Parties, until deposited into
the Collection Account within two Business Days after receipt as required
herein.

 

(ff)                              Set-Off, etc.  No Loan Asset has been
compromised, adjusted, extended, satisfied, subordinated, rescinded, set-off or
modified by the Borrower, the Transferor or the Obligor thereof, and no
Collateral Portfolio, including any Loan Assets therein, is subject to
compromise, adjustment, extension, satisfaction, subordination, rescission,
set-off, counterclaim, defense, abatement, suspension, deferment, deduction,
reduction, termination or modification, whether arising out of transactions
concerning the Collateral Portfolio or otherwise, by the Borrower, the
Transferor or the Obligor with respect thereto, except, in each case, for
amendments, extensions and modifications, if any, to such Collateral Portfolio
otherwise permitted pursuant to Section 6.04(a) and in accordance with the
Servicing Standard.

 

(gg)                            Full Payment.  As of the applicable Cut-Off Date
thereof, the Borrower has no knowledge of any fact which should lead it to
expect that any Loan Asset will not be paid in full.

 

(hh)                          Environmental.  With respect to each item of
Underlying Collateral as of the applicable Cut-Off Date for the Loan Asset
related to such Underlying Collateral, to the actual knowledge of a Responsible
Officer of the Borrower: (a) the related Obligor’s operations comply in all
material respects with all applicable Environmental Laws; (b) none of the
related Obligor’s operations is the subject of a federal or state investigation
evaluating whether any remedial action, involving expenditures, is needed to
respond to a release of any Hazardous Materials into the environment; and
(c) the related Obligor does not have any material contingent liability in
connection with any release of any Hazardous Materials into the environment.  As
of the applicable Cut-Off Date for the Loan Asset related to such Underlying
Collateral, none of the Borrower, the Transferor nor the Servicer has received
any written or verbal notice of, or inquiry from any Governmental Authority
regarding, any violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Underlying Collateral, nor does any
such Person have knowledge or reason to believe that any such notice will be
received or is being threatened.

 

(ii)                                  USA PATRIOT Act.  Neither the Borrower nor
any Affiliate of the Borrower is (i) a country, territory, organization, Person
or entity named on an Office of Foreign Asset Control (OFAC) list; (ii) a Person
that resides or has a place of business in a country or territory named on such
lists or which is designated as a “Non-Cooperative Jurisdiction” by the
Financial Action Task Force on Money Laundering, or whose subscription funds are
transferred from or through such a jurisdiction; (iii) a “Foreign Shell Bank”
within the meaning of the USA PATRIOT Act, i.e., a foreign bank that does not
have a physical presence in any country and that

 

81

--------------------------------------------------------------------------------


 

is not affiliated with a bank that has a physical presence and an acceptable
level of regulation and supervision; or (iv) a Person or entity that resides in
or is organized under the laws of a jurisdiction designated by the United States
Secretary of the Treasury under Sections 311 or 312 of the USA PATRIOT Act as
warranting special measures due to money laundering concerns.

 

(jj)                                Confirmation from Transferor.  The Borrower
has received in writing from the Transferor confirmation that the Transferor
will not cause the Borrower to file a voluntary bankruptcy petition under the
Bankruptcy Code.

 

(kk)                          Accuracy of Representations and Warranties.  Each
representation or warranty by the Borrower contained herein, or in any
certificate or other document furnished by the Borrower in writing pursuant
hereto or in connection herewith, is as of its date true and correct in all
material respects.

 

(ll)                                  Reaffirmation of Representations and
Warranties.  On each day that any Advance is made hereunder, the Borrower shall
be deemed to have certified that all representations and warranties described in
Section 4.01 and Section 4.02 are correct on and as of such day as though made
on and as of such day, except for any such representations or warranties which
are made as of a specific date.

 

(mm)                  Security Interest.

 

(i)                                     This Agreement creates a valid and
continuing security interest (as defined in the applicable UCC) in the
Collateral Portfolio in favor of the Collateral Agent, on behalf of the Secured
Parties, which security interest is prior to all other Liens (except for
Permitted Liens), and is enforceable as such against creditors of and purchasers
from the Borrower;

 

(ii)                                  the Collateral Portfolio is comprised of
“instruments”, “security entitlements”, “general intangibles” (including
“payment intangibles”), “tangible chattel paper”, “accounts”, “certificated
securities”, “uncertificated securities”, “securities accounts”, “deposit
accounts”, “supporting obligations” or “insurance” (each as defined in the
applicable UCC), real property and/or such other category of collateral under
the applicable UCC as to which the Borrower has complied with its obligations
under this Section 4.01(mm);

 

(iii)                               with respect to Collateral Portfolio that
constitute “security entitlements”:

 

(A)                               all of such security entitlements have been
credited to one of the Controlled Accounts and the securities intermediary for
each Controlled Account has agreed to treat all assets credited to such
Controlled Account as “financial assets” within the meaning of the applicable
UCC;

 

(B)                               the Borrower has taken all steps necessary to
cause the securities intermediary to identify in its records the Borrower,
subject to the Lien of the Collateral Agent, for the benefit of the Secured
Parties, as the Person having a security entitlement against the securities
intermediary in each of the Controlled Accounts; and

 

82

--------------------------------------------------------------------------------


 

(C)                               the Controlled Accounts are not in the name of
any Person other than the Borrower, subject to the Lien of the Collateral Agent,
for the benefit of the Secured Parties.  The securities intermediary of any
Controlled Account, which is a “securities account” under the UCC has agreed to
comply with the entitlement orders and instructions of the Borrower, the
Servicer and the Collateral Agent (acting at the direction of the Administrative
Agent) in accordance with the Transaction Documents, including causing cash to
be invested in Permitted Investments; provided that, upon the delivery of a
Notice of Exclusive Control (as defined in the Control Agreement) under the
Control Agreement (acting at the direction of the Administrative Agent), the
securities intermediary has agreed to only follow the entitlement orders and
instructions of the Collateral Agent, on behalf of the Secured Parties,
including with respect to the investment of cash in Permitted Investments;

 

(iv)                              all Controlled Accounts constitute “securities
accounts” or “deposit accounts” as defined in the applicable UCC;

 

(v)                                 with respect to any Controlled Account which
constitutes a “deposit account” as defined in the applicable UCC, the Borrower,
the Bank and the Collateral Agent, on behalf of the Secured Parties, have
entered into an account control agreement which permits the Collateral Agent on
behalf of the Secured Parties to direct disposition of the funds in such deposit
account;

 

(vi)                              the Borrower owns and has good and marketable
title to (or with respect to assets securing any Loan Assets, a valid security
interest in) the Collateral Portfolio free and clear of any Lien (other than
Permitted Liens) of any Person;

 

(vii)                           the Borrower has received all consents and
approvals required by the terms of any Loan Asset to the granting of a security
interest in the Loan Assets hereunder to the Collateral Agent, on behalf of the
Secured Parties;

 

(viii)                        the Borrower has caused the filing of all
appropriate UCC financing statements in the proper filing office in the
appropriate jurisdictions under Applicable Law in order to perfect the security
interest in the Collateral Portfolio and that portion of the Loan Assets in
which a security interest may be perfected by any filing of a UCC financing
statement granted to the Collateral Agent, on behalf of the Secured Parties,
under this Agreement; provided that filings in respect of real property shall
not be required;

 

(ix)                              except as otherwise expressly permitted by the
terms of this Agreement and other than the security interest granted to the
Collateral Agent, on behalf of the Secured Parties, pursuant to this Agreement,
the Borrower has not pledged, assigned, sold, granted a security interest in or
otherwise conveyed any of the Collateral Portfolio.  The Borrower has not
authorized the filing of and is not aware of

 

83

--------------------------------------------------------------------------------


 

any UCC financing statements against the Borrower that include a description of
collateral covering the Collateral Portfolio other than any UCC financing
statement (A) relating to the security interests granted to the Borrower under
the Purchase and Sale Agreement, or (B) relating to the closing of a Permitted
Securitization contemplated by Section 2.07(c) or (C) that has been terminated
and/or fully and validly assigned to the Collateral Agent on or prior to the
Closing Date. The Borrower is not aware of the filing of any judgment or Tax
lien filings against the Borrower;

 

(x)                                 all original executed copies of each
underlying promissory note or copies of each Loan Asset Register, as applicable,
that constitute or evidence each Loan Asset have been, or subject to the
delivery requirements contained herein, will be delivered to the Collateral
Custodian;

 

(xi)                              other than in the case of Noteless Loan
Assets, the Borrower has received, or subject to the delivery requirements
contained herein will receive, a written acknowledgment from the Collateral
Custodian that the Collateral Custodian, as the bailee of the Collateral Agent,
is holding the underlying promissory notes that constitute or evidence the Loan
Assets solely on behalf of and for the Collateral Agent, for the benefit of the
Secured Parties; provided that the acknowledgment of the Collateral Custodian
set forth in Section 12.11 may serve as such acknowledgment;

 

(xii)                           none of the underlying promissory notes, or Loan
Asset Registers, as applicable, that constitute or evidence the Loan Assets has
any marks or notations indicating that they have been pledged, assigned or
otherwise conveyed to any Person other than the Collateral Agent, on behalf of
the Secured Parties;

 

(xiii)                        with respect to any Collateral Portfolio that
constitutes a “certificated security,” such certificated security has been
delivered to the Collateral Custodian, on behalf of the Secured Parties and, if
in registered form, has been specially Indorsed to the Collateral Agent, for the
benefit of the Secured Parties, or in blank by an effective Indorsement or has
been registered in the name of the Collateral Agent, for the benefit of the
Secured Parties, upon original issue or registration of transfer by the Borrower
of such certificated security; and

 

(xiv)                       with respect to any Collateral Portfolio that
constitutes an “uncertificated security”, that the Borrower shall cause the
issuer of such uncertificated security to register the Collateral Agent, on
behalf of the Secured Parties, as the registered owner of such uncertificated
security.

 

(nn)                          Designated Subsidiary.  The Borrower has been duly
and properly designated as a Designated Subsidiary by the Servicer (under and as
defined in the JPM Credit Documents).

 

84

--------------------------------------------------------------------------------


 

SECTION 4.02              Representations and Warranties of the Borrower
Relating to the Agreement and the Collateral Portfolio.  The Borrower hereby
represents and warrants, as of the Closing Date, as of each applicable Cut-Off
Date, as of each applicable Advance Date, as of each Reporting Date, as of any
date which Loan Assets are transferred to the Borrower pursuant to the terms of
the Purchase and Sale Agreement and as of each other date provided under this
Agreement or the other Transaction Documents on which such representations and
warranties are required to be (or deemed to be) made:

 

(a)                                 Valid Transfer and Security Interest. This
Agreement constitutes a grant of a security interest in all of the Collateral
Portfolio to the Collateral Agent, for the benefit of the Secured Parties, which
upon the delivery of the Required Loan Documents to the Collateral Custodian and
the filing of the UCC financing statements, shall be a valid and first priority
perfected security interest in the Loan Assets forming a part of the Collateral
Portfolio and in that portion of the Loan Assets in which a security interest
may be perfected by any filing of a UCC financing statement subject only to
Permitted Liens.  Neither the Borrower nor any Person claiming through or under
Borrower shall have any claim to or interest in the Controlled Accounts and,
nothing in this Agreement constitutes the grant of a security interest in such
property, except for the interest referenced in this Section 4.02(a) and for the
interest of the Borrower in such property as a debtor for purposes of the UCC.

 

(b)                                 Eligibility of Collateral Portfolio. As of
the Closing Date, each Cut-Off Date and each Advance Date, (i) the Loan Asset
Schedule and the information contained in each Notice of Borrowing is an
accurate and complete listing of all the Loan Assets contained in the Collateral
Portfolio as of the related Cut-Off Date and the information contained therein
with respect to the identity of such item of Collateral Portfolio and the
amounts owing thereunder is true and correct as of the related Cut-Off Date,
(ii) each Loan Asset designated on any Borrowing Base Certificate as an Eligible
Loan Asset and each Loan Asset included as an Eligible Loan Asset in any
calculation of the Borrowing Base or any Borrowing Base Deficiency is an
Eligible Loan Asset and (iii) with respect to each item of Collateral Portfolio,
all consents, licenses, approvals or authorizations of or registrations or
declarations of any Governmental Authority or any Person required to be
obtained, effected or given by the Borrower in connection with the transfer of a
security interest in each item of Collateral Portfolio to the Collateral Agent,
for the benefit of the Secured Parties, have been duly obtained, effected or
given and are in full force and effect. For the avoidance of doubt, any
inaccurate representation that a Loan Asset is an Eligible Loan Asset hereunder
or under the Purchase and Sale Agreement shall not constitute an Event of
Default if the Borrower complies with Section 2.07(e) hereunder and the
Transferor complies with Section 6.1 of the Purchase and Sale Agreement.

 

(c)                                  No Fraud. Each Loan Asset was originated or
acquired without any fraud or material misrepresentation by the Transferor or,
to the best of the Borrower’s knowledge, on the part of the Obligor.

 

SECTION 4.03              Representations and Warranties of the Servicer.  The
Servicer hereby represents and warrants, as of the Closing Date, as of each
applicable Cut-Off Date, as of each applicable Advance Date, as of each
Reporting Date and as of each other date provided under this Agreement or the
other Transaction Documents on which such representations and warranties are
required to be (or deemed to be) made (unless a specific date is specified
below):

 

85

--------------------------------------------------------------------------------


 

(a)                                 Organization and Good Standing.  The
Servicer has been duly organized and is validly existing as a corporation in
good standing under the laws of the State of Maryland (except as such
jurisdiction is changed as permitted hereunder), with all requisite corporate
power and authority necessary to own or lease its properties and to conduct its
business as such business is presently conducted and to enter into and perform
its obligations pursuant to this Agreement. Without limiting the generality of
the foregoing and for the avoidance of doubt, all consents or approvals required
under the JPM Credit Documents in connection with the execution, delivery or
performance by the Servicer of this Agreement and the other Transaction
Documents, including, without limitation, for the transfer of the Collateral
Portfolio to the Borrower and the pledge of a first priority perfected security
interest in such Collateral Portfolio by the Borrower to the Collateral Agent
have been obtained.

 

(b)                                 Due Qualification.  The Servicer is duly
qualified to do business as a corporation and is in good standing as a
corporation, and has obtained all necessary licenses and approvals in all
jurisdictions in which the ownership or lease of its property and/or the conduct
of its business requires such qualification, licenses or approvals.

 

(c)                                  Power and Authority; Due Authorization;
Execution and Delivery.  The Servicer (i) has all necessary power, authority and
legal right to (a) execute and deliver this Agreement and the other Transaction
Documents to which it is a party and (b) carry out the terms of this Agreement
and the other Transaction Documents to which it is a party and (ii) has duly
authorized by all necessary corporate action the execution, delivery and
performance of this Agreement and the other Transaction Documents to which it is
a party.  This Agreement and each other Transaction Document to which the
Servicer is a party have been duly executed and delivered by the Servicer.

 

(d)                                 Binding Obligation.  This Agreement and each
other Transaction Document to which the Servicer is a party constitutes a legal,
valid and binding obligation of the Servicer enforceable against the Servicer in
accordance with its respective terms, except as such enforceability may be
limited by Bankruptcy Laws and general principles of equity (whether considered
in a suit at law or in equity).

 

(e)                                  No Violation.  The consummation of the
transactions contemplated by this Agreement and the other Transaction Documents
to which the Servicer is a party and the fulfillment of the terms hereof and
thereof will not (i) conflict with, result in any breach of any of the terms and
provisions of, or constitute (with or without notice or lapse of time or both) a
default under, the Servicer’s articles of incorporation or by-laws or any
contractual obligation of the Servicer, (ii) result in the creation or
imposition of any Lien (other than Permitted Liens) upon any of the Servicer’s
properties pursuant to the terms of any such contractual obligation, other than
this Agreement and the other Transaction Documents to which it is a party, or
(iii) violate any Applicable Law.

 

(f)                                   No Proceedings.  There is no litigation or
administrative proceeding or investigation pending or, to the knowledge of the
Servicer, threatened against the Servicer, before any Governmental Authority
(i) asserting the invalidity of this Agreement or any other Transaction Document
to which the Servicer is a party, (ii) seeking to prevent the consummation of
any of the transactions contemplated by this Agreement or any other Transaction
Document to which the Servicer is a party or (iii) seeking any determination or
ruling that could reasonably be expected to have a Material Adverse Effect.

 

86

--------------------------------------------------------------------------------


 

(g)                                  All Consents Required.  All approvals,
authorizations, consents, orders, licenses or other actions of any Person or of
any Governmental Authority (if any) required for the due execution, delivery and
performance by the Servicer of this Agreement and any other Transaction Document
to which the Servicer is a party have been obtained.

 

(h)                                 Reports Accurate.  All Borrowing Base
Certificates, information, exhibits, financial statements, documents, books,
records or reports furnished by the Servicer to the Administrative Agent, the
Collateral Agent, the Lender or the Collateral Custodian in connection with this
Agreement, including, without limitation, the JPM Credit Documents (other than
any exhibits and schedules thereto which are not required to be publicly filed),
are, as of their date, true, complete and correct in all material respects;
provided that, solely with respect to written or electronic information
furnished by the Servicer which was provided to the Servicer from an Obligor
with respect to a Loan Asset, such information need only be true, complete and
correct in all material respects to the knowledge of the Servicer; provided
further that the foregoing proviso shall not apply to any information presented
in a Servicer’s Certificate, Servicing Report, Notice of Borrowing or Borrowing
Base Certificate.

 

(i)                                     Servicing Standard.  The Servicer has
complied in all material respects with the Servicing Standard with regard to the
servicing of the Loan Assets.

 

(j)                                    Collections.  The Servicer acknowledges
that all Available Collections received by it or its Affiliates with respect to
the Collateral Portfolio transferred to the Borrower pursuant to the terms of
the Purchase and Sale Agreement are held and shall be held in trust, for the
benefit of the Secured Parties, until deposited into the Collection Account
within two Business Days from receipt as required herein.

 

(k)                                 Bulk Sales.  The execution, delivery and
performance of this Agreement and the transactions contemplated hereby do not
require compliance with any “bulk sales” act or similar law by the Servicer.

 

(l)                                     Solvency.  The Servicer is not the
subject of any Bankruptcy Proceedings or Bankruptcy Event.  The transactions
contemplated by this Agreement and any other Transaction Document to which the
Servicer is a party do not and will not render the Servicer not Solvent.

 

(m)                             Taxes.  The Servicer has filed or caused to be
filed all Tax returns that are required to be filed by it (subject to any
extension to file properly obtained by the same).  The Servicer has paid or made
adequate provisions for the payment of all Taxes and all assessments made
against it or any of its property (other than any amount of Tax the validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which reserves in accordance with GAAP have been provided on the
books of the Servicer), and no Tax lien has been filed and, to the Servicer’s
knowledge, no claim is being asserted, with respect to any such Tax, assessment
or other charge.

 

87

--------------------------------------------------------------------------------


 

(n)                                 Exchange Act Compliance; Regulations T, U
and X.  None of the transactions contemplated herein or in the other Transaction
Documents (including, without limitation, the use of the Proceeds from the sale
of the Collateral Portfolio) will violate or result in a violation of Section 7
of the Exchange Act, or any regulations issued pursuant thereto, including,
without limitation, Regulations T, U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R., Chapter II.

 

(o)                                 Security Interest.  The Servicer will take
all steps necessary to ensure that the Borrower has granted a security interest
(as defined in the UCC) to the Collateral Agent, for the benefit of the Secured
Parties, in the Collateral Portfolio, which is enforceable in accordance with
Applicable Law upon execution and delivery of this Agreement.  Upon the filing
of UCC-1 financing statements naming the Collateral Agent as secured party and
the Borrower as debtor, the Collateral Agent, for the benefit of the Secured
Parties, shall have a valid and first priority perfected security interest in
the Loan Assets and that portion of the Collateral Portfolio in which a security
interest may be perfected by any filing of a UCC financing statement (except for
any Permitted Liens).  All UCC filings as are necessary for the perfection of
the Secured Parties’ security interest in the Loan Assets and that portion of
the Collateral Portfolio in which a security interest may be perfected by such
filing have been (or prior to the applicable Advance will be) made.

 

(p)                                 ERISA.  The present value of all vested
benefits under each “employee pension benefit plan”, as such term is defined in
Section 3(2) of ERISA, other than a Multiemployer Plan, that is subject to Title
IV of ERISA and is sponsored or maintained by the Servicer or any ERISA
Affiliate of the Servicer or to which the Servicer or any ERISA Affiliate of the
Servicer contributes or has an obligation to contribute, or has any liability
(each, a “Servicer Pension Plan”) does not exceed the value of the assets of the
Servicer Pension Plan allocable to such vested benefits (based on the value of
such assets as of the last annual valuation date for such Servicer Pension Plan)
determined in accordance with the assumptions used for funding such Servicer
Pension Plan pursuant to Sections 412 and 430 of the Code for the applicable
plan year.  No prohibited transactions (within the meaning of Section 406(a) or
(b) of ERISA or Section 4975 of the Code) for which an exemption is not
available or has not previously been obtained from the United States Department
of Labor, failure to meet the minimum funding standard set forth in
Section 302(a) of ERISA and Section 412(a) of the Code with respect to any
Servicer Pension Plan, withdrawal from a Servicer Pension Plan subject to
Section 4063 of ERISA during a plan year in which the Servicer or any ERISA
Affiliate of the Servicer was a “substantial employer” (as defined in
Section 4001(a)(2) of ERISA), or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA, or Reportable Events have
occurred with respect to any Servicer Pension Plan that, in the aggregate, could
subject the Servicer to any material Tax penalty or other liability.  No notice
of intent to terminate a Servicer Pension Plan has been filed under Section 4041
of ERISA, nor has any Servicer Pension Plan been terminated under Section 4041
of ERISA, nor has the Pension Benefit Guaranty Corporation instituted
proceedings to terminate, or appoint a trustee to administer, a Servicer Pension
Plan under Section 4042 of ERISA and no event has occurred or condition exists
that constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Servicer Pension Plan.

 

88

--------------------------------------------------------------------------------


 

(q)                                 USA PATRIOT Act.  Neither the Servicer nor
any Affiliate of the Servicer is (i) a country, territory, organization, Person
or entity named on an OFAC list; (ii) a Person that resides or has a place of
business in a country or territory named on such lists or which is designated as
a “Non-Cooperative Jurisdiction” by the Financial Action Task Force on Money
Laundering, or whose subscription funds are transferred from or through such a
jurisdiction; (iii) a “Foreign Shell Bank” within the meaning of the USA PATRIOT
Act, i.e., a foreign bank that does not have a physical presence in any country
and that is not affiliated with a bank that has a physical presence and an
acceptable level of regulation and supervision; or (iv) a Person or entity that
resides in or is organized under the laws of a jurisdiction designated by the
United States Secretary of the Treasury under Sections 311 or 312 of the USA
PATRIOT Act as warranting special measures due to money laundering concerns.

 

(r)                                    Environmental.  With respect to each item
of Underlying Collateral, to the actual knowledge of a Responsible Officer of
the Servicer:  (a) the related Obligor’s operations comply in all material
respects with all applicable Environmental Laws; (b) none of the related
Obligor’s operations is the subject of a Federal or state investigation
evaluating whether any remedial action, involving expenditures, is needed to
respond to a release of any Hazardous Materials into the environment; and
(c) the related Obligor does not have any material contingent liability in
connection with any release of any Hazardous Materials into the environment. The
Servicer has not received any written or verbal notice of, or inquiry from any
Governmental Authority regarding, any violation, alleged violation,
non-compliance, liability or potential liability regarding environmental matters
or compliance with Environmental Laws with regard to any of the Underlying
Collateral, nor does the Servicer have knowledge or reason to believe that any
such notice will be received or is being threatened.

 

(s)                                   No Injunctions.  No injunction, writ,
restraining order or other order of any nature adversely affects the Servicer’s
performance of its obligations under this Agreement or any Transaction Document
to which the Servicer is a party.

 

(t)                                    Allocation of Charges.  There is not any
agreement or understanding between the Servicer and the Borrower (other than as
expressly set forth herein or as consented to by the Administrative Agent),
providing for the allocation or sharing of obligations to make payments or
otherwise in respect of any Taxes, fees, assessments or other governmental
charges; provided that it is understood and acknowledged that the Borrower will
be consolidated with or treated as a part of the Servicer for Tax purposes.

 

(u)                                 Servicer Termination Event.  No event has
occurred which constitutes a Servicer Termination Event (other than any Servicer
Termination Event which has previously been disclosed to the Administrative
Agent as such).

 

(v)                                 Broker-Dealer.  The Servicer is not a
broker-dealer or subject to the Securities Investor Protection Act of 1970, as
amended.

 

(w)                               Compliance with Applicable Law. The Servicer
has complied in all material respects with all Applicable Law to which it may be
subject, and no Loan Asset in the Collateral Portfolio contravenes in any
respect any Applicable Law.

 

89

--------------------------------------------------------------------------------


 

(x)                                 Designated Subsidiary.  The Servicer has
duly and properly designated the Borrower as a Designated Subsidiary (under and
as defined in the JPM Credit Documents).

 

SECTION 4.04              Representations and Warranties of the Collateral
Agent.  The Collateral Agent in its individual capacity and as Collateral Agent
represents and warrants as follows:

 

(a)                                 Organization; Power and Authority.  It is a
duly organized and validly existing Japanese banking corporation.  It has full
corporate power, authority and legal right to execute, deliver and perform its
obligations as Collateral Agent under this Agreement.

 

(b)                                 Due Authorization.  The execution and
delivery of this Agreement and the consummation of the transactions provided for
herein have been duly authorized by all necessary corporate action on its part,
either in its individual capacity or as Collateral Agent, as the case may be.

 

(c)                                  No Conflict.  The execution and delivery of
this Agreement, the performance of the transactions contemplated hereby and the
fulfillment of the terms hereof will not conflict with, result in any breach of
its articles of incorporation or bylaws or any of the material terms and
provisions of, or constitute (with or without notice or lapse of time or both) a
default under any indenture, contract, agreement, mortgage, deed of trust, or
other instrument to which the Collateral Agent is a party or by which it or any
of its property is bound.

 

(d)                                 No Violation.  The execution and delivery of
this Agreement, the performance of the transactions contemplated hereby and the
fulfillment of the terms hereof will not conflict with or violate, in any
material respect, any Applicable Law.

 

(e)                                  All Consents Required.  All approvals,
authorizations, consents, orders or other actions of any Person or Governmental
Authority applicable to the Collateral Agent, required in connection with the
execution and delivery of this Agreement, the performance by the Collateral
Agent of the transactions contemplated hereby and the fulfillment by the
Collateral Agent of the terms hereof have been obtained.

 

(f)                                   Validity, Etc.  The Agreement constitutes
the legal, valid and binding obligation of the Collateral Agent, enforceable
against the Collateral Agent in accordance with its terms, except as such
enforceability may be limited by applicable Bankruptcy Laws and general
principles of equity (whether considered in a suit at law or in equity).

 

SECTION 4.05              Representations and Warranties of the Lender.  The
Lender hereby as of the Closing Date represents and warrants that it is
(a) either a “qualified institutional buyer” under Rule 144A of the Securities
Act or an institutional “accredited investor” as defined in
Rule 501(a)(1)-(3) or (7) under the Securities Act and (b) a “qualified
purchaser” under the 1940 Act.  Such representation shall be without prejudice
to the characterization of the obligations of the Borrower hereunder in respect
of the Advances as commercial loans and not as securities.

 

SECTION 4.06              Representations and Warranties of the Collateral
Custodian.  The Collateral Custodian, in its individual capacity and as
Collateral Custodian, represents and warrants as follows:

 

(a)                                 Organization; Power and Authority.  It is a
duly organized and validly existing national banking association in good
standing under the laws of the United States.  It has full corporate power,
authority and legal right to execute, deliver and perform its obligations as
Collateral Custodian under this Agreement.

 

90

--------------------------------------------------------------------------------


 

(b)                                 Due Authorization.  The execution and
delivery of this Agreement and the consummation of the transactions provided for
herein have been duly authorized by all necessary association action on its
part, either in its individual capacity or as Collateral Custodian, as the case
may be.

 

(c)                                  No Conflict.  The execution and delivery of
this Agreement, the performance of the transactions contemplated hereby and the
fulfillment of the terms hereof will not conflict with, result in any breach of
its articles of incorporation or bylaws or any of the material terms and
provisions of, or constitute (with or without notice or lapse of time or both) a
default under any indenture, contract, agreement, mortgage, deed of trust, or
other instrument to which the Collateral Custodian is a party or by which it or
any of its property is bound.

 

(d)                                 No Violation.  The execution and delivery of
this Agreement, the performance of the transactions contemplated hereby and the
fulfillment of the terms hereof will not conflict with or violate, in any
material respect, any Applicable Law.

 

(e)                                  All Consents Required.  All approvals,
authorizations, consents, orders or other actions of any Person or Governmental
Authority applicable to the Collateral Custodian, required in connection with
the execution and delivery of this Agreement, the performance by the Collateral
Custodian of the transactions contemplated hereby and the fulfillment by the
Collateral Custodian of the terms hereof have been obtained.

 

(f)                                   Validity, Etc.  The Agreement constitutes
the legal, valid and binding obligation of the Collateral Custodian, enforceable
against the Collateral Custodian in accordance with its terms, except as such
enforceability may be limited by applicable Bankruptcy Laws and general
principles of equity (whether considered in a suit at law or in equity).

 

ARTICLE V.

 

GENERAL COVENANTS

 

SECTION 5.01              Affirmative Covenants of the Borrower.

 

From the Closing Date until the Collection Date:

 

(a)                                 Organizational Procedures and Scope of
Business.  The Borrower will observe all organizational procedures required by
its certificate of formation, limited liability company agreement and the laws
of its jurisdiction of formation. Without limiting the foregoing, the Borrower
will limit the scope of its business to: (i) the acquisition of Eligible Loan
Assets and the ownership and management of the Portfolio Assets and the related
assets in the Collateral Portfolio; (ii) the sale, transfer or other disposition
of Loan Assets as and when permitted under the Transaction Documents;
(iii) entering into and performing under the

 

91

--------------------------------------------------------------------------------


 

Transaction Documents; (iv) consenting or withholding consent as to proposed
amendments, waivers and other modifications of the Loan Agreements to the extent
not in conflict with the terms of this Agreement or any other Transaction
Document; (v) exercising any rights (including but not limited to voting rights
and rights arising in connection with a Bankruptcy Event with respect to an
Obligor or the consensual or non-judicial restructuring of the debt or equity of
an Obligor) or remedies in connection with the Loan Assets and participating in
the committees (official or otherwise) or other groups formed by creditors of an
Obligor to the extent not in conflict with the terms of this Agreement or any
other Transaction Document; and (vi) engaging in any activity and to exercise
any powers permitted to limited liability companies under the laws of the State
of Delaware that are related to the foregoing and necessary, convenient or
advisable to accomplish the foregoing.

 

(b)                                 Special Purpose Entity Requirements.  The
Borrower will at all times:  (i) maintain at least one Independent Director;
(ii) maintain its own separate books and records and bank accounts; (iii) hold
itself out to the public and all other Persons as a legal entity separate from
the Transferor and any other Person (although, in connection with certain
advertising and marketing, the Borrower may be identified as a Subsidiary of
Ares); (iv) have a board of directors separate from that of the Transferor and
any other Person; (v) file its own Tax returns, if any, as may be required under
Applicable Law, to the extent (1) not part of a consolidated group filing a
consolidated return or returns or (2) not treated as a division for Tax purposes
of another taxpayer, and pay any Taxes so required to be paid under Applicable
Law in accordance with the terms of this Agreement; (vi) except as contemplated
by Section 2.20(a), not commingle its assets with assets of any other Person;
(vii) conduct its business in its own name and strictly comply with all
organizational formalities to maintain its separate existence (although, in
connection with certain advertising and marketing, the Borrower may be
identified as a Subsidiary of Ares); (viii) maintain separate financial
statements, except to the extent that the Borrower’s financial and operating
results are consolidated with those of Ares in consolidated financial
statements; (ix) pay its own liabilities only out of its own funds; (x) maintain
an arm’s-length relationship with its Affiliates and the Transferor; (xi) pay
the salaries of its own employees, if any; (xii) not hold out its credit or
assets as being available to satisfy the obligations of others; (xiii) maintain
separate office space (which may be a separately identified area in office space
shared with one or more Affiliates of the Borrower) and allocate fairly and
reasonably any overhead for shared office space; (xiv) use separate stationery,
invoices and checks (although, in connection with certain advertising and
marketing, the Borrower may be identified as a Subsidiary of Ares); (xv) not
pledge its assets as security for the obligations of any other Person;
(xvi) correct any known misunderstanding regarding its separate identity;
(xvii) maintain adequate capital in light of its contemplated business purpose,
transactions and liabilities and pay its operating expenses and liabilities from
its own assets; (xviii) cause its board of directors to meet at least annually
or act pursuant to written consents and keep minutes of such meetings and
actions and observe in all material respects all other Delaware limited
liability company formalities; (xix) not acquire the obligations or any
securities of its Affiliates; and (xx) cause the directors, officers, agents and
other representatives of the Borrower to act at all times with respect to the
Borrower consistently and in furtherance of the foregoing and in the best
interests of the Borrower. Where necessary, the Borrower will obtain proper
authorization from its members for limited liability company action.

 

92

--------------------------------------------------------------------------------


 

(c)                                  Preservation of Company Existence.  The
Borrower will maintain its limited liability company existence in good standing
under the laws of its jurisdiction of formation and will promptly obtain and
thereafter maintain qualifications to do business as a foreign limited liability
company in any other state in which it does business and in which it is required
to so qualify under Applicable Law.

 

(d)                                 Compliance with Legal Opinions.  The
Borrower shall take all actions necessary to maintain in all material respects
the accuracy of the factual assumptions set forth in the legal opinions of
Latham & Watkins LLP, as special counsel to the Borrower, issued in connection
with the Purchase and Sale Agreement and relating to the issues of substantive
consolidation and true sale of the Loan Assets.

 

(e)                                  Deposit of Collections.  The Borrower shall
promptly (but in no event later than two Business Days after receipt) deposit or
cause to be deposited into the Collection Account any and all Available
Collections received by the Borrower, the Servicer or any of their Affiliates.

 

(f)                                   Disclosure of Purchase Price.  The
Borrower shall disclose to the Administrative Agent the purchase price for each
Loan Asset proposed to be transferred to the Borrower pursuant to the terms of
the Purchase and Sale Agreement.

 

(g)                                  Obligor Defaults and Bankruptcy Events. 
The Borrower shall give, or shall cause Servicer to give, notice to the
Administrative Agent within two Business Days of the Borrower’s, the
Transferor’s or the Servicer’s actual knowledge of the occurrence of any default
by an Obligor under any Loan Asset or any Bankruptcy Event with respect to any
Obligor under any Loan Asset.

 

(h)                                 Required Loan Documents.  The Borrower shall
deliver to the Collateral Custodian a hard copy of the Required Loan Documents
and the Loan Asset Checklist pertaining to each Loan Asset within five Business
Days of the Cut-Off Date pertaining to such Loan Asset.

 

(i)                                     Taxes.  The Borrower will file or cause
to be filed its Tax returns and pay any and all Taxes imposed on it or its
property as required by the Transaction Documents (except as contemplated in
Section 4.01(m)).

 

(j)                                    Notice of Event of Default.  The Borrower
will provide the Administrative Agent (with a copy to the Collateral Agent),
within two Business Days, written notice of the occurrence of each Event of
Default of which the Borrower has knowledge or has received notice, other than
notice received from the Administrative Agent. In addition, no later than two
Business Days following the Borrower’s knowledge or notice of the occurrence of
any Event of Default, the Borrower will provide to the Collateral Agent and the
Administrative Agent a written statement of a Responsible Officer of the
Borrower setting forth the details of such event and the action that the
Borrower proposes to take with respect thereto.

 

(k)                                 Notice of Material Events.  The Borrower
shall promptly, upon becoming aware thereof, notify the Administrative Agent of
any event or other circumstance that is reasonably likely to have a Material
Adverse Effect.

 

93

--------------------------------------------------------------------------------


 

(l)                                     Notice of Income Tax Liability.  The
Borrower shall furnish to the Administrative Agent telephonic or facsimile
notice within 10 Business Days (confirmed in writing within five Business Days
thereafter) of the receipt of revenue agent reports or other written proposals,
determinations or assessments of the Internal Revenue Service or any other
taxing authority which propose, determine or otherwise set forth positive
adjustments (i) to the Tax liability of Ares or any “affiliated group” (within
the meaning of Section 1504(a)(l) of the Code) of which Ares is a member in an
amount equal to or greater than $75,000,000 in the aggregate, or (ii) to the Tax
liability of the Borrower itself in an amount equal to or greater than
$1,000,000 in the aggregate.  Any such notice shall specify the nature of the
items giving rise to such adjustments and the amounts thereof.

 

(m)                             Notice of Auditors’ Management Letters.  The
Borrower shall promptly notify the Administrative Agent after the receipt of any
auditors’ management letters received by the Borrower or by its accountants.

 

(n)                                 Notice of Breaches of Representations and
Warranties under this Agreement.  The Borrower shall promptly notify the
Administrative Agent if any representation or warranty set forth in Section 4.01
or Section 4.02 was incorrect at the time it was given or deemed to have been
given and at the same time deliver to the Collateral Agent and the
Administrative Agent a written notice setting forth in reasonable detail the
nature of such facts and circumstances.  In particular, but without limiting the
foregoing, the Borrower shall notify the Collateral Agent and the Administrative
Agent in the manner set forth in the preceding sentence before any Cut-Off Date
of any facts or circumstances within the knowledge of the Borrower which would
render any of the said representations and warranties untrue at the date when
such representations and warranties were made or deemed to have been made.

 

(o)                                 Notice of Breaches of Representations and
Warranties under the Purchase and Sale Agreement.  The Borrower confirms and
agrees that the Borrower will, upon receipt of notice or discovery thereof,
promptly send to the Administrative Agent and the Collateral Agent a notice of
(i) any breach of any representation, warranty, agreement or covenant under the
Purchase and Sale Agreement or (ii) any event or occurrence that, upon notice,
or upon the passage of time or both, would constitute such a breach, in each
case, promptly upon learning thereof.

 

(p)                                 Notice of Proceedings.  The Borrower shall
notify the Administrative Agent, as soon as possible and in any event within
three Business Days, after the Borrower receives notice or obtains knowledge
thereof, of any settlement of, judgment (including a judgment with respect to
the liability phase of a bifurcated trial) in or commencement of any labor
controversy, litigation, action, suit or proceeding before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, that could reasonably be expected to have a Material
Adverse Effect on  the Collateral Portfolio, the Transaction Documents, the
Collateral Agent’s, for the benefit of the Secured Parties, security interest in
the Collateral Portfolio, or the Borrower, the Servicer or the Transferor or any
of their Affiliates. For purposes of this Section 5.01(p), (i) any settlement,
judgment, labor controversy, litigation, action, suit or proceeding affecting
the Collateral Portfolio, the Transaction Documents, the Collateral Agent’s, for
the benefit of the Secured Parties, security interest in the Collateral
Portfolio, or the Borrower that could reasonably be expected to result in
liability to

 

94

--------------------------------------------------------------------------------


 

such Person or reduce the value of the Collateral Portfolio, in each case, in
excess of $1,000,000 (after any expected insurance proceeds) shall be deemed to
be reasonably expected to have such a Material Adverse Effect and (ii) any
settlement, judgment, labor controversy, litigation, action, suit or proceeding
affecting the Servicer or the Transferor or any of their Affiliates (other than
the Borrower) that could reasonably be expected to result in liability to such
Person in excess of $75,000,000 (after any expected insurance proceeds) shall be
deemed to be reasonably expected to have such a Material Adverse Effect.

 

(q)                                 Notice of ERISA Reportable Events. The
Borrower shall promptly notify the Administrative Agent after receiving notice
of the occurrence of any Reportable Event with respect to any Pension Plan of
the Borrower (or any ERISA Affiliate thereof), and provide the Administrative
Agent with a copy of such notice.

 

(r)                                    Accounting Changes.  As soon as possible
and in any event within three Business Days after the effective date thereof,
the Borrower will provide to the Administrative Agent notice of any material
change in the accounting policies of the Borrower.

 

(s)                                   Additional Documents.  The Borrower shall
provide the Administrative Agent with copies of such documents as the
Administrative Agent may reasonably request evidencing the truthfulness of the
representations set forth in this Agreement.

 

(t)                                    Protection of Security Interest.  With
respect to the Collateral Portfolio acquired by the Borrower, the Borrower will
(i) acquire such Collateral Portfolio pursuant to and in accordance with the
terms of the Purchase and Sale Agreement, (ii) (at the expense of the Servicer,
on behalf of the Borrower) take all action necessary to perfect, protect and
more fully evidence the Borrower’s ownership of such Collateral Portfolio free
and clear of any Lien other than the Lien created hereunder and Permitted Liens,
including without limitation (a) with respect to the Loan Assets and that
portion of the Collateral Portfolio in which a security interest may be
perfected by filing, filing and maintaining (at the expense of the Servicer, on
behalf of the Borrower), effective UCC financing statements against the
Transferor in all necessary or appropriate filing offices, (including any
amendments thereto or assignments thereof) and filing continuation statements,
amendments or assignments with respect thereto in such filing offices,
(including any amendments thereto or assignments thereof) and (b) executing or
causing to be executed such other instruments or notices as may be necessary or
appropriate, (iii) (at the expense of the Servicer, on behalf of the Borrower)
take all action necessary to cause a valid, subsisting and enforceable first
priority perfected security interest, subject only to Permitted Liens, to exist
in favor of the Collateral Agent (for the benefit of the Secured Parties) in the
Borrower’s interests in all of the Collateral Portfolio which may be transferred
to the Borrower pursuant to the terms of the Purchase and Sale Agreement,
including the filing of a UCC financing statement in the applicable jurisdiction
adequately describing the Collateral Portfolio (which may include an “all asset”
filing), and naming the Borrower as debtor and the Collateral Agent as the
secured party, and filing continuation statements, amendments or assignments
with respect thereto in such filing offices, (including any amendments thereto
or assignments thereof), (iv) permit the Administrative Agent or its agents or
representatives to visit the offices of the Borrower during normal office hours
and upon reasonable advance notice examine and make copies of all documents,
books, records and other information concerning the Collateral Portfolio,
including without limitation the Records, and discuss matters related thereto
with any

 

95

--------------------------------------------------------------------------------


 

of the officers or employees of the Borrower having knowledge of such matters,
and (v) take all additional action that the Administrative Agent or the
Collateral Agent may reasonably request to perfect, protect and more fully
evidence the respective first priority perfected security interests of the
Collateral Agent, on behalf of the Secured Parties, in the Collateral Portfolio,
or to enable the Administrative Agent or the Collateral Agent to exercise or
enforce any of their respective rights hereunder.

 

(u)                                 Liens. The Borrower will promptly notify the
Administrative Agent of the existence of any Lien on the Collateral Portfolio
(other than Permitted Liens) and the Borrower shall defend the right, title and
interest of the Collateral Agent, for the benefit of the Secured Parties, in, to
and under the Collateral Portfolio against all claims of third parties.

 

(v)                                 Other Documents.  At any time from time to
time upon prior written request of the Administrative Agent, at the sole expense
of the Borrower, the Borrower will promptly and duly execute and deliver such
further instruments and documents and take such further actions as the
Administrative Agent may reasonably request for the purposes of obtaining or
preserving the full benefits of this Agreement including the first priority
security interest (subject only to Permitted Liens) granted hereunder and of the
rights and powers herein granted (including, among other things, authorizing the
filing of such UCC financing statements as the Administrative Agent may
request).

 

(w)                               Compliance with Law.  The Borrower shall at
all times comply in all material respects with all Applicable Law applicable to
Borrower or any of its assets (including without limitation Environmental Laws,
and all federal securities laws), and Borrower shall do or cause to be done all
things necessary to preserve and maintain in full force and effect its legal
existence, and all licenses material to its business.

 

(x)                                 Proper Records.  The Borrower shall at all
times keep proper books of records and accounts in which full, true and correct
entries shall be made of its transactions in accordance with GAAP.

 

(y)                                 Satisfaction of Obligations.  The Borrower
shall pay, discharge or otherwise satisfy at or before maturity or before they
become delinquent, as the case may be, all its material obligations of whatever
nature, except where the amount or validity thereof is currently being contested
in good faith by appropriate proceedings and reserves with respect thereto have
been provided on the books of the Borrower.

 

(z)                                  Performance of Covenants.  The Borrower
shall observe, perform and satisfy all the material terms, provisions, covenants
and conditions required to be observed, performed or satisfied by it, and shall
pay when due all costs, fees and expenses required to be paid by it, under the
Transaction Documents. The Borrower shall pay and discharge all Taxes, levies,
liens and other charges on it or its assets and on the Collateral Portfolio
that, in each case, in any manner would create any Lien or charge upon the
Collateral Portfolio, except for any such Taxes as are being appropriately
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves have been provided in accordance with GAAP.

 

96

--------------------------------------------------------------------------------


 

(aa)                          Tax Treatment.  The Borrower, the Transferor and
the Lender shall treat the Advances advanced hereunder as indebtedness of the
Borrower (or, so long as the Borrower is treated as a disregarded entity for
U.S. federal income tax purposes, as indebtedness of the entity of which it is
considered to be a part) for U.S. federal income tax purposes and to file any
and all Tax forms in a manner consistent therewith.

 

(bb)                          Maintenance of Records.  The Borrower will
maintain records with respect to the Collateral Portfolio, including without
limitation the Records, and the conduct and operation of its business with no
less a degree of prudence than if the Collateral Portfolio were held by the
Borrower for its own account and will furnish the Administrative Agent, upon the
reasonable request by the Administrative Agent, information with respect to the
Collateral Portfolio and the conduct and operation of its business.

 

(cc)                            Obligor Notification Forms.  The Borrower shall
furnish the Collateral Agent and the Administrative Agent with an appropriate
power of attorney to send (at the Administrative Agent’s discretion on the
Collateral Agent’s behalf, after the occurrence or declaration of the Facility
Maturity Date, Obligor notification forms to give notice to the Obligors of the
Collateral Agent’s interest in the Collateral Portfolio and the obligation to
make payments as directed by the Administrative Agent on the Collateral Agent’s
behalf.

 

(dd)                          Officer’s Certificate.  (i) Within ten Business
Days (or such later time as agreed to by the Administrative Agent) of any
request by the Administrative Agent (provided that the Administrative Agent
shall be allowed no more than two such requests in any calendar year) or
(ii) upon the occurrence of, and within ten Business Days (or such later time as
agreed to by the Administrative Agent) of any request by the Administrative
Agent, (x) any extension of the Reinvestment Period, (y) any material amendment
of any Transaction Document or (z) any filing of any UCC financing statement or
continuation statement with respect to the Borrower or the Collateral Portfolio
(other than in connection with the execution of this Agreement as of the Closing
Date) the Borrower shall deliver an Officer’s Certificate, in form and substance
acceptable to the Administrative Agent, providing (I) a certification, based
upon a review and summary of UCC search results, that there is no other interest
in the Collateral Portfolio perfected by filing of a UCC financing statement
other than in favor of the Collateral Agent and (II) a certification, based upon
a review and summary of Tax and judgment lien searches satisfactory to the
Administrative Agent, that there is no other interest in the Collateral
Portfolio based on any Tax or judgment lien.

 

(ee)                            Continuation Statements. The Borrower shall, not
earlier than six months and not later than three months prior to the fifth
anniversary of the date of filing of the UCC financing statement referred to in
Schedule I hereto or any other UCC financing statement filed pursuant to this
Agreement or in connection with any Advance hereunder, unless the Collection
Date shall have occurred:

 

(i)                                     authorize and deliver and file or cause
to be filed an appropriate continuation statement with respect to such UCC
financing statement; and

 

97

--------------------------------------------------------------------------------


 

(ii)                                  deliver or cause to be delivered to the
Collateral Agent and the Administrative Agent an opinion of the counsel for the
Borrower, in form and substance reasonably satisfactory to the Administrative
Agent, confirming and updating the opinion delivered pursuant to Schedule I with
respect to perfection and otherwise to the effect that the security interest
hereunder continues to be an enforceable and perfected security interest,
subject to no other Liens of record except as specified therein, provided herein
or otherwise permitted hereunder, which opinion may contain usual and customary
assumptions, limitations and exceptions.

 

(ff)                              Disregarded Entity. The Borrower will be
disregarded as an entity separate from its owner pursuant to Treasury Regulation
Section 301.7701-3(b), and neither the Borrower nor any other Person on its
behalf shall make an election to be treated as other than an entity disregarded
from its owner under Treasury Regulation Section 301.7701-3(c).

 

SECTION 5.02              Negative Covenants of the Borrower.

 

From the Closing Date until the Collection Date:

 

(a)                                 Special Purpose Entity Requirements.  Except
as otherwise permitted by this Agreement, the Borrower shall not (i) guarantee
any obligation of any Person, including any Affiliate; (ii) engage, directly or
indirectly, in any business, other than the actions required or permitted to be
performed under the Transaction Documents; (iii) incur, create or assume any
Indebtedness, other than Indebtedness incurred under the Transaction Documents
and arising in connection with ordinary business expenses arising pursuant to
the transactions contemplated by this Agreement and the other Transaction
Documents; (iv) make or permit to remain outstanding any loan or advance to, or
own or acquire any stock or securities (other than any equity or other
securities retained pursuant to Section 6.05) of, any Person, except that the
Borrower may invest in those Loan Assets and other investments permitted under
the Transaction Documents and may make any advance required or expressly
permitted to be made pursuant to any provisions of the Transaction Documents and
permit the same to remain outstanding in accordance with such provisions;
(v) fail to pay its debts and liabilities from its assets when due; (vi) create,
form or otherwise acquire any Subsidiaries or (vii) release, sell, transfer,
convey or assign any Loan Asset unless in accordance with the Transaction
Documents.

 

(b)                                 Requirements for Material Actions.  The
Borrower shall not fail to provide (and at all times the Borrower’s
organizational documents shall reflect) that the unanimous consent of all
directors (including the consent of the Independent Director(s)) is required for
the Borrower to (i) dissolve or liquidate, in whole or part, or institute
proceedings to be adjudicated bankrupt or not Solvent, (ii) institute or consent
to the institution of bankruptcy or insolvency proceedings against it,
(iii) file a petition seeking or consent to reorganization or relief under any
applicable federal or state law relating to bankruptcy or insolvency, (iv) seek
or consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator, custodian or any similar official for the Borrower, (v) make any
assignment for the benefit of the Borrower’s creditors, (vi) admit in writing
its inability to pay its debts generally as they become due, or (vii) take any
action in furtherance of any of the foregoing.

 

(c)                                  Protection of Title.  The Borrower shall
not take any action which would directly or indirectly impair or adversely
affect the Borrower’s title to the Collateral Portfolio.

 

98

--------------------------------------------------------------------------------


 

(d)                                 Transfer Limitations.  The Borrower shall
not transfer, assign, convey, grant, bargain, sell, set over, deliver or
otherwise dispose of, or pledge or hypothecate, directly or indirectly, any
interest in the Collateral Portfolio to any Person other than the Collateral
Agent for the benefit of the Secured Parties, or engage in financing
transactions or similar transactions with respect to the Collateral Portfolio
with any Person other than the Administrative Agent and the Lender, in each
case, except as otherwise expressly permitted by the terms of this Agreement.

 

(e)                                  Liens.  The Borrower shall not create,
incur or permit to exist any Lien, encumbrance or security interest in or on any
of the Collateral Portfolio subject to the security interest granted by the
Borrower pursuant to this Agreement, other than Permitted Liens.

 

(f)                                   Organizational Documents.  The Borrower
shall not amend, modify, waive or terminate any of the organizational or
operational documents of the Borrower without the prior written consent of the
Administrative Agent.

 

(g)                                  Merger, Acquisitions, Sales, etc.  The
Borrower shall not change its organizational structure, enter into any
transaction of merger or consolidation or amalgamation, or asset sale (other
than pursuant to Section 2.07), or liquidate, wind up or dissolve itself (or
suffer any liquidation, winding up or dissolution) without the prior written
consent of the Administrative Agent.

 

(h)                                 Use of Proceeds.  The Borrower shall not use
the proceeds of any Advance other than (x) to finance the purchase by the
Borrower from the Transferor on a “true sale” basis, of Collateral Portfolio
pursuant to the terms of the Purchase and Sale Agreement or (y) to fund the
Unfunded Exposure Account in order to establish reserves for unfunded
commitments of Revolving Loan Assets and Delayed Draw Loan Assets included in
the Collateral Portfolio or (z) to distribute such proceeds to the Transferor
(so long as such distribution is permitted pursuant to Section 5.02(m)).

 

(i)                                     Limited Assets.  The Borrower shall not
hold or own any assets that are not part of the Collateral Portfolio other than
with respect to any assets released from the Lien of the Collateral Agent
hereunder following (i) a substitution effected in accordance with
Section 2.07(a) (so long as a Substitute Eligible Loan Asset has been
transferred to the Borrower pursuant to the terms of the Purchase and Sale
Agreement in connection therewith), (ii) an Optional Sale in connection with a
Permitted Refinancing effected in accordance with Section 2.07(c), (iii) a Lien
Release Dividend effected in accordance with Section 2.07(d); (iv) a repurchase
or substitution of a Warranty Loan Asset effected in accordance with
Section 2.07(e) or (v) a transaction in accordance with Section 2.07(g).

 

(j)                                    Tax Treatment.  The Borrower shall not
elect to be treated as a corporation for U.S. federal income tax purposes and
shall take all reasonable steps necessary to avoid being treated as a
corporation for U. S. federal income tax purposes.

 

(k)                                 Extension or Amendment of Collateral
Portfolio.  The Borrower will not, except as otherwise permitted in
Section 6.04(a) and in accordance with the Servicing Standard, extend, amend or
otherwise modify the terms of any Loan Asset (including the Underlying
Collateral).

 

99

--------------------------------------------------------------------------------


 

(l)                                     Purchase and Sale Agreement.  The
Borrower will not amend, modify, waive or terminate any provision of the
Purchase and Sale Agreement without the prior written consent of the
Administrative Agent.

 

(m)                             Restricted Junior Payments.  The Borrower shall
not make any Restricted Junior Payment, except that,; provided that the
foregoing shall not restrict the Borrower’s ability to (i) so long as no Event
of Default or Unmatured Event of Default has occurred and is continuing or would
result therefrom, the Borrower may declare and make distributions to its member
on its membership interests, (ii) make distributions of amounts received by the
Borrower on a Payment Date permitted pursuant to Section 2.04 or (iii) during
the Reinvestment Period, make distributions of Principal Collections on a date
other than a Payment Date, provided that the Principal Distribution Conditions
are satisfied on such date.

 

(n)                                 ERISA.  The Borrower will not (a) engage,
and will exercise its best efforts not to permit any ERISA Affiliate of the
Borrower to engage, in any prohibited transaction (within the meaning of
Sections 406(a) or (b) of ERISA or Section 4975 of the Code) for which an
exemption is not available or has not previously been obtained from the United
States Department of Labor, (b) fail to meet the minimum funding standard set
forth in Section 302(a) of ERISA and Section 412(a) of the Code with respect to
any Pension Plan, (c) fail to make any payments to a Multiemployer Plan that the
Borrower or any ERISA Affiliate of the Borrower may be required to make under
the agreement relating to such Multiemployer Plan or any law pertaining thereto,
(d) terminate any Pension Plan so as to result, directly or indirectly in any
liability to the Borrower, or (e) permit to exist any occurrence of any
Reportable Event with respect to any Pension Plan.

 

(o)                                 Instructions to Agents and Obligors.  The
Borrower will not make any change, or permit the Servicer to make any change, in
its instructions to Obligors (or any agents with respect to the Loan Agreements)
regarding payments to be made with respect to the Collateral Portfolio to the
Collection Account, unless the Administrative Agent has consented to such change
(such consent not to be unreasonably withheld or delayed, it being understood
that any such account to which the Obligors may be instructed to make payments
shall be subject to an account control agreement which provides the Collateral
Agent with a first priority perfected security interest in such account, as
evidenced by an Opinion of Counsel reasonably acceptable to the Administrative
Agent).

 

(p)                                 Taxable Mortgage Pool Matters.  The sum of
the Outstanding Balances of all Loan Assets owned by the Borrower and that are
principally secured by an interest in real property (within the meaning of
Treasury Regulation Section 301.7701(i)-1(d)(3)) shall not at any time exceed
35% of the aggregate Outstanding Balance of all Loan Assets.

 

(q)                                 Change of Jurisdiction, Location, Names or
Location of Loan Asset Files. The Borrower shall not change the jurisdiction of
its formation, make any change to its corporate name or use any tradenames,
fictitious names, assumed names, “doing business as” names or other names (other
than those listed on Schedule II hereto, as such schedule may be revised from
time to time to reflect name changes and name usage permitted under the terms of
this Section 5.02(q) after compliance with all terms and conditions of this
Section 5.02(q) related thereto) unless, prior to the effective date of any such
change in the jurisdiction of its formation, name

 

100

--------------------------------------------------------------------------------


 

change or use, the Borrower receives prior written consent from the
Administrative Agent of such change and delivers to the Administrative Agent
such UCC financing statements as the Administrative Agent may request to reflect
such name change or use, together with such Opinions of Counsel and other
documents and instruments as the Administrative Agent may request in connection
therewith.  The Borrower will not change the location of its chief executive
office unless prior to the effective date of any such change of location, the
Borrower notifies the Administrative Agent of such change of location in
writing. Subject to Section 2.16, the Borrower will not move, or consent to the
Collateral Custodian or the Servicer moving, the Loan Asset Files from the
location thereof on the initial Advance Date, unless the Servicer shall have
provided the Administrative Agent with 30 days’ written notice of such move and
such Opinions of Counsel and other documents and instruments as the
Administrative Agent may reasonably request in connection therewith and shall
have taken all actions required under the UCC of each relevant jurisdiction in
order to continue the first priority perfected security interest of the
Collateral Agent, for the benefit of the Secured Parties, in the Collateral
Portfolio.

 

(r)                                    Allocation of Charges.  There will not be
any agreement or understanding between the Servicer and the Borrower (other than
as expressly set forth herein or as consented to by the Administrative Agent),
providing for the allocation or sharing of obligations to make payments or
otherwise in respect of any Taxes, fees, assessments or other governmental
charges; provided that it is understood and acknowledged that the Borrower will
be consolidated with or treated as a part of the Servicer for Tax purposes.

 

(s)                                   Deposits to Collection Account.  The
Borrower will not deposit or otherwise credit, or cause to be so deposited or
credited, to the Collection Account cash or cash proceeds other than any
proceeds realized from Permitted Investments and any Available Collections in
respect of the Collateral Portfolio.  The Borrower shall take commercially
reasonable steps to ensure that only funds constituting payments and collections
relating to Loan Assets shall be deposited into the Collection Account.

 

(t)                                    Unfunded Exposure Amount. The Borrower
will not permit the Unfunded Exposure Amount to exceed 20% of the Maximum
Facility Amount (without taking into account the proviso set forth in the
definition thereof).

 

SECTION 5.03              Affirmative Covenants of the Servicer.

 

From the Closing Date until the Collection Date:

 

(a)                                 Compliance with Law.  The Servicer will
comply in all material respects with all Applicable Law, including those with
respect to servicing the Collateral Portfolio or any part thereof pursuant to
the terms hereof.

 

(b)                                 Preservation of Company Existence.  The
Servicer will preserve and maintain its corporate existence, rights, franchises
and privileges in the jurisdiction of its incorporation, and qualify and remain
qualified in good standing as a corporation in each jurisdiction where the
failure to preserve and maintain such existence, rights, franchises, privileges
and qualification could reasonably be expected to have a Material Adverse
Effect.

 

101

--------------------------------------------------------------------------------


 

(c)                                  Obligations and Compliance with Collateral
Portfolio.  The Servicer will duly fulfill and comply in all material respects
with all obligations on the part of the Borrower to be fulfilled or complied
with under or in connection with the administration of each item of Collateral
Portfolio and will do nothing to impair the rights of the Collateral Agent, for
the benefit of the Secured Parties, or of the Secured Parties in, to and under
the Collateral Portfolio.  It is understood and agreed that the Servicer does
not hereby assume any obligations of the Borrower in respect of any Advances or
assume any responsibility for the performance by the Borrower of any of its
obligations hereunder or under any other agreement executed in connection
herewith that would be inconsistent with the limited recourse undertaking of the
Servicer, in its capacity as seller, under Section 2.1(e) of the Purchase and
Sale Agreement.

 

(d)                                 Keeping of Records and Books of Account.

 

(i)                                     The Servicer will maintain and implement
administrative and operating procedures (including, without limitation, an
ability to recreate records evidencing the Collateral Portfolio, including
without limitation the Records, in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Collateral Portfolio and the identification of the Collateral Portfolio,
including without limitation the Records.

 

(ii)                                  The Servicer shall permit the
Administrative Agent and its agents or representatives to visit the offices of
the Servicer during normal office hours and upon reasonable advance notice and
examine and make copies of all documents, books, records and other information
concerning the Collateral Portfolio, including without limitation the Records,
and the Servicer’s servicing thereof and discuss matters related thereto with
any of the officers or employees of the Servicer having knowledge of such
matters.

 

(iii)                               The Servicer will on or prior to the Closing
Date, mark its master data processing records and other books and records
relating to the Collateral Portfolio, including, without limitation, the
Records, with a legend, acceptable to the Administrative Agent describing the
sale of the Collateral Portfolio from the Transferor to the Borrower.

 

(e)                                  Preservation of Security Interest.  The
Servicer (at its own expense, on behalf of the Borrower) will file such
financing and continuation statements and any other documents that may be
required by any law or regulation of any Governmental Authority to preserve and
protect fully the first priority perfected security interest of the Collateral
Agent, for the benefit of the Secured Parties, in, to and under the Loan Assets
and that portion of the Collateral Portfolio in which a security interest may be
perfected by filing.

 

(f)                                   Servicing Standard.  The Servicer will
comply in all material respects with the Servicing Standard in regard to the
Collateral Portfolio.

 

102

--------------------------------------------------------------------------------


 

(g)                                  Notice of Event of Default.  The Servicer
will provide the Administrative Agent (with a copy to the Collateral Agent),
within two Business Days, written notice of the occurrence of each Event of
Default of which the Servicer has knowledge or has received notice, other than
notice received from the Administrative Agent.  In addition, no later than two
Business Days following the Servicer’s knowledge or notice of the occurrence of
any Event of Default, the Servicer will provide to the Collateral Agent and the
Administrative Agent a written statement of the chief financial officer or chief
accounting officer of the Servicer setting forth the details of such event and
the action that the Servicer proposes to take with respect thereto.

 

(h)                                 Taxes.  The Servicer will file its Tax
returns and pay any and all Taxes imposed on it or its property as required
under the Transaction Documents (except as contemplated by Section 4.03(m)).

 

(i)                                     Other.  The Servicer will promptly
furnish to the Collateral Agent and the Administrative Agent such other
information, documents, records or reports respecting the Collateral Portfolio,
including without limitation the Records, or the condition or operations,
financial or otherwise, of the Borrower or the Servicer as the Collateral Agent
and the Administrative Agent may from time to time reasonably request in order
to protect the interests of the Administrative Agent and the Collateral Agent or
Secured Parties under or as contemplated by this Agreement.

 

(j)                                    Proceedings Related to the Borrower, the
Transferor and the Servicer and the Transaction Documents.  The Servicer shall
notify the Administrative Agent as soon as possible and in any event within
three Business Days after any Responsible Officer of the Servicer receives
notice or obtains actual knowledge thereof of any settlement of, judgment
(including a judgment with respect to the liability phase of a bifurcated trial)
in or commencement of any labor controversy, litigation, action, suit or
proceeding before any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, that could reasonably be
expected to have a Material Adverse Effect on the Borrower, the Transferor or
the Servicer (or any of their Affiliates) or the Transaction Documents. Solely
for purposes of this Section 5.03(j), (i) any settlement, judgment, labor
controversy, litigation, action, suit or proceeding affecting the Transaction
Documents or the Borrower that could reasonably be expected to result in
liability to the Borrower or reduce the value of the Collateral Portfolio, in
each case, in excess of $1,000,000 (after any expected insurance proceeds) shall
be deemed to be reasonably expected to have such a Material Adverse Effect and
(ii) any settlement, judgment, labor controversy, litigation, action, suit or
proceeding affecting the Servicer or the Transferor or any of their Affiliates
(other than the Borrower) that could reasonably be expected to result in
liability to such Person in excess of $75,000,000 (after any expected insurance
proceeds) shall be deemed to be reasonably expected to have such a Material
Adverse Effect.

 

(k)                                 Deposit of Collections. The Servicer shall
promptly (but in no event later than two Business Days after receipt) deposit or
cause to be deposited into the Collection Account any and all Available
Collections received by the Borrower, the Servicer or any of their Affiliates.

 

103

--------------------------------------------------------------------------------


 

(l)                                     Loan Asset Register.

 

(i)                                     The Servicer shall maintain, or cause to
be maintained, with respect to each Noteless Loan Asset a register (which may be
in physical or electronic form and readily identifiable as the loan asset
register) (each, a “Loan Asset Register”) in which it will record, or cause to
be recorded, (v) the amount of such Noteless Loan Asset, (w) the amount of any
principal or Interest due and payable or to become due and payable from the
Obligor thereunder, (x) the amount of any sum in respect of such Noteless Loan
Asset received from the Obligor, (y) the date of origination of such Noteless
Loan Asset and (z) the maturity date of such Noteless Loan Asset.

 

(ii)                                  At any time a Noteless Loan Asset is
included as part of the Collateral Portfolio pursuant to this Agreement, the
Servicer shall deliver to the Administrative Agent, the Collateral Agent and the
Collateral Custodian a copy of the related Loan Asset Register, together with a
certificate of a Responsible Officer of the Servicer (in the form of Exhibit P)
certifying to the accuracy of such Loan Asset Register as of the applicable
Cut-Off Date.

 

(m)                             Special Purpose Entity Requirements.  The
Servicer shall take such actions as are necessary to cause the Borrower to be in
compliance with the special purpose entity requirements set forth in Sections
5.01(a) and (b) and 5.02(a) and (b); provided that for the avoidance of doubt,
the Servicer shall not be required to expend any of its own funds to cause the
Borrower to be in compliance with subsection 5.02(a)(v) or subsection
5.01(b)(xvii) (it being understood that this proviso shall in no way affect the
obligation of the Servicer to manage the activities and liability of the
Borrower such that the Borrower maintains compliance with either of the
foregoing subsections).

 

(n)                                 Accounting Changes.  As soon as possible and
in any event within three Business Days after the effective date thereof, the
Servicer will provide to the Administrative Agent notice of any material change
in the accounting policies of the Servicer.

 

(o)                                 Proceedings Related to the Collateral
Portfolio.  The Servicer shall notify the Administrative Agent as soon as
possible and in any event within three Business Days after any Responsible
Officer of the Servicer receives notice or has actual knowledge of any
settlement of, judgment (including a judgment with respect to the liability
phase of a bifurcated trial) in or commencement of any labor controversy,
litigation, action, suit or proceeding before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, that could reasonably be expected to have a Material Adverse Effect on
the interests of the Collateral Agent or the Secured Parties in, to and under
the Collateral Portfolio. Solely, for purposes of this Section 5.03(o), any
settlement, judgment, labor controversy, litigation, action, suit or proceeding
affecting the Collateral Portfolio or the Collateral Agent’s or the Secured
Parties’ interest in the Collateral Portfolio that could reasonably be expected
to reduce the value of the Collateral Portfolio in excess of $5,000,000 (after
any expected insurance proceeds) or more shall be deemed to be expected to have
such a Material Adverse Effect.

 

(p)                                 Compliance with Legal Opinions. The Servicer
shall take all actions necessary to maintain in all material respects the
accuracy of the factual assumptions set forth in the legal opinions of Latham &
Watkins LLP, as special counsel to the Servicer, issued in connection with the
Transaction Documents and relating to the issues of substantive consolidation
and true sale of the Loan Assets.

 

104

--------------------------------------------------------------------------------


 

(q)                                 Instructions to Administrative Agents and
Obligors. The Servicer shall direct, or shall cause the Transferor to direct,
any agent or administrative agent for any Loan Asset to remit all payments and
collections with respect to such Loan Asset, and, if applicable, to direct the
Obligor with respect to such Loan Asset to remit all such payments and
collections with respect to such Loan Asset directly to the Collection Account.
The Borrower and the Servicer shall take commercially reasonable steps to
ensure, and shall cause the Transferor to take commercially reasonable steps to
ensure, that only funds constituting payments and collections relating to Loan
Assets shall be deposited into the Collection Account.

 

(r)                                    Capacity as Servicer. The Servicer will
ensure that, at all times when it is dealing with or in connection with the Loan
Assets in its capacity as Servicer, it holds itself out as Servicer, and not in
any other capacity.

 

(s)                                   Notice of Breaches of Representations and
Warranties under the Purchase and Sale Agreement.  The Servicer confirms and
agrees that the Servicer will, upon receipt of notice or discovery thereof,
promptly send to the Administrative Agent and the Collateral Agent a notice of
(i) any breach of any representation, warranty, agreement or covenant under the
Purchase and Sale Agreement or (ii) any event or occurrence that, upon notice,
or upon the passage of time or both, would constitute such a breach, in each
case, promptly upon learning thereof.

 

(t)                                    Audits. At the discretion of the
Administrative Agent, the Servicer shall periodically allow the Administrative
Agent (during normal office hours and upon reasonable advance notice) to review
the Servicer’s collection and administration of the Collateral Portfolio in
order to assess compliance by the Servicer with the Servicing Standard, as well
as with the Transaction Documents and to conduct an audit of the Collateral
Portfolio and Required Loan Documents in conjunction with such a review.  Such
review shall be reasonable in scope and shall be completed in a reasonable
period of time; provided that, at the Servicer’s expense, (i) prior to the
occurrence of an Event of Default, the Administrative Agent shall be entitled to
one (1) such audit during each calendar year and, (ii) after the occurrence of
an Event of Default, the Administrative Agent shall be entitled to such number
of audits per annum and at such times as it shall require in its reasonable
discretion.

 

(u)                                 Notice of Breaches of Representations and
Warranties under this Agreement.  The Servicer shall promptly, upon receipt of
notice or discovery thereof, notify the Administrative Agent if any
representation or warranty set forth in Section 4.03 was incorrect at the time
it was given or deemed to have been given and at the same time deliver to the
Collateral Agent and the Administrative Agent a written notice setting forth in
reasonable detail the nature of such facts and circumstances.  In particular,
but without limiting the foregoing, the Servicer shall notify the Administrative
Agent in the manner set forth in the preceding sentence before any Cut-Off Date
of any facts or circumstances within the knowledge of the Servicer which would
render any of the said representations and warranties untrue at the date when
such representations and warranties were made or deemed to have been made.

 

105

--------------------------------------------------------------------------------


 

(v)                                 Insurance Policies. The Servicer has caused,
and will cause, to be performed any and all acts reasonably required to be
performed to preserve the rights and remedies of the Collateral Agent and the
Secured Parties in any Insurance Policies applicable to Loan Assets (to the
extent the Servicer or an Affiliate of the Servicer is the agent or servicer
under the applicable Loan Agreement) including, without limitation, in each
case, any necessary notifications of insurers, assignments of policies or
interests therein, and establishments of co-insured, joint loss payee and
mortgagee rights in favor of the Collateral Agent and the Secured Parties;
provided that, unless the Borrower is the sole lender under such Loan Agreement,
the Servicer shall only take such actions that are customarily taken by or on
behalf of a lender in a syndicated loan facility to preserve the rights of such
lender.

 

(w)                               Disregarded Entity. So long as the Servicer is
Ares or any of its Affiliates, the Servicer shall cause the Borrower to be
disregarded as an entity separate from its owner pursuant to Treasury Regulation
Section 301.7701-3(b) and shall cause that neither the Borrower nor any other
Person on its behalf shall make an election to be treated as other than an
entity disregarded from its owner under Treasury Regulation
Section 301.7701-3(c).

 

(x)                                 Notice of Amendments to JPM Credit
Documents. The Servicer shall give prior written notice to the Administrative
Agent of all amendments to the JPM Credit Documents that could reasonably be
expected to have a material adverse effect on the ability of the Borrower, the
Transferor or the Servicer to perform their respective obligations under the
Transaction Documents.  In addition, the Servicer shall promptly provide to the
Administrative Agent true, correct and complete copies of all amendments to the
JPM Credit Documents that are not otherwise publicly filed (other than any
exhibits and schedules thereto which are not required to be publicly filed).

 

(y)                                 Notice of Material Adverse Effects.  The
Servicer shall promptly, upon becoming aware thereof, notify the Administrative
Agent of any event or other circumstance that could reasonably be expected to
have a material adverse effect on the ability of the Borrower, the Transferor or
the Servicer to perform their respective obligations under the Transaction
Documents.

 

SECTION 5.04              Negative Covenants of the Servicer.

 

From the Closing Date until the Collection Date:

 

(a)                                 Mergers, Acquisition, Sales, etc.  The
Servicer will not consolidate with or merge into any other Person or convey or
transfer its properties and assets substantially as an entirety to any Person,
unless the Servicer is the surviving entity and unless:

 

(i)                                     the Servicer has delivered to the
Administrative Agent an Officer’s Certificate and an Opinion of Counsel each
stating that any such consolidation, merger, conveyance or transfer and any
supplemental agreement executed in connection therewith comply with this
Section 5.04 and that all conditions precedent herein provided for relating to
such transaction have been complied with and, in the case of the Opinion of
Counsel, that such supplemental agreement is legal, valid and binding with
respect to the Servicer and such other matters as the Administrative Agent may
reasonably request;

 

106

--------------------------------------------------------------------------------


 

(ii)                                  the Servicer shall have delivered notice
of such consolidation, merger, conveyance or transfer to the Administrative
Agent; and

 

(iii)                               after giving effect thereto, no Event of
Default or Servicer Termination Event or event that with notice or lapse of time
would constitute either an Event of Default or a Servicer Termination Event
shall have occurred.

 

(b)                                 Change of Name or Location of Loan Asset
Files.  The Servicer shall not (x) change its name, move the location of its
principal place of business and chief executive office, change the offices where
it keeps records concerning the Collateral Portfolio, including without
limitation the Records, from the address set forth in Section 11.02, or change
the jurisdiction of its formation, or (y) subject to Section 2.16, move, or
consent to the Collateral Custodian moving, the Required Loan Documents and the
Loan Asset Files from the location thereof on the initial Advance Date, unless
the Servicer shall have provided the Administrative Agent with 30 days’ written
notice of such move and such Opinions of Counsel and other documents and
instruments as the Administrative Agent may reasonably request in connection
therewith and shall have taken all actions required under the UCC of each
relevant jurisdiction in order to continue the first priority perfected security
interest of the Collateral Agent, for the benefit of the Secured Parties, in the
Collateral Portfolio.

 

(c)                                  Change in Payment Instructions to
Obligors.  The Servicer will not make any change in its instructions to Obligors
regarding payments to be made with respect to the Collateral Portfolio to the
Collection Account, unless the Administrative Agent has consented to such change
(such consent not to be unreasonably withheld or delayed, it being understood
that any such account to which the Obligors may be instructed to make payments
shall be subject to an account control agreement which provides the Collateral
Agent with a first priority perfected security interest in such account, as
evidenced by an Opinion of Counsel reasonably acceptable to the Administrative
Agent).

 

(d)                                 Extension or Amendment of Loan Assets.  The
Servicer will not, except as otherwise permitted in Section 6.04(a), extend,
amend or otherwise modify the terms of any Loan Asset (including the Underlying
Collateral).

 

(e)                                  Taxable Mortgage Pool Matters.  The
Servicer will manage the Collateral Portfolio and advise the Borrower with
respect to purchases from the Transferor so as to not at any time allow the sum
of the Outstanding Balances of all Loan Assets owned by the Borrower and that
are principally secured by an interest in real property (within the meaning of
Treasury Regulation Section 301.7701(i)-1(d)(3)) to exceed 35% of the aggregate
Outstanding Balance of all Loan Assets.

 

(f)                                   Allocation of Charges. There will not be
any agreement or understanding between the Servicer and the Borrower (other than
as expressly set forth herein or as consented to by the Administrative Agent),
providing for the allocation or sharing of obligations to make payments or
otherwise in respect of any Taxes, fees, assessments or other governmental
charges; provided that it is understood and acknowledged that the Borrower will
be consolidated with or treated as a part of the Servicer for Tax purposes.

 

107

--------------------------------------------------------------------------------


 

(g)                                  Amendment to JPM Credit Documents.  The
Servicer will not amend, waive, modify or terminate any term, provision or
condition in the JPM Credit Documents (or in any document executed in connection
therewith) that could have an adverse effect on (i) the designation of the
Borrower as a Designated Subsidiary (under and as defined in the JPM Credit
Documents), (ii) the exclusion of the Collateral Portfolio from the definition
of Portfolio Interests (under and as defined in the JPM Credit Documents) or
(iii) the right, title or interest of the Borrower or the Collateral Agent in
the Collateral Portfolio.  Prior to the Collection Date, the Servicer will not
revoke the Borrower’s designation as a Designated Subsidiary (under and as
defined in the JPM Credit Documents).

 

SECTION 5.05              Affirmative Covenants of the Collateral Agent.

 

From the Closing Date until the Collection Date:

 

(a)                                 Compliance with Law.  The Collateral Agent
will comply in all material respects with all Applicable Law.

 

(b)                                 Preservation of Existence.  The Collateral
Agent will preserve and maintain its existence, rights, franchises and
privileges in the jurisdiction of its formation and qualify and remain qualified
in good standing in each jurisdiction where failure to preserve and maintain
such existence, rights, franchises, privileges and qualification could
reasonably be expected to have a Material Adverse Effect.

 

SECTION 5.06              Negative Covenants of the Collateral Agent.

 

From the Closing Date until the Collection Date, the Collateral Agent will not
make any changes to the Collateral Agent Fees without the prior written approval
of the Administrative Agent.

 

SECTION 5.07              Affirmative Covenants of the Collateral Custodian.

 

From the Closing Date until the Collection Date:

 

(a)                                 Compliance with Law.  The Collateral
Custodian will comply in all material respects with all Applicable Law.

 

(b)                                 Preservation of Existence.  The Collateral
Custodian will preserve and maintain its existence, rights, franchises and
privileges in the jurisdiction of its formation and qualify and remain qualified
in good standing in each jurisdiction where failure to preserve and maintain
such existence, rights, franchises, privileges and qualification could
reasonably be expected to have a Material Adverse Effect.

 

(c)                                  Location of Required Loan Documents. 
Subject to Article XII, the Required Loan Documents shall remain at all times in
the possession of the Collateral Custodian at the address set forth in
Section 11.02 unless notice of a different address is given in

 

108

--------------------------------------------------------------------------------


 

accordance with the terms hereof or unless the Administrative Agent agrees to
allow certain Required Loan Documents to be released to the Servicer on a
temporary basis in accordance with the terms hereof, except as such Required
Loan Documents may be released pursuant to the terms of this Agreement.

 

SECTION 5.08              Negative Covenants of the Collateral Custodian.

 

From the Closing Date until the Collection Date:

 

(a)                                 Required Loan Documents.  The Collateral
Custodian will not dispose of any documents constituting the Required Loan
Documents in any manner that is inconsistent with the performance of its
obligations as the Collateral Custodian pursuant to this Agreement and will not
dispose of any Collateral Portfolio except as contemplated by this Agreement.

 

(b)                                 No Changes in Collateral Custodian Fees. 
The Collateral Custodian and the Bank will not make any changes to the
Collateral Custodian Fees without the prior written approval of the
Administrative Agent.

 

ARTICLE VI.

 

ADMINISTRATION AND SERVICING OF CONTRACTS

 

SECTION 6.01              Appointment and Designation of the Servicer.

 

(a)                                 Initial Servicer.  The Borrower, the Lender
and the Administrative Agent hereby appoint Ares, pursuant to the terms and
conditions of this Agreement, as Servicer, with the authority to service,
administer and exercise rights and remedies, on behalf of the Borrower, in
respect of the Collateral Portfolio. Until the Administrative Agent gives Ares a
Servicer Termination Notice in accordance with the terms of this Agreement, Ares
hereby accepts such appointment and agrees to perform the duties and
responsibilities of the Servicer pursuant to the terms hereof. The Servicer and
the Borrower hereby acknowledge that the Administrative Agent and the Secured
Parties are third party beneficiaries of the obligations undertaken by the
Servicer hereunder.

 

(b)                                 Servicer Termination Notice.  The Borrower,
the Servicer, the Lender and the Administrative Agent hereby agree that, upon
the occurrence of a Servicer Termination Event, the Administrative Agent, by
written notice to the Servicer (with a copy to the Collateral Agent) (a
“Servicer Termination Notice”), may terminate all of the rights, obligations,
power and authority of the Servicer under this Agreement. On and after the
receipt by the Servicer of a Servicer Termination Notice pursuant to this
Section 6.01(b), the Servicer shall continue to perform all servicing functions
under this Agreement until the date specified in the Servicer Termination Notice
or otherwise specified by the Administrative Agent in writing or, if no such
date is specified in such Servicer Termination Notice or otherwise specified by
the Administrative Agent, until a date mutually agreed upon by the Servicer and
the Administrative Agent and shall be entitled to receive, to the extent of
funds available therefor pursuant to Section 2.04, the Servicing Fees therefor
until such date. After such date, the Servicer agrees that it will terminate its
activities as Servicer hereunder in a manner that the Administrative Agent
believes will facilitate the transition of the performance of such activities to
a Replacement

 

109

--------------------------------------------------------------------------------


 

Servicer, and the Replacement Servicer shall assume each and all of the
Servicer’s obligations to service and administer the Collateral Portfolio, on
the terms and subject to the conditions herein set forth, and the Servicer shall
use its best efforts to assist the Replacement Servicer in assuming such
obligations.

 

(c)                                  Appointment of Replacement Servicer.  At
any time following the delivery of a Servicer Termination Notice, the
Administrative Agent may, at its discretion, (i) appoint SMBC (or an Affiliate
thereof) as Servicer under this Agreement and, in such case, all authority,
power, rights and obligations of the Servicer shall pass to and be vested in
SMBC (or an Affiliate thereof) or (ii) appoint a new Servicer which shall be an
Eligible Replacement (as defined below) (the “Replacement Servicer”), which
appointment shall take effect upon the Replacement Servicer accepting such
appointment by a written assumption in a form satisfactory to the Administrative
Agent in its sole discretion. In the event that SMBC (or an Affiliate thereof)
or a Replacement Servicer has not accepted its appointment at the time when the
Servicer ceases to act as Servicer, the Administrative Agent shall petition a
court of competent jurisdiction to appoint any established financial
institution, having a net worth of not less than $50,000,000 and whose regular
business includes the servicing of assets similar to the Collateral Portfolio
(each, an “Eligible Replacement”), as the Replacement Servicer hereunder.

 

(d)                                 Liabilities and Obligations of Replacement
Servicer. Upon its appointment, SMBC (or an Affiliate thereof) or the
Replacement Servicer, as applicable, shall be the successor in all respects to
the Servicer with respect to servicing functions under this Agreement and shall
be subject to all the responsibilities, duties and liabilities relating thereto
placed on the Servicer by the terms and provisions hereof, and all references in
this Agreement to the Servicer shall be deemed to refer to SMBC (or an Affiliate
thereof) or the Replacement Servicer, as applicable; provided that SMBC (or an
Affiliate thereof) or the Replacement Servicer, as applicable, shall have (i) no
liability with respect to any action performed by the terminated Servicer prior
to the date that SMBC (or an Affiliate thereof) or Replacement Servicer, as
applicable, becomes the successor to the Servicer or any claim of a third party
based on any alleged action or inaction of the terminated Servicer, (ii) no
obligation to perform any advancing obligations, if any, of the Servicer unless
it elects to in its sole discretion, (iii) no obligation to pay any Taxes
required to be paid by the Servicer (provided that SMBC (or an Affiliate
thereof) or the Replacement Servicer, as applicable, shall pay any income taxes
for which it is liable), (iv) no obligation to pay any of the fees and expenses
of any other party to the transactions contemplated hereby, and (v) no liability
or obligation with respect to any Servicer indemnification obligations of any
prior Servicer, including the original Servicer.  The indemnification
obligations of SMBC (or an Affiliate thereof) or the Replacement Servicer, as
applicable, upon becoming a Replacement Servicer, are expressly limited to those
arising on account of its failure to act in good faith and with reasonable care
under the circumstances.  In addition, SMBC (or an Affiliate thereof) or the
Replacement Servicer, as applicable, shall have no liability relating to the
representations and warranties of the Servicer contained in Section 4.03.

 

(e)                                  Authority and Power. All authority and
power granted to the Servicer under this Agreement shall automatically cease and
terminate upon termination of this Agreement and shall pass to and be vested in
the Borrower and, without limitation, the Borrower is hereby authorized and
empowered to execute and deliver, on behalf of the Servicer, as

 

110

--------------------------------------------------------------------------------


 

attorney-in-fact or otherwise, all documents and other instruments, and to do
and accomplish all other acts or things necessary or appropriate to effect the
purposes of such transfer of servicing rights.  The Servicer agrees to cooperate
with the Borrower in effecting the termination of the responsibilities and
rights of the Servicer to conduct servicing of the Collateral Portfolio.

 

(f)                                   Subcontracts. The Servicer may, with the
prior written consent of the Administrative Agent, subcontract with any other
Person for servicing, administering or collecting the Collateral Portfolio;
provided that (i) the Servicer shall select any such Person with reasonable care
and shall be solely responsible for the fees and expenses payable to any such
Person, (ii) the Servicer shall not be relieved of, and shall remain liable for,
the performance of the duties and obligations of the Servicer pursuant to the
terms hereof without regard to any subcontracting arrangement and (iii) any such
subcontract shall be terminable upon the occurrence of a Servicer Termination
Event.

 

(g)                                  Servicing Programs.  In the event that the
Servicer uses any software program in servicing the Collateral Portfolio that it
licenses from a third party, the Servicer shall use its best efforts to obtain,
either before the Closing Date or as soon as possible thereafter, whatever
licenses or approvals are necessary to allow the Administrative Agent or the
Servicer to use such program and to allow the Servicer to assign such licenses
to SMBC (or an Affiliate thereof) or to any other Replacement Servicer appointed
as provided in this Agreement.

 

(h)                                 Waiver.  The Borrower acknowledges that the
Administrative Agent or any of its Affiliates may act as the Collateral Agent
and/or the Servicer, and the Borrower waives any and all claims against the
Administrative Agent, the Lender or any of their respective Affiliates, the
Collateral Agent and the Servicer relating in any way to the custodial or
collateral administration functions having been performed by the Administrative
Agent or any of its Affiliates in accordance with the terms and provisions
(including the standard of care) set forth in the Transaction Documents.

 

SECTION 6.02              Duties of the Servicer.

 

(a)                                 Duties.  The Servicer shall take or cause to
be taken all such actions as may be necessary or advisable to service, and
collect on the Collateral Portfolio from time to time, all in accordance with
Applicable Law and the Servicing Standard.  Without limiting the foregoing, the
duties of the Servicer shall include the following:

 

(i)                                     supervising the Collateral Portfolio,
including communicating with Obligors, executing amendments, providing consents
and waivers, enforcing and collecting on the Collateral Portfolio and otherwise
managing the Collateral Portfolio on behalf of the Borrower;

 

(ii)                                  maintaining all necessary servicing
records with respect to the Collateral Portfolio, including without limitation
the Records, and providing such records to the Administrative Agent (with a copy
to the Collateral Custodian) in respect of the servicing of the Collateral
Portfolio (including information relating to its performance under this
Agreement) as may be required hereunder or as the Administrative Agent may
reasonably request;

 

111

--------------------------------------------------------------------------------


 

(iii)                               maintaining and implementing administrative
and operating procedures (including without limitation an ability to recreate
servicing records evidencing the Collateral Portfolio, including without
limitation the Records, in the event of the destruction of the originals
thereof) and keeping and maintaining all documents, books, records and other
information reasonably necessary or advisable for the collection of the
Collateral Portfolio, including without limitation the Records;

 

(iv)                              promptly delivering to the Administrative
Agent, the Collateral Agent and the Collateral Custodian from time to time, such
information and servicing records (including information relating to its
performance under this Agreement) as the Administrative Agent, the Collateral
Agent or the Collateral Custodian may from time to time reasonably request,
including without limitation the Records;

 

(v)                                 identifying each Loan Asset clearly and
unambiguously in its servicing records, including without limitation the
Records, to reflect that such Loan Asset is owned by the Borrower and that the
Borrower has granted a perfected security interest therein to the Collateral
Agent for the benefit of the Secured Parties pursuant to this Agreement;

 

(vi)                              notifying the Administrative Agent of any
material action, suit, proceeding, dispute, offset, deduction, defense or
counterclaim (1) that is or is threatened to be asserted by an Obligor with
respect to any Loan Asset (or portion thereof) of which it has knowledge or has
received notice; or (2) that could reasonably be expected to have a Material
Adverse Effect;

 

(vii)                           using its best efforts to maintain the perfected
security interest of the Collateral Agent, for the benefit of the Secured
Parties, in the Collateral Portfolio;

 

(viii)                        maintaining the Loan Asset File with respect to
Loan Assets included as part of the Collateral Portfolio; provided that, so long
as the Servicer is in possession of any Required Loan Documents, the Servicer
will hold such Required Loan Documents in a fireproof safe or fireproof file
cabinet;

 

(ix)                              directing the Bank to make payments pursuant
to the terms of the Servicing Report in accordance with Section 2.04;

 

(x)                                 directing the sale or substitution of
Collateral Portfolio in accordance with Section 2.07;

 

(xi)                              providing administrative assistance and advice
to the Borrower with respect to the purchase and sale of and payment for the
Loan Assets;

 

(xii)                           instructing the Obligors and the administrative
agents on the Loan Assets to make payments directly into the Collection Account
established and maintained with the Bank;

 

(xiii)                        delivering the Loan Asset Files and the Loan Asset
Schedule to the Collateral Custodian; and

 

112

--------------------------------------------------------------------------------


 

(xiv)                       complying with such other duties and
responsibilities as may be required of the Servicer by this Agreement.

 

It is acknowledged and agreed that in circumstances in which a Person other than
the Borrower, the Transferor (so long as the Transferor is also the Servicer) or
the Servicer acts as lead agent with respect to any Loan Asset, the Servicer
shall perform its servicing duties hereunder only to the extent a lender under
the related loan syndication Loan Agreements has the right to do so.
Notwithstanding anything to the contrary contained herein, it is acknowledged
and agreed that the performance by the Servicer of its duties hereunder shall be
limited insofar as such performance would conflict with or result in a breach of
any of the express terms of the related Loan Agreements; provided that the
Servicer shall (a) provide prompt written notice to the Administrative Agent
upon becoming aware of such conflict or breach, (b) have determined that there
is no other commercially reasonable performance that it could render consistent
with the express terms of the Loan Agreements which would result in all or a
portion of the servicing duties being performed in accordance with this
Agreement, and (c) undertake all commercially reasonable efforts to mitigate the
effects of such non-performance including performing as much of the servicing
duties as possible and performing such other commercially reasonable and/or
similar duties consistent with the terms of the Loan Agreements.

 

(b)                                 Notwithstanding anything to the contrary
contained herein, the exercise by the Administrative Agent, the Collateral
Agent, the Lender and the Secured Parties of their rights hereunder shall not
release the Servicer, the Transferor or the Borrower from any of their duties or
responsibilities with respect to the Collateral Portfolio.  The Secured Parties,
the Administrative Agent, the Lender and the Collateral Agent shall not have any
obligation or liability with respect to any Collateral Portfolio, nor shall any
of them be obligated to perform any of the obligations of the Servicer
hereunder.

 

(c)                                  Any payment by an Obligor in respect of any
Indebtedness owed by it to the Transferor or the Borrower shall, except as
otherwise specified by such Obligor or otherwise required by contract or law and
unless otherwise instructed by the Administrative Agent, be applied as a
collection of a payment by such Obligor (starting with the oldest such
outstanding payment due) to the extent of any amounts then due and payable
thereunder before being applied to any other receivable or other obligation of
such Obligor.

 

SECTION 6.03              Authorization of the Servicer.

 

(a)                                 Each of the Borrower, the Administrative
Agent and the Lender hereby authorizes the Servicer (including any successor
thereto) to take any and all reasonable steps in its name and on its behalf
necessary or desirable in the determination of the Servicer and not inconsistent
with the sale of the Collateral Portfolio by the Transferor to the Borrower
under the Purchase and Sale Agreement, to collect all amounts due under any and
all Collateral Portfolio, including without limitation endorsing any of their
names on checks and other instruments representing Interest Collections and
Principal Collections, executing and delivering any and all instruments of
satisfaction or cancellation, or of partial or full release or discharge, and
all other comparable instruments, with respect to the Collateral Portfolio and,
after the delinquency of any Collateral Portfolio and to the extent permitted
under and in compliance with Applicable Law, to commence proceedings with
respect to enforcing payment thereof, to the same extent as the

 

113

--------------------------------------------------------------------------------


 

Transferor could have done if it had continued to own such Collateral
Portfolio.  The Transferor, the Borrower and the Collateral Agent on behalf of
the Secured Parties shall furnish the Servicer (and any successors thereto) with
any powers of attorney and other documents necessary or appropriate to enable
the Servicer to carry out its servicing and administrative duties hereunder, and
shall cooperate with the Servicer to the fullest extent in order to ensure the
collectability of the Collateral Portfolio.  In no event shall the Servicer be
entitled to make the Secured Parties, the Administrative Agent, the Collateral
Agent or the Lender a party to any litigation without such party’s express prior
written consent, or to make the Borrower a party to any litigation (other than
any routine foreclosure or similar collection procedure) without the
Administrative Agent’s consent.

 

(b)                                 After the occurrence or declaration of the
Facility Maturity Date, at the direction of the Administrative Agent, the
Servicer shall take such action as the Administrative Agent may deem necessary
or advisable to enforce collection of the Collateral Portfolio; provided that
the Administrative Agent may, at any time after the occurrence or declaration of
the Facility Maturity Date, notify any Obligor with respect to any Collateral
Portfolio of the assignment of such Collateral Portfolio to the Collateral Agent
on behalf of the Secured Parties and direct that payments of all amounts due or
to become due be made directly to the Administrative Agent or any servicer,
collection agent or account designated by the Administrative Agent and, upon
such notification and at the expense of the Borrower, the Administrative Agent
may enforce collection of any such Collateral Portfolio, and adjust, settle or
compromise the amount or payment thereof.

 

SECTION 6.04              Collection of Payments; Accounts.

 

(a)                                 Collection Efforts, Modification of
Collateral Portfolio.  The Servicer will use its commercially reasonable efforts
and judgment to collect or cause to be collected, all payments called for under
the terms and provisions of the Loan Assets included in the Collateral Portfolio
as and when the same become due, all in accordance with the Servicing Standard. 
The Servicer may not waive, modify or otherwise vary any provision of an item of
Collateral Portfolio in any manner contrary to the Servicing Standard; provided
that, on and after the occurrence of an Event of Default, the prior written
consent of the Administrative Agent shall be required for any waiver,
modification or variance that would impair the collectability of the Collateral
Portfolio.  In addition, neither the Borrower nor the Servicer shall, without
the prior written consent of the Administrative Agent, agree to waive, modify or
otherwise vary any provision of a Loan Agreement related to a Loan Asset in the
Collateral Portfolio if such waiver, modification or variation would increase
the Borrower’s commitment or outstanding loans thereunder or extend the maturity
of any outstanding or committed loans of the Borrower thereunder beyond the
Stated Maturity Date.

 

(b)                                 Acceleration.  If consistent with the
Servicing Standard, the Servicer shall accelerate or vote to accelerate, as
applicable, the maturity of all or any Scheduled Payments and other amounts due
under any Loan Asset promptly after such Loan Asset becomes a Defaulted Loan
Asset.

 

114

--------------------------------------------------------------------------------


 

(c)                                  Taxes and other Amounts.  The Servicer will
use its best efforts to collect all payments with respect to amounts due for
Taxes, assessments and insurance premiums relating to each Loan Asset to the
extent required to be paid to the Borrower for such application under the
applicable Loan Agreement and remit such amounts to the appropriate Governmental
Authority or insurer as required by such Loan Agreement.

 

(d)                                 Payments to Collection Account.  The
Servicer shall have instructed all Obligors (or any agents with respect to the
Loan Agreements) to make all payments in respect of the Collateral Portfolio
directly to the Collection Account on or before the applicable Cut-Off Date;
provided that the Servicer is not required to so instruct any Obligor which is
solely a guarantor or other surety (or an Obligor that is not designated as the
“lead borrower” or another such similar term) unless and until the Servicer
calls on the related guaranty or secondary obligation.

 

(e)                                  Controlled Accounts. Each of the parties
hereto hereby agrees that (i) each Controlled Account is intended to be a
“securities account” or “deposit account” within the meaning of the UCC and
(ii) except as otherwise expressly provided herein and in the Control Agreement
prior to the delivery of a Notice of Exclusive Control (as defined in the
Control Agreement), the Borrower, the Servicer and the Collateral Agent (acting
at the direction of the Administrative Agent) shall be entitled to exercise the
rights that comprise each Financial Asset held in each Controlled Account which
is a securities account and have the right to direct the disposition of funds in
any Controlled Account which is a deposit account; provided that after the
delivery of a Notice of Exclusive Control (as defined in the Control Agreement),
such rights shall be exclusively held by the Collateral Agent (acting at the
direction of the Administrative Agent).  Each of the parties hereto hereby
agrees to cause the securities intermediary that holds any money or other
property for the Borrower in a Controlled Account that is a securities account
to agree with the parties hereto that (A) the cash and other property (subject
to Section 6.04(f) below with respect to any property other than investment
property, as defined in Section 9-102(a)(49) of the UCC) is to be treated as a
Financial Asset under Article 8 of the UCC and (B) regardless of any provision
in any other agreement, for purposes of the UCC, with respect to the Controlled
Accounts, New York shall be deemed to be the Bank’s jurisdiction (within the
meaning of Section 9-304 of the UCC) and the securities intermediary’s
jurisdiction (within the meaning of Section 8-110 of the UCC). All securities or
other property underlying any Financial Assets credited to the Controlled
Accounts in the form of securities or instruments shall be registered in the
name of the Bank or if in the name of the Borrower or the Collateral
Agent, Indorsed to the Bank, Indorsed in blank, or credited to another
securities account maintained in the name of the Bank, and in no case will any
Financial Asset credited to the Controlled Accounts be registered in the name of
the Borrower, payable to the order of the Borrower or specially Indorsed to the
Borrower, except to the extent the foregoing have been specially Indorsed to the
Bank or Indorsed in blank.

 

(f)                                   Loan Agreements.  Notwithstanding any term
hereof (or any term of the UCC that might otherwise be construed to be
applicable to a “securities intermediary” as defined in the UCC) to the
contrary, none of the Collateral Agent, the Collateral Custodian, the Bank or
any securities intermediary shall be under any duty or obligation in connection
with the acquisition by the Borrower, or the grant by the Borrower to the
Collateral Agent, of any Loan Asset in the nature of a loan or a participation
in a loan to examine or evaluate the sufficiency of the documents or instruments
delivered to it by or on behalf of the Borrower under the related Loan
Agreements, or otherwise to examine the Loan Agreements, in order to determine
or

 

115

--------------------------------------------------------------------------------


 

compel compliance with any applicable requirements of or restrictions on
transfer (including without limitation any necessary consents).  The Collateral
Custodian shall hold any Instrument delivered to it which evidences any Loan
Asset transferred to the Borrower pursuant to the terms of the Purchase and Sale
Agreement as collateral custodian for the Collateral Agent in accordance with
the terms of the Control Agreement.

 

(g)                                  Adjustments.  If (i) the Servicer makes a
deposit into the Collection Account in respect of an Interest Collection or a
Principal Collection of a Loan Asset and such Interest Collection or Principal
Collection was received by the Servicer in the form of a check that is not
honored for any reason or (ii) the Servicer makes a mistake with respect to the
amount of any Interest Collection or Principal Collection and deposits an amount
that is less than or more than the actual amount of such Interest Collection or
Principal Collection, the Servicer shall appropriately adjust the amount
subsequently deposited into the Collection Account to reflect such dishonored
check or mistake.  Any Scheduled Payment in respect of which a dishonored check
is received shall be deemed not to have been paid.

 

SECTION 6.05              Realization Upon Loan Assets.  The Servicer will use
reasonable efforts consistent with the Servicing Standard to foreclose upon or
repossess, as applicable, or otherwise comparably convert the ownership of any
Underlying Collateral relating to a defaulted Loan Asset as to which no
satisfactory arrangements can be made for collection of delinquent payments.  In
addition, the Servicer may, consistent with the Servicing Standard, sell or
otherwise transfer, or if it deems advisable to maximize recoveries, hold any
defaulted Loan Asset, equity or other securities received by the Borrower in
connection with a default, workout, restructuring or plan of reorganization or
similar event under a Loan Asset.  The Servicer will comply with the Servicing
Standard and Applicable Law in realizing upon such Underlying Collateral, and
employ practices and procedures, including without limitation reasonable efforts
consistent with the Servicing Standard, (x) to enforce all obligations of the
Obligors under the Loan Agreements and other legal documentation related to such
Defaulted Loan Asset and (y) to foreclose upon, repossess and cause the sale of
such Underlying Collateral at public or private sales other than with respect to
any defaulted Loan Asset, equity or other securities that the Servicer may hold
as described in the preceding sentence of this Section 6.05.  Without limiting
the generality of the foregoing, unless the Administrative Agent has
specifically given instruction to the contrary, the Servicer may cause the sale
of any such Underlying Collateral to the Servicer or its Affiliates for a
purchase price equal to the then fair market value thereof, any such sale to be
evidenced by a certificate of a Responsible Officer of the Servicer delivered to
the Administrative Agent setting forth the Loan Asset, the Underlying
Collateral, the sale price of the Underlying Collateral and certifying that such
sale price is at least equal to the fair market value of such Underlying
Collateral.  In any case in which any such Underlying Collateral has suffered
damage, the Servicer will not expend funds in connection with any repair or
toward the foreclosure or repossession of such Underlying Collateral unless it
reasonably determines that such repair and/or foreclosure or repossession will
increase the Recoveries by an amount greater than the amount of such expenses. 
The Servicer will remit to the Principal Collection Account the Recoveries
received in connection with the sale or disposition of Underlying Collateral
relating to a Defaulted Loan Asset.

 

116

--------------------------------------------------------------------------------


 

SECTION 6.06              Servicing Compensation.  As compensation for its
activities hereunder and reimbursement for its expenses, the Servicer shall be
entitled to be paid the Servicing Fees and reimbursed its reasonable expenses as
provided in Section 2.04.

 

SECTION 6.07              Payment of Certain Expenses by Servicer.  The Servicer
will be required to pay all expenses incurred by it in connection with its
activities under this Agreement, including without limitation fees and
disbursements of its independent accountants, Taxes imposed on the Servicer,
expenses incurred by the Servicer in connection with payments and reports
pursuant to this Agreement, and all other fees and expenses not expressly stated
under this Agreement for the account of the Borrower. The Servicer, on behalf of
the Borrower, will be required to pay all reasonable fees and expenses owing to
any bank or trust company in connection with this Agreement or the maintenance
of the Controlled Accounts.  The Borrower will reimburse the Servicer for any
reasonable expenses incurred hereunder or on behalf of the Borrower, subject to
the availability of funds pursuant to Section 2.04; provided that, to the extent
funds are not so available on any Payment Date to reimburse such expenses
incurred during the immediately ended Remittance Period, such reimbursement
amount shall be deferred and payable on the next Payment Date on which funds are
available therefor pursuant to Section 2.04 and such deferred reimbursement
amount shall bear interest beginning on the Payment Date immediately following
the Remittance Period in which such expenses were incurred until paid at an
annual rate equal to the LIBOR Yield Rate.  For the avoidance of doubt, the
Servicer shall remain liable for, and shall pay in accordance with the terms
hereof, all expenses payable by it as set forth in this Section 6.07 or
otherwise under this Agreement, notwithstanding any failure of the Servicer to
be reimbursed on any Payment Date due to the insufficiency of funds. Following
realization of the Collateral Portfolio and distribution of proceeds in the
manner provided in Section 2.04, any claims of the Servicer against the Borrower
in respect of any deferred reimbursement amount or otherwise shall be
extinguished and shall not thereafter revive.

 

SECTION 6.08              Reports to the Administrative Agent; Account
Statements; Servicing Information.

 

(a)                                 Notice of Borrowing or Conversion. Not later
than 1:00 p.m. on the (x) first Business Day or (y) third Business Day, as
applicable before (i) the Advance Date or LIBOR Conversion Date, as applicable,
for a LIBOR Advance, (ii) the Base Rate Conversion Date for a Base Rate Advance
and (iii) each reduction of Advances Outstanding pursuant to Section 2.18 and
not later than 1:00 p.m. on the first Business Day before the Advance Date for
an Advance pursuant to Section 2.02(b) that is a Base Rate Advance or a One Day
Advance, the Borrower (or the Servicer on its behalf) will provide a Notice of
Borrowing, a Conversion Notice or a Notice of Reduction, as applicable, and a
Borrowing Base Certificate, each updated as of such date, to the Administrative
Agent (with a copy to the Collateral Agent).

 

(b)                                 Servicing Report.  (i) Within five
(5) Business Days after the end of each calendar month, the Servicer will
provide to the Borrower, the Administrative Agent and the Collateral Agent a
monthly statement including the following information, as of the last Business
Day of the preceding calendar month, (A) the current list of Obligors and the
Outstanding Balance of each Loan Asset with respect to each such Obligor,
(B) the current rating(s) of the Loan Assets by Moody’s or S&P, or both, if
applicable, (C) a list of all Defaulted Loan Assets, (D) an accounting of
collections with respect to the Loan Assets and the cash balance on deposit

 

117

--------------------------------------------------------------------------------


 

in the Collection Account, (E) the aggregate Outstanding Balance of all Loan
Assets as of such day, (F) the Advances Outstanding as of such day and (G) the
difference between the aggregate Outstanding Balance and the Advances
Outstanding as of such day and (ii) on each Reporting Date, the Servicer will
provide to the Borrower, the Administrative Agent and the Collateral Agent, a
monthly statement including (A) a Borrowing Base Certificate calculated as of
the most recent Determination Date, (B) a summary prepared with respect to each
Obligor and with respect to each Loan Asset for such Obligor prepared as of the
most recent Determination Date that will be required to set forth (x) updated on
a quarterly basis, covenant compliance for each such Loan Asset for the most
recently ended relevant test period for such Loan Asset in the related Loan
Agreement based on information received by the Servicer, (y) whether or not each
such Loan Asset shall have become subject to a material amendment, restatement,
supplement, waiver or other modification and whether such amendment,
restatement, supplement, waiver or other modification is a Material Modification
and (z) the Fair Market Value and/or (if applicable) the purchase price of each
such Loan Asset paid by the Servicer, (C) all scheduled and unscheduled
repayments with respect to any Loan Assets during the related calendar month and
(D) amounts to be remitted pursuant to Section 2.04 to the applicable parties
(which shall include any applicable wiring instructions of the parties receiving
payment) (such monthly statement set forth in this clause (ii), a “Servicing
Report”), with respect to the related calendar month signed by a Responsible
Officer of the Servicer and the Borrower and substantially in the form of
Exhibit J.

 

(c)                                  Servicer’s Certificate.  Together with each
Servicing Report, the Servicer shall submit to the Administrative Agent and the
Collateral Agent a certificate substantially in the form of Exhibit K (a
“Servicer’s Certificate”), signed by a Responsible Officer of the Servicer,
which shall include a certification by such Responsible Officer that no Event of
Default or Unmatured Event of Default has occurred and, in the event that an
Event of Default or Unmatured Event of Default has occurred, shall set forth the
details of such event and the action that the Servicer proposes to take with
respect thereto.

 

(d)                                 Financial Statements.  The Servicer will
submit to the Administrative Agent and the Collateral Agent, (i) within 45 days
after the end of each of its fiscal quarters (excluding the fiscal quarter
ending on the date specified in clause (ii)), commencing March 31, 2012,
consolidated unaudited financial statements of the Servicer for the most recent
fiscal quarter, and (ii) within 90 days after the end of each fiscal year,
commencing with the fiscal year ended December 31, 2011, consolidated audited
financial statements of the Servicer, audited by a firm of nationally recognized
independent public accountants, as of the end of such fiscal year.  The Servicer
shall be deemed to have satisfied the requirements of this Section 6.08(d) if
the reports, documents and information of the types otherwise so required are
publicly available when required to be filed on EDGAR at the www.sec.gov website
or any successor service provided by the Securities and Exchange Commission.

 

(e)                                  Tax Returns.  Upon demand of the
Administrative Agent, the Servicer shall deliver promptly to the Administrative
Agent and the Collateral Agent true, correct and complete copies of all federal,
state and local Tax returns and reports filed by the Borrower, the Transferor
and the Servicer, or in which the Borrower, the Transferor or Servicer was
included on a consolidated or combined basis (excluding sales, use and similar
Taxes).

 

118

--------------------------------------------------------------------------------


 

(f)                                   Obligor Financial Statements; Valuation
Reports; Other Reports.  The Servicer will deliver to the Administrative Agent
and the Collateral Agent, with respect to each Obligor, (i) to the extent
received by the Borrower and/or the Servicer pursuant to the Loan Agreement, the
complete financial reporting package with respect to such Obligor and with
respect to each Loan Asset for such Obligor (including any covenant compliance
certificates with respect to such Obligor and with respect to each Loan Asset
for such Obligor) provided to the Borrower and/or the Servicer either monthly or
quarterly, as the case may be, by such Obligor, which delivery shall be made
within 10 days after Servicer’s or Borrower’s receipt thereof, (ii) a quarterly
update to the “tear sheet” prepared by the Servicer with respect to such Obligor
and with respect to each Loan Asset for such Obligor, which delivery shall be
made within 45 days (or such longer period as specified in the Loan Agreement)
after the end of each such Obligor’s fiscal quarters (excluding the last fiscal
quarter of each such Obligor’s fiscal year) and within 90 days (or such longer
period as specified in the Loan Agreement) after the end of each such Obligor’s
fiscal year.  The Servicer will promptly deliver to the Administrative Agent,
upon reasonable request and to the extent received by the Borrower and/or the
Servicer, all other documents and information required to be delivered by the
Obligors to the Borrower with respect to any Loan Asset included in the
Collateral Portfolio.

 

(g)                                  Amendments to Loan Assets.  The Servicer
will deliver to the Administrative Agent and the Collateral Custodian a copy of
any material amendment, restatement, supplement, waiver or other modification to
the Loan Agreement of any Loan Asset (along with any internal documents prepared
by the Servicer and provided to its investment committee in connection with such
amendment, restatement, supplement, waiver or other modification) within 10
Business Days of the effectiveness of such amendment, restatement, supplement,
waiver or other modification.

 

(h)                                 Website Access to Information. 
Notwithstanding anything to the contrary contained herein, information required
to be delivered or submitted to any Secured Party pursuant to
Section 5.03(i) and this Article VI shall be deemed to have been delivered on
the date on which such information is posted on an IntraLinks (or other
replacement) website to which the Administrative Agent has access.

 

SECTION 6.09              Annual Statement as to Compliance.  The Servicer will
provide to the Administrative Agent and the Collateral Agent within 90 days
following the end of each fiscal year of the Servicer, commencing with the
fiscal year ending on December 31, 2012, a fiscal report signed by a Responsible
Officer of the Servicer certifying that (a) a review of the activities of the
Servicer, and the Servicer’s performance pursuant to this Agreement, for the
fiscal period ending on the last day of such fiscal year has been made under
such Person’s supervision and (b) the Servicer has performed or has caused to be
performed in all material respects all of its obligations under this Agreement
throughout such year and no Servicer Termination Event has occurred.

 

SECTION 6.10              Annual Independent Public Accountant’s Servicing
Reports.  The Servicer will cause a firm of nationally recognized independent
public accountants (who may also render other services to the Servicer) to
furnish to the Administrative Agent and the Collateral Agent within 90 days
following the end of each fiscal year of the Servicer, commencing with the
fiscal year ending on December 31, 2012, a report covering such fiscal

 

119

--------------------------------------------------------------------------------


 

year to the effect that such accountants (i) have applied certain agreed-upon
procedures (a copy of which procedures are attached hereto as Schedule IV, it
being understood that the Servicer and the Administrative Agent will provide an
updated Schedule IV reflecting any further amendments to such Schedule IV prior
to the issuance of the first such agreed-upon procedures report, a copy of which
shall replace the then existing Schedule IV) to certain documents and records
relating to the Collateral Portfolio under any Transaction Document, (ii) have
compared the information contained in the Servicing Reports and the Servicer’s
Certificates delivered during the period covered by such report with such
documents and records and (iii) have concluded that no matters came to the
attention of such accountants that caused them to believe that such servicing
was not conducted in compliance with this Article VI, except for such exceptions
as such accountants shall believe to be immaterial and such other exceptions as
shall be set forth in such statement.

 

SECTION 6.11              The Servicer Not to Resign.  The Servicer shall not
resign from the obligations and duties hereby imposed on it except upon the
Servicer’s determination that (i) the performance of its duties hereunder is or
becomes impermissible under Applicable Law and (ii) there is no reasonable
action that the Servicer could take to make the performance of its duties
hereunder permissible under Applicable Law.  Any such determination permitting
the resignation of the Servicer shall be evidenced as to clause (i) above by an
Opinion of Counsel to such effect delivered to the Administrative Agent.  No
such resignation shall become effective until a Replacement Servicer shall have
assumed the responsibilities and obligations of the Servicer in accordance with
Section 6.02.

 

SECTION 6.12              Required Sale Date.  Notwithstanding any restrictions
or any other provisions to the contrary herein or in any other Transaction
Document, the Borrower shall divest itself of all Required Sale Assets on or
prior to the Required Sale Date.  For the avoidance of doubt, the Borrower’s
divestment of the Required Sale Assets shall not be included in determining the
Borrower’s compliance with Section 2.07 of this Agreement.

 

ARTICLE VII.

 

EVENTS OF DEFAULT

 

SECTION 7.01              Events of Default.  If any of the following events
(each, an “Event of Default”) shall occur:

 

(a)                                 (i) the Borrower shall enter into one or
more agreements for borrowed money other than this Agreement or without the
consent of the Administrative Agent or (ii) the Servicer or the Transferor
defaults in making any payment required to be made under one or more agreements
for borrowed money to which it is a party in an aggregate principal amount in
excess of $75,000,000 and any such failure continues unremedied for two Business
Days and such default is not cured within the applicable cure period, if any,
provided for under such agreement; or

 

(b)                                 any failure on the part of the Borrower or
the Transferor duly to observe or perform in any material respect any other
covenants or agreements of the Borrower or the Transferor set forth in this
Agreement or the other Transaction Documents to which the

 

120

--------------------------------------------------------------------------------


 

Borrower or the Transferor is a party and the same continues unremedied for a
period of 30 days (if such failure can be remedied) after the earlier to occur
of (i) the date on which written notice of such failure requiring the same to be
remedied shall have been given to the Borrower or the Transferor by the
Administrative Agent, the Lender or the Collateral Agent and (ii) the date on
which the Borrower or the Transferor acquires knowledge thereof; or

 

(c)                                  the occurrence of a Bankruptcy Event
relating to the Transferor or the Borrower; or

 

(d)                                 the occurrence of a Servicer Termination
Event (subject to the applicable cure periods set forth in the definition of
“Servicer Termination Event”); or

 

(e)                                  (1) the rendering of one or more final
judgments, decrees or orders by a court or arbitrator of competent jurisdiction
for the payment of money in excess individually or in the aggregate of
$75,000,000, (in the case of the Transferor), or $1,000,000 (in the case of
Borrower) (excluding, in each case, any amounts covered by insurance), and the
continuance of such judgment, decree or order unsatisfied and in effect for any
period of more than 60 consecutive days after the later of (i) the date on which
the right to appeal thereof has expired if no such appeal has commenced, or
(ii) the date on which all rights to appeal have been extinguished, without such
judgment, decree or order being vacated, stayed or discharged during such 60 day
period or (2) the Transferor or the Borrower shall have made payments of amounts
in excess of $75,000,000 (in the case of the Transferor) or $1,000,000 (in the
case of the Borrower), in the settlement of any litigation, claim or dispute
(excluding, in each case, any amounts covered by insurance); or

 

(f)                                   the Borrower either shall cease to be an
Affiliate of the Transferor or shall fail to qualify as a bankruptcy-remote
entity based upon customary criteria such that reputable counsel could no longer
render a substantive nonconsolidation opinion with respect thereto; or

 

(g)                                  (1)                                 any
Transaction Document, or any Lien or security interest granted thereunder, shall
(except in accordance with its terms), in whole or in part, terminate, cease to
be effective or cease to be the legally valid, binding and enforceable
obligation of the Borrower, the Transferor or the Servicer,

 

(2)                                 (A) the Borrower, the Transferor or the
Servicer shall, directly or indirectly, contest in any manner the effectiveness,
validity, binding nature or enforceability of any Transaction Document or any
Lien or security interest thereunder or (B) there shall be a contest in any
manner of the effectiveness, validity, binding nature or enforceability of any
Transaction Document or of any Lien or security interest thereunder by any other
party (other than the Administrative Agent, the Collateral Agent or the Lender)
which has a substantial likelihood of causing a Material Adverse Effect, as
determined by the Administrative Agent, in its reasonable discretion;

 

(3)                                 any security interest securing any
obligation under any Transaction Document shall, in whole or in part, cease to
be a first priority perfected security interest (subject to Permitted Liens)
except as otherwise expressly permitted to be released in accordance with the
applicable Transaction Document; or

 

121

--------------------------------------------------------------------------------


 

(h)                                 the Advances Outstanding on any day exceeds
the Borrowing Base and has not been remedied in accordance with Section 2.06; or

 

(i)                                     failure on the part of the Borrower, the
Transferor or the Servicer to make any payment or deposit (including, without
limitation, with respect to bifurcation and remittance of Interest Collections
and Principal Collections or any other payment or deposit required to be made by
the terms of the Transaction Documents, including, without limitation, to any
Secured Party, Affected Party or Indemnified Party) required by the terms of any
Transaction Document (other than Section 2.06) on the day such payment or
deposit is required to be made and the same continues unremedied for two
Business Days; or

 

(j)                                    the Borrower shall become required to
register as an “investment company” within the meaning of the 1940 Act or the
arrangements contemplated by the Transaction Documents shall require
registration as an “investment company” within the meaning of the 1940 Act; or

 

(k)                                 the Internal Revenue Service shall file
notice of a Lien pursuant to Section 6323 of the Code with regard to any assets
of the Borrower or the Transferor and such Lien shall not have been released
within five Business Days, or the Pension Benefit Guaranty Corporation shall
file notice of a lien pursuant to Section 4068 of ERISA with regard to any of
the assets of the Borrower or the Transferor and such lien shall not have been
released within five Business Days; or

 

(l)                                     any Change of Control shall occur; or

 

(m)                             any representation, warranty or certification
made by the Borrower or the Transferor in any Transaction Document or in any
document delivered pursuant to any Transaction Document shall prove to have been
incorrect when made, which has a Material Adverse Effect, on the Secured Parties
and continues to be unremedied for a period of 30 days after the earlier to
occur of (i) the date on which written notice of such incorrectness requiring
the same to be remedied shall have been given to the Borrower or the Transferor
by the Administrative Agent, the Lender or the Collateral Agent and (ii) the
date on which a Responsible Officer of the Borrower or the Transferor acquires
knowledge thereof; or

 

(n)                                 failure to pay, on the Facility Maturity
Date, the outstanding principal of all Advances Outstanding, if any, and all
Yield and all Fees accrued and unpaid thereon together with all other
Obligations, including, but not limited to, any Make-Whole Premium; or

 

(o)                                 (i) failure of the Borrower to maintain at
least one Independent Director, which failure is not cured within ten Business
Days, (ii) the removal of any Independent Director of the Borrower without
“cause” (as such term is defined in the organizational document of the Borrower)
or without giving prior written notice to the Administrative Agent, each as
required in the organizational documents of the Borrower or (iii) an Independent
Director of the Borrower which is not provided by Puglisi & Associates or a
nationally recognized service reasonably acceptable to the Administrative Agent
shall be appointed without the consent of the Administrative Agent; or

 

122

--------------------------------------------------------------------------------


 

(p)                                 the Borrower ceases to have a valid,
perfected ownership interest in all of the Collateral Portfolio; or

 

(q)                                 the Transferor shall have failed to transfer
to the Borrower the applicable Loan Assets and the related Portfolio Assets on
or prior to an Advance Date (provided that the Lender shall have funded the
related Advance) unless the related Advance is repaid in full with accrued and
unpaid Yield thereon within five Business Days; or

 

(r)                                    either the Borrower or the Transferor
makes any assignment or attempted assignment of their respective rights or
obligations under this Agreement or any other Transaction Document without first
obtaining the specific written consent of the Lender and the Administrative
Agent, which consent may be withheld by the Lender or the Administrative Agent
in the exercise of its sole and absolute discretion;

 

then, by notice to the Borrower, (x) so long as the Administrative Agent is
SMBC, the Administrative Agent may, and (y) whether or not the Administrative
Agent is SMBC, the Administrative Agent at the direction of the Required Lenders
shall, declare the Facility Maturity Date to have occurred; provided that, in
the case of any event described in Section 7.01(c) above, the Facility Maturity
Date shall be deemed to have occurred automatically upon the occurrence of such
event. Upon any such declaration or automatic occurrence, (i) the Borrower shall
cease purchasing Loan Assets from the Transferor under the Purchase and Sale
Agreement, (ii)(x) so long as the Administrative Agent is SMBC, the
Administrative Agent may, and (y) whether or not the Administrative Agent is
SMBC, the Administrative Agent at the direction of the Required Lenders shall,
declare the Advances Outstanding to be immediately due and payable in full
(without presentment, demand, protest or notice of any kind all of which are
hereby waived by the Borrower) and any other Obligations to be immediately due
and payable, and (iii) all proceeds and distributions in respect of the
Portfolio Assets shall be distributed by the Bank (at the direction of the
Collateral Agent or the Administrative Agent) as described in
Section 2.04(d) (provided that the Borrower shall in any event remain liable to
pay such Advances Outstanding and all such amounts and Obligations immediately
in accordance with Section 2.04(f) hereof). In addition, upon any such
declaration or upon any such automatic occurrence, the Collateral Agent, on
behalf of the Secured Parties and at the direction of the Administrative Agent,
shall have, in addition to all other rights and remedies under this Agreement or
otherwise, all other rights and remedies provided under the UCC of the
applicable jurisdiction and other Applicable Law, which rights shall be
cumulative. Without limiting any obligation of the Servicer hereunder, the
Borrower confirms and agrees that the Collateral Agent, on behalf of the Secured
Parties and at the direction of the Administrative Agent (or any designee
thereof, including without limitation the Servicer), following an Event of
Default, shall, at its option, have the sole right to enforce the Borrower’s
rights and remedies under each Assigned Document, but without any obligation on
the part of the Administrative Agent, the Lender or any of their respective
Affiliates to perform any of the obligations of the Borrower under any such
Assigned Document. If any Event of Default shall have occurred, the LIBOR Yield
Rate, the One Day Advance LIBOR Yield Rate and Base Rate Yield Rate shall be
increased pursuant to the increase set forth in the definition of “Applicable
Spread”, effective as of the date of the occurrence of such Event of Default,
and shall apply after the occurrence of such Event of Default.

 

123

--------------------------------------------------------------------------------


 

SECTION 7.02              Additional Remedies of the Administrative Agent.

 

(a)                                 If, (i) upon the Administrative Agent’s
declaration that the Advances Outstanding hereunder are immediately due and
payable pursuant to Section 7.01 upon the occurrence of an Event of Default, or
(ii) on the Facility Maturity Date (other than a Facility Maturity Date
occurring pursuant to clause (d) of the definition thereof prior to an Event of
Default), the aggregate outstanding principal amount of the Advances
Outstanding, all accrued and unpaid Fees and Yield and any other Obligations are
not immediately paid in full, then the Collateral Agent (acting as directed by
the Administrative Agent) or the Administrative Agent, in addition to all other
rights specified hereunder, shall have the right, in its own name and as agent
for the Lender, to immediately sell (at the Servicer’s expense) in a
commercially reasonable manner, in a recognized market (if one exists) at such
price or prices as the Administrative Agent may reasonably deem satisfactory,
any or all of the Collateral Portfolio and apply the proceeds thereof to the
Obligations.

 

(b)                                 The parties recognize that it may not be
possible to sell all of the Collateral Portfolio on a particular Business Day,
or in a transaction with the same purchaser, or in the same manner because the
market for the assets constituting the Collateral Portfolio may not be liquid.
Accordingly, the Administrative Agent may elect, in its sole discretion, the
time and manner of liquidating any of the Collateral Portfolio, and nothing
contained herein shall obligate the Administrative Agent to liquidate any of the
Collateral Portfolio on the date the Administrative Agent declares the Advances
Outstanding hereunder to be immediately due and payable pursuant to Section 7.01
or to liquidate all of the Collateral Portfolio in the same manner or on the
same Business Day.

 

(c)                                  If the Collateral Agent (acting as directed
by the Administrative Agent) or the Administrative Agent proposes to sell the
Collateral Portfolio or any part thereof in one or more parcels at a public or
private sale, at the request of the Collateral Agent or the Administrative
Agent, as applicable, the Borrower and the Servicer shall make available to
(i) the Administrative Agent, on a timely basis, all information (including any
information that the Borrower and the Servicer is required by law or contract to
keep confidential to the extent such information can be provided without
violation of such laws or contracts, including through entering into any
confidentiality agreements in forms acceptable to the Collateral Agent or the
Administrative Agent, as applicable, to the extent required to prevent violation
of such laws or contracts) relating to the Collateral Portfolio subject to sale,
including without limitation copies of any disclosure documents, contracts,
financial statements of the applicable Obligors, covenant certificates and any
other materials requested by the Administrative Agent, and (ii) each prospective
bidder, on a timely basis, all reasonable information relating to the Collateral
Portfolio subject to sale, including without limitation copies of any disclosure
documents, contracts, financial statements of the applicable Obligors, covenant
certificates and any other materials reasonably requested by each such bidder;
provided that with respect to this clause (ii), neither the Borrower nor the
Servicer shall be required to disclose to each such bidder any information which
it is required by law or contract to keep confidential.

 

(d)                                 Each of the Borrower and the Servicer
agrees, to the full extent that it may lawfully so agree, that neither it nor
anyone claiming through or under it will set up, claim or seek to take advantage
of any appraisement, valuation, stay, extension or redemption law now or
hereafter in force in any locality where any Collateral Portfolio may be
situated in order to prevent, hinder or delay the enforcement or foreclosure of
this Agreement, or the absolute sale of

 

124

--------------------------------------------------------------------------------


 

any of the Collateral Portfolio or any part thereof, or the final and absolute
putting into possession thereof, immediately after such sale, of the purchasers
thereof, and each of the Borrower and the Servicer, for itself and all who may
at any time claim through or under it, hereby waives, to the full extent that it
may be lawful so to do, the benefit of all such laws, and any and all right to
have any of the properties or assets constituting the Collateral Portfolio
marshaled upon any such sale, and agrees that the Collateral Agent, or the
Administrative Agent on its behalf, or any court having jurisdiction to
foreclose the security interests granted pursuant to this Agreement may sell the
Collateral Portfolio as an entirety or in such parcels as the Collateral Agent
(acting at the direction of the Administrative Agent) or such court may
determine.

 

(e)                                  Any amounts received from any sale or
liquidation of the Collateral Portfolio pursuant to this Section 7.02 in excess
of the Obligations will be applied by the Bank (as directed by the Collateral
Agent or the Administrative Agent) in accordance with the provisions of
Section 2.04(d), or as a court of competent jurisdiction may otherwise direct.

 

(f)                                   The Administrative Agent and the Lender
shall have, in addition to all the rights and remedies provided herein and
provided by applicable federal, state, foreign, and local laws (including
without limitation the rights and remedies of a secured party under the UCC of
any applicable state, to the extent that the UCC is applicable, and the right to
offset any mutual debt and claim), all rights and remedies available to the
Lender at law, in equity or under any other agreement between the Lender and the
Borrower.

 

(g)                                  Except as otherwise expressly provided in
this Agreement, no remedy provided for by this Agreement shall be exclusive of
any other remedy, each and every remedy shall be cumulative and in addition to
any other remedy, and no delay or omission to exercise any right or remedy shall
impair any such right or remedy or shall be deemed to be a waiver of any Event
of Default.

 

(h)                                 Each of the Borrower and the Servicer hereby
irrevocably appoints each of the Collateral Agent and the Administrative Agent
its true and lawful attorney (with full power of substitution) in its name,
place and stead and at its expense, in connection with the enforcement of the
rights and remedies, as provided for in this Agreement, including without
limitation the following powers:  (a) to give any necessary receipts or
acquittance for amounts collected or received hereunder, (b) to make all
necessary transfers of the Collateral Portfolio in connection with any such sale
or other disposition made pursuant hereto, (c) to execute and deliver for value
all necessary or appropriate bills of sale, assignments and other instruments in
connection with any such sale or other disposition, the Borrower and the
Servicer hereby ratifying and confirming all that such attorney (or any
substitute) shall lawfully do hereunder and pursuant hereto, and (d) to sign any
agreements, orders or other documents in connection with or pursuant to any
Transaction Document. Nevertheless, if so requested by the Collateral Agent or
the Administrative Agent, the Borrower shall ratify and confirm any such sale or
other disposition by executing and delivering to the Collateral Agent or the
Administrative Agent all proper bills of sale, assignments, releases and other
instruments as may be designated in any such request; provided that, for the
avoidance of doubt, no right under any power of attorney furnished under this
Section 7.02(h) may be exercised until after the occurrence of an Event of
Default.

 

125

--------------------------------------------------------------------------------


 

(i)                                     (1)                                 If
the Collateral Agent (acting as directed by the Administrative Agent) or the
Administrative Agent elects to sell the Collateral Portfolio in whole, but not
in part, at a public or private sale, the Borrower may exercise its right of
first refusal to repurchase the Collateral Portfolio, in whole but not in part,
prior to such sale at a purchase price that is not less than the amount of the
Obligations as of the date of such proposed sale.  The Borrower’s right of first
refusal shall terminate not later than 4:00 p.m. on the second Business Day
following the Business Day on which the Borrower receives notice of the
Collateral Agent’s or the Administrative Agent’s election to sell such
Collateral Portfolio, such notice to attach a copy of the winning Eligible Bid
received by the Collateral Agent or the Administrative Agent in respect of such
Collateral Portfolio (other than any such Eligible Bid that the Collateral Agent
or the Administrative Agent is required by law to keep confidential).

 

(2)                                 If the Collateral Agent (acting as directed
by the Administrative Agent) or the Administrative Agent elects to sell less
than all of the Collateral Portfolio in one or more parcels at a public or
private sale, the Borrower may exercise its right of first refusal to repurchase
such portion of the Collateral Portfolio prior to such sale at a purchase price
of not less than the highest Eligible Bid received in respect of such portion of
the Collateral Portfolio as of the date of such proposed sale, as notified by
the Collateral Agent or the Administrative Agent to the Borrower; provided that
the Administrative Agent may direct the Collateral Agent to cancel such sale and
the Borrower shall not be permitted to acquire any such portion of the
Collateral Portfolio in accordance with the foregoing to the extent SMBC (so
long as SMBC is the Administrative Agent, Collateral Agent, the Lender or the
Replacement Servicer), in its sole discretion, determines that such highest
Eligible Bid is not satisfactory in any respect; provided further that, in any
subsequent sale of such portion of the Collateral Portfolio, the Borrower may
exercise its right of first refusal to repurchase such portion of the Collateral
Portfolio pursuant to this Section 7.02(i).  The Borrower’s right of first
refusal shall terminate not later than 4:00 p.m. on the Business Day on which
the Borrower receives notice of the Collateral Agent’s or the Administrative
Agent’s election to sell such portion of the Collateral Portfolio, such notice
to attach a copy of the winning Eligible Bid received by the Collateral Agent or
the Administrative Agent in respect of such Collateral Portfolio (other than any
such Eligible Bid that the Collateral Agent or the Administrative Agent is
required by law to keep confidential), if such notice is delivered by 12:00 noon
on such Business Day; provided that, if such notice is delivered after 12:00
noon on the Business Day on which the Borrower receives such notice, or if the
highest Eligible Bid received in respect of such portion of the Collateral
Portfolio is greater than $25,000,000, the Borrower’s right of first refusal
shall terminate not later than 12:00 noon on the following Business Day.

 

(3)                                 If the Borrower elects not to exercise its
right of first refusal as provided in clauses (1) or (2) above, the Collateral
Agent (acting as directed by the Administrative Agent) or the Administrative
Agent shall sell such Collateral Portfolio or portion thereof for a purchase
price equal to the highest of the Eligible Bids then received provided that SMBC
(so long as SMBC is the Administrative Agent, Collateral Agent, the Lender or
the Replacement Servicer) may direct the Collateral Agent to cancel such sale to
the extent SMBC (so long as SMBC is the Administrative Agent, Collateral

 

126

--------------------------------------------------------------------------------


 

Agent, the Lender or the Replacement Servicer), in its sole discretion,
determines that such highest Eligible Bid is not satisfactory in any respect. 
For the avoidance of doubt, any determination of the highest Eligible Bid shall
only consider bids for the same parcels of the Collateral Portfolio.

 

(4)                                 It is understood that the Borrower may
submit its bid for the Collateral Portfolio or any portion thereof as a combined
bid with the bids of other members of a group of bidders, and shall have the
right to find bidders to bid on the Collateral Portfolio or any portion thereof.

 

(5)                                 It is understood that the Borrower’s right
of first refusal shall apply to each proposed sale of the same parcel of the
Collateral Portfolio.

 

ARTICLE VIII.

 

INDEMNIFICATION

 

SECTION 8.01              Indemnities by the Borrower.

 

(a)                                 Without limiting any other rights which the
Affected Parties, the Secured Parties, the Administrative Agent, the Lender, the
Collateral Agent, the Bank, the Collateral Custodian or any of their respective
Affiliates may have hereunder or under Applicable Law, the Borrower hereby
agrees to indemnify the Affected Parties, the Secured Parties, the
Administrative Agent, the Lender, the Collateral Agent, the Bank, the Collateral
Custodian and each of their respective Affiliates, assigns, officers, directors,
employees and agents (each, an “Indemnified Party” for purposes of this
Article VIII) from and against any and all damages, losses, claims, liabilities
and related costs and expenses, including reasonable attorneys’ fees and
disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”), awarded against or actually incurred by such Indemnified
Party arising out of or as a result of this Agreement or in respect of any of
the Collateral Portfolio, excluding, however, Indemnified Amounts to the extent
resulting solely from (x) gross negligence, bad faith or willful misconduct on
the part of an Indemnified Party or (y) the uncollectability of any Loan Asset
due to the Obligor’s failure to pay any amounts due under the applicable Loan
Agreement in accordance with its terms. Without limiting the foregoing, the
Borrower shall indemnify each Indemnified Party for Indemnified Amounts relating
to or resulting from any of the following (to the extent not resulting from the
conditions set forth in (x) or (y) above):

 

(i)                                     any Loan Asset treated as or represented
by the Borrower to be an Eligible Loan Asset which is not at the applicable time
an Eligible Loan Asset, or the purchase by any party or origination of any Loan
Asset which violates Applicable Law;

 

(ii)                                  the reliance on any representation or
warranty made or deemed made by the Borrower, the Servicer (if Ares or one of
its Affiliates is the Servicer) or any of their respective officers under or in
connection with this Agreement or any Transaction Document, which shall have
been false or incorrect in any material respect when made or deemed made or
delivered;

 

127

--------------------------------------------------------------------------------


 

(iii)                               the failure by the Borrower or the Servicer
(if Ares or one of its Affiliates is the Servicer) to comply with any material
term, provision or covenant contained in this Agreement or any agreement
executed in connection with this Agreement, or with any Applicable Law with
respect to any item of Collateral Portfolio, or the nonconformity of any item of
Collateral Portfolio with any such Applicable Law;

 

(iv)                              the failure to vest and maintain vested in the
Collateral Agent, for the benefit of the Secured Parties, a first priority
perfected security interest in the Collateral Portfolio, free and clear of any
Lien other than Permitted Liens, whether existing at the time of the related
Advance or at any time thereafter;

 

(v)                                 on each Business Day prior to the Collection
Date, the occurrence of a Borrowing Base Deficiency and the same continues
unremedied for five Business Days;

 

(vi)                              the failure to file, or any delay in filing,
UCC financing statements, continuation statements or other similar instruments
or documents under the UCC of any applicable jurisdiction or other Applicable
Law with respect to any Loan Assets included in the Collateral Portfolio or the
other Portfolio Assets related thereto, whether at the time of any Advance or at
any subsequent time;

 

(vii)                           any dispute, claim, offset or defense (other
than the discharge in bankruptcy of an Obligor) to the payment of any Loan Asset
included in the Collateral Portfolio (including, without limitation, a defense
based on such Loan Asset (or the Loan Agreement evidencing such Loan Asset) not
being a legal, valid and binding obligation of such Obligor enforceable against
it in accordance with its terms), or any other claim resulting from the sale of
the merchandise or services related to such Collateral Portfolio or the
furnishing or failure to furnish such merchandise or services;

 

(viii)                        any failure of the Borrower or the Servicer (if
Ares or one of its Affiliates is the Servicer) to perform its duties or
obligations in accordance with the provisions of the Transaction Documents to
which it is a party or any failure by the Borrower or any Affiliate thereof to
perform its respective duties in respect of any Collateral Portfolio;

 

(ix)                              any inability to obtain any judgment in, or
utilize the court or other adjudication system of, any state in which an Obligor
may be located as a result of the failure of the Borrower or the Transferor to
qualify to do business or file any notice or business activity report or any
similar report;

 

(x)                                 any action taken by the Borrower or the
Servicer in the enforcement or collection of the Collateral Portfolio, which
results in any claim, suit or action of any kind pertaining to the Collateral
Portfolio or which reduces or impairs the rights of the Administrative Agent or
the Lender with respect to any Loan Asset or the value of any such Loan Asset;

 

128

--------------------------------------------------------------------------------


 

(xi)                              any products liability claim or personal
injury or property damage suit or other similar or related claim or action of
whatever sort arising out of or in connection with the Underlying Collateral or
services that are the subject of any Collateral Portfolio;

 

(xii)                           any claim, suit or action of any kind arising
out of or in connection with Environmental Laws, including without limitation
any vicarious liability;

 

(xiii)                        the failure by the Borrower to pay when due any
Taxes for which the Borrower is liable, including, without limitation, sales,
excise or personal property Taxes payable in connection with the Collateral
Portfolio;

 

(xiv)                       any repayment by the Administrative Agent, the
Lender or a Secured Party of any amount previously distributed in payment of
Advances or payment of Yield or Fees or any other amount due hereunder, in each
case which amount the Administrative Agent, the Lender or a Secured Party
believes in good faith is required to be repaid;

 

(xv)                          the commingling by the Borrower or the Servicer of
payments and collections required to be remitted to the Collection Account or
the Unfunded Exposure Account with other funds;

 

(xvi)                       any investigation, litigation or proceeding related
to this Agreement (or the Transaction Documents), or the use of proceeds of
Advances or the Collateral Portfolio, or the administration of the Loan Assets
by the Borrower or the Servicer (unless such administration is carried out by
SMBC or any of its Affiliates in the capacity of the Replacement Servicer or any
other Replacement Servicer, if applicable);

 

(xvii)                    any failure by the Borrower to give reasonably
equivalent value to the Transferor in consideration for the transfer by the
Transferor to the Borrower of any item of Collateral Portfolio or any attempt by
any Person to void or otherwise avoid any such transfer under any statutory
provision or common law or equitable action, including without limitation any
provision of the Bankruptcy Code;

 

(xviii)                 the use of the proceeds of any Advance in a manner other
than as provided in this Agreement and the Transaction Documents; and/or

 

(xix)                       any failure of the Borrower, the Servicer or any of
their respective agents or representatives to remit to the Collection Account
within two Business Days of receipt, payments and collections with respect to
the Collateral Portfolio remitted to the Borrower, the Servicer or any such
agent or representative (other than such a failure on the part of SMBC or any of
its Affiliates in the capacity of the Replacement Servicer or any other
Replacement Servicer, if applicable).

 

129

--------------------------------------------------------------------------------


 

(b)                                 Any amounts subject to the indemnification
provisions of this Section 8.01 shall be paid by the Borrower to the
Administrative Agent on behalf of the applicable Indemnified Party within five
Business Days following receipt by the Borrower of the Administrative Agent’s
written demand therefor on behalf of the applicable Indemnified Party (and the
Administrative Agent shall pay such amounts to the applicable Indemnified Party
promptly after the receipt by the Administrative Agent of such amounts). The
Administrative Agent, on behalf of any Indemnified Party making a request for
indemnification under this Section 8.01, shall submit to the Borrower a
certificate setting forth in reasonable detail the basis for and the
computations of the Indemnified Amounts with respect to which such
indemnification is requested, which certificate shall be conclusive absent
demonstrable error.

 

(c)                                  If for any reason the indemnification
provided above in this Section 8.01 is unavailable to the Indemnified Party or
is insufficient to hold an Indemnified Party harmless in respect of any losses,
claims, damages or liabilities, then the Borrower shall contribute to the amount
paid or payable by such Indemnified Party as a result of such losses, claims,
damages or liabilities in such proportion as is appropriate to reflect not only
the relative benefits received by such Indemnified Party on the one hand and the
Borrower on the other hand but also the relative fault of such Indemnified Party
as well as any other relevant equitable considerations.

 

(d)                                 If the Borrower has made any payments in
respect of Indemnified Amounts to the Administrative Agent on behalf of an
Indemnified Party pursuant to this Section 8.01 and such Indemnified Party
thereafter collects any of such amounts from others, such Indemnified Party will
promptly repay such amounts collected to the Borrower in an amount equal to the
amount it has collected from others in respect of such Indemnified Amounts,
without interest.

 

(e)                                  The obligations of the Borrower under this
Section 8.01 shall survive the resignation or removal of the Administrative
Agent, the Lender, the Servicer, the Collateral Agent or the Collateral
Custodian and the termination of this Agreement.

 

SECTION 8.02              Indemnities by Servicer.

 

(a)                                 Without limiting any other rights which any
Indemnified Party may have hereunder or under Applicable Law, the Servicer
hereby agrees to indemnify each Indemnified Party from and against any and all
Indemnified Amounts, awarded against or incurred by any Indemnified Party as a
consequence of any of the following, excluding, however, Indemnified Amounts to
the extent resulting from gross negligence, bad faith or willful misconduct on
the part of any Indemnified Party claiming indemnification hereunder:

 

(i)                                     the inclusion, in any computations made
by it in connection with any Borrowing Base Certificate or other report prepared
by it hereunder, of any Loan Assets which were not Eligible Loan Assets as of
the date of any such computation;

 

(ii)                                  the reliance on any representation or
warranty made or deemed made by the Servicer or any of its officers under or in
connection with this Agreement or any other Transaction Document, any Servicing
Report, any Servicer’s Certificate or any other information or report delivered
by or on behalf of the Servicer pursuant hereto, which shall have been false,
incorrect or misleading in any material respect when made or deemed made or
delivered;

 

130

--------------------------------------------------------------------------------


 

(iii)                               the failure by the Servicer to comply with
(A) any material term, provision or covenant contained in this Agreement or any
other Transaction Document, or any other agreement executed in connection with
this Agreement, or (B) any Applicable Law applicable to it with respect to any
Portfolio Assets;

 

(iv)                              any litigation, proceedings or investigation
against the Servicer;

 

(v)                                 any action or inaction by the Servicer that
causes the Collateral Agent, for the benefit of the Secured Parties, not to have
a first priority perfected security interest in the Collateral Portfolio, free
and clear of any Lien other than Permitted Liens, whether existing at the time
of the related Advance or any time thereafter;

 

(vi)                              except as permitted by this Agreement, the
commingling by the Servicer of payments and collections required to be remitted
to the Collection Account or the Unfunded Exposure Account with other funds;

 

(vii)                           any failure of the Servicer or any of its agents
or representatives (including, without limitation, agents, representatives and
employees of such Servicer acting pursuant to authority granted under
Section 6.01 hereof) to remit to the Collection Account, payments and
collections with respect to Loan Assets remitted to the Servicer or any such
agent or representative within two Business Days of receipt;

 

(viii)                        the failure by the Servicer to perform any of its
duties or obligations in accordance with the provisions of this Agreement or any
other Transaction Document or errors or omissions related to such duties;

 

(ix)                              any of the events or facts giving rise to a
breach of any of the Servicer’s representations, warranties, agreements and/or
covenants set forth in Article IV, Article V or Article VI or this Agreement;
and/or

 

(x)                                 the failure or delay in assisting a
Replacement Servicer in assuming each and all of the Servicer’s obligations to
service and administer the Collateral Portfolio, or failure or delay in
complying with instructions from the Administrative Agent with respect thereto.

 

(b)                                 Any amounts subject to the indemnification
provisions of this Section 8.02 shall be paid by the Servicer to the
Administrative Agent on behalf of the applicable Indemnified Party within five
Business Days following receipt by the Servicer of the Administrative Agent’s
written demand therefor on behalf of the applicable Indemnified Party (and the
Administrative Agent shall pay such amounts to the applicable Indemnified Party
promptly after the receipt by the Administrative Agent of such amounts).  The
Administrative Agent, on behalf of any Indemnified Party making a request for
indemnification under this Section 8.02, shall submit to the Servicer a
certificate setting forth in reasonable detail the basis for and the
computations of the Indemnified Amounts with respect to which such
indemnification is requested, which certificate shall be conclusive absent
demonstrable error.

 

131

--------------------------------------------------------------------------------


 

(c)                                  If for any reason the indemnification
provided above in this Section 8.02 is unavailable to the Indemnified Party or
is insufficient to hold an Indemnified Party harmless in respect of any losses,
claims, damages or liabilities, then the Servicer shall contribute to the amount
paid or payable by such Indemnified Party as a result of such losses, claims,
damages or liabilities in such proportion as is appropriate to reflect not only
the relative benefits received by such Indemnified Party on the one hand and the
Servicer on the other hand but also the relative fault of such Indemnified Party
as well as any other relevant equitable considerations.

 

(d)                                 If the Servicer has made any payments in
respect of Indemnified Amounts to the Administrative Agent on behalf of an
Indemnified Party pursuant to this Section 8.02 and such Indemnified Party
thereafter collects any of such amounts from others, such Indemnified Party will
promptly repay such amounts collected to the Servicer in an amount equal to the
amount it has collected from others in respect of such Indemnified Amounts,
without interest.

 

(e)                                  The Servicer shall have no liability for
making indemnification hereunder to the extent any such indemnification
constitutes recourse for uncollectible or uncollected Loan Assets.

 

(f)                                   The obligations of the Servicer under this
Section 8.02 shall survive the resignation or removal of the Administrative
Agent, the Collateral Agent, the Lender or the Collateral Custodian and the
termination of this Agreement.

 

(g)                                  Any indemnification pursuant to this
Section 8.02 shall not be payable from the Collateral Portfolio.

 

Each applicable Indemnified Party shall deliver to the Indemnifying Party under
Section 8.01 and Section 8.02, within a reasonable time after such Indemnified
Party’s receipt thereof, copies of all notices and documents (including court
papers) received by such Indemnified Party relating to the claim giving rise to
the Indemnified Amounts.

 

SECTION 8.03              Legal Proceedings.  In the event an Indemnified Party
becomes involved in any action, claim, or legal, governmental or administrative
proceeding (an “Action”) for which it seeks indemnification hereunder, the
Indemnified Party shall promptly notify the other party or parties against whom
it seeks indemnification (the “Indemnifying Party”) in writing of the nature and
particulars of the Action; provided that its failure to do so shall not relieve
the Indemnifying Party of its obligations hereunder except to the extent such
failure has a material adverse effect on the Indemnifying Party. Upon written
notice to the Indemnified Party acknowledging in writing that the
indemnification provided hereunder applies to the Indemnified Party in
connection with the Action (subject to the exclusion in the first sentence of
Section 8.01, the first sentence of Section 8.02 or Section 8.02(e), as
applicable), the Indemnifying Party may assume the defense of the Action at its
expense with counsel reasonably acceptable to the Indemnified Party. The
Indemnified Party shall have the right to retain separate counsel in connection
with the Action, and the Indemnifying Party shall not be liable for the legal
fees and expenses of the Indemnified Party after the Indemnified Party has done
so; provided that if the Indemnified Party determines in good faith that there
may be a conflict between the positions of the Indemnified Party and the
Indemnifying Party in connection with the Action, or that the Indemnifying Party
is not conducting the defense of the Action in a manner reasonably

 

132

--------------------------------------------------------------------------------


 

protective of the interests of the Indemnified Party, the reasonable legal fees
and expenses of the Indemnified Party shall be paid by the Indemnifying Party;
provided further that the Indemnifying Party shall not, in connection with any
one Action or separate but substantially similar or related Actions in the same
jurisdiction arising out of the same general allegations or circumstances, be
liable for the fees or expenses of more than one separate firm of attorneys (and
any required local counsel) for such Indemnified Party, which firm (and local
counsel, if any) shall be designated in writing to the Indemnifying Party by the
Indemnified Party. If the Indemnifying Party elects to assume the defense of the
Action, it shall have full control over the conduct of such defense; provided
that the Indemnifying Party and its counsel shall, as reasonably requested by
the Indemnified Party or its counsel, consult with and keep them informed with
respect to the conduct of such defense. The Indemnifying Party shall not settle
an Action without the prior written approval of the Indemnified Party unless
such settlement provides for the full and unconditional release of the
Indemnified Party from all liability in connection with the Action. The
Indemnified Party shall reasonably cooperate with the Indemnifying Party in
connection with the defense of the Action.

 

SECTION 8.04              After-Tax Basis.  Indemnification under Section 8.01
and 8.02 shall be in an amount necessary to make the Indemnified Party whole
after taking into account any Tax consequences to the Indemnified Party of the
receipt of the indemnity provided hereunder, including the effect of such Tax or
refund on the amount of Tax measured by net income or profits that is or was
payable by the Indemnified Party.

 

ARTICLE IX.

 

THE ADMINISTRATIVE AGENT

 

SECTION 9.01              The Administrative Agent.

 

(a)                                 Appointment. The Lender and each Secured
Party hereby appoints and authorizes the Administrative Agent as its agent
hereunder and hereby further authorizes the Administrative Agent to appoint
additional agents to act on its behalf and for the benefit of the Lender and
each Secured Party.  Notwithstanding any provision to the contrary contained
elsewhere in this Agreement or in any other Transaction Document, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth in this Agreement, nor shall the Administrative Agent have
or be deemed to have any fiduciary relationship with the Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Transaction Document or otherwise exist
against the Administrative Agent. Without limiting the generality of the
foregoing sentence, the use of the term “agent” in this Agreement with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any Applicable
Law.  Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.

 

(b)                                 Power of Attorney. The Borrower irrevocably
authorizes the Administrative Agent and appoints the Administrative Agent as its
attorney-in-fact to act on behalf of the Borrower (i) to file UCC financing
statements necessary or desirable in the

 

133

--------------------------------------------------------------------------------


 

Administrative Agent’s sole discretion to perfect and to maintain the perfection
and priority of the interest of the Secured Parties in the Collateral Portfolio
and (ii) to file a carbon, photographic or other reproduction of this Agreement
or any UCC financing statement with respect to the Collateral Portfolio as a UCC
financing statement in such offices as the Administrative Agent in its sole
discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the interests of the Secured Parties in the
Collateral Portfolio.  This appointment is coupled with an interest and is
irrevocable.

 

(c)                                  Performance by Administrative Agent. If the
Borrower or the Servicer, as applicable, fails to perform any of its agreements
or obligations under Section 5.01(t), Section 5.02(q) or Section 5.03(e), the
Administrative Agent may (but shall not be required to) itself perform, or cause
performance of, such agreement or obligation, and the expenses of the
Administrative Agent incurred in connection therewith shall be payable by the
Borrower or the Servicer (on behalf of the Borrower), as applicable, upon the
Administrative Agent’s demand therefor.

 

(d)                                 Delegation of Duties.  The Administrative
Agent may execute any of its duties under this Agreement or any other
Transaction Document by or through agents, employees or attorneys in fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties.  The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney in fact that it selects with reasonable
care.

 

(e)                                  Administrative Agent’s Reliance, Etc.
Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them as Administrative Agent under or in connection with this Agreement or any
of the other Transaction Documents, except for its or their own gross negligence
or willful misconduct. The Lender and each Secured Party hereby waives any and
all claims against the Administrative Agent or any of its Affiliates for any
action taken or omitted to be taken by the Administrative Agent or any of its
Affiliates under or in connection with this Agreement or any of the other
Transaction Documents, except for its or their own gross negligence or willful
misconduct. Without limiting the foregoing, the Administrative Agent:  (i) may
consult with legal counsel (including counsel for the Borrower or the
Transferor), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;
(ii) makes no warranty or representation and shall not be responsible for any
statements, warranties or representations made in or in connection with this
Agreement; (iii) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or any of the other Transaction Documents on the part of the Borrower,
the Transferor or the Servicer or to inspect the property (including the books
and records, including without limitation the Records) of the Borrower, the
Transferor, or the Servicer; (iv) shall not be responsible for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement, any of the other Transaction Documents or any other
instrument or document furnished pursuant hereto or thereto; and (v) shall incur
no liability under or in respect of this Agreement or any of the other
Transaction Documents by acting upon any notice (including notice by telephone),
consent, certificate or other instrument or writing (which may be by facsimile)
believed by it to be genuine and signed or sent by the proper party or parties.

 

134

--------------------------------------------------------------------------------


 

(f)                                   Actions by Administrative Agent.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Transaction Document unless it shall
first receive such advice or concurrence of the Lender as it deems appropriate
and, if it so requests, it shall first be indemnified to its satisfaction by the
Lender against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action.  The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Transaction Document in accordance
with a request or consent of the Lender; provided that, notwithstanding anything
to the contrary herein, the Administrative Agent shall not be required to take
any action hereunder if the taking of such action, in the reasonable
determination of the Administrative Agent, shall be in violation of any
Applicable Law or contrary to any provision of this Agreement or shall expose
the Administrative Agent to liability hereunder or otherwise.  In the event the
Administrative Agent requests the consent of the Lender pursuant to the
foregoing provisions and the Administrative Agent does not receive a consent
(either positive or negative) from such Person within ten Business Days of such
Person’s receipt of such request, then the Lender shall be deemed to have
declined to consent to the relevant action.

 

(g)                                  Notice of Event of Default, Unmatured Event
of Default or Servicer Termination Event. The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of an Event of Default,
Unmatured Event of Default or Servicer Termination Event, unless the
Administrative Agent has received written notice from the Lender, the Borrower
or the Servicer referring to this Agreement, describing such Event of Default,
Unmatured Event of Default or Servicer Termination Event and stating that such
notice is a “Notice of Event of Default,” “Notice of Unmatured Event of Default”
or “Notice of Servicer Termination Event,” as applicable.

 

(h)                                 Credit Decision with Respect to the
Administrative Agent. The Lender and each Secured Party acknowledges that none
of the Administrative Agent or any of its Affiliates has made any representation
or warranty to it, and that no act by the Administrative Agent hereinafter
taken, including any consent to and acceptance of any assignment or review of
the affairs of the Borrower, the Servicer, the Transferor or any of their
respective Affiliates or review or approval of any of the Collateral Portfolio,
shall be deemed to constitute any representation or warranty by any of the
Administrative Agent or its Affiliates to the Lender as to any matter, including
whether the Administrative Agent has disclosed material information in its
possession. The Lender and each Secured Party acknowledges that it has,
independently and without reliance upon the Administrative Agent, or any of the
Administrative Agent’s Affiliates, and based upon such documents and information
as it has deemed appropriate, made its own evaluation and decision to enter into
this Agreement and the other Transaction Documents to which it is a party.  The
Lender and each Secured Party also acknowledges that it will, independently and
without reliance upon the Administrative Agent, or any of the Administrative
Agent’s Affiliates, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own decisions in taking or not
taking action under this Agreement and the other Transaction Documents to which
it is a party.  The Lender and each Secured Party hereby agrees that the
Administrative Agent shall not have any duty or responsibility to provide the
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of the
Borrower, the Servicer, the Transferor or their respective Affiliates which may
come into the possession of the Administrative Agent or any of its Affiliates.

 

135

--------------------------------------------------------------------------------


 

(i)                                     Indemnification of the Administrative
Agent. The Lender agrees to indemnify the Administrative Agent (to the extent
not reimbursed by the Borrower or the Servicer) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or any of the other Transaction
Documents, or any action taken or omitted by the Administrative Agent hereunder
or thereunder; provided that the Lender shall not be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the Administrative
Agent’s gross negligence or willful misconduct; provided further that no action
taken in accordance with the directions of the Lender shall be deemed to
constitute gross negligence or willful misconduct for purposes of this
Article IX. Without limitation of the foregoing, the Lender agrees to reimburse
the Administrative Agent promptly upon demand for any reasonable out-of-pocket
expenses (including counsel fees) incurred by the Administrative Agent in
connection with the administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement and the
other Transaction Documents, to the extent that such expenses are incurred in
the interests of or otherwise in respect of the Lender hereunder and/or
thereunder and to the extent that the Administrative Agent is not reimbursed for
such expenses by the Borrower or the Servicer.

 

(j)                                    Successor Administrative Agent. The
Administrative Agent may resign at any time, effective upon the appointment and
acceptance of a successor Administrative Agent as provided below, by giving at
least five days’ written notice thereof to the Lender and the Borrower and may
be removed at any time with cause by the Lender.  Upon any such resignation or
removal, the Lender shall appoint a successor Administrative Agent; provided
that (x) so long as no Event of Default has occurred, unless the Borrower shall
otherwise consent in its sole discretion, the Lender may only appoint a
successor Administrative Agent who is an Affiliate of SMBC who is not a
Designated Entity and (y) after an Event of Default has occurred, the Lender may
appoint any Person as a successor Administrative Agent who is not a Designated
Entity (and with the consent of the Borrower, in the Borrower’s sole discretion,
may appoint a Designated Entity as a successor Administrative Agent).  The
Lender agrees that it shall not unreasonably withhold or delay its approval of
the appointment of a successor Administrative Agent.  If no such successor
Administrative Agent shall have been so appointed, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent’s giving of
notice of resignation or the removal of the retiring Administrative Agent, then
the retiring Administrative Agent may, on behalf of the Secured Parties, appoint
a successor Administrative Agent which successor Administrative Agent shall be
either (i) a commercial bank organized under the laws of the United States or of
any state thereof and have a combined capital and surplus of at least
$50,000,000 or (ii) an Affiliate of such a bank.  Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under this Agreement.

 

136

--------------------------------------------------------------------------------


 

After any resignation or removal of the Administrative Agent hereunder, the
provisions of this Article IX shall continue to inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement.

 

(k)                                 Payments by the Administrative Agent. Unless
specifically allocated to a specific Lender pursuant to the terms of this
Agreement, all amounts received by the Administrative Agent on behalf of the
Lender shall be paid by the Administrative Agent to the Lender and any assignee
of the Lender in accordance with the Lender’s or such assignee’s respective
Commitment Percentage, on the Business Day received by the Administrative Agent,
unless such amounts are received after 12:00 noon on such Business Day, in which
case the Administrative Agent shall use its reasonable efforts to pay such
amounts to the Lender and such assignees of the Lender on such Business Day,
but, in any event, shall pay such amounts to the Lender and such assignee of the
Lender not later than the following Business Day.

 

ARTICLE X.

 

COLLATERAL AGENT

 

SECTION 10.01       Designation of Collateral Agent.

 

(a)                                 Initial Collateral Agent.  The role of
Collateral Agent shall be conducted by the Person designated as Collateral Agent
hereunder from time to time in accordance with this Section 10.01.  Each of the
Collateral Custodian, the Bank, the Lender and the Administrative Agent hereby
designate and appoint SMBC as the Collateral Agent to act as its agent for the
purposes of perfection of a security interest in the Collateral Portfolio and
hereby authorizes the Collateral Agent to take such actions on its behalf and on
behalf of each of the Secured Parties and to exercise such powers and perform
such duties as are expressly granted to the Collateral Agent by this Agreement. 
The Collateral Agent hereby accepts such agency appointment to act as Collateral
Agent pursuant to the terms of this Agreement, until its resignation or removal
as Collateral Agent pursuant to the terms hereof.

 

(b)                                 Successor Collateral Agent.  Upon the
Collateral Agent’s receipt of a Collateral Agent Termination Notice from the
Administrative Agent of the designation of a successor Collateral Agent pursuant
to the provisions of Section 10.05, the Collateral Agent agrees that it will
terminate its activities as Collateral Agent hereunder.

 

SECTION 10.02       Duties of Collateral Agent.

 

(a)                                 Appointment.  The Lender and the
Administrative Agent each hereby appoints SMBC to act as Collateral Agent, for
the benefit of the Secured Parties.  The Collateral Agent hereby accepts such
appointment and agrees to perform the duties and obligations with respect
thereto set forth herein.

 

137

--------------------------------------------------------------------------------


 

(b)                                 Duties.  On or before the initial Advance
Date, and until its removal pursuant to Section 10.05, the Collateral Agent
shall perform, on behalf of the Secured Parties, the following duties and
obligations:

 

(i)                                     The Collateral Agent shall calculate
amounts to be remitted pursuant to Section 2.04 to the applicable parties and
notify the Servicer and the Administrative Agent in the event of any discrepancy
between the Collateral Agent’s calculations and the Servicing Report (such
dispute to be resolved in accordance with Section 2.05); and

 

(ii)                                  The Collateral Agent shall promptly
provide to the Servicer a copy of all written notices and communications
identified as being sent to it in connection with the Loan Assets and the other
Collateral Portfolio held hereunder which it receives from the related Obligor,
participating bank and/or agent bank.  In no instance shall the Collateral Agent
be under any duty or obligation to take any action on behalf of the Servicer in
respect of the exercise of any voting or consent rights, or similar actions,
unless it receives specific written instructions from the Servicer, prior to the
occurrence of an Event of Default or the Administrative Agent, after the
occurrence of Event of Default, in which event the Collateral Agent shall vote,
consent or take such other action in accordance with such instructions.

 

(c)                                              (i)                         The
Administrative Agent and each Secured Party further authorizes the Collateral
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement and the other Transaction Documents as are expressly
delegated to the Collateral Agent by the terms hereof and thereof, together with
such powers as are reasonably incidental thereto.  In furtherance, and without
limiting the generality of the foregoing, each Secured Party hereby appoints the
Collateral Agent (acting at the direction of the Administrative Agent) as its
agent to execute and deliver all further instruments and documents, and take all
further action that the Administrative Agent deems necessary or desirable in
order to perfect, protect or more fully evidence the security interest granted
by the Borrower hereunder, or to enable any of them to exercise or enforce any
of their respective rights hereunder, including without limitation the execution
by the Collateral Agent as secured party/assignee of such financing or
continuation statements, or amendments thereto or assignments thereof, relative
to all or any of the Loan Assets now existing or hereafter arising, and such
other instruments or notices, as may be necessary or appropriate for the
purposes stated hereinabove.  Nothing in this Section 10.02(c) shall be deemed
to relieve the Borrower or the Servicer of their respective obligations to
protect the interest of the Collateral Agent (for the benefit of the Secured
Parties) in the Collateral Portfolio, including to file financing and
continuation statements in respect of the Collateral Portfolio in accordance
with Section 5.01(t).

 

(ii)                                  The Administrative Agent may direct the
Collateral Agent to take any action incidental to its express duties hereunder. 
With respect to actions which are incidental to the actions specifically
delegated to the Collateral Agent hereunder, the Collateral Agent shall not be
required to take any such incidental action hereunder, but shall be required to
act or to refrain from acting (and shall be fully protected in acting or
refraining from acting) upon the direction of the Administrative Agent; provided
that the Collateral Agent shall not be required to take any action hereunder at
the request of the Administrative Agent, any Secured Party or otherwise if the
taking of such action, in the reasonable determination of the Collateral Agent,
(x) shall be in

 

138

--------------------------------------------------------------------------------


 

violation of any Applicable Law or contrary to any provisions of this Agreement
or (y) shall expose the Collateral Agent to liability hereunder or otherwise
(unless it has received indemnity which it reasonably deems to be satisfactory
with respect thereto).  In the event the Collateral Agent requests the consent
of the Administrative Agent to any incidental action hereunder and the
Collateral Agent does not receive a consent (either positive or negative) from
the Administrative Agent within 10 Business Days of its receipt of such request,
then the Administrative Agent shall be deemed to have declined to consent to the
relevant action.

 

(iii)                               Except as expressly provided herein, the
Collateral Agent shall not be under any duty or obligation to take any
affirmative action to exercise or enforce any power, right or remedy available
to it under this Agreement (x) unless and until (and to the extent) expressly so
directed by the Administrative Agent or (y) prior to the Facility Maturity Date
(and upon such occurrence, the Collateral Agent shall act in accordance with the
written instructions of the Administrative Agent pursuant to clause (x)).  The
Collateral Agent shall not be liable for any action taken, suffered or omitted
by it in accordance with the request or direction of any Secured Party, to the
extent that this Agreement provides such Secured Party the right to so direct
the Collateral Agent, or the Administrative Agent.  The Collateral Agent shall
not be deemed to have notice or knowledge of any matter hereunder, including an
Event of Default, unless a Responsible Officer of the Collateral Agent has
knowledge of such matter or written notice thereof is received by the Collateral
Agent.

 

(d)                                 If, in performing its duties under this
Agreement, the Collateral Agent is required to decide between alternative
courses of action, the Collateral Agent may request written instructions from
the Administrative Agent as to the course of action desired by it.  If the
Collateral Agent does not receive such instructions within two Business Days
after it has requested them, the Collateral Agent may, but shall be under no
duty to, take or refrain from taking any such courses of action.  The Collateral
Agent shall act in accordance with instructions received after such two Business
Day period except to the extent it has already, in good faith, taken or
committed itself to take, action inconsistent with such instructions.  The
Collateral Agent shall be entitled to rely on the advice of legal counsel and
independent accountants in performing its duties hereunder and shall be deemed
to have acted in good faith if it acts in accordance with such advice.

 

(e)                                  Concurrently herewith, the Administrative
Agent directs the Collateral Agent and the Collateral Agent is authorized to
enter into the Control Agreement.  For the avoidance of doubt, all of the
Collateral Agent’s rights, protections and immunities provided herein shall
apply to the Collateral Agent for any actions taken or omitted to be taken under
the Control Agreement in such capacity.

 

SECTION 10.03       Merger or Consolidation.

 

Any Person (i) into which the Collateral Agent may be merged or consolidated,
(ii) that may result from any merger or consolidation to which the Collateral
Agent shall be a party, or (iii) that may succeed to the properties and assets
of the Collateral Agent substantially as a whole, which Person in any of the
foregoing cases executes an agreement of assumption to

 

139

--------------------------------------------------------------------------------


 

perform every obligation of the Collateral Agent hereunder, shall be the
successor to the Collateral Agent under this Agreement without further act of
any of the parties to this Agreement.

 

SECTION 10.04       Collateral Agent Compensation.

 

As compensation for its activities hereunder, the Collateral Agent shall be
entitled to the Collateral Agent Fees and Collateral Agent Expenses from the
Borrower as set forth in the Collateral Agent Fee Letter, payable to the extent
of funds available therefor pursuant to Section 2.04.  The Collateral Agent’s
entitlement to receive the Collateral Agent Fees shall cease on the earlier to
occur of:  (i) its removal as Collateral Agent pursuant to Section 10.05 and
(ii) the termination of this Agreement.

 

SECTION 10.05       Collateral Agent Removal.

 

The Collateral Agent may be removed, with or without cause, by the
Administrative Agent by notice given in writing to the Collateral Agent (the
“Collateral Agent Termination Notice”); provided that notwithstanding its
receipt of a Collateral Agent Termination Notice, the Collateral Agent shall
continue to act in such capacity until a successor Collateral Agent has been
appointed and has agreed to act as Collateral Agent hereunder; provided that the
Collateral Agent shall continue to receive compensation of its fees and expenses
in accordance with Section 10.04 above while so serving as the Collateral Agent
prior to a successor Collateral Agent being appointed.

 

SECTION 10.06       Limitation on Liability.

 

(a)                                 The Collateral Agent may conclusively rely
on and shall be fully protected in acting upon any certificate, instrument,
opinion, notice, letter, telegram or other document delivered to it and that in
good faith it reasonably believes to be genuine and that has been signed by the
proper party or parties.  The Collateral Agent may rely conclusively on and
shall be fully protected in acting upon (a) the written instructions of any
designated officer of the Administrative Agent or (b) the verbal instructions of
the Administrative Agent.

 

(b)                                 The Collateral Agent may consult counsel
satisfactory to it and the advice or opinion of such counsel shall be full and
complete authorization and protection in respect of any action taken, suffered
or omitted by it hereunder in good faith and in accordance with the advice or
opinion of such counsel.

 

(c)                                  The Collateral Agent shall not be liable
for any error of judgment, or for any act done or step taken or omitted by it,
in good faith, or for any mistakes of fact or law, or for anything that it may
do or refrain from doing in connection herewith except in the case of its
willful misconduct or grossly negligent performance or omission of its duties.

 

(d)                                 The Collateral Agent makes no warranty or
representation and shall have no responsibility (except as expressly set forth
in this Agreement) as to the content, enforceability, completeness, validity,
sufficiency, value, genuineness, ownership or transferability of the Collateral
Portfolio, and will not be required to and will not make any representations as
to the validity or value (except as expressly set forth in this Agreement) of
any

 

140

--------------------------------------------------------------------------------


 

of the Collateral Portfolio.  The Collateral Agent shall not be obligated to
take any legal action hereunder that might in its judgment involve any expense
or liability unless it has been furnished with an indemnity reasonably
satisfactory to it.

 

(e)                                  The Collateral Agent shall have no duties
or responsibilities except such duties and responsibilities as are specifically
set forth in this Agreement and no covenants or obligations shall be implied in
this Agreement against the Collateral Agent. Notwithstanding any provision to
the contrary elsewhere in the Transaction Documents, the Collateral Agent shall
not have any fiduciary relationship with any party hereto or any Secured Party
in its capacity as such, and no implied covenants, functions, obligations or
responsibilities shall be read into this Agreement, the other Transaction
Documents or otherwise exist against the Collateral Agent.  Without limiting the
generality of the foregoing, it is hereby expressly agreed and stipulated by the
other parties hereto that the Collateral Agent shall not be required to exercise
any discretion hereunder and shall have no investment or management
responsibility.

 

(f)                                   The Collateral Agent shall not be required
to expend or risk its own funds in the performance of its duties hereunder.

 

(g)                                  It is expressly agreed and acknowledged
that the Collateral Agent is not guaranteeing performance of or assuming any
liability for the obligations of the other parties hereto or any parties to the
Collateral Portfolio.

 

(h)                                 Subject in all cases to the last sentence of
Section 2.05, in case any reasonable question arises as to its duties hereunder,
the Collateral Agent may, prior to the occurrence of an Event of Default or the
Facility Maturity Date, request instructions from the Servicer and may, after
the occurrence of an Event of Default or the Facility Maturity Date, request
instructions from the Administrative Agent, and shall be entitled at all times
to refrain from taking any action unless it has received instructions from the
Servicer or the Administrative Agent, as applicable.  The Collateral Agent shall
in all events have no liability, risk or cost for any action taken pursuant to
and in compliance with the instruction of the Administrative Agent.  In no event
shall the Collateral Agent be liable for special, indirect or consequential loss
or damage of any kind whatsoever (including but not limited to lost profits),
even if the Collateral Agent has been advised of the likelihood of such loss or
damage and regardless of the form of action.

 

(i)                                     The Collateral Agent shall not be liable
for the acts or omissions of the Collateral Custodian under the Control
Agreement or this Agreement and shall not be required to monitor the performance
of the Collateral Custodian. Notwithstanding anything herein to the contrary,
unless appointed as successor Collateral Custodian hereunder, the Collateral
Agent shall have no duty to perform any of the duties of the Collateral
Custodian under this Agreement.

 

SECTION 10.07       Collateral Agent Resignation.

 

The Collateral Agent may resign at any time by giving not less than 90 days
written notice thereof to the Administrative Agent and with the consent of the
Administrative Agent, which consent shall not be unreasonably withheld.  Upon
receiving such notice of resignation, the Administrative Agent shall promptly
appoint a successor collateral agent or

 

141

--------------------------------------------------------------------------------


 

collateral agents by written instrument, in duplicate, executed by the
Administrative Agent, one copy of which shall be delivered to the Collateral
Agent so resigning and one copy to the successor collateral agent or collateral
agents, together with a copy to the Borrower, Servicer and Collateral
Custodian.  If no successor collateral agent shall have been appointed and an
instrument of acceptance by a successor Collateral Agent shall not have been
delivered to the Collateral Agent within 45 days after the giving of such notice
of resignation, the resigning Collateral Agent may petition any court of
competent jurisdiction for the appointment of a successor Collateral Agent.
Notwithstanding anything herein to the contrary, the Collateral Agent may not
resign prior to a successor Collateral Agent being appointed.

 

ARTICLE XI.

 

MISCELLANEOUS

 

SECTION 11.01       Amendments and Waivers.

 

(a)                                 Except as provided in Section 11.01(b),
(i) no amendment or modification of any provision of this Agreement shall be
effective without the written agreement of the Borrower, the Servicer, the
Administrative Agent and the Lender and any assignees of the Lender having in
excess of 50% of the Commitment Percentage (the “Required Lenders”), and, solely
if such amendment or modification would adversely affect the rights and
obligations of the Collateral Agent, the written agreement of the Collateral
Agent, and, solely if such amendment or modification would adversely affect the
rights and obligations of the Bank or the Collateral Custodian, the written
agreement of the Bank or the Collateral Custodian, as applicable, and (ii) no
termination or waiver of any provision of this Agreement or consent to any
departure therefrom by the Borrower or the Servicer shall be effective without
the written concurrence of the Administrative Agent and the Required Lenders;
provided that any such amendment, modification, termination or waiver of, or
consent to departure from, the provisions of Section 2.04 shall also require the
written consent or the written concurrence of any Secured Party that is a party
to this Agreement which could adversely be affected thereby.

 

(b)                                 Notwithstanding the provisions of
Section 11.01(a), the written consent of the Lender and any assignees of the
Lender having 100% of the Commitment Percentage shall be required for any
amendment, modification or waiver (i) reducing any Advances Outstanding, or the
Yield thereon, (ii) postponing any date for any payment of any Advance, or the
Yield thereon, (iii) modifying the provisions of this Section 11.01;
(iv) increasing the Maximum Facility Amount or (v) extending the Stated Maturity
Date or the date set forth in clause (a) of the definition of “Reinvestment
Period”; provided that any amendment, modification or waiver to correct any
inconsistency or cure any ambiguity or error in this Agreement may be entered
into with the written consent of only the Borrower, the Servicer and the
Administrative Agent.

 

SECTION 11.02       Notices, Etc. All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing (which shall include
facsimile communication and communication by e-mail) and faxed, e-mailed or
delivered, to each party hereto, at its address set forth under its name below
or at such other address as shall be designated by such party in a written
notice to the other parties hereto:

 

142

--------------------------------------------------------------------------------


 

If to the Borrower:

 

Ares Capital JB Funding LLC

245 Park Avenue, 44th Floor

New York, New York 10167

Attention: General Counsel and Chief Financial Officer

Facsimile No.: (212) 750-1777

Confirmation No.: (212) 750-7300

 

and in each case:

 

Ares Capital JB Funding LLC

2000 Avenue of the Stars, 12th Floor

Los Angeles, California 90067

Attention: Chief Accounting Officer

Facsimile No.:  (310) 201-4197

Confirmation No.: (310) 201-4205

 

with a copy to:

 

Latham & Watkins LLP

355 South Grand Avenue

Los Angeles, California 90071

Attention: Dominic Yoong

Facsimile No.:  (213) 891-8763

 

If to the Servicer:

 

Ares Capital Corporation

245 Park Avenue, 44th Floor

New York, New York 10167

Attention: General Counsel and Chief Financial Officer

Facsimile No.: (212) 750-1777

Confirmation No.: (212) 750-7300

 

and in each case:

 

Ares Capital Corporation

c/o Ares Management LLC

2000 Avenue of the Stars, 12th Floor

Los Angeles, California 90067

Attention: Chief Accounting Officer

Facsimile No.: (310) 201-4197

Confirmation No.: (310) 201-4205

 

143

--------------------------------------------------------------------------------


 

with a copy to:

 

Latham & Watkins LLP

355 South Grand Avenue

Los Angeles, California 90071

Attention: Dominic Yoong

Facsimile No.:  (213) 891-8763

 

If to the Transferor:

 

Ares Capital Corporation

245 Park Avenue, 44th Floor

New York, New York 10167

Attention: General Counsel and Chief Financial Officer

Facsimile No.: (212) 750-1777

Confirmation No.: (212) 750-7300

 

and in each case:

 

Ares Capital Corporation

c/o Ares Management LLC

2000 Avenue of the Stars, 12th Floor

Los Angeles, California 90067

Attention: Chief Accounting Officer

Facsimile No.: (310) 201-4197

Confirmation No.: (310) 201-4205

 

with a copy to:

 

Latham & Watkins LLP

355 South Grand Avenue

Los Angeles, California 90071

Attention: Dominic Yoong

Facsimile No.:  (213) 891-8763

 

If to the Administrative Agent:

 

Sumitomo Mitsui Banking Corporation

277 Park Avenue

New York, NY 10172

Attention: Claire Kowalski

Facsimile No.: (212) 224-4397

 

144

--------------------------------------------------------------------------------


 

If to the Lender hereunder as of the Closing Date:

 

Sumitomo Mitsui Banking Corporation

277 Park Avenue

New York, NY 10172

Attention: Claire Kowalski

Facsimile No.: (212) 224-4397

 

If to any assignee of the Lender which becomes a party to this Agreement through
the execution of an Assignment and Acceptance and Joinder Supplement after the
Closing Date;

 

To the address of such assignee of the Lender as set forth in the Assignment and
Acceptance and Joinder Supplement executed by such assignee of the Lender

 

If to the Collateral Agent:

 

Sumitomo Mitsui Banking Corporation

277 Park Avenue

New York, NY 10172

Attention: Claire Kowalski

Facsimile No.: (212) 224-4397

 

If to the Bank:

 

U.S. Bank National Association

Corporate Trust Services

One Federal Street, Third Floor

Boston, Massachusetts 02110

Reference: CDO Unit — Ares Capital JB Funding LLC

Attention: John Leurini

Facsimile No: (866) 489-9502

Email:  aresmgmt@usbank.com and john.leurini@usbank.com

 

If to the Collateral Custodian:

 

U.S. Bank National Association

as the Collateral Custodian

1719 Range Way

Florence, SC 29501

Attention: Steve Garrett

Facsimile No.: 843-673-0162

 

with a copy to:

 

U.S. Bank National Association

Corporate Trust Services

One Federal Street, Third Floor

Boston, Massachusetts 02110

Reference: CDO Unit — Ares Capital JB Funding LLC

Attention: John Leurini

Facsimile No: (866) 489-9502

Email:  aresmgmt@usbank.com and john.leurini@usbank.com

 

145

--------------------------------------------------------------------------------


 

Notices and communications by facsimile and e-mail shall be effective when sent,
and notices and communications sent by other means shall be effective when
received.

 

SECTION 11.03       No Waiver; Remedies. No failure on the part of the
Administrative Agent, the Collateral Agent or the Lender to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.

 

SECTION 11.04       Binding Effect; Assignability; Multiple Lenders.

 

(a)                                 This Agreement shall be binding upon and
inure to the benefit of the Borrower, the Servicer, the Administrative Agent,
the Lender, the Collateral Agent, the Collateral Custodian, the Bank and their
respective successors and permitted assigns.  The Lender and its respective
successors and assigns may assign, syndicate, or grant a security interest or
sell a participation interest in, (i) this Agreement and the Lender’s rights and
obligations hereunder and interest herein in whole or in part (including by way
of the sale of participation interests therein) and/or (ii) any Advance (or
portion thereof) or any Variable Funding Note (or any portion thereof) to any
Person other than the Borrower or an Affiliate thereof; provided that, (x) so
long as no Event of Default has occurred, unless the Borrower shall otherwise
consent in its sole discretion, the Lender may only assign, syndicate, grant a
security interest or sell a participation in, its rights and obligations
hereunder to an Affiliate who is not a Designated Entity and (y) after an Event
of Default has occurred, the Lender may assign its rights and obligations
hereunder to any Person or Persons who are not a Designated Entity.  Any such
assignee shall execute and deliver to the Servicer, the Borrower and the
Administrative Agent a fully-executed assignment and acceptance substantially in
the form of Exhibit M hereto (an “Assignment and Acceptance”) and a
fully-executed Joinder Supplement. The parties to any such assignment, grant or
sale of a participation interest shall execute and record in its books and
records such agreement or document as may be satisfactory to such parties.  None
of the Borrower, the Transferor or the Servicer may assign, or permit any Lien
(other than Permitted Liens) to exist upon, any of its rights or obligations
hereunder or under any Transaction Document or any interest herein or in any
Transaction Document without the prior written consent (with respect to
assignments, solely as to the Borrower) of the Lender (or with respect to the
permissibility of any Lien, the Required Lenders) and the Administrative Agent.

 

(b)                                 Whenever the term “Lender” is used herein,
it shall mean SMBC and/or each of its assignees; provided that prior to the last
day of the Reinvestment Period, each such party shall have a pro rata share of
the rights and obligations of the Lender hereunder in such percentage amount as
shall be obtained by dividing such party’s commitment to fund Advances hereunder
by the total commitment of all parties to fund Advances hereunder; provided
further that on and after the last day of the Reinvestment Period, each such
party shall have a pro rata share of the aggregate Advances Outstanding as shall
be obtained by dividing the amount of

 

146

--------------------------------------------------------------------------------


 

Advances Outstanding funded by such party by the total amount of Advances
Outstanding (in each case, the “Commitment Percentage”). Unless otherwise
specified herein, any right at any time of the Lender to enforce any remedy, or
instruct the Administrative Agent to take (or refrain from taking) any action
hereunder, shall be exercised by the Administrative Agent only upon direction by
the Required Lenders at such time.

 

(c)                                  Notwithstanding any other provision of this
Section 11.04, the Lender may at any time pledge or grant a security interest in
all or any portion of its rights (including without limitation rights to payment
of principal and interest) under this Agreement to secure obligations of the
Lender to a Federal Reserve Bank, without notice to or consent of the Borrower
or the Administrative Agent; provided that no such pledge or grant of a security
interest shall release the Lender from any of its obligations hereunder, or
substitute any such pledgee or grantee for the Lender as a party hereto.

 

(d)                                 Each Affected Party, each Indemnified Party
and each Secured Party shall be an express third party beneficiary of this
Agreement.

 

SECTION 11.05       Term of This Agreement. This Agreement, including without
limitation the Borrower’s obligation to observe its covenants and other
agreements as set forth in Articles V and VI and the Servicer’s obligation to
observe its covenants and other agreements as set forth in Articles V and VI,
shall remain in full force and effect until the Collection Date; provided that
the rights and remedies with respect to any breach of any representation and
warranty made or deemed made by the Borrower or the Servicer pursuant to
Articles III and IV and the indemnification and payment provisions of Articles
VIII and XI and the provisions of Section 11.06, Section 11.07, Section 11.08,
Section 11.09, Section 11.11, Section 11.12, and Section 11.13 shall be
continuing and shall survive any termination of this Agreement.

 

SECTION 11.06       GOVERNING LAW; JURY WAIVER. THIS AGREEMENT SHALL, IN
ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK, BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. EACH OF THE PARTIES
HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING DIRECTLY OR INDIRECTLY OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREUNDER.

 

SECTION 11.07       Costs, Expenses and Taxes.

 

(a)                                 In addition to the rights of indemnification
granted to the Collateral Agent, the Bank, the Administrative Agent, the Lender,
the Collateral Custodian and its Affiliates under Section 8.01 and Section 8.02
hereof, each of the Borrower, the Servicer and the Transferor agrees to pay on
demand all reasonable out-of-pocket costs and expenses of the Administrative
Agent, the Lender, the Collateral Agent, the Bank and the Collateral Custodian
incurred in connection with the preparation, execution, delivery, administration
(including periodic auditing), renewal, amendment or modification of, or any
waiver or consent issued in connection with, this Agreement, the Transaction
Documents and the other documents to be delivered hereunder or in connection
herewith, including without limitation the reasonable fees and out-of-

 

147

--------------------------------------------------------------------------------


 

pocket expenses of counsel for the Administrative Agent, the Lender, the
Collateral Agent, the Bank and the Collateral Custodian with respect thereto and
with respect to advising the Administrative Agent, the Lender, the Collateral
Agent, the Bank and the Collateral Custodian as to their respective rights and
remedies under this Agreement and the other documents to be delivered hereunder
or in connection herewith, and all out-of-pocket costs and expenses, if any
(including reasonable counsel fees and expenses), incurred by the Administrative
Agent, the Lender, the Collateral Agent, the Bank or the Collateral Custodian in
connection with such Person’s enforcement, and after the occurrence of an Event
of Default, such Person’s potential enforcement, of this Agreement, the
Transaction Documents and the other documents to be delivered hereunder or in
connection herewith.

 

(b)                                 The Borrower, the Servicer and the
Transferor shall pay on demand any and all stamp, sales, excise and other Taxes
and fees payable or determined to be payable to any Governmental Authority in
connection with the execution, delivery, filing and recording of this Agreement,
the other documents to be delivered hereunder or any other Transaction Document
or the funding or maintenance of Advances hereunder.

 

(c)                                  The Servicer and the Transferor shall pay
on demand all other reasonable out-of-pocket costs, expenses and Taxes
(excluding Taxes imposed on or measured by net income) incurred by the
Administrative Agent, the Lender, the Collateral Agent, the Collateral Custodian
and the Bank, including without limitation all costs and expenses incurred by
the Administrative Agent in connection with periodic audits of the Borrower’s,
the Transferor’s or the Servicer’s books and records, including without
limitation the Records.

 

(d)                                 For the avoidance of doubt, except with
respect to the costs and expenses to be paid to the Collateral Agent and the
Collateral Custodian, costs and expenses to be paid pursuant to this
Section 11.07 shall exclude all allocable overhead costs and expenses.

 

SECTION 11.08       No Proceedings. Each of the Servicer and the Transferor
agree that it will not institute against, or join any other Person in
instituting against, the Borrower any proceedings of the type referred to in the
definition of Bankruptcy Event so long as there shall not have elapsed one year
(or such longer preference period as shall then be in effect) and one day since
the Collection Date.

 

The provisions of this Section 11.08 are a material inducement for the
Administrative Agent, the Collateral Agent and the Lender to enter into this
Agreement and the transactions contemplated hereby and are an essential term
hereof.  The Collateral Agent (acting as directed by the Administrative Agent)
with the consent of the Lender may seek and obtain specific performance of such
provisions (including injunctive relief), including without limitation in any
bankruptcy, reorganization, arrangement, winding-up, insolvency, moratorium or
liquidation proceedings, or other proceedings under United States federal or
state bankruptcy laws or any similar laws.

 

148

--------------------------------------------------------------------------------


 

SECTION 11.09       Recourse Against Certain Parties.

 

(a)                                 No recourse under or with respect to any
obligation, covenant or agreement (including without limitation the payment of
any fees or any other obligations) of the Administrative Agent or any Secured
Party as contained in this Agreement or any other agreement, instrument or
document entered into by the Administrative Agent or any Secured Party pursuant
hereto or in connection herewith shall be had against any administrator of the
Administrative Agent or any Secured Party or any incorporator, affiliate,
stockholder, officer, employee or director of the Administrative Agent or any
Secured Party or of any such administrator, as such, by the enforcement of any
assessment or by any legal or equitable proceeding, by virtue of any statute or
otherwise; it being expressly agreed and understood that the agreements of each
party hereto contained in this Agreement and all of the other agreements,
instruments and documents entered into by the Administrative Agent or any
Secured Party pursuant hereto or in connection herewith are, in each case,
solely the corporate obligations of such party (and nothing in this
Section 11.09 shall be construed to diminish in any way such corporate
obligations of such party), and that no personal liability whatsoever shall
attach to or be incurred by any administrator of the Administrative Agent or any
Secured Party or any incorporator, stockholder, affiliate, officer, employee or
director of the Lender or the Administrative Agent or of any such administrator,
as such, or any of them, under or by reason of any of the obligations, covenants
or agreements of the Administrative Agent or any Secured Party contained in this
Agreement or in any other such instruments, documents or agreements, or are
implied therefrom, and that any and all personal liability of every such
administrator of the Administrative Agent or any Secured Party and each
incorporator, stockholder, affiliate, officer, employee or director of the
Administrative Agent or any Secured Party or of any such administrator, or any
of them, for breaches by the Administrative Agent or any Secured Party of any
such obligations, covenants or agreements, which liability may arise either at
common law or in equity, by statute or constitution, or otherwise, is hereby
expressly waived as a condition of and in consideration for the execution of
this Agreement.

 

(b)                                 Notwithstanding any contrary provision set
forth herein, no claim may be made by the Borrower, the Transferor or the
Servicer or any other Person against the Administrative Agent or any Secured
Party or their respective Affiliates, directors, officers, employees, attorneys
or agents for any special, indirect, consequential or punitive damages in
respect to any claim for breach of contract or any other theory of liability
arising out of or related to the transactions contemplated by this Agreement, or
any act, omission or event occurring in connection therewith; and the Borrower,
the Transferor and the Servicer each hereby waives, releases, and agrees not to
sue upon any claim for any such damages, whether or not accrued and whether or
not known or suspected.

 

(c)                                  No obligation or liability to any Obligor
under any of the Loan Assets is intended to be assumed by the Administrative
Agent or any Secured Party under or as a result of this Agreement and the
transactions contemplated hereby.

 

(d)                                 The provisions of this Section 11.09 shall
survive the termination of this Agreement.

 

SECTION 11.10       Execution in Counterparts; Severability; Integration. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same agreement. Delivery of an executed counterpart of a signature page to
this Agreement by e-mail in portable document

 

149

--------------------------------------------------------------------------------


 

format (.pdf) or facsimile shall be effective as delivery of a manually executed
counterpart of this Agreement. In the event that any provision in or obligation
under this Agreement shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. This
Agreement and any agreements or letters (including the SMBC Lender Fee Letter,
the U.S. Bank Fee Letter or other fee letters related to the subject matter
hereof) executed in connection herewith contain the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof, superseding all prior
oral or written understandings other than any fee letter delivered by the
Servicer to the Administrative Agent and the Lender.

 

SECTION 11.11       Consent to Jurisdiction; Service of Process.

 

(a)                                 Each party hereto hereby irrevocably submits
to the non-exclusive jurisdiction of any New York State or Federal court sitting
in the Borough of Manhattan in New York City in any action or proceeding arising
out of or relating to the Transaction Documents, and each party hereto hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such New York State court or, to the extent permitted
by law, in such Federal court. The parties hereto hereby irrevocably waive, to
the fullest extent they may effectively do so, the defense of an inconvenient
forum to the maintenance of such action or proceeding. The parties hereto agree
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

 

(b)                                 Each of the Borrower and the Servicer agrees
that service of process may be effected by mailing a copy thereof by registered
or certified mail, postage prepaid, to the Borrower or the Servicer, as
applicable, at its address set forth in Section 11.02 or at such other address
as the Administrative Agent shall have been notified in accordance herewith.
Nothing in this Section 11.11 shall affect the right of the Lender or the
Administrative Agent to serve legal process in any other manner permitted by
law.

 

SECTION 11.12       Characterization of Conveyances Pursuant to the Purchase and
Sale Agreement.

 

(a)                                 It is the express intent of the parties
hereto that the conveyance of the Eligible Loan Assets by the Transferor to the
Borrower as contemplated by the Purchase and Sale Agreement be, and be treated
for all purposes (other than accounting purposes and subject to the Tax
characterization of the Borrower and the Advances described in Section 5.01(aa)
and Section 5.02(j) hereof) as, a sale by the Transferor of such Eligible Loan
Assets. It is, further, not the intention of the parties that such conveyance be
deemed a pledge of the Eligible Loan Assets by the Transferor to the Borrower to
secure a debt or other obligation of the Transferor.  However, in the event
that, notwithstanding the intent of the parties, the Eligible Loan Assets are
held to continue to be property of the Transferor, then the parties hereto agree
that: (i) the Purchase and Sale Agreement shall also be deemed to be a security
agreement under Applicable Law; (ii) the transfer of the Eligible Loan Assets
provided for in the Purchase and Sale Agreement shall be deemed to be a grant by
the Transferor to the Borrower of a first priority

 

150

--------------------------------------------------------------------------------


 

security interest (subject only to Permitted Liens) in all of the Transferor’s
right, title and interest in and to the Eligible Loan Assets and all amounts
payable to the holders of the Eligible Loan Assets in accordance with the terms
thereof and all proceeds of the conversion, voluntary or involuntary, of the
foregoing into cash, instruments, securities or other property, including
without limitation all amounts from time to time held or invested in the
Controlled Accounts, whether in the form of cash, instruments, securities or
other property; (iii) the possession by the Borrower (or the Collateral
Custodian on its behalf) of Loan Assets and such other items of property as
constitute instruments, money, negotiable documents or chattel paper shall be,
subject to clause (iv), for purposes of perfecting the security interest
pursuant to the UCC; and (iv) acknowledgements from Persons holding such
property shall be deemed acknowledgements from custodians, bailees or agents (as
applicable) of the Borrower for the purpose of perfecting such security interest
under Applicable Law. The parties further agree that any assignment of the
interest of the Borrower pursuant to any provision hereof shall also be deemed
to be an assignment of any security interest created pursuant to the terms of
the Purchase and Sale Agreement. The Borrower shall, to the extent consistent
with this Agreement and the other Transaction Documents, take such actions as
may be necessary to ensure that, if the Purchase and Sale Agreement were deemed
to create a security interest in the Eligible Loan Assets, such security
interest would be deemed to be a perfected security interest of first priority
(subject only to Permitted Liens) under Applicable Law and will be maintained as
such throughout the term of this Agreement.

 

(b)                                 It is the intention of each of the parties
hereto that the Eligible Loan Assets conveyed by the Transferor to the Borrower
pursuant to the Purchase and Sale Agreement shall constitute assets owned by the
Borrower and shall not be part of the Transferor’s estate in the event of the
filing of a bankruptcy petition by or against the Transferor under any
bankruptcy or similar law.

 

(c)                                  The Borrower agrees to treat for all
purposes (other than accounting purposes and subject to the Tax characterization
of the Borrower and the Advances described in Section 5.01(aa) and
Section 5.02(j) hereof) the transactions effected by the Purchase and Sale
Agreement as sales of assets to the Borrower. The Borrower and the Servicer each
hereby agree to cause the Transferor to reflect in the Transferor’s financial
records and to include a note in the publicly filed annual and quarterly
financial statements of Ares indicating that: (i) assets related to transactions
(including transactions pursuant to the Transaction Documents) that do not meet
SFAS 140 requirements for accounting sale treatment are reflected in the
consolidated balance sheet of Ares, as finance receivables pledged and
non-recourse, secured borrowings and (ii) those assets are owned by a special
purpose entity that is consolidated in the financial statements of Ares, and the
creditors of that special purpose entity have received ownership and/or security
interests in such assets and such assets are not intended to be available to the
creditors of sellers (or any affiliate of the sellers) of such assets to that
special purpose entity.

 

SECTION 11.13       Confidentiality.

 

(a)                                 Each of the Administrative Agent, the
Lender, the Servicer, the Collateral Agent, the Borrower, the Transferor and the
Collateral Custodian shall maintain and shall cause each of its employees and
officers to maintain the confidentiality of the Agreement and all information
with respect to the other parties, including all information regarding the
business of

 

151

--------------------------------------------------------------------------------


 

the Borrower and the Servicer hereto and their respective businesses, and all
information in connection with or related to the Loan Agreements (including but
not limited to any information provided pursuant to Section 6.08), obtained by
it or them in connection with the structuring, negotiating and execution of the
transactions contemplated herein, except that each such party and its officers
and employees may (i) disclose such information to its external accountants,
investigators, auditors, attorneys or other agents (“Excepted Persons”);
provided that each Excepted Person shall, as a condition to any such disclosure,
agree for the benefit of the Administrative Agent, the Lender, the Servicer, the
Collateral Agent, the Borrower, the Bank, the Transferor and the Collateral
Custodian that such information shall be used solely in connection with such
Excepted Person’s evaluation of, or relationship with, the Borrower and its
affiliates, (ii) disclose the existence of the Agreement, but not the financial
terms thereof, (iii) disclose such information as is required by Applicable Law
and (iv) disclose the Agreement and such information in any suit, action,
proceeding or investigation (whether in law or in equity or pursuant to
arbitration) involving any of the Transaction Documents for the purpose of
defending itself, reducing its liability, or protecting or exercising any of its
claims, rights, remedies, or interests under or in connection with any of the
Transaction Documents.  Notwithstanding the foregoing provisions of this
Section 11.13(a), the Servicer may, subject to Applicable Law and the terms of
any Loan Agreements, make available copies of the documents in the Servicing
Files and such other documents it holds in its capacity as Servicer pursuant to
the terms of this Agreement, to any of its creditors.  It is understood that the
financial terms that may not be disclosed except in compliance with this
Section 11.13(a) include, without limitation, all fees and other pricing terms,
and all Events of Default, Servicer Termination Events, and priority of payment
provisions.

 

(b)                                 Anything herein to the contrary
notwithstanding, the Borrower, the Transferor and the Servicer each hereby
consents to the disclosure of any nonpublic information with respect to it
(i) to the Administrative Agent, the Lender, the Bank, the Collateral Agent or
the Collateral Custodian by each other, (ii) by the Administrative Agent, the
Lender, the Collateral Agent and the Collateral Custodian to any prospective or
actual assignee or participant of any of them, provided that, (A) so long as no
Event of Default has occurred, such Person would be permitted to be an assignee
or participant pursuant to the terms hereof and (B) such Person agrees to hold
such information confidential by entering into a confidentiality agreement in a
form reasonably acceptable to Ares, or (iii) by the Administrative Agent, the
Lender, the Bank, the Collateral Agent and the Collateral Custodian to any
provider of a surety, guaranty or credit or liquidity enhancement to the Lender,
as applicable, and to any officers, directors, employees, outside accountants
and attorneys of any of the foregoing, provided each such Person is informed of
the confidential nature of such information.  In addition, the Lender, the
Administrative Agent, the Collateral Agent and the Collateral Custodian may
disclose any such nonpublic information as required pursuant to any law, rule,
regulation, direction, request or order of any judicial, administrative or
regulatory authority or proceedings (whether or not having the force or effect
of law).

 

(c)                                  Notwithstanding anything herein to the
contrary, the foregoing shall not be construed to prohibit (i) disclosure of any
and all information that is or becomes publicly known; (ii) disclosure of any
and all information (a) if required to do so by any applicable statute, law,
rule or regulation, (b) to any government agency or regulatory body having or
claiming authority to regulate or oversee any respects of the Lender’s, the
Administrative Agent’s, the Collateral

 

152

--------------------------------------------------------------------------------


 

Agent’s, the Bank’s or the Collateral Custodian’s business or that of their
Affiliates, (c) pursuant to any subpoena, civil investigative demand or similar
demand or request of any court, regulatory authority, arbitrator or arbitration
to which the Administrative Agent, the Lender or the Collateral Agent or an
officer, director, employer, shareholder or Affiliate of any of the foregoing is
a party, (d) in any preliminary or final offering circular, registration
statement or contract or other document approved in advance by the Borrower, the
Servicer or the Transferor or (e) to any Affiliate, independent or internal
auditor, agent, employee or attorney of the Collateral Agent, the Collateral
Custodian or the Bank having a need to know the same; provided that the
disclosing party advises such recipient of the confidential nature of the
information being disclosed; or (iii) any other disclosure authorized by the
Borrower, Servicer or the Transferor.

 

SECTION 11.14       Non-Confidentiality of Tax Treatment.

 

All parties hereto agree that each of them and each of their employees,
representatives, and other agents may disclose to any and all Persons, without
limitation of any kind, the Tax treatment and Tax structure of the transaction
and all materials of any kind (including, without limitation, opinions or other
Tax analyses) that are provided to any of them relating to such tax treatment
and tax structure.  “Tax treatment” and “tax structure” shall have the same
meaning as such terms have for purposes of Treasury Regulation Section 1.6011-4;
provided that with respect to any document or similar item that in either case
contains information concerning the tax treatment or tax structure of the
transaction as well as other information, the provisions of this Section 11.14
shall only apply to such portions of the document or similar item that relate to
the tax treatment or tax structure of the transactions contemplated hereby.

 

SECTION 11.15       Waiver of Set Off.

 

Each of the parties hereto hereby waives any right of setoff it may have or to
which it may be entitled under this Agreement from time to time against the
Administrative Agent, the Lender, the Collateral Agent or their respective
assets.

 

SECTION 11.16       Headings and Exhibits.

 

The headings herein are for purposes of references only and shall not otherwise
affect the meaning or interpretation of any provision hereof.  The schedules and
exhibits attached hereto and referred to herein shall constitute a part of this
Agreement and are incorporated into this Agreement for all purposes.

 

SECTION 11.17       Breaches of Representations, Warranties and Covenants.

 

For the avoidance of doubt, no breach or default of any representation, warranty
or covenant contained in Sections 4.01, 4.02 or 4.03 or 5.01, 5.02, 5.03, 5.04
that does not constitute an Unmatured Event of Default or Event of Default shall
be deemed to be a breach or default hereunder; provided that the foregoing shall
not affect the definition of “Eligible Loan Asset”, the definition of “Warranty
Event”, Sections 2.07(d), 2.07(f), 2.15, 2.21, 3.02(a), 3.04(g), 5.01(n), 8.01,
8.02, 11.05 and the schedules and exhibits hereto.

 

153

--------------------------------------------------------------------------------


 

SECTION 11.18       Delivery of Termination Statements, Releases, etc.

 

Upon payment in full of all of the Obligations (other than unmatured contingent
indemnification obligations) and the termination of this Agreement, the
Administrative Agent and the Collateral Agent shall deliver to the Borrower
termination statements, reconveyances, releases and other documents necessary or
appropriate to evidence the termination of the Liens securing the Obligations
hereunder, all at the expense of the Borrower.

 

ARTICLE XII.

 

COLLATERAL CUSTODIAN

 

SECTION 12.01       Designation of Collateral Custodian.

 

(a)                                 Initial Collateral Custodian.  The role of
Collateral Custodian with respect to the Required Loan Documents shall be
conducted by the Person designated as Collateral Custodian hereunder from time
to time in accordance with this Section 12.01.  Until the Administrative Agent
shall give to U.S. Bank a Collateral Custodian Termination Notice, U.S. Bank is
hereby appointed as, and hereby accepts such appointment and agrees to perform
the duties and obligations of, Collateral Custodian pursuant to the terms
hereof.

 

(b)                                 Successor Collateral Custodian.  Upon the
Collateral Custodian’s receipt of a Collateral Custodian Termination Notice from
the Administrative Agent of the designation of a successor Collateral Custodian
pursuant to the provisions of Section 12.05, the Collateral Custodian agrees
that it will terminate its activities as Collateral Custodian hereunder.

 

SECTION 12.02       Duties of Collateral Custodian.

 

(a)                                 Appointment.  The Borrower and the
Administrative Agent each hereby appoints U.S. Bank to act as Collateral
Custodian, for the benefit of the Secured Parties.  The Collateral Custodian
hereby accepts such appointment and agrees to perform the duties and obligations
with respect thereto set forth herein.

 

(b)                                 Duties.  From the Closing Date until its
removal pursuant to Section 12.05 or resignation pursuant to Section 12.07, the
Collateral Custodian shall perform, on behalf of the Secured Parties, the
following duties and obligations:

 

(i)                                     The Collateral Custodian shall take and
retain custody of the Required Loan Documents delivered by the Borrower pursuant
to Section 3.02(a) and Section 3.04(b) hereof in accordance with the terms and
conditions of this Agreement, all for the benefit of the Secured Parties. 
Within five Business Days of its receipt of any Required Loan Documents, the
related Loan Asset Schedule and a hard copy of the Loan Asset Checklist, the
Collateral Custodian shall review the Required Loan Documents to confirm that
(A) such Required Loan Documents have been executed (either an original or a
copy, as indicated on the Loan Asset Checklist) and have no mutilated pages,
(B) filed stamped copies of UCC and other filings (required by the Required Loan
Documents) have been included, (C) if listed on the Loan Asset Checklist, a copy
of an Insurance Policy with respect to any real or personal property

 

154

--------------------------------------------------------------------------------


 

constituting the Underlying Collateral is included, and (D) the related original
balance (based on a comparison to the note or assignment agreement, as
applicable), Loan Asset number and Obligor name, as applicable, with respect to
such Loan Asset is referenced on the related Loan Asset Schedule (such items
(A) through (D) collectively, the “Review Criteria”).  In order to facilitate
the foregoing review by the Collateral Custodian, in connection with each
delivery of Required Loan Documents hereunder to the Collateral Custodian, the
Servicer shall provide to the Collateral Custodian a hard copy (which may be
preceded by an electronic copy, as applicable) of the related Loan Asset
Checklist which contains the Loan Asset information with respect to the Required
Loan Documents being delivered, identification number and the name of the
Obligor with respect to such Loan Asset.  Notwithstanding anything herein to the
contrary, the Collateral Custodian’s obligation to review the Required Loan
Documents shall be limited to reviewing such Required Loan Documents based on
the information provided on the Loan Asset Checklist. If, at the conclusion of
such review, the Collateral Custodian shall determine that (i) the original
balance of the Loan Asset with respect to which it has received Required Loan
Documents is less than as set forth on the Loan Asset Schedule, the Collateral
Custodian shall notify the Administrative Agent and the Servicer of such
discrepancy within one Business Day, or (ii) any Review Criteria is not
satisfied, the Collateral Custodian shall within one Business Day notify the
Servicer of such determination and provide the Servicer with a list of the
non-complying Loan Assets and the applicable Review Criteria that they fail to
satisfy. The Servicer shall have five Business Days after notice or knowledge
thereof to correct any non-compliance with any Review Criteria.  In addition, if
requested in writing (in the form of Exhibit L) by the Servicer and approved by
the Administrative Agent within 10 Business Days of the Collateral Custodian’s
delivery of such report, the Collateral Custodian shall return any Loan Asset
which fails to satisfy a Review Criteria to the Borrower.  Other than the
foregoing, the Collateral Custodian shall not have any responsibility for
reviewing any Required Loan Documents. Notwithstanding anything to the contrary
contained herein, the Collateral Custodian shall have no duty or obligation with
respect to any Loan Asset Checklist delivered to it in electronic form.

 

(ii)                                  In taking and retaining custody of the
Required Loan Documents, the Collateral Custodian shall be deemed to be acting
as the agent of the Secured Parties; provided that the Collateral Custodian
makes no representations as to the existence, perfection or priority of any Lien
on the Required Loan Documents or the instruments therein; provided further that
the Collateral Custodian’s duties shall be limited to those expressly
contemplated herein and no implied obligations or responsibilities shall be read
into this Agreement against or on the part of the Collateral Custodian.

 

(iii)                               All Required Loan Documents shall be kept in
fire resistant vaults, rooms or cabinets at the locations specified on the
address of the Collateral Custodian set forth in Section 11.02, or at such other
office as shall be specified to the Administrative Agent and the Servicer by the
Collateral Custodian in a written notice delivered at least 30 days prior to
such change.  All Required Loan Documents shall be placed together with an
appropriate identifying label and maintained in such a manner so as to permit
retrieval and access. The Collateral Custodian shall segregate the

 

155

--------------------------------------------------------------------------------


 

Required Loan Documents on its inventory system and will not commingle the
physical Required Loan Documents with any other files of the Collateral
Custodian other than those, if any, relating to Ares and its Affiliates and
subsidiaries; provided that the Collateral Custodian shall segregate any
commingled files upon written request of the Administrative Agent or the
Borrower.

 

(iv)                              On the 12th calendar day of every month (or if
such day is not a Business Day, the next succeeding Business Day), the
Collateral Custodian shall provide a written report to the Administrative Agent
and the Servicer (in a form mutually agreeable to the Administrative Agent and
the Collateral Custodian) identifying each Loan Asset for which it holds
Required Loan Documents and the applicable Review Criteria that any Loan Asset
fails to satisfy.

 

(v)                                 In performing its duties, the Collateral
Custodian shall use the same degree of care and attention as it employs with
respect to similar collateral that it holds as collateral custodian for others.

 

(c)                                             
(i)                                     The Collateral Custodian agrees to
cooperate with the Administrative Agent and the Collateral Agent and deliver any
Required Loan Documents to the Collateral Agent or the Administrative Agent
(pursuant to a written request in the form of Exhibit L), as applicable, as
requested in order for the Collateral Agent or the Administrative Agent to take
any action that the Collateral Agent or the Administrative Agent deems necessary
or desirable in order to perfect, protect or more fully evidence the security
interests granted by the Borrower hereunder, or to enable any of them to
exercise or enforce any of their respective rights hereunder, including any
rights arising with respect to Article VII. In the event the Collateral
Custodian receives instructions from the Servicer or the Borrower which conflict
with any instructions received from the Administrative Agent or the Collateral
Agent, the Collateral Custodian shall rely on and follow the instructions given
by the Administrative Agent or the Collateral Agent, as applicable; provided
that in the event any instructions given by the Administrative Agent and the
Collateral Agent conflict, the Collateral Custodian shall rely on and follow the
instructions given by the Collateral Agent; provided further that the Collateral
Custodian shall promptly provide notification to the Servicer, the Borrower
and/or the Administrative Agent, as applicable, of such conflicting
instructions; provided further that any such failure on the part of the
Collateral Custodian to deliver such notice shall not render such action by the
Collateral Custodian invalid.

 

(ii)                                  The Administrative Agent may direct the
Collateral Custodian to take any action incidental to its express duties
hereunder.  With respect to actions which are incidental to the actions
specifically delegated to the Collateral Custodian hereunder, the Collateral
Custodian shall not be required to take any such incidental action hereunder,
but shall be required to act or to refrain from acting (and shall be fully
protected in acting or refraining from acting) upon the direction of the
Administrative Agent; provided that the Collateral Custodian shall not be
required to take any action hereunder at the request of the Administrative
Agent, any Secured Parties or otherwise if the taking of such action, in the
reasonable determination of the Collateral Custodian,

 

156

--------------------------------------------------------------------------------


 

(x) shall be in violation of any Applicable Law or contrary to any provisions of
this Agreement or (y) shall expose the Collateral Custodian to liability
hereunder or otherwise (unless it has received indemnity which it reasonably
deems to be satisfactory with respect thereto).  In the event the Collateral
Custodian requests the consent of the Administrative Agent or the Collateral
Agent and the Collateral Custodian does not receive a consent (either positive
or negative) from the Administrative Agent or the Collateral Agent, as
applicable, within 10 Business Days of its receipt of such request, then the
Administrative Agent or the Collateral Agent, as applicable, shall be deemed to
have declined to consent to the relevant action.

 

(iii)                               The Collateral Custodian shall not be liable
for any action taken, suffered or omitted by it in accordance with the request
or direction of any Secured Party, to the extent that this Agreement provides
such Secured Party the right to so direct the Collateral Custodian, or the
Administrative Agent.  The Collateral Custodian shall not be deemed to have
notice or knowledge of any matter hereunder, including an Event of Default or a
Notice of Exclusive Control (as defined in the Control Agreement), unless a
Responsible Officer of the Collateral Custodian has knowledge of such matter or
written notice thereof is received by the Collateral Custodian.

 

SECTION 12.03       Merger or Consolidation.

 

Any Person (i) into which the Collateral Custodian may be merged or
consolidated, (ii) that may result from any merger or consolidation to which the
Collateral Custodian shall be a party, or (iii) that may succeed to the
properties and assets of the Collateral Custodian substantially as a whole,
which Person in any of the foregoing cases executes an agreement of assumption
to perform every obligation of the Collateral Custodian hereunder, shall be the
successor to the Collateral Custodian under this Agreement without further act
of any of the parties to this Agreement.

 

SECTION 12.04       Collateral Custodian Compensation.

 

As compensation for the Collateral Custodian’s activities hereunder and the
Bank’s activities hereunder and under the Control Agreement, the Collateral
Custodian and the Bank shall be entitled to the Collateral Custodian Fees and
the Collateral Custodian Expenses from the Borrower as set forth in the U.S.
Bank Fee Letter.  The Collateral Custodian and the Bank shall be entitled to
receive the Collateral Custodian Fees and Collateral Custodian Expenses to the
extent of funds available therefor pursuant to Section 2.04; provided that, for
the avoidance of doubt, to the extent funds are not so available on any Payment
Date to pay such fees or reimburse such expenses incurred during the immediately
ended Remittance Period, such payment or reimbursement amount shall be deferred
and payable on the next Payment Date on which funds are available therefor
pursuant to Section 2.04. The Collateral Custodian’s and the Bank’s entitlement
to receive the Collateral Custodian Fees shall cease on the earlier to occur
of:  (i) its removal as Collateral Custodian pursuant to Section 12.05, (ii) the
Collateral Custodian’s resignation as Collateral Custodian pursuant to
Section 12.07 or (iii) the termination of this Agreement.

 

157

--------------------------------------------------------------------------------


 

SECTION 12.05       Collateral Custodian Removal.

 

The Collateral Custodian may be removed, with or without cause, by the
Administrative Agent by notice given in writing to the Collateral Custodian (the
“Collateral Custodian Termination Notice”); provided that, notwithstanding its
receipt of a Collateral Custodian Termination Notice, the Collateral Custodian
shall continue to act in such capacity until a successor Collateral Custodian
has been appointed and has agreed to act as Collateral Custodian hereunder.

 

SECTION 12.06       Limitation on Liability.

 

(a)                                 The Collateral Custodian may conclusively
rely on and shall be fully protected in acting upon any certificate, instrument,
opinion, notice, letter, telegram or other document delivered to it and that in
good faith it reasonably believes to be genuine and that has been signed by the
proper party or parties.  The Collateral Custodian may rely conclusively on and
shall be fully protected in acting upon (a) the written instructions of any
designated officer of the Administrative Agent or (b) the verbal instructions of
the Administrative Agent.

 

(b)                                 The Collateral Custodian may consult counsel
satisfactory to it and the advice or opinion of such counsel shall be full and
complete authorization and protection in respect of any action taken, suffered
or omitted by it hereunder in good faith and in accordance with the advice or
opinion of such counsel.

 

(c)                                  Neither the Collateral Custodian nor its
officers, directors or employees shall be liable for any error of judgment, or
for any act done or step taken or omitted by such Person, in good faith, or for
any mistakes of fact or law, or for anything that such Person may do or refrain
from doing in connection herewith except in the case of such Person’s willful
misconduct or grossly negligent performance or omission of such Person’s duties
and in the case of the negligent performance of such Person’s duties in taking
and retaining custody of the Required Loan Documents.

 

(d)                                 The Collateral Custodian makes no warranty
or representation and shall have no responsibility (except as expressly set
forth in this Agreement) as to the content, enforceability, completeness,
validity, sufficiency, value, genuineness, ownership or transferability of the
Collateral Portfolio, and will not be required to and will not make any
representations as to the validity or value (except as expressly set forth in
this Agreement) of any of the Collateral Portfolio.  The Collateral Custodian
shall not be obligated to take any legal action hereunder that might in its
judgment involve any expense or liability unless it has been furnished with an
indemnity reasonably satisfactory to it.

 

(e)                                  The Collateral Custodian shall have no
duties or responsibilities except such duties and responsibilities as are
specifically set forth in this Agreement and no covenants or obligations shall
be implied in this Agreement against the Collateral Custodian.  The permissive
right of the Collateral Custodian to take any action hereunder shall not be
construed as a duty.

 

(f)                                   The Collateral Custodian shall not be
required to expend or risk its own funds in the performance of its duties
hereunder.

 

158

--------------------------------------------------------------------------------


 

(g)                                  It is expressly agreed and acknowledged
that the Collateral Custodian is not guaranteeing performance of or assuming any
liability for the obligations of the other parties hereto or any parties to the
Collateral Portfolio.

 

(h)                                 Subject in all cases to the last sentence of
Section 12.02(c)(i), in case any reasonable question arises as to its duties
hereunder, the Collateral Custodian may, prior to the occurrence of an Event of
Default or the Facility Maturity Date, request instructions from the Servicer
and may, after the occurrence of an Event of Default or the Facility Maturity
Date, request instructions from the Administrative Agent, and shall be entitled
at all times to refrain from taking any action unless it has received
instructions from the Servicer or the Administrative Agent, as applicable.  The
Collateral Custodian shall in all events have no liability, risk or cost for any
action taken pursuant to and in compliance with the instruction of the
Administrative Agent.  In no event shall the Collateral Custodian be liable for
special, indirect or consequential loss or damage of any kind whatsoever
(including but not limited to lost profits), even if the Collateral Custodian
has been advised of the likelihood of such loss or damage and regardless of the
form of action.

 

(i)                                     The Collateral Custodian shall not be
bound to make any independent investigation into the facts or matters stated in
any notice, instruction, statement, certificate, request, waiver, consent,
opinion, report, receipt or other paper or document; provided that if the form
thereof is specifically prescribed in any way by the terms of this Agreement,
the Collateral Custodian shall examine the same to determine whether it
substantially conforms on its face to such requirements hereof.

 

(j)                                    Nothing herein shall obligate the
Collateral Custodian to commence, prosecute or defend legal proceedings in any
instance, whether on behalf of the Borrower or on its own behalf or otherwise,
with respect to any matter arising hereunder, or relating to this Agreement or
the services contemplated hereby.

 

(k)                                 In acting hereunder and under the Control
Agreement, the Bank shall be entitled to the same protections, rights,
immunities and indemnities as are afforded the Collateral Custodian.

 

(l)                                     The Collateral Custodian shall have no
liability for losses arising from any cause beyond its control, including acts
of God, strikes, lockouts, riots, acts of war or terrorism, epidemics,
nationalization, expropriation, currency restrictions, governmental regulations
superimposed after the fact, fire, communication line failures, computer
viruses, power failures, tornadoes or other disaster, or any delay, error,
omission or default of mail, telegraph, cable or wireless agency or operator, or
the acts or edicts of any government or governmental agency or other group or
entity exercising governmental powers.  However, the Collateral Custodian shall
take all reasonable actions to mitigate any losses due to the occurrence of any
of the events in the preceding sentence and shall perform all duties and actions
required of them to the fullest extent possible and should the Collateral
Custodian fail to be able to perform as required, the Collateral Custodian shall
notify the Servicer and the Administrative Agent as soon as practicable of such
occurrence.

 

159

--------------------------------------------------------------------------------


 

(m)                             The Collateral Custodian may act or exercise its
duties or powers hereunder through agents or attorneys, and the Collateral
Custodian shall not be liable or responsible for the actions or omissions of any
such agent or attorney appointed and maintained with reasonable due care;
provided that the Administrative Agent and the Servicer have consented to such
appointment.

 

SECTION 12.07       Collateral Custodian Resignation.

 

The Collateral Custodian may resign and be discharged from its duties or
obligations hereunder, not earlier than 90 days after delivery to the
Administrative Agent of written notice of such resignation specifying a date
when such resignation shall take effect.  Upon the effective date of such
resignation, or if the Administrative Agent gives the Collateral Custodian
written notice of an earlier termination hereof, the Collateral Custodian shall
(i) be reimbursed for any costs and expenses the Collateral Custodian shall
incur in connection with the termination of its duties under this Agreement and
(ii) deliver all of the Required Loan Documents in the possession of the
Collateral Custodian to the Administrative Agent or to such Person as the
Administrative Agent may designate to the Collateral Custodian in writing upon
the receipt of a request in the form of Exhibit L; provided that the Borrower
shall consent to any successor Collateral Custodian appointed by the
Administrative Agent (such consent not to be unreasonably withheld).
Notwithstanding anything herein to the contrary, the Collateral Custodian may
not resign prior to a successor Collateral Custodian being appointed.

 

SECTION 12.08       Release of Documents.

 

(a)                                 Release for Servicing.  From time to time
and as appropriate for the enforcement or servicing of any of the Collateral
Portfolio, the Collateral Custodian is hereby authorized (unless and until such
authorization is revoked by the Administrative Agent), upon written receipt from
the Servicer of a request for release of documents and receipt in the form
annexed hereto as Exhibit L, to release to the Servicer within two Business Days
of receipt of such request, the related Required Loan Documents or the documents
set forth in such request and receipt to the Servicer.  All documents so
released to the Servicer shall be held by the Servicer in trust for the benefit
of the Collateral Agent, on behalf of the Secured Parties in accordance with the
terms of this Agreement.  The Servicer shall return to the Collateral Custodian
the Required Loan Documents or other such documents (i) promptly upon the
request of the Administrative Agent, or (ii) when the Servicer’s need therefor
in connection with such foreclosure or servicing no longer exists, unless the
Loan Asset shall be liquidated, in which case, the Servicer shall deliver an
additional request for release of documents to the Collateral Custodian and
receipt certifying such liquidation from the Servicer to the Collateral Agent,
all in the form annexed hereto as Exhibit L.

 

(b)                                 Limitation on Release.  The foregoing
provision with respect to the release to the Servicer of the Required Loan
Documents and documents by the Collateral Custodian upon request by the Servicer
shall be operative only to the extent that at any time the Collateral Custodian
shall not have released to the Servicer active Required Loan Documents
(including those requested) pertaining to more than 10 Loan Assets at the time
being serviced by the Servicer under this Agreement.  Promptly after delivery to
the Collateral Custodian of any request for release of documents, the Servicer
shall provide notice of the same to the

 

160

--------------------------------------------------------------------------------


 

Administrative Agent.  Any additional Required Loan Documents or documents
requested to be released by the Servicer may be released only upon written
authorization of the Administrative Agent.  The limitations of this paragraph
shall not apply to the release of Required Loan Documents to the Servicer
pursuant to the immediately succeeding subsection.

 

(c)                                  Release for Payment.  Upon receipt by the
Collateral Custodian of the Servicer’s request for release of documents and
receipt in the form annexed hereto as Exhibit L (which certification shall
include a statement to the effect that all amounts received in connection with
such payment or repurchase have been credited to the Collection Account as
provided in this Agreement), the Collateral Custodian shall promptly release the
related Required Loan Documents to the Servicer.

 

SECTION 12.09       Return of Required Loan Documents.

 

The Borrower may, with the prior written consent of the Administrative Agent
(such consent not to be unreasonably withheld or delayed), require that the
Collateral Custodian return each Required Loan Document (a) delivered to the
Collateral Custodian in error or (b) released from the Lien of the Collateral
Agent hereunder pursuant to Section 2.16, in each case by submitting to the
Collateral Custodian and the Administrative Agent a written request in the form
of Exhibit L hereto (signed by both the Borrower and the Administrative Agent)
specifying the Collateral Portfolio to be so returned and reciting that the
conditions to such release have been met (and specifying the Section or Sections
of this Agreement being relied upon for such release).  The Collateral Custodian
shall upon its receipt of each such request for return executed by the Borrower
and the Administrative Agent promptly, but in any event within five Business
Days, return the Required Loan Documents so requested to the Borrower.

 

SECTION 12.10       Access to Certain Documentation and Information Regarding
the Collateral Portfolio; Audits of Servicer.

 

The Collateral Custodian shall provide to the Administrative Agent access to the
Required Loan Documents and all other documentation regarding the Collateral
Portfolio including in such cases where the Administrative Agent is required in
connection with the enforcement of the rights or interests of the Secured
Parties, or by applicable statutes or regulations, to review such documentation,
such access being afforded without charge but only (i) upon not less than two
Business Days prior written request, (ii) during normal business hours and
(iii) subject to the Servicer’s and the Collateral Custodian’s normal security
and confidentiality procedures.  Prior to the Closing Date and periodically
thereafter at the discretion of the Administrative Agent, the Administrative
Agent may review the Servicer’s collection and administration of the Collateral
Portfolio in order to assess compliance by the Servicer with the Servicing
Standard, as well as with this Agreement and may conduct an audit of the
Collateral Portfolio, and Required Loan Documents in conjunction with such a
review.  Such review shall be (subject to Section 5.03(d)(ii)) reasonable in
scope and shall be completed in a reasonable period of time.  Without limiting
the foregoing provisions of this Section 12.10, from time to time on request of
the Administrative Agent, the Collateral Custodian shall permit certified public
accountants or other auditors acceptable to the Administrative Agent to conduct,
at the expense of the Servicer (on behalf of the Borrower), a review of the
Required Loan Documents and all other documentation regarding the Collateral
Portfolio.

 

161

--------------------------------------------------------------------------------


 

SECTION 12.11       Custodian as Agent of Collateral Agent.

 

The Collateral Custodian agrees that, with respect to any Required Loan
Documents at any time or times in its possession or held in its name, the
Collateral Custodian shall be the agent and bailee of the Collateral Agent, for
the benefit of the Secured Parties, for purposes of perfecting (to the extent
not otherwise perfected) the Collateral Agent’s security interest in the
Collateral Portfolio and for the purpose of ensuring that such security interest
is entitled to first priority status under the UCC.

 

[Signature pages to follow.]

 

162

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

THE BORROWER:

ARES CAPITAL JB FUNDING LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Ares Capital JB Funding LLC

 

 

Loan and Servicing Agreement

 

--------------------------------------------------------------------------------


 

THE SERVICER:

ARES CAPITAL CORPORATION

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Ares Capital JB Funding LLC

 

 

Loan and Servicing Agreement

 

--------------------------------------------------------------------------------


 

THE TRANSFEROR:

ARES CAPITAL CORPORATION

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Ares Capital JB Funding LLC

 

 

Loan and Servicing Agreement

 

--------------------------------------------------------------------------------


 

THE ADMINISTRATIVE AGENT:

SUMITOMO MITSUI BANKING CORPORATION

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Ares Capital JB Funding LLC

 

 

Loan and Servicing Agreement

 

--------------------------------------------------------------------------------


 

THE LENDER:

SUMITOMO MITSUI BANKING CORPORATION

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Ares Capital JB Funding LLC

 

 

Loan and Servicing Agreement

 

--------------------------------------------------------------------------------


 

THE COLLATERAL AGENT:

SUMITOMO MITSUI BANKING CORPORATION

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Ares Capital JB Funding LLC

 

 

Loan and Servicing Agreement

 

--------------------------------------------------------------------------------


 

THE BANK:

U.S. BANK NATIONAL ASSOCIATION

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Ares Capital JB Funding LLC

 

 

Loan and Servicing Agreement

 

--------------------------------------------------------------------------------


 

THE COLLATERAL CUSTODIAN:

U.S. BANK NATIONAL ASSOCIATION

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Ares Capital JB Funding LLC

 

 

Loan and Servicing Agreement

 

--------------------------------------------------------------------------------